Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT

TO CREDIT AND GUARANTY AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of March 19, 2013 and is entered into by and among TRONOX PIGMENTS
(NETHERLANDS) B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under Dutch law, having its
corporate seat (statutaire zetel) in Amsterdam, The Netherlands and having its
registered office address at Naritaweg 165, Telestone 8, (1043BW), Amsterdam,
The Netherlands, registered with the trade register of the chamber of commerce
in Amsterdam, The Netherlands under number 34132341 (the “Borrower”), TRONOX
LIMITED (ACN 153 348 111), an Australian public limited company incorporated in
the Commonwealth of Australia (“Holdings”), the Lenders party hereto, GOLDMAN
SACHS BANK USA (“GS”), as Administrative Agent (“Administrative Agent”), and the
GUARANTORS listed on the signature pages hereto, and is made with reference to
that certain CREDIT AND GUARANTY AGREEMENT dated as of February 8, 2012 (as
amended by that certain First Amendment to Credit and Guaranty Agreement dated
as of May 11, 2012 and as further amended through the date hereof without giving
effect to the amendments set forth herein, the “Existing Credit Agreement”) by
and among the Borrower, Holdings, Tronox Incorporated, a Delaware corporation
(“US Holdings”), the subsidiaries of Holdings named therein or from time to time
party thereto, the Lenders, the Administrative Agent, Collateral Agent and the
other Agents named therein. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Existing Credit
Agreement after giving effect to this Amendment.

RECITALS

WHEREAS, the Credit Parties have requested that the Lenders agree to amend
certain provisions of the Existing Credit Agreement as provided for herein to,
among other things, obtain additional Term Loans (the “Additional Term Loans”)
in an aggregate principal amount of up to $952,749,999.73 (the “Additional Term
Loan Amount”), such that after giving effect to such Additional Term Loans, the
aggregate principal amount of all Term Loans would equal $1,500,000,000;

WHEREAS, it is the intention of the Credit Parties and the Lenders that all
Additional Term Loans be Term Loans and that the existing Term Loans and the
Additional Term Loans have identical terms and be treated as one class of loans
under the Existing Credit Agreement, as amended by this Amendment;

WHEREAS, the Additional Term Loans may be provided by Lenders under the Existing
Credit Agreement and/or by Persons that are not currently Lenders under the
Existing Credit Agreement; and

WHEREAS, subject to the conditions set forth herein, the Lenders party hereto
are willing to agree to such amendments relating to the Existing Credit
Agreement and, in certain cases, commit to provide a portion of the Additional
Term Loans (such commitment an “Additional Term Loan Commitment”).

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I. AMENDMENT

1.1 The Existing Credit Agreement (including the appendices, schedules and
exhibits thereto) is hereby amended and restated in its entirety to be in the
form of Exhibit A attached hereto (as amended and restated pursuant to this
Amendment, the “Restated Credit Agreement”).



--------------------------------------------------------------------------------

SECTION II. LENDER CONSENTS

 

2.1 Each Lender that, on or prior to 10:00 a.m. (New York time) on March 13,
2013 (as such time and date may be extended by the Administrative Agent with the
consent of the Borrower, the “Consent Due Date”) has executed and delivered to
the Administrative Agent a Consent to Second Amendment substantially in the form
attached hereto as Annex A (the “Consent”) shall have consented to this
Amendment.

 

2.2 Each Person (such Person, an “Additional Lender”) that is not a Lender under
the Existing Credit Agreement that executes and delivers a joinder agreement to
this Amendment substantially in the form attached hereto as Annex B (the
“Joinder Agreement”) shall become a party to the Restated Credit Agreement and a
“Lender” thereunder and pursuant to such Joinder Agreement will commit to make
Additional Term Loans to the Borrower in an amount equal to the amount of such
Person’s “Additional Term Loan Commitment” as set forth in such Joinder
Agreement.

 

2.3 Each Lender party hereto hereby authorizes the Administrative Agent and the
Collateral Agent to enter into the Intercreditor Agreement and the other Credit
Documents or any amendments, amendments and restatements, reaffirmations or
modifications with respect thereto, in each case as necessary to reflect the
amendments to the Existing Credit Agreement set forth herein and in the Restated
Credit Agreement.

 

SECTION III. COMMITMENTS AND LOANS

 

3.1 Holdings, the Borrower, each other Credit Party, the Administrative Agent
and the Lenders party hereto acknowledge and agree that under the Existing
Credit Agreement, the aggregate principal balance of all Term Loans on the
Second Amendment Effective Date (as defined below) (without giving effect to
this Amendment) (the “Existing Principal Amount”) is $547,250,000.27 (exclusive
of interest, fees and expenses). Holdings, Borrower and each other Credit Party
acknowledge and agree that all Obligations outstanding as of the Second
Amendment Effective Date (including the Existing Principal Amount) constitute
valid and binding obligations of Holdings, Borrower and the other Credit Parties
and are not subject to offset, counterclaim, defense or recoupment of any kind.
All interest, fees and expenses together with all other Obligations outstanding
under the Existing Credit Agreement (including the Existing Principal Amount)
which remain unpaid and outstanding as of the Second Amendment Effective Date
shall be in all respects continuing and remain outstanding and payable under the
Restated Credit Agreement and the other Credit Documents, with only the terms
thereof being modified from and after the Second Amendment Effective Date as set
forth in this Amendment and the Restated Credit Agreement and the other Credit
Documents.

 

3.2 Subject to the terms and conditions of this Amendment and the Restated
Credit Agreement, each Lender party hereto with an Additional Term Loan
Commitment severally agrees to make, on the Second Amendment Effective Date, an
Additional Term Loan to the Borrower in an amount equal to the amount of such
Lender’s Second Amendment Effective Date Term Loan Commitment as set forth on
Appendix A to the Restated Credit Agreement.

 

3.3

It is the intention of each of the parties hereto that the Existing Credit
Agreement be amended and restated so as to preserve the perfection and priority
of all security interests securing Indebtedness

 

2



--------------------------------------------------------------------------------

  and Obligations under the Existing Credit Agreement and that all Indebtedness
and Obligations of Holdings and its Subsidiaries hereunder and thereunder shall
be secured by the Collateral Documents and that this Amendment and the Restated
Credit Agreement do not constitute a novation of the Obligations and liabilities
existing under the Existing Credit Agreement. The parties hereto further
acknowledge and agree that this Amendment and the Restated Credit Agreement
constitute an amendment of the Existing Credit Agreement made under and in
accordance with the terms of Section 10.5 of the Existing Credit Agreement. In
addition, from and after the Second Amendment Effective Date, all references to
the “Credit Agreement” contained in any Credit Document shall be deemed to refer
solely to the Existing Credit Agreement as amended and restated by this
Amendment.

 

3.4 The Additional Term Loans and the Term Loans existing under the Existing
Credit Agreement shall constitute a single Class of Term Loans. On the Second
Amendment Effective Date, (i) the Additional Term Loans shall be Eurodollar Rate
Loans, (ii) the Interest Period and Adjusted Eurodollar Rate for the Additional
Term Loans shall be the same as that in effect for the existing Term Loans on
the Second Amendment Effective Date, and (iii) the Borrower shall pay all fees
accrued to the Second Amendment Effective Date with respect to the existing Term
Loans.

 

SECTION IV. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

 

4.1 The Administrative Agent shall have received counterpart signature pages of
this Amendment duly executed by each of the Credit Parties, the Administrative
Agent and the Lenders;

 

4.2 The Administrative Agent shall have received Notes executed by the Borrower
in favor of each Lender or Additional Lender requesting a Note evidencing its
Term Loans at least 3 Business Days prior to the Second Amendment Effective
Date;

 

4.3 The satisfaction (or waiver in accordance with Section 10.5 of the Existing
Credit Agreement) of all of the conditions precedent set forth in Section 3.1 of
the Restated Credit Agreement; and

 

4.4 As of the Second Amendment Effective Date, the representations and
warranties contained herein shall be true and correct in all material respects,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
provided that in each case, such materiality qualifier shall not be applicable
to any representations or warranties that already are qualified or modified by
materiality in the text thereof.

 

SECTION V. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment and to amend the Existing Credit Agreement in the manner provided
herein, each Credit Party which is a party hereto represents and warrants to the
Administrative Agent and the Lenders that the following statements are true and
correct:

5.1 Corporate Power and Authority. Each Credit Party which is party hereto has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, this
Amendment, the Restated Credit Agreement and the other Credit Documents.

 

3



--------------------------------------------------------------------------------

5.2 Authorization of Agreements. The execution and delivery of this Amendment
and the performance of this Amendment, the Restated Credit Agreement and the
other Credit Documents have been duly authorized by all necessary action on the
part of each Credit Party.

5.3 No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of this Amendment, the
Restated Credit Agreement and the other Credit Documents do not and will not
(a) except as could not reasonably be expected to result in a Material Adverse
Effect, violate (i) any provision of any law or any governmental rule or
regulation applicable to Holdings or any of its Subsidiaries or (ii) any order,
judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries; (b) except as could not reasonably be
expected to result in a Material Adverse Effect, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries;
(c) violate any of the Organizational Documents of Holdings or any of its
Subsidiaries, (d) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Holdings or any of its Subsidiaries
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent, on behalf of the Secured Parties and any Liens created under
any Additional Facility Credit Documents in favor of the ABL Agent or any
Alternative Facility Agent, as the case may be); or (e) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Second
Amendment Effective Date.

5.4 Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by each Credit Party of this Amendment, the
Restated Credit Agreement and the other Credit Documents, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect.

5.5 Binding Obligation. This Amendment has been duly executed and delivered by
each of the Credit Parties party hereto and this Amendment and the Restated
Credit Agreement each constitutes a legal, valid and binding obligation of such
Credit Party to the extent a party thereto, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally or by equitable principles relating to
enforceability.

5.6 Incorporation of Representations and Warranties from Restated Credit
Agreement. The representations and warranties contained in Section 4 of the
Restated Credit Agreement are and will be true and correct on and as of the
Second Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct on and as of
such earlier date.

5.7 Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

 

4



--------------------------------------------------------------------------------

SECTION VI. REAFFIRMATION, ACKNOWLEDGMENT AND CONSENT

Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Restated Credit Agreement and this Amendment and consents to
the amendment of the Existing Credit Agreement effected pursuant to this
Amendment. Each Credit Party hereby confirms and reaffirms that each Credit
Document to which it is a party or otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Credit Documents the payment and
performance of all “Obligations” and “Secured Obligations”, as applicable, under
each of the Credit Documents to which it is a party (in each case as such terms
are defined in the applicable Credit Document).

Each Credit Party acknowledges and agrees that, after giving effect to this
Amendment, any of the Credit Documents to which it is a party or otherwise bound
shall continue in full force and effect and all of its obligations under the
Credit Documents shall be valid and enforceable and shall not be impaired or
limited by the execution or effectiveness of this Amendment or the Restated
Credit Agreement. As of the Second Amendment Effective Date, each Credit Party
reaffirms each Lien it granted to the Collateral Agent for the benefit of the
Secured Parties, and any Liens that were otherwise created or arose under each
of the Credit Documents to which such Credit Party is party and reaffirms the
guaranties made in favor of each Secured Party under each of the Credit
Documents to which such Credit Party is party, which Liens and guaranties shall
continue in full force and effect during the term of the Restated Credit
Agreement and any amendments, amendments and restatements, supplements or other
modifications thereof and shall continue to secure the Obligations of the
Borrower and the other Credit Parties under any Credit Document (including,
without limitation, the Second Amendment Effective Date Term Loans), in each
case, on and subject to the terms and conditions set forth in the Restated
Credit Agreement and the Credit Documents.

Each Credit Party (other than the Borrower) acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Credit Party is not required by the terms of the Existing Credit Agreement
or any other Credit Document to consent to the amendments to the Existing Credit
Agreement effected pursuant to this Amendment and Restated Credit Agreement and
(ii) nothing in the Existing Credit Agreement, this Amendment, the Restated
Credit Agreement or any other Credit Document shall be deemed to require the
consent of such Credit Party to any future amendments to the Restated Credit
Agreement.

 

SECTION VII. MISCELLANEOUS

7.1 Reference to and Effect on the Existing Credit Agreement and the Other
Credit Documents.

(a) On and after the Second Amendment Effective Date, (i) each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import referring to the Existing Credit Agreement and each
reference in the other Credit Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Existing Credit Agreement
shall mean and be a reference to the Restated Credit Agreement, and (ii) each
reference in the Credit Documents to the “Closing Date Intercreditor Agreement”
shall mean and be a reference to the Intercreditor Agreement (as defined in the
Restated Credit Agreement).

(b) Except as specifically amended by this Amendment, the Existing Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

 

5



--------------------------------------------------------------------------------

(c) The execution and delivery of this Amendment and the performance of this
Amendment and the Restated Credit Agreement shall not constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Existing Credit Agreement or any of the other Credit
Documents.

(d) For the avoidance of doubt, this Amendment shall constitute a Credit
Document.

7.2 Certain Waivers. Borrower, Holdings and each other Credit Party hereby
agrees that neither any Agent nor any Lender shall be liable under a claim of,
and hereby waives any claim against the Agents and the Lenders based on, lender
liability (including, but not limited to, liability for breach of the implied
covenant of good faith and fair dealing, fraud, negligence, conversion,
misrepresentation, duress, control and interference, infliction of emotional
distress and defamation and breach of fiduciary duties) as a result of this
Amendment and any discussions or actions taken or not taken by the Agents or the
Lenders on or before the date hereof or the discussions conducted in connection
therewith, or any course of action taken by the Agents or any Lender in response
thereto or arising therefrom; provided, that the foregoing waiver shall not
include the waiver of any claims which are based on the gross negligence or
willful misconduct of any Agent or any Lender or any of their respective agents.
This section shall survive the execution and delivery of this Amendment and the
termination of the Restated Credit Agreement.

7.3 Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

7.4 Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

7.5 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed Consent or counterpart of a signature page of
this Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall
be effective as delivery of a manually executed Consent or counterpart of this
Amendment, as applicable.

[Remainder of this page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

Each attorney signing this document under a power of attorney certifies, by the
attorney’s signature, that the attorney has no notice of the revocation of the
power of attorney.

 

BORROWER:     TRONOX PIGMENTS (NETHERLANDS) B.V.     By:  

/s/ Michael J. Foster

      Name:   Michael J. Foster       Title:   Managing Director HOLDINGS:      
 

SIGNED by Michael J. Foster

as attorney for TRONOX

LIMITED ACN 153 348 111

under power of attorney dated 14 June 2012

in the presence of:

       

/s/ C. R. Liebelt

   

/s/ Michael J. Foster

Signature of witness     Signature of attorney

C. R. Liebelt

   

Michael J. Foster

Name     Name

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

GUARANTORS:    

SIGNED by Michael J. Foster

as attorney, respectively, for:

    TRONOX AUSTRALIA PIGMENTS HOLDINGS PTY LIMITED ACN 155 120 728     TRONOX
PIGMENTS AUSTRALIA HOLDINGS PTY LIMITED ACN 155 235 304     TRONOX PIGMENTS
AUSTRALIA PTY LIMITED ACN 155 254 336     TRONOX PIGMENTS WESTERN AUSTRALIA PTY
LIMITED ACN 155 319 430     TRONOX GLOBAL HOLDINGS PTY LIMITED ACN 154 691 826  
  TRONOX SANDS HOLDINGS PTY LIMITED ACN 154 709 332    

TRONOX AUSTRALIA HOLDINGS PTY LIMITED ACN 155 254 274

 

under power of attorney dated 14 June 2012 in the presence of:

       

/s/ Michael J. Foster

    Signature of attorney     The person signing above certifies that his/her
signature is to be treated as constituting a separate signing as attorney for
each party listed above respectively.

/s/ C. R. Liebelt

   

Michael J. Foster

Signature of witness     Name

C. R. Liebelt

   

14 June 2012

Name     Date of power of attorney

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SIGNED by Michael J. Foster

as attorney for TRONOX WESTERN AUSTRALIA PTY LTD ACN 009 331 195

    under power of attorney dated 8 June 2012 in the presence of:        

/s/ Michael J. Foster

    Signature of attorney

/s/ C. R. Liebelt

   

Michael J. Foster

Signature of witness     Name

C. R. Liebelt

   

18 June 2012

Name     Date of power of attorney

SIGNED by Michael J. Foster

as attorney for TRONOX WORLDWIDE PTY LIMITED ACN 158 561 061

 

under power of attorney dated 29 June 2012 in the presence of:

       

/s/ Michael J. Foster

    Signature of attorney

/s/ C. R. Liebelt

   

Michael J. Foster

Signature of witness     Name

C. R. Liebelt

   

28 June 2012

Name     Date of power of attorney

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SIGNED by Michael J. Foster

as attorney, respectively, for:

    TRONOX HOLDINGS (AUSTRALIA) PTY LTD ACN 90 071 040 750     TRONOX
INVESTMENTS (AUSTRALIA) PTY LTD ACN 53 071 040 152     TRONOX AUSTRALIA SANDS
PTY LTD ACN 28 009 084 851     TICOR FINANCE (A.C.T.) PTY LTD ACN 58 008 659 363
    TICOR RESOURCES PTY LTD ACN 27 002 376 847     TI02 CORPORATION PTY LTD ACN
50 009 124 181     TIFIC PTY. LTD. ACN 69 009 123 451     YALGOO MINERALS PTY.
LTD. ACN 21 008 948 383     TRONOX MINERAL SALES PTY LTD ACN 40 009 344 094    
SENBAR HOLDINGS PTY LTD ACN 86 009 313 062     SYNTHETIC RUTILE HOLDINGS PTY LTD
ACN 38 009 312 047     PIGMENT HOLDINGS PTY LTD ACN 53 009 312 994    

TRONOX MANAGEMENT PTY LTD ACN 59 009 343 364

 

under power of attorney dated 18 June 2012 in the presence of:

       

/s/ Michael J. Foster

    Signature of attorney     The person signing above certifies that his/her
signature is to be treated as constituting a separate signing as attorney for
each party listed above respectively.

/s/ C. R. Liebelt

   

Michael J. Foster

Signature of witness     Name

C. R. Liebelt

   

18 June 2012

Name     Date of power of attorney

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

TRONOX INCORPORATED TRONOX LLC TRONOX PIGMENTS LTD. TRONOX PIGMENTS LLC By:  

/s/ Michael J. Foster

  Name:   Michael J. Foster   Title:   Vice President TRONOX US HOLDINGS INC.
TRONOX FINANCE LLC By:  

/s/ Michael J. Foster

  Name:   Michael J. Foster   Title:   President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

TRONOX HOLDINGS COÖPERATIEF U.A. By:  

/s/ Michael J. Foster

  Name:   Michael J. Foster   Title:   Director A By:  

/s/ Arie Jan Duvekot

  Name:   Arie Jan Duvekot   Title:   Director B TRONOX WORLDWIDE PTY LIMITED,
ACTING AS MANAGING PARTNER OF TRONOX HOLDINGS EUROPE C.V. By:  

/s/ Michael J. Foster

  Name:   Michael J. Foster   Title:   Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

TRONOX INTERNATIONAL FINANCE LLP By:  

/s/ Michael J. Foster

  Name:   Michael J. Foster   Title:   Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:            

GOLDMAN SACHS BANK USA,

as Administrative Agent

      By:  

/s/ Illegible

        Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Credit Agreement

(including appendices, schedules and exhibits thereto)

Please see attached.



--------------------------------------------------------------------------------

PUBLISHED DEAL CUSIP NO. N8879VAA5

PUBLISHED FACILITY CUSIP NO. N8879VAB3

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

originally dated as of February 8, 2012,

as amended and restated as of March 19, 2013

among

TRONOX PIGMENTS (NETHERLANDS) B.V.,

TRONOX LIMITED (ACN 153 348 111),

CERTAIN SUBSIDIARIES OF TRONOX LIMITED (ACN 153 348 111),

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS BANK USA,

as Administrative Agent and Collateral Agent,

and

GOLDMAN SACHS BANK USA, UBS SECURITIES LLC,

CREDIT SUISSE SECURITIES (USA) LLC and RBC CAPITAL MARKETS

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

 

 

$1,500,000,000 Senior Secured Term Loan Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   SECTION 1. DEFINITIONS AND INTERPRETATION      2   

1.1. Definitions

     2   

1.2. Accounting Terms

     48   

1.3. Interpretation, Etc.

     49   

1.4. Currency Translation

     49   

1.5. Dutch Terms

     49    SECTION 2. LOANS      50   

2.1. Second Amendment Effective Date Term Loans

     50   

2.2. [Reserved.]

     51   

2.3. Use of Proceeds

     51   

2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes

     51   

2.5. Interest on Loans

     52   

2.6. Conversion/Continuation

     53   

2.7. Default Interest

     54   

2.8. Fees; Call Premium

     54   

2.9. Scheduled Payments

     55   

2.10. Voluntary Prepayments/Commitment Reductions

     55   

2.11. Mandatory Prepayments

     56   

2.12. Application of Prepayments

     59   

2.13. General Provisions Regarding Payments

     60   

2.14. Ratable Sharing

     61   

2.15. Making or Maintaining Eurodollar Rate Loans

     61   

2.16. Increased Costs; Capital Adequacy

     63   

2.17. Taxes; Withholding, Etc.

     64   

2.18. Obligation to Mitigate

     68   

2.19. Defaulting Lenders

     68   

2.20. Removal or Replacement of a Lender

     69   

2.21. Term Loan Commitment Increase

     70   

2.22. Extensions of Loans

     71    SECTION 3. CONDITIONS PRECEDENT      73   

3.1. Second Amendment Effective Date

     73    SECTION 4. REPRESENTATIONS AND WARRANTIES      79   

4.1. Organization; Requisite Power and Authority; Qualification

     79   

4.2. Equity Interests and Ownership

     80   

4.3. Due Authorization

     80   

4.4. No Conflict

     80   

4.5. Governmental Consents

     80   

4.6. Binding Obligation

     81   

4.7. Historical Financial Statements

     81   

4.8. Projections

     81   

4.9. No Material Adverse Effect

     81   

4.10. Adverse Proceedings, Etc.

     81   

4.11. Taxes

     81   

4.12. Properties

     82   

4.13. Environmental Matters

     82   

 

i



--------------------------------------------------------------------------------

4.14. No Defaults

     83   

4.15. [Reserved.]

     83   

4.16. Governmental Regulation

     83   

4.17. Federal Reserve Regulations; Exchange Act

     84   

4.18. Employee Matters

     84   

4.19. Employee Benefit Plans

     84   

4.20. Certain Fees

     85   

4.21. Solvency

     85   

4.22. Compliance with Statutes, Etc.

     85   

4.23. Disclosure

     85   

4.24. PATRIOT Act

     86   

4.25. Foreign Assets Control Regulations and Anti-Money Laundering

     86   

4.26. Senior Indebtedness

     86   

4.27. Deposit Accounts and Securities Accounts

     86   

4.28. Security Matters

     86   

4.29. Certain Dutch Law Matters

     87   

4.30. Australian Tax Consolidated Group

     87   

4.31. Australian GST Group

     87   

SECTION 5. AFFIRMATIVE COVENANTS

     88   

5.1. Financial Statements and Other Reports

     88   

5.2. Existence

     91   

5.3. Payment of Taxes and Claims

     91   

5.4. Maintenance of Properties

     91   

5.5. Insurance

     92   

5.6. Books and Records; Inspections

     92   

5.7. Lenders Meetings

     92   

5.8. Compliance with Laws

     92   

5.9. Environmental

     93   

5.10. Subsidiaries

     94   

5.11. Additional Material Real Estate Assets

     96   

5.12. Further Assurances

     96   

5.13. Cash Management

     97   

5.14. Post-Closing Covenants

     97   

5.15. Maintenance of Ratings

     97   

5.16. [Reserved.]

     97   

5.17. Centre of Main Interests

     97   

SECTION 6. NEGATIVE COVENANTS

     97   

6.1. Indebtedness

     97   

6.2. Liens

     102   

6.3. No Further Negative Pledges

     105   

6.4. Restricted Junior Payments

     105   

6.5. Restrictions on Subsidiary Distributions

     106   

6.6. Investments

     106   

6.7. [Reserved.]

     108   

6.8. Fundamental Changes; Disposition of Assets; Permitted Acquisitions

     108   

6.9. Disposal of Subsidiary Interests

     109   

6.10. Sales and Lease-Backs

     110   

6.11. Transactions with Shareholders and Affiliates

     110   

6.12. Conduct of Business

     110   

 

ii



--------------------------------------------------------------------------------

6.13. Permitted Activities of Holdings, the Excluded Entities and the UK Joint
Venture Entities

     110   

6.14. Amendments or Waivers of Organizational Documents, Additional Facility
Credit Documents

     112   

6.15. [Reserved.]

     112   

6.16. Fiscal Year

     112   

6.17. Australian Tax Consolidated Group

     112   

6.18. Australian GST Group

     112   

SECTION 7. GUARANTY

     113   

7.1. Guaranty of the Obligations

     113   

7.2. Contribution by Guarantors

     113   

7.3. Payment by Guarantors

     114   

7.4. Liability of Guarantors Absolute

     114   

7.5. Waivers by Guarantors

     116   

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc.

     116   

7.7. Subordination of Other Obligations

     117   

7.8. Continuing Guaranty

     117   

7.9. Authority of Guarantors or Borrower

     117   

7.10. Financial Condition of Borrower

     117   

7.11. Bankruptcy, Etc.

     117   

7.12. Discharge of Guaranty Upon Sale of Guarantor

     118   

7.13. Dutch Limitations

     118   

7.14. English Law Limitations

     118   

SECTION 8. EVENTS OF DEFAULT

     118   

8.1. Events of Default

     118   

8.2. Application of Proceeds

     121   

SECTION 9. AGENTS

     121   

9.1. Appointment of Agents

     121   

9.2. Powers and Duties

     122   

9.3. General Immunity

     123   

9.4. Agents Entitled to Act as Lender

     124   

9.5. Lenders’ Representations, Warranties and Acknowledgment; Affiliated Lenders

     124   

9.6. Right to Indemnity

     126   

9.7. Successor Administrative Agent and Collateral Agent

     126   

9.8. Collateral Documents and Guaranty

     127   

9.9. Withholding Taxes

     129   

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     129   

SECTION 10. MISCELLANEOUS

     130   

10.1. Notices

     130   

10.2. Expenses

     132   

10.3. Indemnity

     132   

10.4. Set-Off

     133   

10.5. Amendments and Waivers

     134   

10.6. Successors and Assigns; Participations

     136   

10.7. Certain Undertakings with Respect to Securitization Subsidiaries

     141   

10.8. Independence of Covenants

     141   

10.9. Survival of Representations, Warranties and Agreements

     141   

 

iii



--------------------------------------------------------------------------------

10.10. No Waiver; Remedies Cumulative

     141   

10.11. Marshalling; Payments Set Aside

     142   

10.12. Severability

     142   

10.13. Obligations Several; Independent Nature of Lenders’ Rights

     142   

10.14. Headings

     142   

10.15. APPLICABLE LAW

     142   

10.16. CONSENT TO JURISDICTION

     142   

10.17. WAIVER OF JURY TRIAL

     143   

10.18. Confidentiality

     144   

10.19. Usury Savings Clause

     144   

10.20. Counterparts

     145   

10.21. Effectiveness; Entire Agreement

     145   

10.22. PATRIOT Act

     145   

10.23. Electronic Execution of Assignments

     145   

10.24. No Fiduciary Duty

     145   

10.25. Judgment Currency

     146   

10.26. Parallel Debt

     146   

10.27. Intercompany Indebtedness

     147   

10.28. Amendment and Restatement

     148   

 

iv



--------------------------------------------------------------------------------

APPENDICES:    A    Second Amendment Effective Date Term Loan Commitments    B
   Notice Addresses SCHEDULES:    1.1(a)   

Direct Competitors

   1.1(b)   

Products

   3.1(g)   

Mortgaged Property

   4.1   

Jurisdictions of Organization and Qualification

   4.2   

Equity Interests and Ownership

   4.12   

Real Estate Assets

   4.13   

Environmental Matters

   4.20   

Certain Fees

   4.27   

Deposit Accounts and Securities Accounts

   4.28   

Mortgage Recording Offices

   5.14   

Post-Closing Covenants

   6.1(i)   

Certain Indebtedness

   6.1(q)   

Certain Letters of Credit

   6.2   

Certain Liens

   6.3   

Certain Negative Pledges

   6.5   

Certain Restrictions on Subsidiary Distributions

   6.6(i)(1)   

Certain Investments as of the Second Amendment Effective Date

   6.8   

Certain Asset Sales

   6.11   

Certain Affiliate Transactions

EXHIBITS:    A-1   

Funding Notice

   A-2   

Conversion/Continuation Notice

   B   

Term Loan Note

   C   

Compliance Certificate

   D   

Assignment Agreement

   E   

Certificate re Non-Bank Status

   F-1   

Second Amendment Effective Date Certificate

   F-2   

Solvency Certificate

   G   

Counterpart Agreement

   H   

Intercompany Note

   I   

Joinder Agreement

   J   

Modified Dutch Auction Procedures

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, originally dated as of
February 8, 2012, as amended from time to time prior to the Second Amendment
Effective Date (as defined below) and as amended and restated as of March 19,
2013 is entered into by and among TRONOX PIGMENTS (NETHERLANDS) B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under Dutch law, having its corporate seat (statutaire zetel) in
Amsterdam, The Netherlands and having its registered office address at Naritaweg
165, Telestone 8, (1043BW), Amsterdam, The Netherlands, registered with the
trade register of the chamber of commerce in Amsterdam, The Netherlands under
number 34132341 (the “Borrower”), TRONOX LIMITED (ACN 153 348 111), an
Australian public limited company incorporated in the Commonwealth of Australia
(“Holdings”), CERTAIN SUBSIDIARIES OF HOLDINGS, as Guarantors, the Lenders party
hereto from time to time, GOLDMAN SACHS BANK USA (“Goldman Sachs”), as
administrative agent (together with its permitted successor in such capacity,
“Administrative Agent”) and as collateral agent (together with its permitted
successor in such capacity, “Collateral Agent”), and Goldman Sachs, UBS
SECURITIES LLC (“UBS Securities”), CREDIT SUISSE SECURITIES (USA) LLC (“CS
Securities”) and RBC CAPITAL MARKETS (“RBC Capital Markets”) as joint lead
arrangers (in such capacities, collectively, “Arranger”), as joint bookrunners
(in such capacities, collectively, the “Bookrunners”) and as co-syndication
agents (in such capacities, collectively, “Syndication Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Tronox Incorporated, a Delaware corporation (“US Holdings”), the
Borrower and the Guarantors are parties to that certain Credit and Guaranty
Agreement, dated as of February 8, 2012, among US Holdings, the Borrower, the
Guarantors, certain lenders party thereto and Goldman Sachs, as administrative
agent (as amended through the date hereof without giving effect to the amendment
and restatement set forth herein, the “Existing Credit Agreement”);

WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
on the terms and subject to the conditions set forth herein, inter alia, to
increase the amount of outstanding Term Loans;

WHEREAS, Lenders have agreed to extend additional Term Loans to Borrower in the
form of Second Amendment Effective Date Term Loans on the Second Amendment
Effective Date, in an aggregate principal amount not to exceed $952,749,999.73;
and

WHEREAS, Guarantors have agreed to guarantee, and continue to guarantee, the
obligations of Borrower hereunder subject to the terms hereof and as set forth
in the other Credit Documents, and Borrower and each of the Guarantors have
agreed to secure, and continue to secure, all of their respective Obligations by
granting to Collateral Agent, for the benefit of Secured Parties, (a) first
priority liens on all Term Loan Priority Collateral and (b) second priority
liens in the Revolving Loan Priority Collateral and, to the extent applicable,
ABL Collateral, in each case subject to exceptions as permitted by the terms of
the Credit Documents.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

  SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“ABL Agent” means the agent under the Revolving Credit Agreement and related
collateral documents, and any successor or new collateral agent thereunder. As
of the Second Amendment Effective Date, UBS AG, Stamford Branch is the ABL
Agent.

“ABL Collateral” means all now owned or hereafter acquired:

(i) Accounts;

(ii) “deposit accounts” (as defined in Article 9 of the UCC), “securities
accounts” (as defined in Article 8 of the UCC), including all monies,
“uncertificated securities,” and “securities entitlements” (as defined in
Article 8 of the UCC) contained therein (including all cash, marketable
securities and other funds held in or on deposit in either of the foregoing),
“instruments” (as defined in Article 9 of the UCC), including intercompany notes
of Subsidiaries, and “chattel paper” (as defined in Article 9 of the UCC);

(iii) general intangibles pertaining to the other items of property included
within clauses (i), (ii), (iv) and (v) of this definition of ABL Collateral,
including, without limitation, all contingent rights with respect to warranties
on accounts which are not yet “payment intangibles” (as defined in Article 9 of
the UCC);

(iv) “records” (as defined in Article 9 of the UCC), “supporting obligations”
(as defined in Article 9 of the UCC) and related “letters of credit” (as defined
in Article 5 of the UCC), commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to any of the foregoing
and clause (v) below;

(v) Inventory; and

(vi) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, licenses, royalties, income, payments,
claims, damages and proceeds of suit) of any or all of the foregoing;

provided that for the avoidance of doubt, the ABL Collateral shall not include
the Blocked Reinvestment Account, the Insurance/Condemnation Proceeds
Reinvestment Account, any funds on deposit in the foregoing accounts or any
Intellectual Property (other than a royalty free license to use any and all
Intellectual Property as necessary to collect all “accounts” or sell “inventory”
or other amounts owing with respect to ABL Collateral at any time in connection
with enforcement).

“Accounts” means “accounts” and “payment intangibles,” other than “payment
intangibles” (in each case, as defined in Article 9 of the UCC) which constitute
identifiable proceeds of Collateral which is not ABL Collateral.

“Acquisition” means the acquisition by US Holdings and certain of its
Subsidiaries of certain businesses of Exxaro Resources Limited in accordance
with the terms of that certain Transaction Agreement dated as of September 25,
2011 by and among US Holdings, Holdings, Concordia Acquisition Corporation, a
Delaware corporation and the Exxaro Sellers, as the same may be amended,
modified, amended and restated, waived or supplemented from time to time
pursuant to the terms thereof.

 

2



--------------------------------------------------------------------------------

“Additional Facility Credit Documents” means, collectively, the Revolving Credit
Agreement Documents and the Alternative Facility Credit Documents.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum equal to the
rate determined by Administrative Agent to be the offered rate on such other
page or other service which displays an average British Bankers Association
Interest Settlement Rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum equal to the offered
quotation rate to first class banks in the London interbank market by major
financial institutions reasonably selected by Administrative Agent for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of
Administrative Agent, in its capacity as a Lender, for which the Adjusted
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date, by (ii) an amount equal to (a) one minus (b) the
Applicable Reserve Requirement; provided, however, that notwithstanding the
foregoing, the Adjusted Eurodollar Rate shall at no time be less than 1.00% per
annum.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Holdings or Tronox US, threatened against or affecting Holdings
or any of its Subsidiaries or any property of Holdings or any of its
Subsidiaries.

“Affected Lender” as defined in Section 2.15(b).

“Affected Loans” as defined in Section 2.15(b).

“Affiliate” means as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person (provided
that solely for purposes of the first proviso in the definition of “Eligible
Assignee,” the foregoing 10% shall be increased to 15%) or (ii) to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities or by contract or otherwise.

 

3



--------------------------------------------------------------------------------

“Affiliate Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Annex C to Exhibit J, with such amendments or
modifications as may be approved by Administrative Agent and Tronox US.

“Affiliated Lender” means a Material Affiliated Lender.

“Agent” means each of (a) Administrative Agent, (b) Collateral Agent,
(c) Arranger, (d) Bookrunners, (e) Syndication Agent and (f) any other Person
appointed under the Credit Documents to serve in an agent or similar capacity.

“Agent Affiliates” as defined in Section 10.1(b).

“Aggregate Amounts Due” as defined in Section 2.14.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, originally dated as of
February 8, 2012, as amended from time to time prior to the effectiveness of
this amendment and restatement and as amended and restated as of March 19, 2013,
as it may be further amended, restated, supplemented or otherwise modified from
time to time.

“Alternative Facility” means any revolving credit facility, working capital
facility, Permitted Securitization or accounts receivable facility (other than a
Permitted Factoring) (including letters of credit and reimbursement obligations
with respect thereto and Interest Rate Agreements and/or Currency Agreements
secured hereunder) incurred by any Subsidiary of Holdings (or Securitization
Subsidiary) and, if applicable, secured solely by Alternative Facility Liens
that are permitted to be incurred hereunder; provided, no later than the date
that is 30 days after the date on which such Indebtedness is incurred by any
such Subsidiary, such Indebtedness is designated by Holdings or Tronox US, in a
certificate of an Authorized Officer delivered to Administrative Agent, as
“Alternative Facility Debt.”

“Alternative Facility Agent” means any collateral agent or similar
representative of the secured parties under any Alternative Facility or, if no
such representative exists, the provider or providers of such Alternative
Facility.

“Alternative Facility Credit Documents” means, collectively, the definitive
loan, sale or other transaction documentation governing any Alternative
Facility, including collateral documents relating thereto.

“Alternative Facility Intercreditor Agreement” as defined in Section 6.1(m).

“Alternative Facility Liens” means Liens granted to an Alternative Facility
Agent under any Alternative Facility, at any time, solely upon one or more
assets comprising ABL Collateral of the relevant Subsidiaries of Holdings that
are obligors or provide credit support to such obligor(s) under the relevant
Alternative Facility.

“Applicable Margin” means (i) in the case of any Loan that is a Base Rate Loan,
a rate equal to 2.50% per annum or (ii) in the case of any Loan that is a
Eurodollar Rate Loan, a rate equal to 3.50% per annum.

 

4



--------------------------------------------------------------------------------

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).

“Arranger” as defined in the preamble hereto.

“ASIC” means the Australian Securities and Investments Commission.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than (a) among Borrower and any Guarantor, (b) among
Guarantors, (c) by a non-Credit Party to a Credit Party or (d) among non-Credit
Parties), in one transaction or a series of transactions, of all or any part of
Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, created, leased or licensed, including
the Equity Interests of any of Holdings’ Subsidiaries, other than (i) inventory
(or other assets) sold, conveyed, transferred, assigned, disposed of, leased or
licensed out in the ordinary course of business (excluding any sales,
conveyances, transfers, assignments, dispositions, leases or licenses out by
operations or divisions discontinued or being discontinued), (ii) non-exclusive
licenses of Intellectual Property in the ordinary course of business,
(iii) sales of Securitization Assets to one or more Securitization Subsidiaries
in connection with a Permitted Securitization, (iv) non-recourse sales of
accounts receivable of any Subsidiary of Holdings to a financial institution in
connection with a Permitted Factoring, (v) the disposition of Cash and Cash
Equivalents in the ordinary course of business, (vi) except for purposes of
Section 6.3 and the definition of “Internally Generated Cash,” sales, leases,
sub-leases, sale and leasebacks, assignments, conveyances, exclusive licenses,
transfers or other dispositions for consideration of less than $1,000,000 with
respect to any transaction or series of related transactions and less than
$5,000,000 in the aggregate during any Fiscal Year, (vii) the Permitted TSL
Disposition and (viii) sales or other dispositions of Revolving Loan Priority
Collateral or ABL Collateral during any time when the Revolving Credit Agreement
or an Alternative Facility shall be in effect to the extent permitted by such
Revolving Credit Agreement or Alternative Facility. For the avoidance of doubt,
a grant or pledge of a security interest or a collateral assignment shall not
constitute an Asset Sale.

“Assignment Agreement” means, as applicable, (a) an Assignment and Assumption
Agreement substantially in the form of Exhibit D with such amendments or
modifications as may be approved by Administrative Agent or (b) an Affiliate
Assignment Agreement.

 

5



--------------------------------------------------------------------------------

“Assignment Effective Date” as defined in Section 10.6(b).

“Auction” as defined in Section 10.6(i)(i).

“Auction Manager” means (a) either Administrative Agent, as determined by
Holdings or any of its Affiliates or (b) any other financial institution or
advisor agreed by Holdings and Administrative Agent (whether or not an affiliate
of Administrative Agent) to act as an arranger in connection with any
repurchases pursuant to Section 10.6(i).

“Australian Credit Party” means a Credit Party incorporated, organized or
otherwise formed in the Commonwealth of Australia.

“Australian General Security Deed” means one or more Australian General Security
Deeds among the Credit Parties party thereto and the Collateral Agent, as
reaffirmed pursuant to the Second Amendment and as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with their respective terms.

“Australian GST Act” means the Australian A New Tax System (Goods and Services
Tax) Act 1999 (Cth).

“Australian GST Group” means a GST Group as defined in Australian GST Act.

“Australian Specific Security Deed” means one or more Australian Specific
Security Deeds among the Credit Parties party thereto and the Collateral Agent,
as reaffirmed pursuant to the Second Amendment and as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with their respective terms.

“Australian Subsidiary” means each Australian Credit Party and each other
Subsidiary of Holdings incorporated, organized or otherwise formed in the
Commonwealth of Australia.

“Australian Tax Act” means the Australian Income Tax Assessment Act 1936 (Cth)
or the Australian Income Tax Assessment Act 1997 (Cth) (as applicable)).

“Australian Tax Consolidated Group” means a “consolidated group” or “MEC group”
(as defined in the Australian Tax Act).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer,
treasurer, director, company director or company secretary of such Person;
provided that the secretary or assistant secretary or director of such Person
shall have delivered an incumbency certificate to Administrative Agent as to the
authority of such Authorized Officer.

“Available Amount” means (a) the cumulative portion of Consolidated Excess Cash
Flow for each Fiscal Year of Holdings ending after the Second Amendment
Effective Date (with respect to the Fiscal Year ended December 31, 2013,
Consolidated Excess Cash Flow shall be computed for the period from July 1, 2013
to December 31, 2013), commencing for the fiscal year ending December 31, 2013,
that is not required to be applied to prepay Loans pursuant to Section 2.11(e),
plus (b) any net cash proceeds from the issuance and sale of any Equity
Interests of Holdings to the extent received by Holdings (other than
(i) Disqualified Equity Interests and (ii) sales to, or capital contributions
by, another Credit Party), plus (c) without duplication of any amounts included
in Consolidated Excess Cash Flow,

 

6



--------------------------------------------------------------------------------

any cash returns on Investments (including any dividends paid or capital
returned) (without duplicating amounts added back to “outstanding” Investments
referred to in the last two sentences of the definition of “Investment”) minus
(1) any Restricted Junior Payments made under Section 6.4(e), (2) any
Investments made with any portion of the Available Amount under Section 6.6(n)
and (3) any Permitted Acquisitions made by Credit Parties in acquisition targets
that do not become Guarantors to the extent made with any portion of the
Available Amount under Section 6.8(h). For the avoidance of doubt, any amount of
Consolidated Excess Cash Flow the payment of which is not permitted under the
terms of the Intercreditor Agreement or any Alternative Facility Intercreditor
Agreement or the payment of which is delayed until a condition under the
Intercreditor Agreement or any Alternative Facility Intercreditor Agreement has
been satisfied shall not be considered part of the Available Amount. Further,
any Non-US Allocable Payment Amount that is not required to be applied to prepay
Loans pursuant to Section 2.11(e) due to the applicable law, regulation,
insolvency or material adverse tax matters referred to in such section shall in
no event be considered part of the Available Amount.

“Available Cash” means, as of any date of determination, the aggregate amount of
unrestricted Cash and Cash Equivalents included in the consolidated balance
sheet of Holdings and its Subsidiaries (excluding any Securitization Subsidiary)
as of such date that, in each case, are free and clear of all Liens (other than
Liens in favor of Collateral Agent, the ABL Agent, and any Alternative Facility
Agent and Liens permitted pursuant to Section 6.2(b), (c), (d), (i), (j),
(q) and (s)).

“Bahamas Collateral Documents” means any and all instruments, reaffirmations,
documents and agreements, including, without limitation, share charges and
debentures, governed by the laws of the Bahamas delivered by or on behalf or at
the request of any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to, or perfect in favor of, Collateral Agent,
for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any applicable successor
statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%; provided, however, that notwithstanding the
foregoing, the Base Rate shall at no time be less than 2.00% per annum. On any
day that Base Rate Loans are outstanding, in no event shall the Base Rate be
less than the sum of (i) the Adjusted Eurodollar Rate (after giving effect to
any Adjusted Eurodollar Rate “floor”) that would be payable on such day for a
Eurodollar Rate Loan with a one-month interest period plus (ii) the difference
between the Applicable Margin for Eurodollar Rate Loans and the Applicable
Margin for Base Rate Loans. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate
shall be effective on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurodollar Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

“Blocked Reinvestment Account” means a Deposit Account maintained by Holdings or
Tronox US with a financial institution selected by Administrative Agent, which
Deposit Account is subject to a control agreement or other Collateral Document
reasonably satisfactory to the Administrative Agent, and which Deposit Account
shall have no amounts on deposit therein other than with respect to any Net
Asset Sale Proceeds or Net Insurance/Condemnation Proceeds required to be
deposited therein

 

7



--------------------------------------------------------------------------------

pursuant to Section 2.11(a) or Section 2.11(b); provided that none of Holdings
or any of its Subsidiaries may withdraw or transfer any amounts on deposit in
such Blocked Reinvestment Account without the prior written consent of
Administrative Agent (which shall not be unreasonably withheld or delayed, and
which shall be given if the covenant Event of Default referenced in clause
(B) of Section 2.11(a) and clause (B) of Section 2.11(b) has been cured (if such
Event of Default is capable of cure) or waived in accordance with the terms
hereof).

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Bookrunners” as defined in the preamble hereto.

“Borrower” as defined in the preamble hereto.

“Borrowing Base” means, on any date of determination, to the extent the
Revolving Credit Agreement or any Alternative Facility contains a borrowing base
(or similar borrowing limitation), the borrowing base under the Revolving Credit
Agreement or such Alternative Facility.

“Botlek Facility” means Holdings’ indirectly owned Facility located in the
Botlek area of Rotterdam, The Netherlands.

“Business” means (i) worldwide, the business of developing, researching,
processing, manufacturing, distributing, marketing and selling the Products and
(ii) the business of mining of, and exploration for, raw materials required to
produce the Products.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than six months from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (iv) certificates of deposit or bankers’ acceptances (or, in the
case of Non-US Entities, the foreign equivalent thereof) maturing within six
months after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of

 

8



--------------------------------------------------------------------------------

America or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $500,000,000 (or, in the case of a Non-US Entity that is
incorporated in Australia, issued or accepted by any Lender or commercial bank
incorporated in Australia and which has a rating of at least A-1 from S&P or at
least P-1 from Moody’s); (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $3,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; provided, that, in the case of any Investment by a Non-US
Entity, “Cash Equivalents” shall also include: (i) direct obligations of the
sovereign nation (or any agency thereof) in which such Non-US Entity is
organized and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof) and (ii) investments
of the type and maturity described in clauses (i) through (v) above of obligors
that are Non-US Entities, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies; (vi) repurchase obligations of any Affiliate
of an Arranger or any commercial bank (or any Affiliate thereof) satisfying the
requirements of clause (iv) above, in each case having a term of not more than
12 months; and (vii) other Investments consistent with the cash investment
policy of Holdings, as such cash investment policy is in effect on the Second
Amendment Effective Date.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.

“Change of Control” means, at any time after the date hereof, (i) any Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act)
other than the Exxaro Sellers and their Affiliates (a) shall have acquired
beneficial ownership or control of 40% or more on a fully diluted basis of the
voting and/or economic interest in the Equity Interests of Holdings or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of Holdings;
(ii) Holdings shall cease to beneficially own and control, directly or
indirectly, 100% on a fully diluted basis of the economic and voting interest in
the Equity Interests of Borrower; (iii) the majority of the seats (other than
vacant seats) on the board of directors (or similar governing body) of Holdings
cease to be occupied by Persons who either (a) were members of the board of
directors of Holdings on the Second Amendment Effective Date or (b) were
nominated for election by the board of directors of Holdings, a majority of whom
were directors on the Second Amendment Effective Date or whose election or
nomination for election was previously approved by a majority of such directors;
or (iv) any “change of control” or similar event under any Alternative Facility
with an aggregate principal amount of commitments and loans thereunder in excess
of $75,000,000, under the Revolving Credit Agreement, under any Permitted
Unsecured Indebtedness or under the Existing Unsecured Notes shall occur.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure and (b) Lenders having New Term
Loan Exposure of each applicable Series and (ii) with respect to Loans, each of
the following classes of Loans: (a) Term Loans and (b) each Series of New Term
Loans.

“Closing Date” means February 8, 2012.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

 

9



--------------------------------------------------------------------------------

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the US Pledge and Security Agreement, the
Mortgages, the Intellectual Property Security Agreements, the Intercreditor
Agreement, any Other Intercreditor Agreement, the Landlord Personal Property
Collateral Access Agreements, if any, each Australian General Security Deed,
each Australian Specific Security Deed, a Dutch law deed of pledge of insurance
claims, if any, a Dutch law disclosed deed of pledge of intercompany
receivables, if any, a Dutch law undisclosed deed of pledge of trade
receivables, if any, a Dutch law deed of pledge of inventory, if any, a Dutch
law deed of pledge of movable assets, a Dutch law deed of pledge of shares in
the capital of the Borrower, a Dutch law deed of pledge of shares in the capital
of Dutch Opco, a Dutch law deed of pledge of membership interests in the direct
parent of the Borrower, a Dutch law deed of pledge of partnership interests with
respect to Tronox Holdings Europe C.V., any UK Collateral Documents, any Bahamas
Collateral Documents and all other instruments, documents and agreements
delivered by or on behalf or at the request of any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to, or perfect
in favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations (including the reaffirmation of such Collateral Documents pursuant
to the Second Amendment and all other reaffirmations of such Collateral
Documents).

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Collateral Agent that provides information with respect to the personal or
mixed property of each Credit Party.

“Commitment” means a Second Amendment Effective Date Term Loan Commitment and/or
a New Term Loan Commitment, as the case may be.

“Commitment Letter” as defined in Section 10.21.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedging Agreements” means, whether physically or financially settled,
any agreement providing for swaps, futures or forwards, natural gas purchase or
sale agreements, and options and any other similar derivative agreements (such
as and including written puts), each with respect to, or involving the purchase,
sale, or hedge of any natural gas price or price indices for any such
commodities, in each case solely to hedge the risk of such prices associated
with Holdings’ and its Subsidiaries’ operations and not for speculative
purposes.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confidential Information Memorandum” as defined in Section 9.3(a).

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to:

(i) Consolidated Net Income, plus, to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for (a) consolidated interest
expense, (b) provisions for Taxes based on income, (c) total depreciation
expense, (d) total accretion and amortization expense, (e) any unusual or

 

10



--------------------------------------------------------------------------------

non-recurring expenses or losses, (f) non-cash charges reducing Consolidated Net
Income (excluding any additions to bad debt reserves or bad debt expense and any
such non-Cash charge to the extent that it represents an accrual or reserve for
potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period, but including for such period
(1) write-downs of property, plant and equipment and other assets,
(2) impairment of intangible assets, (3) loss resulting from cumulative effect
of change in accounting principle, (4) compensation charges arising from stock
options, restricted stock grants or other equity incentive programs, and any
pension, post-retirement medical and other retirement related expenses (5) net
foreign currency reevaluation of intercompany indebtedness and remeasurement
losses or gains related to the balance sheet of Holdings and its Subsidiaries,
(6) loss on sale of accounts receivable under asset securitization programs (to
the extent comparable to interest expense), (7) provisions for asset retirement
obligations, (8) provisions for environmental restoration and Remedial Action
(net of reimbursements received) to the extent representing an accrual for
future Cash expenses, (9) net non-cash mark-to-market charges relating to
hedging contracts and (10) unrealized losses from Interest Rate Agreements,
Currency Agreements and Commodity Hedging Agreements and unrealized losses from
foreign currency translation costs), (g) Second Amendment Transaction Costs and
Transaction Costs (as defined in the Existing Credit Agreement), (h) reasonable
fees and expenses (including but not limited to underwriting discounts) incurred
in connection with any actual or proposed Permitted Acquisitions, permitted
Investments, issuance or refinancing of Indebtedness or issuance of Equity
Interests or Asset Sale or other disposition and all fees and costs associated
with the actual or proposed registration or issuance of any debt or equity
securities, in each case, whether or not consummated or issued, as the case may
be, (i) net cash expenditures in respect of discontinued operations, excluding
Remedial Actions, in an aggregate amount not to exceed for any four-Fiscal
Quarter period 1.0% of Consolidated Adjusted EBITDA for such four-Fiscal Quarter
period and (j) the amount of net cost savings and operating efficiencies that
are not related to a Subject Transaction projected by Holdings in good faith to
be realized as a result of specified actions either taken or initiated prior to
or during such period (calculated on a pro forma basis as though such cost
savings and operating efficiencies had been realized on the first day of such
period) and which are expected to be realized within 12 months of the date
thereof with respect to specified actions taken or to be taken in connection
with future cost saving, restructuring and other similar initiatives, in each
case, net of the amount of actual benefits realized during such period from such
actions; provided that such cost savings and operating efficiencies are
reasonably identifiable and factually supportable and do not exceed 15% of
Consolidated Adjusted EBITDA (calculated before giving effect to such cost
savings and operating efficiencies),

minus, (ii) without duplication and to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (A) interest income
(except to the extent deducted in determining consolidated interest expense),
(B) other non-Cash gains increasing Consolidated Net Income for such period
(excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash gain in any prior period); provided that
any Cash received with respect to any non-Cash items of income (other than any
extraordinary gains) for any prior period shall be added in computing
Consolidated Adjusted EBITDA for the period in which such Cash is received,
(C) any unusual or non-recurring income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sale of assets outside of the ordinary
course of business), (D) any other non-cash income arising from the cumulative
effect of changes in accounting principle and income tax benefit, and
(E) provision for environmental restoration and Remedial Action for continuing
operations added back pursuant to clause (g)(8) of this definition to the extent
actually paid in Cash.

For the purposes of this definition, Consolidated Adjusted EBITDA of Holdings
and its Subsidiaries for the quarters ended prior to the Second Amendment
Effective Date specified below shall be deemed to be the amounts set forth below
with respect to such quarters.

 

11



--------------------------------------------------------------------------------

Quarter Ending

   Consolidated Adjusted
EBITDA for Holdings
and its Subsidiaries  

March 31, 2012

   $ 269,590,000   

June 30, 2012

   $ 267,000,000   

September 30, 2012

   $ 133,250,000   

December 31, 2012

   $ 71,250,000   

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are included in “purchase of
property and equipment” or similar items, or which should otherwise be
capitalized, reflected in the consolidated statement of cash flows of Holdings
and its Subsidiaries; provided that Consolidated Capital Expenditures shall not
include (i) any expenditures for replacements and substitutions for fixed
assets, capital assets or equipment to the extent made with Net
Insurance/Condemnation Proceeds invested pursuant to Section 2.11(b) or with Net
Asset Sale Proceeds invested pursuant to Section 2.11(a), (ii) any expenditures
that are accounted for as capital expenditures of such Person and that actually
are paid for by a third party (excluding Holdings, Borrower or any of their
Subsidiaries) and for which neither Holdings, Borrower nor any of their
Subsidiaries has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period), (iii) the purchase price
of any Permitted Acquisition or the Acquisition, and (iv) any expenditures which
are made with the aggregate amount of net cash proceeds received by Holdings
from the sale or issuance of Equity Interests (other than Disqualified Equity
Interests and in connection with an initial public offering of Holdings or any
of its Subsidiaries); provided that, at the time of such capital expenditure
using the net cash proceeds from the sale or issuance of Equity Interests,
Holdings and Tronox US shall deliver a certificate of an Authorized Officer
stating that all or a portion of such capital expenditure is being made from the
proceeds of such sale or issuances.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries (excluding any Securitization
Subsidiary) on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding Cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination,
(a) the total liabilities of a Person and its Subsidiaries (excluding any
Securitization Subsidiary) on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding the current
portion of long term debt and (b) to the extent not already included in clause
(a) of this definition and to the extent paid currently, pension and
post-retirement benefits that are paid in cash and are required to be paid
currently.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-Cash charge to the extent that it represents an accrual or reserve
for potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment, minus

(ii) the sum, without duplication, of (a) the amounts for such period paid from
Internally Generated Cash of (1) scheduled repayments of Indebtedness for
borrowed money (excluding repayments of outstanding loans under the Revolving
Credit Agreement or any Alternative Facility except to the

 

12



--------------------------------------------------------------------------------

extent the commitments thereunder are permanently reduced in connection with
such repayments) and scheduled repayments of obligations under Capital Leases
(excluding any interest expense portion thereof), and (2) Consolidated Capital
Expenditures, plus (b) other non-Cash gains increasing Consolidated Net Income
for such period (excluding any such non-Cash gain to the extent it represents
the reversal of an accrual or reserve for potential Cash gain in any prior
period); minus

(iii) any voluntary repayment of the Loans.

As used in clause (ii) of this definition, “scheduled repayments of
Indebtedness” do not include (x) mandatory prepayments (including any amounts of
any Waivable Mandatory Prepayment payable to Lenders that have elected to refuse
such amount) or voluntary prepayments, (y) repurchases of Loans pursuant to
Section 10.6(i) and (z) repayments made with Cash proceeds of any Permitted
Refinancing Indebtedness.

“Consolidated Fixed Charges” means, with respect to any specified Person for any
period, the sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Subsidiaries for
such period, whether paid or accrued, including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Leases,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Interest Rate Agreements and Currency
Agreements in respect of interest rates; plus

(2) the consolidated interest expense of such Person and its Subsidiaries that
was capitalized during such period; plus

(3) any interest on Indebtedness of another Person that is guaranteed by such
Person or one of its Subsidiaries or secured by a Lien on assets of such Person
or one of its Subsidiaries, whether or not such guarantee or Lien is called
upon; plus

(4) the product of (a) all dividends, whether paid or accrued and whether or not
in cash, on any series of Preferred Stock of such Person or any of its
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of Holdings (other than Disqualified Equity Interests) or to Holdings
or a Subsidiary of Holdings, times (b) a fraction, the numerator of which is one
and the denominator of which is one minus the then current combined federal,
state and local statutory tax rate of such Person, expressed as a decimal, in
each case, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness (excluding undrawn letters of
credit (to the extent included in such balance sheet amount) and guaranties (to
the extent a demand for payment has not been made), in each case, to the extent
permitted by this Agreement) of Holdings and its Subsidiaries (excluding the
principal amount of any outstanding Indebtedness of all Securitization
Subsidiaries to the extent non-recourse to Holdings or any of its Subsidiaries
other than the applicable Securitization Subsidiary) (or, if higher, the par
value or stated face amount of all such Indebtedness (other than zero coupon
Indebtedness) determined on a consolidated basis in accordance with GAAP, minus
the lesser of (a) all Available Cash and (b) $300,000,000.

 

13



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Holdings) in which
any other Person (other than Holdings or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of the Credit Parties by such Person during
such period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Holdings or is merged into or consolidated with Holdings
or any of its Subsidiaries or that Person’s assets are acquired by Holdings or
any of its Subsidiaries, (c) the income of any Subsidiary of Holdings to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Net Tangible Assets” shall mean, with respect to any Person at any
date of determination, the aggregate amount of total assets included in such
Person’s most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP, minus applicable reserves reflected in such balance sheet,
after deducting the following amounts: (i) all current liabilities reflected in
such balance sheet (excluding any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed), and
(ii) the value (net of any applicable reserves and accumulated amortization) of
all goodwill, trademarks, patents, unamortized debt discounts and expenses and
other like intangibles reflected in such balance sheet.

“Consolidated Working Capital” means, as at any date of determination, the
result of (a) Consolidated Current Assets of Holdings and its Subsidiaries minus
(b) Consolidated Current Liabilities of Holdings and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition or the Acquisition during such period; provided that there
shall be included with respect to any Permitted Acquisition or the Acquisition
during such period an amount (which may be a negative number) by which the
Consolidated Working Capital acquired in such Permitted Acquisition or the
Acquisition as at the time of such acquisition exceeds (or is less than)
Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Contribution Amount” has the meaning given in subsection 444-90(1A) in Schedule
1 of the Australian Taxation Administration Act 1953 (Cth).

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

14



--------------------------------------------------------------------------------

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Corporations Act” means the Australian Corporations Act 2001 (Cth).

“Counterpart Agreement” means a Counterpart Agreement delivered by a Credit
Party (or Person to become a Credit Party) pursuant to Section 5.10
substantially in the form of Exhibit G with such amendments or modifications as
may be reasonably acceptable to Administrative Agent.

“Counterparty” means a party to a Commodity Hedging Agreement that is not any of
Holdings, Borrower or its Subsidiaries.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Second Amendment and all other documents, certificates,
reaffirmations, instruments or agreements executed and delivered by or on behalf
or at the request of a Credit Party for the benefit of any Agent or any Lender
in connection herewith on or after the date hereof.

“Credit Party” means each Person (other than any Securitization Subsidiary, any
Agent or any Lender or any other representative thereof) from time to time party
to a Credit Document.

“CS Securities” as defined in the preamble hereto.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the United
States Dollar, Australian Dollar, South African Rand or Euro (and any successor
currencies thereto) (and any other currency as may otherwise be agreed to by
Administrative Agent) foreign currency risk associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes (it being understood
that Currency Agreements entered into in order to manage exposure to exchange
rates with respect to any liability, Indebtedness or Investment of Holdings or
any of its Subsidiaries shall be deemed to be for the purpose of hedging foreign
currency risk associated with Holdings’ and its Subsidiaries’ operations and not
for speculative purposes).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
administration, company voluntary arrangement, scheme of arrangement,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Decree” means any judgment, decree, ruling, injunction, assessment, attachment,
undertaking, award, charge, writ, code, regulation, rule, executive order,
administrative order or any other restriction or any other order of any
Governmental Entity.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means any Funding Defaulting Lender and any Insolvency
Defaulting Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

15



--------------------------------------------------------------------------------

“Direct Competitor” means any producer or miner of titanium dioxide pigment set
forth on Schedule 1.1(a), as such schedule may be updated from time to time by
Tronox US by delivery of an updated Schedule 1.1(a) to Administrative Agent for
distribution to the Lenders (it being understood and agreed that any updates to
such schedule shall not take effect until the Business Day that is five Business
Days after the date such updated schedule is distributed to the Lenders).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in Cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date, except, in the case
of clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Dutch Credit Party” means a Credit Party incorporated, organized or otherwise
formed in The Netherlands.

“Dutch Financial Supervision Act” means the Financial Supervision Act (Wet op
Het Financieel Toezicht) as amended from time to time.

“Dutch Opco” means Tronox Pigments (Holland) B.V. (as such entity’s name may
change) and its successors and assigns.

“Dutch Opco Guaranty and Collateral Date” means the date on which the Dutch
Opco, subject to any unconditional positive advice of the works council of Dutch
Opco and any prior corporate approvals, including the decision of the Board of
Directors (or similar governing body) of Dutch Opco that it is in Dutch Opco’s
corporate interest (vennootschappelijk belang) to grant a Guaranty of the
Obligations and a First Priority Lien, has provided a Guaranty pursuant to
Section 5.10(a) and has provided a First Priority Lien in favor of the
Collateral Agent or its designee in such assets as are reasonably satisfactory
to the Collateral Agent (subject to the foregoing advice and approvals, if
attained), including but not limited to a Mortgage in respect of the Botlek
Facility.

“Dutch Subsidiary” means each Dutch Credit Party and each other direct or
indirect Subsidiary of Holdings incorporated in The Netherlands.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, neither any Credit Party nor any Affiliate thereof (other
than (A) an Affiliated Lender (which for the avoidance of doubt may not include
Holdings, Borrower or any of their respective Subsidiaries) pursuant to
assignments made to such Person in accordance with Section 9.5(c), (d) and
(e) and (B) Holdings, Borrower or any of their respective Subsidiaries pursuant
to assignments made to such Person solely in

 

16



--------------------------------------------------------------------------------

connection with Section 10.6(i)) shall be an Eligible Assignee; provided,
further that, in each case, the respective assignee must qualify as a
professional market party under the Dutch Financial Supervision Act; and
provided, further that notwithstanding anything to the contrary in the foregoing
definition, in no event shall any Person that is a Direct Competitor as of the
applicable “trade date” with respect to any assignment hereunder be an Eligible
Assignee.

“Eligible Commodity Hedging Agreement” means any Commodity Hedging Agreement
entered into by any Credit Party with respect to natural gas which, at the time
such Commodity Hedging Agreement is entered into, (a) is structured such that
the Counterparty’s exposure, when combined with all other Commodity Hedging
Agreements outstanding with such Counterparty, is expected to respond to broad
changes in commodity prices in the same direction as the value of the underlying
commodities, services or other property or assets that are subject to such
Commodity Hedging Agreements and (b) has a term that shall not extend more than
two years from the date such Commodity Hedging Agreement is entered into.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), whether subject to Law
of the United States or otherwise, (a) which is or, within the last six years,
was sponsored, maintained or contributed to by, or required to be contributed
by, Holdings, any of its Subsidiaries or, solely with respect to any Employee
Benefit Plan covered under Title IV of ERISA, any of their respective ERISA
Affiliates or (b) which Holdings or any of its Subsidiaries could have any
liability, whether absolute or contingent.

“Environment” means ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources or as otherwise defined in any
Environmental Law.

“Environmental Claim” means any written notice of violation, claim, action,
suit, adjudicatory proceeding, demand, abatement order or other legally binding
order or directive (conditional or otherwise) by any Governmental Authority or
any other Person arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any actual
or alleged Environmental Liability; or (iii) in connection with any actual or
alleged damage, injury, threat or harm to human health and safety, natural
resources or the Environment arising from any Hazardous Material or related to
any Environmental Law.

“Environmental Laws” means any and all foreign, domestic, federal, state or
local laws, statutes, ordinances, codes, orders, rules, regulations, judgments,
decrees, directives, legally binding judicial and administrative orders, common
law, or any other requirements of Governmental Authorities, in each case having
the force or effect of law, imposing liability or standards of conduct relating
to (i) environmental matters, including pollution, preservation, remediation or
the protection of the environment or natural resources, or the emission of
greenhouse gases; (ii) the generation, use, treatment, storage, transportation
or disposal of, or exposure to, Hazardous Materials; or (iii) occupational
safety and health or the protection of human, plant or animal health or welfare
from environmental hazards.

“Environmental Legacy Liabilities” means any and all Environmental Claims or
Environmental Liabilities, whether now existing or hereinafter arising, in each
case, related to (a) any actual or alleged exposure to Hazardous Materials
(including asbestos, benzene or creosote) that occurred on or prior to
January 12, 2009 or otherwise related to products manufactured, or environmental
contamination caused, on or prior to January 12, 2009 other than in connection
with the operation of the Facilities, or (b) the presence or Release of
Hazardous Materials at, on, under or from any real property other than the
Facilities, including any Environmental Legacy Property, on or prior to
January 12, 2009.

 

17



--------------------------------------------------------------------------------

“Environmental Legacy Property” means any real property, other than the
Facilities, that (a) was owned, operated or leased, or to which Hazardous
Materials were sent for disposal, on or prior to January 12, 2009 by Holdings or
any of its Subsidiaries or any of their respective predecessors or Affiliates,
or (b) was owned, operated or leased by Holdings or any of its Subsidiaries or
any of their respective predecessors or Affiliates prior to the creation and
formation of Tronox Worldwide LLC as a spin-off from Kerr-McGee Corporation.

“Environmental Liabilities” means any liability, claim, loss, damage, punitive
damage, consequential damage, criminal liability, fine, penalty, interest, cost,
expense, deficiency, obligation or responsibility, whether known or unknown,
arising under or relating to any Environmental Laws, or Remedial Actions, or any
Release or threatened Release of, or exposure to, Hazardous Materials, including
costs and liabilities for any Remedial Action, personal injury, property damage,
natural resource damages, court costs, and fees, disbursements and expenses of
counsel, experts and consultants and costs of investigations and feasibility
studies.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Holdings or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation) which could reasonably be expected to result in a material
liability; (ii) the failure to meet the minimum funding standard of Section 412
of the Internal Revenue Code with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Internal Revenue Code) or the
failure to make by its due date a required installment under Section 430(j) of
the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (iii) the provision by
the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of
a notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Holdings, any of its Subsidiaries or any of their
respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a

 

18



--------------------------------------------------------------------------------

trustee to administer, any Pension Plan; (vi) the imposition of liability on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates of
material fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or ERISA or a violation of Section 436 of the Internal Revenue Code; or
(xii) any Foreign Benefit Event.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Excess Availability” means on any date of determination,

(i) at any time that neither the Revolving Credit Agreement nor any Alternative
Facility is outstanding, Available Cash; and

(ii) at any time that the Revolving Credit Agreement or any Alternative Facility
is outstanding, the sum of:

(a) Available Cash; and

(b) (x) if the Revolving Credit Agreement or such Alternative Facility contains
a Borrowing Base, the lesser of (A) the aggregate commitments under the
Revolving Credit Agreement and the aggregate commitments under such Alternative
Facility; and (B) the Borrowing Base under the Revolving Credit Agreement or
such Alternative Facility, in each case; or (y) if the Revolving Credit
Agreement or such Alternative Facility does not contain a Borrowing Base, the
aggregate commitments under the Revolving Credit Agreement and the aggregate
commitments under such Alternative Facility; in each case, less (i) to the
extent such has not been taken into account in arriving the amount of the
Borrowing Base (if such Revolving Credit Agreement or Alternative Facility
contains a borrowing base), any availability blocks and any reserves imposed
thereunder by such Revolving Credit Agreement or such Alternative Facility and
(ii) any outstanding loans and letter of credit obligations under the Revolving
Credit Agreement or an Alternative Facility.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

19



--------------------------------------------------------------------------------

“Excluded Entities” means Tronox (Luxembourg) Holdings S.a.r.l., Tronox
(Switzerland) Holding GmbH, Tronox Luxembourg S.a.r.l., Tronox Pigments
International GmbH, Tronox GmbH and Tronox Pigments GmbH.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such related Swap Obligation but for such
Guarantor’s failure to constitute an “eligible contract participant” at such
time. If a Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.

“Excluded Taxes” means with respect to any Lender (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), in each case imposed on any Lender
as a result of a present or former connection between such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from any Lender having executed, delivered, become a party to, or
performed its obligations or received a payment under, or enforced or received a
security interest under, the Credit Documents); (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Lender is located; (c) (i) taxes that are directly
attributable to the failure (other than as a result of a change in any
requirement of law rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority) by any
Lender to deliver the documentation required to be delivered pursuant to
Section 2.17(c) and (ii) withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a “Lender” under
this Agreement in the capacity under which such Person makes a claim under
Section 2.17(b), except in each case to the extent such Person is a direct or
indirect assignee of any other Lender that was entitled, at the time the
assignment to such Person became effective, to receive additional amounts under
Section 2.17(b); and (d) any United States federal withholding tax that would
not have been imposed but for a failure by such recipient (or any financial
institution through which any payment is made to such recipient) to comply with
the applicable requirements of FATCA.

“Exempt Entity” means (a) South African Subsidiaries, (b) Excluded Entities,
(c) Securitization Subsidiaries and (d) any Subsidiary precluded from providing
any Guaranty as described in subclauses (ii) and (iii) in the first proviso of
Section 5.10(a) solely during such time as the circumstances preventing a
Subsidiary from becoming a Guarantor pursuant to such subclauses (ii) and
(iii) are in existence.

“Existing Credit Agreement” as defined in the recitals hereto.

“Existing Term Loans” means all Term Loans made under (and as defined in) the
Existing Credit Agreement.

 

20



--------------------------------------------------------------------------------

“Existing Unsecured Notes” means the 6.375% Senior Notes due 2020, issued by
Tronox Finance LLC, a Delaware limited liability company, pursuant to that
certain Indenture, dated as of August 20, 2012, among Tronox Finance LLC, the
guarantors from time to time party thereto and Wilmington Trust, National
Association, as trustee, as the same may be amended or otherwise modified from
time to time in accordance with this Agreement.

“Extended Maturity Date” as defined in Section 2.22(a).

“Extension” as defined in Section 2.22(a).

“Extension Amendment” as defined in Section 2.22(e).

“Extension Offer” as defined in Section 2.22(a).

“Exxaro Sands” means Exxaro Australia Sands Pty Ltd ABN 28 009 084 851, a
company incorporated under the laws of Western Australia.

“Exxaro Sellers” means Exxaro Resources Limited, a company organized under the
laws of the Republic of South Africa, Exxaro Holdings Sands (Proprietary)
Limited, a company incorporated in the Republic of South Africa, and Exxaro
International BV, a company incorporated in The Netherlands.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) owned, leased, operated or used by Holdings or any
of its Subsidiaries or any of their Affiliates.

“Fair Market Value” means the current value that would be attributed to the
Securitization Assets by an independent and unaffiliated third party purchasing
the Securitization Assets in an arms-length sale transaction, as determined in
good faith by the board of directors of Borrower.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means sections 1471, 1472, 1473 or 1474 of the Code and the United
States Treasury Regulations or published guidance with respect thereto.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or chief executive officer of Holdings (or, if the
senior executive officer or senior financial officer of Holdings and its
Subsidiaries are at Tronox US, of Tronox US) that such financial statements
fairly present, in all material

 

21



--------------------------------------------------------------------------------

respects, the financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Financial Plan” as defined in Section 5.1(k).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (a) (i) such Lien is senior
to all other Liens (or, with respect to Permitted Refinancing Liens or Permitted
Secured Notes Liens, pari passu or senior) with respect to all Collateral other
than, at any time a Credit Party is party to the Revolving Credit Agreement or
any Alternative Facility secured by Alternative Liens, (x) the Revolving Loan
Priority Collateral and the ABL Collateral (in each case only to the extent and
on the terms set forth in the Intercreditor Agreement and/or the Alternative
Facility Intercreditor Agreement (if applicable)), (y) Permitted Liens that are
statutory Liens or Liens that arise by operation of Law in the Collateral and
(z) those Permitted Liens set forth in Sections 6.2(g), (h), (i), (j), (l), (m),
(p), (q), (s), (t) or (x) and (ii) at any time a Credit Party is party to the
Revolving Credit Agreement or any Alternative Facility secured by Alternative
Liens, such Lien is junior only to (x) the Liens of the secured parties under
such Revolving Credit Agreement and any Alternative Facility secured by
Alternative Liens in the Revolving Loan Priority Collateral or the ABL
Collateral (in each case only to the extent and on the terms set forth in the
Intercreditor Agreement and/or the Alternative Facility Intercreditor Agreement
(if applicable)), (y) Permitted Liens that are statutory Liens or Liens that
arise by operation of Law in the Collateral and (z) those Permitted Liens set
forth in Sections 6.2(g), (h), (i), (j), (l), (m), (p), (q), (s), (t) or (x),
and (b) at any time when no Credit Party is party to the Revolving Credit
Agreement or any Alternative Facility, such Lien is senior to all other Liens
(or, with respect to Permitted Refinancing Liens or Permitted Secured Notes
Liens, pari passu or senior) with respect to all Collateral other than Permitted
Liens that are statutory, nonconsensual Liens in the Collateral and those
Permitted Liens set forth in Sections 6.2(g), (h), (i), (j), (l), (m), (p), (q),
(s), (t) or (x).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means with respect to any specified Person as of
the last day of any Fiscal Quarter, the ratio of the Consolidated Adjusted
EBITDA of such Person for the four Fiscal Quarter period then ending to the
Consolidated Fixed Charges of such Person for such four Fiscal Quarter period.
In the event that the specified Person or any of its Subsidiaries incurs,
assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than ordinary working capital borrowings) or
issues, repurchases or redeems Preferred Stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated and on
or prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
assumption, guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such issuance, repurchase or redemption of
Preferred Stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-Fiscal Quarter reference
period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(1) in the event that the specified Person or any of its Subsidiaries incurs,
repays, repurchases or redeems any Indebtedness or issues, repurchases or
redeems Preferred Stock subsequent to the commencement of the period for which
the Fixed

 

22



--------------------------------------------------------------------------------

Charge Coverage Ratio is being calculated but on or prior to the Calculation
Date, then the Fixed Charge Coverage Ratio will be calculated giving pro forma
effect to such incurrence, repayment, repurchase or redemption of Indebtedness,
or such issuance, repurchase or redemption of Disqualified Equity Interests or
Preferred Stock, and the use of the proceeds therefrom as if the same had
occurred at the beginning of such period;

(2) acquisitions and dispositions of business entities or property and assets
constituting a division or line of business of any Person that have been made by
the specified Person or any of its Subsidiaries, including through mergers or
consolidations, during the four-Fiscal Quarter reference period or subsequent to
such reference period and on or prior to the Calculation Date will be given pro
forma effect as if they had occurred on the first day of the four-Fiscal Quarter
reference period, and Consolidated Adjusted EBITDA for such reference period
will be calculated on a pro forma basis;

(3) the Consolidated Adjusted EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, will be excluded;

(4) the Consolidated Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, will be excluded, but only to the extent
that the obligations giving rise to such Consolidated Fixed Charges will not be
obligations of the specified Person or any of its Subsidiaries following the
Calculation Date;

(5) whenever pro forma effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or chief
accounting officer of Holdings (including cost savings and operating
efficiencies that are reasonably identifiable and factually supportable). If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any obligations under any Interest Rate Agreement
and any Currency Agreement applicable to such Indebtedness). Interest on a
Capital Lease shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of Holdings to be
the rate of interest implicit in such Capital Lease in accordance with GAAP;

(6) interest on any Indebtedness under a revolving credit facility computed with
a pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period except as set forth in the first
paragraph of this definition. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as Holdings may designate; and

Consolidated Fixed Charges attributable to interest on any Indebtedness incurred
under a revolving credit facility computed on a pro forma basis will be
calculated based on the average daily balance of such Indebtedness for the four
Fiscal Quarters subject to the pro forma calculation to the extent that such
Indebtedness was incurred solely for working capital purposes.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

23



--------------------------------------------------------------------------------

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority or Governmental Entity (or, with respect to
a Foreign Pension Plan in Australia, such Foreign Pension Plan being in an
unsatisfactory financial position or technically insolvent (as defined under
applicable Law)), (b) the failure of Holdings or any of its Subsidiaries to make
the required contributions or payments, under any applicable Law or any other
legal instrument, on or before the due date for such contributions or payments
(or the incurrence by Holdings or any of its Subsidiaries of a superannuation
guarantee charge under applicable Law), (c) the provision of a notice by
Holdings or any of its Subsidiaries to terminate contributions to the Foreign
Pension Plan, (d) the receipt by the Foreign Pension Plan (or Holdings or any of
its Subsidiaries) of a notice by a Governmental Authority, Governmental Entity
or any other entity relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (e) the incurrence of any liability, whether absolute or contingent, by
Holdings or any of its Subsidiaries under applicable Law on account of the
complete or partial termination of such Foreign Pension Plan or the complete or
partial withdrawal of any participating employer therein, or (f) the occurrence
of any transaction that is prohibited under any applicable Law and that could
reasonably be expected to result in the incurrence of any material liability by
Holdings or any of its Subsidiaries, or the imposition on Holdings or any of its
Subsidiaries of any material fine, excise tax, Lien or penalty resulting from
any noncompliance with any applicable Law.

“Foreign Pension Plan” means all of part of any defined benefit or defined
contribution pension plan or fund maintained outside of the United States (a) to
which Holdings or any of its Subsidiaries contributes or has any liability
thereunder, whether absolute or contingent, and (b) that under applicable Law is
required to be placed with a pension provider or to be funded through a trust or
other funding vehicle (other than a trust or funding vehicle maintained
exclusively by a Governmental Authority or Governmental Entity). For the
avoidance of doubt, “Foreign Pension Plan” includes pension schemes applied by
the Dutch Subsidiaries.

“Funding Defaulting Lender” means any Lender with a New Term Loan Commitment
that (a) has failed to (i) fund all or any portion of its New Term Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies Administrative Agent and Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent (other than any conditions precedent that have been waived
pursuant to the affirmative vote of the Requisite Lenders in accordance with
Section 10.5) to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Administrative Agent or any other Lender
any other amount required to be paid by it hereunder, (b) has notified Borrower
and Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect

 

24



--------------------------------------------------------------------------------

(unless such writing or public statement relates to such Lenders’ obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent (other than any condition precedent
that has been waived pursuant to the affirmative vote of the Requisite Lenders
in accordance with Section 10.5) to funding (which condition precedent, together
with the applicable default, if any, shall be specifically identified in such
writing or public statement) cannot be satisfied) or (c) has failed, within
three Business Days after written request by Administrative Agent or Borrower,
to confirm in writing to Administrative Agent and Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by Administrative Agent and Borrower unless the
conditions in either clause (a) or (b) shall apply).

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Goldman Sachs” as defined in the preamble hereto.

“Governmental Authority” means any foreign, federal, state, provincial, local,
national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a non-United States entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, certification, registration, approval, consent order or consent
decree of or from any Governmental Authority.

“Governmental Entity” means any federal, state, national, supranational,
provincial, regional or local governmental or regulatory authority, agency,
commission, minister, bureau, court, tribunal, arbitrator, self-regulatory
organization, or other governmental entity.

“Grantor” means any Guarantor that is signatory to any of the Collateral
Documents.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of (a) Holdings, (b) each direct and indirect Subsidiary
of Holdings signatory to the Second Amendment as of the Second Amendment
Effective Date under the heading “Guarantors” on the signature pages thereto,
(c) any direct or indirect Subsidiary of Holdings that becomes a guarantor
hereunder pursuant to Section 5.10 or Section 5.14 and executes a Counterpart
Agreement in connection therewith, (d) all Australian Credit Parties and
(e) upon the Dutch Opco Guaranty and Collateral Date, the Dutch Opco; provided,
however, notwithstanding anything to the contrary in this Agreement or the other
Credit Documents, in no event shall any Exempt Entity be required to become a
Guarantor.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

 

25



--------------------------------------------------------------------------------

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, pollutant, radioactive material or
waste, contaminant, waste, material or substance which is prohibited, limited or
regulated by or pursuant to any Environmental Law.

“Hedge Agreement” means an Interest Rate Agreement entered into with a Lender
Counterparty or a Currency Agreement entered into with a Lender Counterparty.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements-Tronox” means as of the Second Amendment
Effective Date, (i) the audited consolidated financial statements of US Holdings
and its Subsidiaries for the 2009, 2010 and 2011 Fiscal Years, and (ii) the
audited consolidated financial statements of Holdings and its Subsidiaries for
the 2012 Fiscal Year, in each case certified by the chief financial officer or
chief executive officer of US Holdings or Holdings, as applicable, that they
fairly present, in all material respects, the financial condition of US Holdings
or Holdings, as applicable, and their respective Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated.

“Holdings” as defined in the preamble hereto.

“IFRS” means International Financial Reporting Standards as in effect from time
to time which are adopted by the International Accounting Standards Board.

“Immaterial Entity” means, at any date of determination, each Subsidiary of
Holdings that has been designated as an “Immaterial Entity” from time to time in
writing by Holdings or Tronox US to Administrative Agent; provided that at no
time shall (a) the book value of the consolidated tangible assets of all
Immaterial Entities in the aggregate as of the last day of the most recent
Fiscal Quarter or Fiscal Year for which financial statements are available equal
or exceed 4% of the consolidated tangible assets of Holdings and its
Subsidiaries as of such date or (b) the Consolidated Adjusted EBITDA
attributable to or generated by all Immaterial Entities in the aggregate for the
most recently ended four-Fiscal Quarter period equal or exceed 4% of the
Consolidated Adjusted EBITDA of Holdings and its Subsidiaries on a consolidated
basis for such period.

“Increased Amount Date” as defined in Section 2.21.

“Increased-Cost Lender” as defined in Section 2.20.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness of
the type referred

 

26



--------------------------------------------------------------------------------

to in any of clauses (i) through (iv) or (vi) through (xi) of this definition
that is secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person; (vi) the
face amount of any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings;
(vii) Disqualified Equity Interests, (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (ix) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the indebtedness of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (x) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (x), the primary purpose or intent thereof is as described in clause
(ix) above; and (xi) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including under any Interest
Rate Agreement or Currency Agreement, in each case, whether entered into for
hedging or speculative purposes or otherwise.

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims (including Environmental Claims),
actions, judgments, suits, costs (including the costs of any investigation,
study, sampling, testing, abatement, cleanup, removal, remediation or other
Remedial Action required under Environmental Law or otherwise reasonably
necessary to remove, remediate, clean up or abate, or otherwise related to the
presence or Release of, any Hazardous Materials), expenses and disbursements of
any kind or nature whatsoever (including the reasonable fees and disbursements
of counsel for Indemnitees in connection with any investigative, administrative
or judicial proceeding or hearing commenced or threatened by any Person, whether
or not any such Indemnitee shall be designated as a party or a potential party
thereto, and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make the Term Loans, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) any fee letter, work fee or syndication letter delivered by any
Agent or any Lender to Borrower with respect to the transactions contemplated by
this Agreement; (iii) any Environmental Claim or Environmental Liability
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Holdings or any of its
Subsidiaries; or (iv) any Environmental Legacy Liability.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indemnitee” as defined in Section 10.3.

“Information” as defined in Section 9.3(a).

 

27



--------------------------------------------------------------------------------

“Insolvency Defaulting Lender” means any Lender with respect to which
Administrative Agent has received notification that such Lender has, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Installment” as defined in Section 2.9.

“Insurance/Condemnation Proceeds Reinvestment Account” means a Deposit Account
maintained by Holdings or Tronox US with a financial institution selected by
Administrative Agent, which Deposit Account is subject to a control agreement or
other Collateral Document reasonably satisfactory to the Administrative Agent,
and which Deposit Account shall have no amounts on deposit therein other than
with respect to any Net Insurance/Condemnation Proceeds required to be deposited
therein pursuant to Section 2.11(b).

“Intellectual Property” as defined in the US Pledge and Security Agreement.

“Intellectual Property Security Agreements” as defined in the US Pledge and
Security Agreement.

“Intercompany Note” means (a) with respect to intercompany indebtedness among
Holdings and its Subsidiaries (or among such Subsidiaries) incurred or extended
(i) prior to the Closing Date which is not as of the Closing Date evidenced by
an instrument or (ii) from and after the Closing Date, a promissory note
substantially in the form of Exhibit H or otherwise reasonably acceptable to the
Administrative Agent and (b) with respect to intercompany indebtedness among
Holdings and its Subsidiaries (or among such Subsidiaries) incurred or extended
prior to the Closing Date which is evidenced by an instrument as of the Closing
Date, such instrument (or instruments) (such instrument or instruments being
subject to Section 10.27).

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of June 18, 2012 among the ABL Agent and the Collateral
Agent, and acknowledged and agreed to by each Credit Party, as amended by that
certain First Amendment to Amended and Restated Intercreditor Agreement dated as
of the Second Amendment Effective Date, as it may be further amended, restated,
supplemented or modified from time to time.

“Interest Payment Date” means with respect to (a) any Loan that is a Base Rate
Loan, the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and the final
maturity date of such Loan; and (b) any Loan that is a Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan; provided, in the case
of each Interest Period of longer than three months, “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

 

28



--------------------------------------------------------------------------------

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or nine or twelve months if agreed to
by all relevant Lenders), in each case, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Closing Date or on the Conversion/Continuation Date thereof,
as the case may be; and (ii) thereafter, commencing on the day on which the
immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) of this definition, end on the
last Business Day of a calendar month; and (c) no Interest Period with respect
to any portion of any Class of Loans shall extend beyond such Class’s Maturity
Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Internally Generated Cash” means, with respect to any period, any Cash of
Holdings or any Subsidiary generated during such period, excluding Net Asset
Sale Proceeds, Net Insurance/Condemnation Proceeds and any Cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution.

“Inventory” means all “inventory” (as defined in Article 9 of the UCC),
including inventory, merchandise, goods and other personal property that are
held for sale or lease or are furnished or are to be furnished under a contract
of service, or that constitute raw materials, work in process, finished goods,
returned goods, or materials or supplies of any kind used or consumed or to be
used or consumed in the processing, production, packaging, promotion, delivery
or shipping of the same, including all supplies and embedded software.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than Borrower or a Guarantor);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Holdings from any Person (other than
Holdings, Borrower or any Guarantor), of any Equity Interests of such Person;
(iii) any direct or indirect loan, guarantee, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by Holdings or any of its Subsidiaries to any other Person (other
than Holdings, Borrower or any Guarantor), including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business and
(iv) all investments consisting of any exchange traded or over the counter
derivative transaction, including any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes or
otherwise. The amount of any Investment of the type described in clauses (i),
(ii) and (iii) shall be the original cost of such Investment (without taking
into account any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment) plus the cost of all
additions thereto

 

29



--------------------------------------------------------------------------------

less without duplicating amounts added to Available Amount, any returns on any
such Investment (including any dividends paid or capital returned). Whenever the
term “outstanding” is used in this Agreement with reference to an Investment, it
shall take into account the matters referred to in the immediately preceding
sentence.

“ITSA” means an agreement between the members of an Australian GST Group which
takes effect as an indirect tax sharing agreement under section 444-90 of
Schedule 1 of the Australian Taxation Administration Act 1953 (Cth) and complies
with the Australian Taxation Administration Act 1953 (Cth) and the Australian
GST Act as well as any applicable law, official directive, request, guideline or
policy (whether or not having the force of law) issued in connection with the
Australian Taxation Administration Act 1953 (Cth), any such agreement to be in
form and substance reasonably satisfactory to the Administrative Agent.

“Joinder Agreement” means an agreement substantially in the form of Exhibit I.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
reasonably acceptable to Collateral Agent in its reasonable discretion, but in
any event sufficient for Collateral Agent to obtain a Title Policy with respect
to such Mortgage.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement (as the same may be amended, restated, supplemented or
otherwise modified from time to time with the consent of the Collateral Agent
not to be unreasonably withheld, denied or delayed) in form and substance
reasonably acceptable to the Collateral Agent.

“Law” means any law, statute, constitution, treaty, rule, regulation, policy,
guideline, standard, directive, ordinance, code, judgment, ruling, order, writ,
Decree, stipulation, normative act, instruction, information letter, injunction
or determination of any Governmental Entity.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Legal Reservations” means (a) the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court, the
principle of reasonableness, the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganization, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors and
secured creditors; (b) the time barring of claims under applicable limitation
laws and defenses of set-off or counterclaim (including the limitation acts) and
the possibility that an undertaking to assume liability for or to indemnify a
person against non-payment of U.K. stamp duty may be void; (c) the principle
that in certain circumstances security granted by way of fixed charge may be
recharacterized as a floating charge or that security purported to be
constituted as an assignment may be recharacterized as a charge; and (d) any
other matters which are set out as qualifications or reservations (however
described) regarding a matter of law contained in any legal opinion delivered to
the Collateral Agent in connection with any Credit Document.

 

30



--------------------------------------------------------------------------------

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be); it being understood and agreed,
however, that any such Person shall, prior to the consummation of each
transaction under any such Hedge Agreement, (a) notify the Collateral Agent in
writing of its status as a Lender Counterparty and (b) if, at the time that such
Person enters into such transaction, such Person is also a party to (or an
Affiliate of a party to) the Revolving Credit Agreement, elect, as between its
Lien on the Term Loan Priority Collateral and its Lien on the Revolving Loan
Priority Collateral, which Lien will be a first priority Lien and which Lien
will be a second priority Lien (in each case, subject to Liens permitted to be
prior to such Liens hereunder or under the Revolving Credit Agreement), which
election must be notified to the Collateral Agent in writing (it being
understood and agreed that any such Person that elects to have its lien on the
Revolving Loan Priority Collateral be a first priority Lien shall not constitute
a “Lender Counterparty” for purposes of this Agreement).

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Net Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date.

“Lien” means (i) (x) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and (y) any option, trust or other
preferential arrangement having the practical effect of any of the items listed
in clause (x) and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“Loan” means a Term Loan or a New Term Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Acquisition” as defined in Section 6.1(m).

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or financial condition of Holdings and its Subsidiaries taken as a whole;
(ii) the ability of the Credit Parties, taken as a whole, to fully and timely
perform their Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party that is a Material Entity of a Credit
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Credit Document.

“Material Affiliated Lender” means any Lender, together with their Affiliates
(not including Holdings or any of its Subsidiaries) for so long as such Lender
possesses, directly or indirectly, the power (a) to vote 15% or more of the
Securities having ordinary voting power for the election of directors of
Holdings or any of Holdings’ Subsidiaries or (b) to direct or cause the
direction of the management and policies of Holdings or any of Holdings’
Subsidiaries, whether through the ownership of voting securities or by contract
or otherwise.

 

31



--------------------------------------------------------------------------------

“Material Entity” means (i) Borrower, (ii) Holdings, (iii) US Holdings and
(iv) any subsidiary of Holdings that is not an Immaterial Entity.

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value in excess of $7,000,000 as of the date of the acquisition
thereof and (b) any Leasehold Property with respect to which the aggregate
payments under the term of the lease are in excess of $10,000,000 per annum;
provided that notwithstanding the foregoing, a Material Real Estate Asset shall
not include any Real Estate Asset that the Collateral Agent acting reasonably
has determined (and has advised Holdings of such determination) (x) is not
material to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Holdings or any Subsidiary thereof, including
Borrower or (y) that the cost to realize upon the security interest thereon
substantially outweighs the benefit of obtaining a security interest thereon.

“Maturity Date” means, except to the extent extended pursuant to Section 2.22
(and in such case, any Extended Maturity Date shall apply only with respect to
the Loans so extended), (i) with respect to the Term Loans, the earlier of
(a) March 19, 2020 and (b) the date on which all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise and (ii) with
respect to New Term Loans, the date on which New Term Loans of a Series shall
become due and payable in full hereunder, as specified in the applicable Joinder
Agreement, including by acceleration or otherwise.

“Minimum Extension Condition” as defined in Section 2.22(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt, debenture or other
document creating a Lien on any Real Estate Asset or any interest in any Real
Estate Asset, in each case (a) as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and (b) in form and substance reasonably acceptable to the
Collateral Agent.

“Mortgage Policy” as defined in Section 3.1(g)(iv).

“Mortgaged Property” as defined in Section 3.1(g).

“Multiemployer Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is a “multiemployer plan” as defined in
Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments or Cash proceeds received by Holdings or any of its
Subsidiaries from such Asset Sale as and when received, minus (ii) any fees,
costs and expenses incurred in connection with such Asset Sale, including
(a) income or gains Taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale, (b) payment of the outstanding
principal amount of, premium or

 

32



--------------------------------------------------------------------------------

penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by any Lien, in each case, on the stock or assets in question and that
is required to be repaid under the terms thereof as a result of such Asset Sale
or a Lien on assets not constituting Collateral and (c) a reasonable cash
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by Holdings or any of its Subsidiaries in
connection with such Asset Sale; provided that upon release of any such reserve,
the amount released shall be considered Net Asset Sale Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or Cash proceeds received by Holdings or any of its Subsidiaries as and
when received (a) under any casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any assets of Holdings or
any of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case other than
in respect of assets constituting Revolving Loan Priority Collateral or ABL
Collateral minus (ii) (a) any actual fees, costs and expenses incurred by
Holdings or any of its Subsidiaries in respect thereof, and (b) any actual fees,
costs and expenses incurred in connection with any sale of such assets as
referred to in clause (i)(b) of this definition, including income taxes payable
as a result of any gain recognized in connection therewith.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).

“New Term Loan” as defined in Section 2.21.

“New Term Loan Commitment” as defined in Section 2.21.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.21.

“Non-Consenting Lender” as defined in Section 2.20.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws in
the United States or applicable foreign jurisdictions) with respect to Borrower
or its Affiliates or their Securities.

“Non-Public Lenders” means Lenders that wish to receive Non-Public Information
with respect to Holdings, its Subsidiaries or their Securities.

“Non-US Allocable Payment Amount” as defined in Section 2.11(e).

“Non-US Entity” means any Person that is not a US Entity.

 

33



--------------------------------------------------------------------------------

“Non-US Lender” as defined in Section 2.17(c).

“Note” means a Term Loan Note.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations (other than Excluded Swap Obligations) of
every nature of each Credit Party, including obligations from time to time owed
to Agents (including former Agents), the Arranger, Lenders or any of them under
any Credit Document and Lender Counterparties under any Hedge Agreement, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to such Credit Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Credit Party for
such interest in the related bankruptcy proceeding), payments for early
termination of Hedge Agreements, fees, expenses, indemnification or otherwise,
including all such Obligations as may be novated in accordance with Section 3.6.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Intercreditor Agreement” means, collectively, any Alternative Facility
Intercreditor Agreement, any Permitted Securitization Intercreditor Agreement,
any Permitted Refinancing Debt Intercreditor Agreement and any Permitted Secured
Notes Intercreditor Agreement.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto, but excluding Excluded Taxes)
arising from any payment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Credit
Document.

“Participant Register” as defined in Section 10.6(g)(i).

“PATRIOT Act” as defined in Section 3.1(o).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA or any Foreign Pension Plan.

“Permitted Acquisition” means any acquisition at any time by Holdings or any
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person; provided that:

(i) immediately prior to, and after giving effect thereto, no Event of Default
shall have occurred and be continuing;

 

34



--------------------------------------------------------------------------------

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of Holdings in connection with such
acquisition shall be owned 100% by Holdings or one of its Subsidiaries, and if
the acquisition is by a Credit Party, such Credit Party shall take, or cause to
be taken, each of the actions set forth in Sections 5.10 and/or 5.11, as
applicable, and within the time periods set forth therein;

(iv) immediately prior to, and on a pro forma basis after giving effect to, such
acquisition (and, for the avoidance of doubt, any Indebtedness incurred in
connection therewith and any repayments in connection therewith), the Fixed
Charge Coverage Ratio for the most recently ended Fiscal Quarter or Fiscal Year
for which financial statements are then available and have been delivered
pursuant to Section 5.1(b) or Section 5.1(c) shall be at least 2.00:1.00;

(v) if such acquisition is for an aggregate cash purchase price amount in excess
of $75,000,000, Tronox US shall have delivered to Administrative Agent (A) at
least five Business Days prior to such proposed acquisition (or such shorter
period as may be agreed by Administrative Agent), a Compliance Certificate
evidencing in reasonable detail compliance with clause (iv) above and setting
forth the aggregate consideration for such acquisition and (B) promptly upon
request by Administrative Agent, (i) a copy of the purchase agreement related to
the proposed Permitted Acquisition (and any related documents reasonably
requested by Administrative Agent to the extent available) provided such
documents and information may not be permitted to be provided in light of any
applicable confidentiality requirements (it being understood that Holdings shall
use commercially reasonable efforts to obtain any applicable consents to permit
delivery to the Administrative Agent) and (ii) quarterly and annual financial
statements of the Person whose Equity Interests or assets are being acquired for
the twelve month period immediately prior to such proposed Permitted
Acquisition, including any audited financial statements, in each case to the
extent available; and

(vi) any Person or assets or division as acquired in accordance herewith shall
be in business or lines of business as permitted under Section 6.12.

“Permitted Factoring” means any accounts receivable discount sales program
pursuant to which a Subsidiary of Holdings sells all or a portion of accounts
receivable (and related rights) owed to it in one or more transactions to a
buyer on a limited or non-recourse basis (and/or grants a security interest in
such accounts receivable transferred or purported to be transferred to such
buyer) in the ordinary course of business; provided that (a) no such sales may
be for less than 70% of the face value of such receivables (and related rights)
and (b) any such transactions shall otherwise comply with the requirements of
this Agreement relating to Permitted Factoring.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Refinancing Debt Intercreditor Agreement” as defined in the
definition of “Permitted Refinancing Indebtedness.”

 

35



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean Indebtedness of Borrower
constituting term loans or term notes (“Refinancing Notes”) arising after the
Second Amendment Effective Date issued in exchange for, or the proceeds of which
are used to extend, refinance, replace or substitute all or any portions of the
Loans; provided that:

(i) the Administrative Agent shall have received not less than 10 Business Days’
prior written notice of the intention to incur such Indebtedness, which notice
shall set forth in reasonable detail satisfactory to the Administrative Agent
the amount of such Indebtedness, the schedule of repayments and maturity date
with respect thereto and such other information with respect thereto as the
Administrative Agent may reasonably request;

(ii) promptly upon the Administrative Agent’s request, the Borrower shall have
provided to Administrative Agent true, correct and complete copies of all
agreements, documents and instruments evidencing or otherwise related to such
Indebtedness, as executed and delivered by the parties thereto;

(iii) the principal amount of such Permitted Refinancing Indebtedness shall not
exceed the principal amount of the Loans being refinanced (plus any accrued but
unpaid interest, premiums, and fees payable by the terms hereof and reasonable
fees, expenses, original issue discount and upfront fees incurred in connection
with such Permitted Refinancing Indebtedness);

(iv) such Indebtedness shall have a final maturity that is no earlier than the
maturity date of the Loans being refinanced;

(v) such Indebtedness shall have a Weighted Average Life to Maturity not less
than the Weighted Average Life to Maturity of the Loans being refinanced (as
originally in effect prior to any amortization or prepayments thereto);

(vi) after giving effect thereto, no Event of Default shall have occurred and be
continuing;

(vii) no Refinancing Notes shall contain any mandatory prepayment provisions
(other than related to customary asset sale and change of control offers and
events of default) that could result in prepayments of such Refinancing Notes
prior to the maturity date of the Loans being refinanced;

(viii) if such Indebtedness is secured (any such Lien, a “Permitted Refinancing
Lien”), it shall not be secured by any assets other than the Collateral and
shall be subject to customary intercreditor arrangements reasonably satisfactory
to the Administrative Agent (a “Permitted Refinancing Debt Intercreditor
Agreement”);

(ix) if such Indebtedness is guaranteed, it shall not be guaranteed by any
Person other than a Guarantor;

(x) any such Indebtedness shall share ratably or less than ratably (or, if
junior in right of payment or as to security with respect to the Loans, on a
junior basis with respect to) any prepayments or repayments of the Loans; and

 

36



--------------------------------------------------------------------------------

(xi) the other terms and conditions (excluding terms regarding pricing, interest
rate margins, rate floors, discounts, fees and prepayment or redemption
provisions) of any such Indebtedness shall reflect market terms and conditions
at the time of issuance, but in no event shall any such Indebtedness be subject
to covenants and defaults materially more restrictive, taken as a whole, than
the terms and conditions hereof (except for covenants and defaults applicable
only to periods after the latest Maturity Date applicable to the Loans).

“Permitted Refinancing Lien” as defined in the definition of “Permitted
Refinancing Indebtedness.”

“Permitted Reinvestment Period” means in the case of Net Asset Sale Proceeds and
Net Insurance/Condemnation Proceeds, the 18-month period following receipt
thereof; provided that such period may be extended by six months if a binding
commitment to reinvest such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds is entered into during such 18-month period.

“Permitted Securitization” means a Securitization that complies with the
following criteria: (i) the cash portion of the initial purchase price paid by
the Securitization Subsidiary to Holdings and its Subsidiaries at closing for
the Securitization Assets is at least 70% of the Fair Market Value of the
Securitization Assets at such time, (ii) the aggregate Investment by Holdings or
any of its Subsidiaries in the Securitization Subsidiary does not exceed the
customary investment required in the securitization market and (iii) the
Seller’s Retained Interest and all proceeds thereof shall constitute Collateral
(unless the Securitization Subsidiary is a South African Subsidiary, is not
owned by a Credit Party, the granting of a Lien in the Seller’s Retained
Interest would result in a violation of applicable Law or the Administrative
Agent determines in its reasonable discretion that the benefit to the Secured
Parties of the granting of a Lien in Seller’s Retained Interest is substantially
outweighed by the burden of granting such a Lien) and, subject to the foregoing,
all necessary steps to perfect a security interest in such Seller’s Retained
Interest for the benefit of the Secured Parties are taken by Holdings and its
Subsidiaries.

“Permitted Secured Notes” as defined in Section 6.1(c).

“Permitted Secured Notes Intercreditor Agreement” as defined in Section 6.1(c).

“Permitted Secured Notes Liens” as defined in Section 6.2(z).

“Permitted Securitization Intercreditor Agreement” as defined in Section 6.1(m).

“Permitted Seller Notes” means any promissory note issued by Holdings or any of
its Subsidiaries to a seller in any Permitted Acquisition constituting part of
the purchase price thereof (or to a third party lender in connection with any
Permitted Acquisition); provided that such Indebtedness (i) is on market terms
(taking into account, among other things, Holdings’ corporate structure and the
market in which the relevant Person operates), (ii) is unsecured, (iii) is
expressly subordinated to the prior payment in full in cash of Obligations on
customary terms and conditions reasonably satisfactory to Administrative Agent
and (iv) has a scheduled maturity of at least six months beyond the scheduled
maturity of the Loans.

“Permitted TSL Disposition” means the cashless disposition of up to 26% of the
Equity Interests of TSL by its direct shareholders to affiliates of Exxaro
Resources Limited, a company organized under the laws of the Republic of South
Africa, and its Subsidiaries.

“Permitted Unsecured Indebtedness” means unsecured senior or subordinated (or
any combination thereof) Indebtedness incurred from time to time by any Credit
Party (or any Person that

 

37



--------------------------------------------------------------------------------

will, upon issuance of such notes, become a Credit Party) and issued under a
loan agreement or an indenture or similar governing instrument in a registered
public offering or a Rule 144A or other private placement transaction or other
transaction not subject to registration under the Securities Act in the form of
one or more series of senior unsecured or unsecured subordinated loans or notes;
provided that such Indebtedness (i) is on market terms taking into account,
among other things, Holdings’ corporate structure and the markets into which
such Indebtedness is sold, (ii) is unsecured, (iii) does not mature or have
scheduled amortization or other required payments of principal prior to the date
that is 91 days beyond the latest Maturity Date of any Loans hereunder at the
time such Permitted Unsecured Indebtedness is incurred (other than customary
offers to repurchase upon a change of control, asset sale or condemnation event
and customary acceleration rights after an event of default), (iv) is not
guaranteed by any Person other than the Credit Parties (or any Person that will,
upon issuance of such notes, become a Credit Party), (v) does not contain any
financial maintenance covenants, (vi) without limiting the foregoing
limitations, does not contain covenants, events of default or other terms and
conditions that, when taken as a whole, are more restrictive to the Credit
Parties than the terms of this Agreement (it being understood that (A) interest
rates, redemption and prepayment premiums and restrictions on prepayment or
redemption shall not be taken into account in determining whether terms are more
restrictive taken as a whole and (B) as a condition to the incurrence of any
Permitted Unsecured Indebtedness, Holdings or Tronox US shall have delivered a
certificate of one of its Authorized Officers to the Administrative Agent at
least five Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Permitted Unsecured
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Permitted Unsecured Indebtedness or drafts of the
documentation relating thereto, stating that Holdings or Tronox US, as the case
may be, has determined in good faith that such terms and conditions satisfy the
foregoing requirement, which shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies Holdings in writing within three Business Days after receipt of such
certificate that it disagrees with such determination (including a reasonably
detailed description of specific provisions or terms of such notes as to which
it has determined do not satisfy the foregoing (it being agreed that upon
modifying such notes to change the relevant provisions identified in the
Administrative Agent’s writing, Holdings or Tronox US shall not be required to
provide a further notice or waiting period)).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(q).

“Preferred Stock” means, with respect to any Person, any Equity Interest of such
Person that has preferential rights to any other Equity Interest of such Person
with respect to dividends or redemptions upon liquidation.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any other Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office or office of a third
party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Borrower, Administrative Agent and each Lender.

 

38



--------------------------------------------------------------------------------

“Products” means the products developed, researched, manufactured (including
mining and exploring for raw materials for manufacture), distributed, marketed
or sold by the Business, including those set forth on Schedule 1.1(b).

“Projections” as defined in Section 4.8.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender at any time, the percentage
obtained by dividing (a) the Term Loan Exposure of that Lender by (b) the
aggregate Term Loan Exposure of all Lenders; and (ii) with respect to all
payments, computations, and other matters relating to New Term Loan Commitments
or New Term Loans of a particular Series, the percentage obtained by dividing
(a) the New Term Loan Exposure of that Lender with respect to that Series by
(b) the aggregate New Term Loan Exposure of all Lenders with respect to that
Series. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Term Loan Exposure and the New Term Loan Exposure of that Lender, by (B) an
amount equal to the sum of the aggregate Term Loan Exposure and the aggregate
New Term Loan Exposure of all Lenders.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Holdings, its Subsidiaries or their Securities.

“RBC Capital Markets” as defined in the preamble hereto.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrances of the affected
real property.

“Refinanced Term Loans” as defined in Section 10.5(d).

“Register” as defined in Section 2.4(b).

“Regulation” as defined in Section 5.17.

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

39



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the migration of any Hazardous
Material through the air, soil, surface water or groundwater.

“Remedial Action” means (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required pursuant to any
Environmental Law or by any Governmental Authority, voluntarily undertaken or
otherwise reasonably necessary to (i) clean up, investigate, sample, evaluate,
monitor, remediate, remove, correct, contain, treat, abate or in any other way
address any Release of Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release or migration, of any Hazardous
Material; or (iii) perform studies and investigations in connection with, or as
a precondition to, or to determine the necessity of the activities described in,
clauses (i) or (ii) above.

“Reorganization” means the reorganization of Holdings and its Subsidiaries
(including the formation of new Subsidiaries and dissolution of certain
Subsidiaries) occurring on or around June 18, 2012, which resulted in Holdings
becoming the ultimate parent company of the Borrower and each of the other
Credit Parties.

“Replacement Lender” as defined in Section 2.20.

“Replacement Term Loans” as defined in Section 10.5(d).

“Required Prepayment Date” as defined in Section 2.12(d).

“Requisite Lenders” means, at any time of determination, one or more Lenders
having or holding Term Loan Exposure and/or New Term Loan Exposure representing
more than 50% of the sum of (i) the aggregate Term Loan Exposure of all Lenders
and (ii) the aggregate New Term Loan Exposure of all Lenders; provided that
(i) with respect to any Defaulting Lender, such Defaulting Lender shall not be
deemed to be a Lender for purposes of determining “Requisite Lenders” and
(ii) each Material Affiliated Lender is automatically deemed to have voted any
Term Loan Exposure or New Term Loan Exposure held by such Material Affiliated
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders with Term Loan Exposure or New Term Loan
Exposure, as the case may be, who are not Material Affiliated Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings,
Borrower or any of their respective direct or indirect Subsidiaries now or
hereafter outstanding, except a non-cash dividend payable solely in shares of
that class of stock to the holders of that class or in options, warrants or
other rights to purchase such stock; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition

 

40



--------------------------------------------------------------------------------

for value, direct or indirect, of any shares of any class of stock of Holdings
or Borrower or any of their respective Subsidiaries (or any direct or indirect
parent thereof) now or hereafter outstanding; (iii) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of stock of Holdings, Borrower or any of their
respective Subsidiaries (or any direct or indirect parent of Borrower or
Holdings) now or hereafter outstanding; (iv) any management or similar fees
payable to any equityholders other than a Credit Party; and (v) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, the Permitted Seller Notes,
Permitted Unsecured Indebtedness, the Revolving Credit Agreement, any
Alternative Facility, any unsecured Permitted Refinancing Indebtedness or any
Indebtedness permitted under Section 6.1(s).

“Revolving Credit Agreement” means, initially, that certain revolving syndicated
facility agreement dated as of June 18, 2012, among US Holdings and certain of
its Subsidiaries, as U.S. Borrower and Guarantors, Holdings and certain of its
Subsidiaries, as Australian Borrowers and Guarantors, the lenders signatory
thereto and the ABL Agent, as it may be amended, restated, supplemented,
modified, repaid and later reborrowed, extended, renewed, refinanced or replaced
from time to time in accordance herewith, subject to the Intercreditor
Agreement.

“Revolving Credit Agreement Documents” means, collectively, the definitive loan
documentation governing or entered into in connection with the Revolving Credit
Agreement, including collateral documents relating thereto.

“Revolving Loan Debt” as defined in the Intercreditor Agreement.

“Revolving Loan Priority Collateral” as defined in the Intercreditor Agreement.

“S&P” means Standard & Poor’s, a Division of The McGraw -Hill Companies, Inc.

“SEC” means the United States Securities and Exchange Commission.

“Second Amendment” means that certain Second Amendment to Credit and Guaranty
Agreement, dated as of the Second Amendment Effective Date, by and among, the
Credit Parties, the lenders party thereto and the Administrative Agent.

“Second Amendment Effective Date” means March 19, 2013.

“Second Amendment Effective Date Certificate” means a Second Amendment Effective
Date Certificate substantially in the form of Exhibit F-1.

“Second Amendment Effective Date Term Loan” means a Term Loan made by a Lender
to Borrower pursuant to Section 2.1(a)(ii).

“Second Amendment Effective Date Term Loan Commitment” means the commitment of a
Lender to make or otherwise fund a Second Amendment Effective Date Term Loan on
the Second Amendment Effective Date, and “Second Amendment Effective Date Term
Loan Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Second Amendment Effective Date Term Loan Commitment is
set forth on Appendix A or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Second Amendment Effective Date Term Loan Commitments as
of the Second Amendment Effective Date is $952,749,999.73.

 

41



--------------------------------------------------------------------------------

“Second Amendment Effective Date Term Loan Exposure” means, with respect to any
Lender, as of any date of determination, the outstanding principal amount of the
Second Amendment Effective Date Term Loans of such Lender.

“Second Amendment Transaction Costs” means the fees, costs and expenses payable
by Holdings or Borrower in connection with the Transactions.

“Secured Parties” means the Agents, Lenders and the Lender Counterparties and
shall include, without limitation, all former Agents and Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been paid or satisfied in full.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securitization” means any transaction or series of transactions entered into by
a Subsidiary of Holdings pursuant to which such Subsidiary sells, conveys,
assigns, grants an interest in or otherwise transfers to a Securitization
Subsidiary, Securitization Assets (and/or grants a security interest in such
Securitization Assets transferred or purported to be transferred to such
Securitization Subsidiary), and which Securitization Subsidiary finances the
acquisition of such Securitization Assets with the cash proceeds of Indebtedness
permitted to be incurred by such Securitization Subsidiary or the realization of
proceeds from the Securitization Assets in the ordinary course of business, or
any similar arrangement with respect to the monetization of receivables
reasonably acceptable to Administrative Agent, it being understood that a
Securitization may involve periodic transfers or pledges of accounts receivable
in which new Securitization Assets, or interests therein, are transferred or
pledged upon collection of previously transferred or pledged Securitization
Assets, or interests therein; provided that any such transactions shall
otherwise comply with the requirements of this Agreement relating to
Securitizations.

“Securitization Assets” means any accounts receivable owed to a Subsidiary of
Holdings (whether now existing or arising or acquired or formed in the future),
arising in the ordinary course of business from the sale of goods or services,
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable, all proceeds of such accounts receivable and other assets (including
contract rights) which are of the type customarily transferred or in respect of
which security interests are customarily granted in connection with
securitizations of accounts receivable and which are sold, transferred or
otherwise conveyed by such Subsidiary to a Securitization Subsidiary.

“Securitization Subsidiary” means a Subsidiary of Holdings that engages in no
activities other than in connection with the financing of accounts receivable
(and activities incidental thereto) and that is designated by the board of
directors (or similar governing body) of Holdings (as provided below) as a
Securitization Subsidiary and: (1) has no Indebtedness or other Obligations
(contingent or otherwise) that: (a) are guaranteed by Holdings, Borrower or any
of their Subsidiaries; (b) are recourse to or obligate Holdings, Borrower or any
of their Subsidiaries in any way or create a Lien on, or otherwise encumber or
restrict, the Collateral in any way; or (c) subjects any property or assets of
Holdings, Borrower or any of

 

42



--------------------------------------------------------------------------------

their Subsidiaries, directly or indirectly, contingently or otherwise, to the
satisfaction thereof; (2) has no contract, agreement, arrangement or undertaking
(except in connection with a Permitted Securitization) with Holdings, Borrower
or any of their Subsidiaries other than on terms no less favorable to Holdings,
Borrower or such Subsidiaries than those that might be obtained at the time from
Persons that are not Affiliates of Borrower, other than fees payable in the
ordinary course of business in connection with servicing accounts receivables;
(3) neither Holdings, Borrower nor any of their Subsidiaries has any obligation
to maintain or preserve the Securitization Subsidiary’s financial condition or
cause the Securitization Subsidiaries to achieve certain levels of operating
results and (4) does not commingle its funds or assets with those of Borrower or
any other Credit Party, in each case, other than Standard Securitization
Undertakings. Any such designation by the board of directors (or similar
governing body) of Holdings or Tronox US will be evidenced to Administrative
Agent by filing with Administrative Agent a certified copy of the resolution of
the board of directors (or similar governing body) of Holdings or Tronox US
giving effect to such designation and an officers’ certificate certifying, to
such officer’s knowledge and belief, that such designation complied with the
foregoing conditions.

“Seller’s Retained Interest” means the debt or equity interests held by Holdings
or a Subsidiary of Holdings in a Securitization Subsidiary to which
Securitization Assets have been transferred, including any such debt or equity
received as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, or any other instrument through which
Holdings or a Subsidiary of Holdings has rights to or receives distributions in
respect of any residual or excess interest in the Securitization Assets.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (i) the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries that is secured by Liens (other than Indebtedness that is
contractually subordinated to the Obligations and any outstanding secured
Indebtedness of all Securitization Subsidiaries to the extent non-recourse to
Holdings or any of its Subsidiaries other than the applicable Securitization
Subsidiary) (or, if higher, the par value or stated face amount of all such
Indebtedness (other than zero coupon Indebtedness)) determined on a consolidated
basis in accordance with GAAP, minus the lesser of (a) all Available Cash and
(b) $300,000,000, on such date to (b) Consolidated Adjusted EBITDA for the
four-Fiscal Quarter period ending on such date.

“Series” as defined in Section 2.21.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer (or responsible financial officer) of Holdings and the chief financial
officer (or responsible financial officer) of Borrower substantially in the form
of Exhibit F-2 (or, if the senior financial officer of Borrower is at Tronox US,
Tronox US).

“Solvent” means, with respect to a Person, that as of the date of determination,
both (i) (a) the sum of such Person’s debt (including contingent liabilities)
does not exceed the present fair saleable value of such Person’s present assets;
(b) such Person’s capital is not unreasonably small in relation to its business
as contemplated on the Second Amendment Effective Date and reflected in the
Projections; and (c) such Person has not incurred and does not intend to incur,
or believe (nor should it reasonably believe) that it will incur, debts beyond
its ability to pay such debts as they become due (whether at maturity or
otherwise); and (ii) such Person is “solvent” within the meaning given that term
and similar terms under applicable Debtor Relief Laws and applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

43



--------------------------------------------------------------------------------

“South African Credit Agreement” means that certain Revolving Credit Agreement,
dated as of June 14, 2012, between Exxaro Sands Proprietary Limited, Exxaro TSA
Sands Proprietary Limited, ABSA Bank Limited and the original lenders party
thereto, as amended, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.

“South African Subsidiaries” means any Subsidiary formed under the laws of the
Republic of South Africa or any Subsidiary if, as a result of providing a
Guaranty of the Obligations or providing any Collateral or being a party to any
of the Credit Documents, such Subsidiary would violate any applicable South
African “Black Empowerment” laws, any South African exchange control regulations
or any other similar South African laws and regulations applicable to it.

“Specified Event of Default” means an Event of Default pursuant to
Section 8.1(a), (f) or (g).

“Standard Securitization Undertakings” means representations, warranties,
covenants, repurchase obligations and indemnities entered into by Holdings,
Borrower or any of its Subsidiaries which are customary for a seller or servicer
of assets transferred in connection with a Securitization.

“Subject Transaction” as defined in Section 1.2(d).

“Subsidiary” means with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that: (1) in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding, (2) for purposes of the definitions of “Net Asset Sale Proceeds”
and “Net Insurance/Condemnation Proceeds,” Sections 2.11(a) and 2.11(b) of this
Agreement, the term “Subsidiary” or “Subsidiaries” shall be deemed to not
include any Persons that would otherwise be Subsidiaries hereunder for so long
as such Persons are South African Subsidiaries, (3) for purposes of the
representations and warranties made pursuant to Section 4 of this Agreement,
“Subsidiary” or “Subsidiaries” shall be deemed to include all Subsidiaries of
Holdings and (4) the Excluded Entities shall not be considered Subsidiaries of
Holdings for any purpose under the Credit Documents.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature imposed by a Governmental Authority.

“Term Loan Commitments” means the Second Amendment Effective Date Term Loan
Commitments.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of any of the Term Loans, the
Term Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

 

44



--------------------------------------------------------------------------------

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Term Loan Priority Collateral” means Collateral other than Revolving Loan
Priority Collateral and ABL Collateral.

“Term Loans” means the Existing Term Loans and the Second Amendment Effective
Date Term Loans, collectively. Immediately after giving effect to the making of
the Second Amendment Effective Date Term Loans, the aggregate principal amount
of Term Loans outstanding is $1,500,000,000.

“Terminated Lender” as defined in Section 2.20.

“TFA” means a tax funding agreement between the members of an Australian Tax
Consolidated Group which includes (a) reasonably appropriate arrangements for
the funding of tax payments by the head company (as defined in the Australian
Tax Act) having regard to the position of each member of the Australian Tax
Consolidated Group, (b) an undertaking from each member of the Australian Tax
Consolidated Group to compensate each other member adequately for loss of tax
attributes (including tax losses and tax offsets) as a result of being a member
of the Australian Tax Consolidated Group, and (c) an undertaking from the head
company to pay all group liabilities (as described in section 721-10 of the
Australian Tax Act) of the Australian Tax Consolidated Group before the members
of the Australian Tax Consolidated Group make any payments to the head company
under the agreement, any such agreement to be in form and substance reasonably
satisfactory to the Administrative Agent.

“Tific” means Tific Pty. Ltd., ABN 69 009 123 451, a company incorporated in
Western Australia.

“Title Policy” as defined in Section 3.1(g)(iv).

“Tiwest” means Tiwest Pty Ltd, ABN 59 009 343 364, a company incorporated in
Western Australia.

“Tiwest Business” means the business currently conducted by the Tiwest Joint
Venture of (a) the exploration for and mining of valuable heavy minerals such as
ilmenite, natural rutile and leucoxene that are used to produce titanium dioxide
and other products, such as staurolite and zircon, (b) the beneficiation of
(through mineral separation and other methods) such minerals to produce
synthetic rutile, titanium dioxide and other products including activated
carbon, and (c) the storage, sales, marketing, transport and distribution of the
minerals and products described in clauses (a) and (b) (except that the Tiwest
Joint Venture is not engaged in the sale of titanium dioxide), in each case,
including all of the assets, liabilities, rights and obligations of such
business and business operations.

“Tiwest Joint Venture” means the joint venture arrangement governed by the
Tiwest Joint Venture Agreements.

“Tiwest Joint Venture Agreements” means the joint venture arrangements governed
by (a) that certain Cooljarloo Mining Joint Venture Agreement, dated as of
November 3, 1988, by and among Yalgoo, Tronox Australia and the other parties
thereto, as amended by that certain Amending Deed to the Cooljarloo Mining Joint
Venture Agreement, dated March 26, 1991, by and among Yalgoo,

 

45



--------------------------------------------------------------------------------

Tronox Australia and the other parties thereto; (b) that certain Processing
Joint Venture Agreement, dated November 3, 1988, by and among Yalgoo, Tronox
Australia and the other parties thereto, as amended by that certain Amending
Deed to the Processing Joint Venture Agreement, dated March 26, 1991, by and
among Yalgoo, Tronox Australia and the other parties thereto as further amended
by the Supplemental Deed to Processing Joint Venture Agreement, dated as of
June 30, 2008, by and among Yalgoo, Tronox Australia, Exxaro Sands and the other
parties; (c) that certain Jurien Exploration Joint Venture Agreement, dated
March 9, 1989, by and among Exxaro Sands, Tific, Tronox Australia and the other
parties thereto; (d) that certain Co-Operation Deed, dated November 3, 1988, by
and among Exxaro Sands, Tronox Australia and the other parties thereto; (e) that
certain Operations Management Agreement, dated as of December 16, 1988, by and
among Yalgoo, Tronox Australia and the other parties thereto, as amended by that
certain Supplemental Deed to the Operations Management Agreement dated as of
July 23, 2008 by and among Yalgoo, Tronox Australia and the other parties
thereto; (f) that certain Development Agreement, dated as of March 25, 2008, by
and among Tronox LLC, Tronox Australia, Yalgoo, Exxaro Sands and other parties
thereto as amended by that certain Supplemental Deed to the Development
Agreement, dated March 24, 2010; (g) that certain Mineral Sands (Cooljarloo)
Mining and Processing Agreement, dated November 8, 1988 by and among the State
of Western Australia, Yalgoo, Tronox Australia and other parties thereto;
(h) those certain other documents, agreements and amendments entered into from
time and time in connection with any of the foregoing agreements; pursuant to
which agreements the parties operate a chloride process titanium dioxide plant
located in Kwinana, Western Australia, a mining venture in Cooljarloo, Western
Australia, and a mineral separation plant and a synthetic rutile processing
facility in Muchea, Western Australia; (i) those certain other documents
relating to or concerning exploration ventures at Jurien, Dongara and elsewhere
in Western Australia; (j) those certain other documents relating to or
concerning an office building in Bentley, Western Australia for the purpose of
providing certain corporate services; (k) that certain Bunbury Port Authority
Lease of Port Facilities Bunbury, dated October 21, 2010 (commencement date of
November 1, 2009), by and between Bunbury Port Authority and Tiwest; and
(l) that certain Russell Park, Henderson Warehouse Lease, dated December 11,
1996 and extended by a Deed of Renewal dated August 1, 2007 (effective
November 3, 2007), by and between ISPT Pty Ltd and Tiwest.

“Transactions” means, collectively, the amendment and restatement of the
Existing Credit Agreement pursuant to the Second Amendment, the entering into of
any amendments, reaffirmations or modifications to any Credit Document, the
making of the Second Amendment Effective Date Term Loans and the payment of fees
and expenses in connection therewith.

“Tronox Australia” means Tronox Western Australia Pty Ltd ABN 56 009 331 195, a
company incorporated under the laws of Western Australia.

“Tronox Parties” means US Holdings and Tronox Limited.

“Tronox US” means, initially, Tronox Incorporated, a Delaware corporation, its
successors and assigns, or any other Credit Party designated by Holdings or the
Borrower where the senior management of Holdings and its Subsidiaries will be
located.

“TSA” means an agreement between the members of an Australian Tax Consolidated
Group which takes effect as a tax sharing agreement under section 721-25 of the
Australian Tax Act and complies with the Australian Tax Act and any applicable
law, official directive, request, guideline or policy (whether or not having the
force of law) issued in connection with the Australian Tax Act, any such
agreement to be in form and substance reasonably satisfactory to the
Administrative Agent.

“TSL” means Tronox Sands LLP, a limited liability partnership organized in
England and Wales.

 

46



--------------------------------------------------------------------------------

“Type of Loan” means either a Base Rate Loan or a Eurodollar Rate Loan.

“UBS Securities” as defined in the preamble hereto.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“UK Collateral Documents” means any and all instruments, reaffirmations,
documents and agreements, including, without limitation, share charges and
debentures, governed by the laws of England and Wales delivered by or on behalf
or at the request of any Credit Party pursuant to this Agreement or any of the
other Credit Documents in order to grant to, or perfect in favor of, Collateral
Agent, for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

“UK Joint Venture Entities” means any one or more entities organized under the
laws of the United Kingdom that is (i) TSL and (ii) any wholly-owned Subsidiary
of TSL or its wholly-owned Subsidiaries.

“US Entity” means any Person organized under the laws of the United States of
America, any State thereof or the District of Columbia.

“US Holdings” as defined in the recitals hereto.

“US Lender” as defined in Section 2.17(c).

“US Pledge and Security Agreement” means the US Pledge and Security Agreement,
dated as of the Closing Date among the Credit Parties thereto and the Collateral
Agent, as reaffirmed pursuant to the Second Amendment and as it may be further
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Waivable Mandatory Prepayment” as defined in Section 2.12(d).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

“Whitewash Australian Entity” means any Australian Subsidiary which is required
to obtain approval to the giving of financial assistance in accordance with
section 260B of the Corporations Act in connection with becoming a Guarantor
hereunder and a Grantor under the relevant Collateral Documents.

“Whitewash Completion Date” means, with respect to each Australian Subsidiary
from time to time that is a Whitewash Australian Entity, the date which is 45
days (or such longer period as consented to by the Collateral Agent in its sole
discretion) after the date such Australian Subsidiary is acquired by, or
otherwise becomes a Subsidiary domiciled in Australia of, Holdings or one of its
Subsidiaries.

 

47



--------------------------------------------------------------------------------

“Whitewash Documents” means the documents, in a form approved by the
Administrative Agent (acting reasonably), required under section 260B of the
Corporations Act for approving the giving of financial assistance being given by
any Australian Subsidiary that is a Whitewash Australian Entity under all
relevant Credit Documents to which it is proposed to be a party, including, in
respect of each Whitewash Australian Entity and the ultimate Australian holding
company, the circular or sole member (as applicable) resolution approving the
giving of the financial assistance by the relevant company, an explanatory
statement setting out all the information that is material to the decision on
how to vote on such resolution, a notice proposing the passing of a resolution
to approve the giving of the financial assistance and as required, ASIC forms
2602 (financial assistance details), 2601 (intention to give financial
assistance) (other than for the ultimate Australian holding company) and 2205
(notification of resolutions regarding shares) (including, in each case, with
all necessary attachments, if any).

“Yalgoo” means Yalgoo Minerals Pty. Ltd., ABN 21 008 948 383, a company
incorporated in Western Australia.

1.2. Accounting Terms.

(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Holdings to Lenders pursuant to Section 5.1(b) and 5.1(c) shall be prepared
in accordance with GAAP as in effect at the time of such preparation (and
delivered together with the reconciliation statements provided for in
Section 5.1(g), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements—Tronox.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement and either Borrower
or Requisite Lenders shall so request, Administrative Agent and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Requisite Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP, as
applicable, prior to such change therein and (ii) Borrower shall provide the
reconciliation statements required by Section 5.1(g). Notwithstanding anything
in this Agreement to the contrary, any change in GAAP that would require
operating leases to be treated similarly to Capital Leases shall not be given
effect in the definition of Indebtedness or any related definitions or in the
computation of any financial ratio or requirement hereunder.

(c) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to in Section 6 shall be made,
without giving effect to any election under Accounting Standards Codification
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Credit Party or
any Subsidiary of any Credit Party at “fair value.”

(d) With respect to any period during which a Permitted Acquisition, the
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining Consolidated Adjusted EBITDA, or any financial ratio
herein, Consolidated Adjusted EBITDA shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, which would include
cost savings resulting from head count reduction, closure of facilities and
similar restructuring charges, which pro forma adjustments shall be certified by
the chief financial officer, if any (or alternatively chief executive officer)
of Holdings) using the historical financial statements of any business so
acquired or to be acquired or sold or to be sold and the consolidated

 

48



--------------------------------------------------------------------------------

financial statements of Holdings and its Subsidiaries which shall be
reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

1.4. Currency Translation. For purposes of determining compliance with the terms
and provisions of the Credit Documents, including for purposes of determining
compliance with the covenants set forth in Section 6 hereof as of any date, for
purposes of making any determination in respect of Section 8 as of any date and
for any other limitation or threshold herein, amounts incurred or outstanding in
currencies other than Dollars shall be translated into Dollars at the exchange
rates in effect on the date of the incurrence or the making of such non-Dollar
liability, Investment, sale, Lien, acquisition or other action, as the case may
be, as such exchange rates shall be determined in good faith by the Borrower by
reference to customary indices. No Default or Event of Default shall arise as a
result of any limitation or threshold set forth in Dollars being exceeded solely
as a result of changes in currency exchange rates.

1.5. Dutch Terms. In this Agreement, where it relates to or has an effect on a
Dutch entity or its assets, or Dutch security, then, solely for purposes of
Dutch law, a reference to:

 

  (a) a necessary action to authorize where applicable, includes without
limitation:

(i) any action required to comply with the Works Councils Act of The Netherlands
(Wet op de ondernemingsraden); and

(ii) obtaining an unconditional positive advice (advies) from the competent
works council(s) if a positive advice is required pursuant to the Dutch Works
Councils Act (Wet op de ondernemingsraden);

 

  (b) gross negligence means grove schuld;

 

  (c) negligence means schuld;

 

  (d) a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkt recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht);

 

49



--------------------------------------------------------------------------------

  (e) wilful misconduct means opzet;

 

  (f) a winding-up, administration or dissolution (and any of those terms)
includes a Dutch entity being declared bankrupt (failliet verklaard) or
dissolved (ontbonden);

 

  (g) a moratorium includes surseance van betaling and a moratorium is declared
or occurs includes surseance verleend;

 

  (h) any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under Section 36 of the Dutch Tax
Collection Act (Invorderingswet 1990);

 

  (i) an administrative receiver or receiver includes a curator;

 

  (j) an administrator includes a bewindvoerder;

 

  (k) an attachment includes a beslag;

 

  (l) a merger includes a juridische fusie;

 

  (m) a demerger includes a juridische splitsing; and

 

  (n) financial assistance means any action or contemplated action prohibited
under Dutch law.

SECTION 2. LOANS

2.1. Second Amendment Effective Date Term Loans.

(a) Second Amendment Effective Date Term Loan Commitments.

(i) Holdings, the Borrower, each other Credit Party, the Administrative Agent
and the Lenders acknowledge and agree that under the Existing Credit Agreement,
the aggregate principal balance of all Obligations owing by Holdings, the
Borrower and the other Credit Parties on the Second Amendment Effective Date
(without giving effect to the Second Amendment) (the “Existing Principal
Obligations”) is $547,250,000.27 (exclusive of interest, fees and expenses).
Holdings, Borrower and each other Credit Party acknowledge and agree that all
Obligations outstanding as of the Second Amendment Effective Date (including the
Existing Principal Obligations) constitute valid and binding obligations of
Holdings, Borrower and the other Credit Parties and are not subject to offset,
counterclaim, defense or recoupment of any kind. All interest, fees and expenses
together with all other Obligations outstanding under the Existing Credit
Agreement (including the Existing Principal Obligations) which remain unpaid and
outstanding as of the Second Amendment Effective Date shall be in all respects
continuing and remain outstanding and payable under this Agreement and the other
Credit Documents, with only the terms thereof being modified from and after the
Second Amendment Effective Date as set forth in this Agreement and the other
Credit Documents. Holdings, the Borrower, each other Credit Party, the
Administrative Agent and the Lenders acknowledge that all Delayed Draw Term
Loans under and as defined in the Existing Credit Agreement together with all
interests, fees and expenses relating to the Delayed Draw Term Loans were repaid
or paid in full on February 28, 2013.

 

50



--------------------------------------------------------------------------------

(ii) Subject to the terms and conditions hereof, each Lender with a Second
Amendment Effective Date Term Loan Commitment severally agrees to make, on the
Second Amendment Effective Date, a Second Amendment Effective Date Term Loan to
Borrower in an amount equal to the amount of such Lender’s Second Amendment
Effective Date Term Loan Commitment. Borrower may make only one borrowing under
the Second Amendment Effective Date Term Loan Commitment of each Lender, which
shall be on the Second Amendment Effective Date. Any amount borrowed under this
Section 2.1 and subsequently repaid or prepaid may not be reborrowed. Subject to
Sections 2.10(a) and 2.11, all amounts owed hereunder with respect to the Loans
shall be paid in full no later than the Maturity Date. Each Lender’s Second
Amendment Effective Date Term Loan Commitment shall terminate immediately and
without further action on the Second Amendment Effective Date after giving
effect to the funding in full of such Lender’s Second Amendment Effective Date
Term Loan Commitment on such date.

(b) Borrowing Mechanics for Loans. Borrower shall deliver to Administrative
Agent a fully executed Funding Notice no later than three Business Days, in the
case of Eurodollar Rate Loans, and no later than one Business Day, in the case
of Base Rate Loans, prior to the Second Amendment Effective Date or such shorter
period of time acceptable to Administrative Agent. Promptly upon receipt by
Administrative Agent of such Funding Notice, Administrative Agent shall notify
each Lender with a Second Amendment Effective Date Term Loan Commitment of the
proposed borrowing.

2.2. [Reserved.]

2.3. Use of Proceeds. The proceeds of the Second Amendment Effective Date Term
Loans may be used for ongoing working capital requirements and other general
corporate purposes and to pay fees and expenses in connection with the
Transactions. The proceeds of any New Term Loans shall be applied as set forth
in the applicable Joinder Agreement. Notwithstanding the foregoing, no portion
of the proceeds of any Loans shall be used (x) in any manner that causes or
might cause the borrowing of the Loans or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act, (y) to
collateralize or secure Borrower’s Hedging Agreements or any other hedging
arrangements or (z) in any manner that could reasonably be expected to adversely
impair in any material respect the ability of Holdings or any of its
Subsidiaries to be directly liable for or provide a Guaranty of the Obligations
or to provide a Lien over the assets of Holdings or any of its Subsidiaries in
favor of the Collateral Agent to secure the Obligations.

2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any applicable Loans; and provided further,
in the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and

 

51



--------------------------------------------------------------------------------

the Loans of each Lender from time to time (the “Register”). The Register shall
be available for inspection by Borrower or Tronox US or any Lender (with respect
to any entry relating to such Lender’s Loans) at any reasonable time and from
time to time upon reasonable prior notice. Administrative Agent shall record, or
shall cause to be recorded, in the Register the Loans in accordance with the
provisions of Section 10.6, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on Borrower and each Lender, absent manifest error; provided that
failure to make any such recordation, or any error in such recordation, shall
not affect any Borrower’s Obligations in respect of any Loan. Borrower hereby
designates Administrative Agent to serve as Borrower’s agent solely for purposes
of maintaining the Register as provided in this Section 2.4, and Borrower hereby
agrees that, to the extent Administrative Agent serves in such capacity,
Administrative Agent and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Second
Amendment Effective Date or at any time thereafter, Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) on the Second Amendment Effective Date (or, if such notice is
delivered after the Closing Date, promptly after Borrower’s receipt of such
notice) a Note or Notes to evidence such Lender’s Loan, payable to such Lender
or its registered assigns.

2.5. Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall, subject to
Section 2.21, bear interest on the unpaid principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows:

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by Borrower and notified to Administrative Agent and Lenders pursuant to a
Funding Notice or Conversion/Continuation Notice, as the case may be. If on any
day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
Interest Periods outstanding at any time. In the event Borrower fails to specify
between a Base Rate Loan or a Eurodollar Rate Loan in the applicable Funding
Notice or the applicable Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event Borrower fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or the applicable Conversion/Continuation Notice, Borrower shall
be deemed to have selected an Interest Period of one month. As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination

 

52



--------------------------------------------------------------------------------

shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.5(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Loan, the last Interest Payment Date with respect to such Loan
or, with respect to a Base Rate Loan being converted from a Eurodollar Rate
Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

2.6. Conversion/Continuation.

(a) Subject to Section 2.15 and so long as no Specified Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount from one Type of Loan
to another Type of Loan; provided, a Eurodollar Rate Loan may only be converted
on the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless Borrower shall pay all amounts due under Section 2.15 in connection with
any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Subject to clause (c) below, Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 1:00 p.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a Eurodollar Rate Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

 

53



--------------------------------------------------------------------------------

(c) Any Conversion/Continuation Notice shall be executed by an Authorized
Officer in a writing delivered to Administrative Agent. In lieu of delivering a
Conversion/Continuation Notice, Borrower may give Administrative Agent
telephonic notice by the required time of any proposed conversion/continuation;
provided each such notice shall be promptly confirmed in writing by delivery of
the Conversion/Continuation Notice to Administrative Agent on or before the
close of business on the date that the telephonic notice is given. In the event
of a discrepancy between the telephone notice and the written
Conversion/Continuation Notice, the written Conversion/Continuation Notice shall
govern. In the case of any Conversion/Continuation Notice that is irrevocable
once given, if Borrower provides telephonic notice in lieu thereof, such
telephone notice shall also be irrevocable once given. Neither Administrative
Agent nor any Lender shall incur any liability to Borrower in acting upon any
telephonic notice referred to above that Administrative Agent believes in good
faith to have been given by a duly authorized officer or other person authorized
on behalf of Borrower or for otherwise acting in good faith.

2.7. Default Interest. Upon the occurrence and during the continuance of a
Specified Event of Default, any overdue amounts in respect of the Loans
(including overdue principal and, to the extent permitted by applicable law, any
overdue interest payments on the Loans or any overdue fees or other amounts owed
hereunder) shall thereafter bear interest (including post-petition interest in
any proceeding under Debtor Relief Laws) payable on demand at a rate that is
2% per annum in excess of the interest rate otherwise payable hereunder with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and overdue amounts in respect
thereof shall thereafter bear interest payable upon demand at a rate which is
2% per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans. Payment or acceptance of the increased rates of interest provided
for in this Section 2.7 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Administrative Agent or any Lender.

2.8. Fees; Call Premium.

(a) Borrower agrees to pay on the Second Amendment Effective Date to the
Administrative Agent, for the ratable benefit of each Lender with a Term Loan
immediately after giving effect to the making of the Second Amendment Effective
Date Term Loans, as fee compensation for the such Lender holding a Term Loan on
the Second Amendment Effective Date, a Second Amendment Effective Date fee equal
to 0.5% of the stated principal amount of such Lender’s Term Loan immediately
after giving effect to the Second Amendment and the making of the Second
Amendment Effective Date Term Loans.

(b) [Reserved.]

(c) In the event all or any portion of funded Term Loans is subject to a
Repricing Event, the Borrower shall pay or cause to be paid to each Lender whose
Term Loans are prepaid or repaid in whole or in part, or which is required to
assign any of its Term Loans pursuant to Section 2.20 in connection with such
Repricing Event, an amount equal to 1.0% of the amount of such Lender’s Term
Loans so prepaid, repaid or assigned if such Repricing Event occurs prior to the
first anniversary of the Second Amendment Effective Date. “Repricing Event”
means (a) any prepayment or repayment of Term Loans with the proceeds of, or any
conversion of such Term Loans into, any new or replacement tranche of term loans
bearing interest at an “effective” interest rate or weighted average yield that
is less than the “effective” interest rate or weighted average yield then
applicable to the Term

 

54



--------------------------------------------------------------------------------

Loans and (b) any amendment or other modification of this Agreement that,
directly or indirectly, reduces the “effective” interest rate or weighted
average yield applicable to the Term Loans (with “effective” interest rate or
weighted average yield for all purposes of this Section 2.8(c) to give effect to
all upfront or similar fees or original issue discount (in each case, with
original issue discount and upfront or similar fees, which shall be deemed to
constitute like amounts of original issue discount, being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed four-year life to maturity), the relevant Applicable Margin, and
any “LIBOR” floor or “Base Rate” floor but excluding arrangement, syndication,
structuring or like fees payable in connection therewith that are not shared
with all lenders). Determination of the “effective” interest rate and weighted
average yield shall be made by Administrative Agent in a manner determined by it
to be consistent with accepted financial practice; provided that Administrative
Agent shall have no obligation to make any such determination absent a request
therefor by Borrower; provided, further, that Borrower and each Lender hereby
agree that Administrative Agent shall not be liable or responsible for any loss,
cost or expense suffered by Borrower or such Lender as a result of such
determination.

(d) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.9. Scheduled Payments. Commencing with the third fiscal quarter of 2013, the
principal amount of the Term Loans shall be repaid in consecutive quarterly
installments on the last Business Day of such quarter and of each calendar
quarter thereafter (each, an “Amortization Date”) in an amount equal to the
product of (a) 0.25% and (b) the sum of the principal amount of Term Loans
outstanding on the Second Amendment Effective Date (after giving effect to the
making of the Second Amendment Effective Date Term Loans), with the remaining
principal amount of the outstanding Term Loans together with all other amounts
owed hereunder with respect thereto to be paid in full no later than the
Maturity Date. In the event that any New Term Loans are made, such New Term
Loans shall be paid on each Amortization Date occurring on or after the
applicable Increased Amount Date, with the remaining principal amount of New
Term Loans of a particular Series together with all other amounts owed hereunder
with respect thereto to be paid in full no later than the Maturity Date
applicable to such Series, in each case as and in such amount specified in the
applicable Joinder Agreement. For the avoidance of doubt, New Term Loans shall
not be required to amortize except to the extent set forth in the applicable
Joinder Agreement (but in any event shall be payable in full on the maturity
date applicable thereto). Notwithstanding the foregoing, each scheduled payment
of the principal amount of the Loans, including on the relevant Maturity Date
(each such payment, an “Installment”) shall be reduced in connection with any
voluntary or mandatory prepayments of the Loans in accordance with Sections
2.10(a), 2.11 and 2.12, as applicable.

2.10. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments

(i) Any time and from time to time:

(A) with respect to Base Rate Loans, Borrower may prepay, without premium or
penalty (subject to Section 2.8(c)), any such Loans on any Business Day in whole
or in part, in an aggregate minimum amount of $1,000,000 and integral multiples
of $1,000,000 in excess of that amount; and

(B) with respect to Eurodollar Rate Loans, Borrower may prepay, without premium
or penalty (subject to Section 2.8(c) and Section 2.15(c)), any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount.

 

55



--------------------------------------------------------------------------------

(ii) All such prepayments shall be made:

(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans;

in each case given to Administrative Agent by 1:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent (and Administrative Agent will
promptly transmit such original notice for Loans by telefacsimile or telephone
to each Lender). Upon the giving of any such notice, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment shall be applied as
specified in Section 2.12(a).

(b) [Reserved]

2.11. Mandatory Prepayments.

(a) Asset Sales. No later than the seventh Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrower shall prepay or cause to be prepaid the Loans as set forth in
Section 2.12(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, that no prepayment shall be required pursuant to this Section 2.11(a)
in respect of such Net Asset Sale Proceeds for which Holdings or Tronox US shall
have delivered to Administrative Agent no later than the fifth Business Day
following the date of receipt of such Net Asset Sale Proceeds a certificate of
an Authorized Officer certifying in good faith that (A) no Specified Event of
Default and no other Event of Default (other than in respect of any covenants
hereunder) has occurred and is continuing, (B) no Event of Default in respect of
any covenants hereunder has occurred and is continuing (and if such Authorized
Officer cannot make such certification, it may certify that Holdings and Tronox
US intend to cure (if such cure is possible), or obtain a waiver in respect of,
such Event of Default within 30 days after the date of delivery of such
certificate (it being understood and agreed that, solely in the circumstances
contemplated by this clause (B), such Net Asset Sale Proceeds shall not be
required to be prepaid and shall not be permitted to be reinvested hereunder
until the earlier of such cure (if such cure is possible) or waiver and the end
of such 30 day period (and pending resolution of the foregoing, such Net Asset
Sale Proceeds shall have been deposited in the Blocked Reinvestment Account) and
if such cure (if such cure is possible) or waiver has not occurred by the end of
such 30 day period, Borrower shall immediately prepay or cause to be prepaid the
Loans as set forth in Section 2.12(b) with such Net Asset Sale Proceeds)), and
(C) during the Permitted Reinvestment Period, Holdings and its Subsidiaries
intend to reinvest (or intend during such period to commit in writing to
reinvest) such Net Asset Sale Proceeds in assets with respect to which the
Collateral Agent will have a Lien of at least the same priority as the priority
of its Lien on the assets sold or disposed of, that such assets in which it will
reinvest are useful in the business of Holdings or any of its Subsidiaries and
if such Net Asset Sale Proceeds are from an Asset Sale of all or a portion of
any Facility such Net Asset Sale Proceeds shall not be reinvested in Equity
Interests (it being understood and agreed that, with respect to any Net Asset
Sale Proceeds covered by such certificate of an Authorized Officer that are not
reinvested during the Permitted Reinvestment Period as set forth above, (x) no
Default or Event of Default shall be deemed to have occurred merely because
Holdings previously provided a certificate indicating its intent to reinvest (so
long as such certificate was not submitted in bad faith) and (y) Holdings or
Tronox US shall cause Borrower not later than the first Business Day after the
end of such

 

56



--------------------------------------------------------------------------------

Permitted Reinvestment Period to prepay the Loans as set forth in
Section 2.12(b) in an aggregate amount equal to such Net Asset Sale Proceeds not
reinvested); provided, however, that (i) no reinvestment otherwise permitted
hereunder may be made if at the time of any such reinvestment an Event of
Default has occurred and is continuing, (ii) any Net Asset Sale Proceeds
received by a Non-US Entity from a sale or other disposition of property or
assets otherwise permitted under the Credit Documents shall be excluded from
this prepayment obligation to the extent applicable law or regulation prohibits
transfer of such proceeds to Borrower or a Guarantor; and (iii) if such Net
Asset Sale Proceeds are not subject to the restrictions described in the
immediately preceding clause (ii), Holdings or Tronox US shall cause such Non-US
Entity to distribute such Net Asset Sale Proceeds to the Borrower promptly after
receipt thereof for distribution in accordance with the provisions hereof.

(b) Insurance/Condemnation Proceeds. No later than the seventh Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay or cause to be prepaid the Loans as set forth in
Section 2.12(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, that no prepayment shall be required pursuant to this
Section 2.11(b), so long as Holdings or Tronox US shall have delivered to
Administrative Agent no later than the fifth Business Day following the date of
receipt of such Net Insurance/Condemnation Proceeds a certificate of an
Authorized Officer certifying in good faith that (A) no Specified Event of
Default and no other Event of Default (other than in respect of any covenants
hereunder) has occurred and is continuing, (B) no Event of Default in respect of
any covenants hereunder has occurred and is continuing (and if such Authorized
Officer cannot make such certification, it may certify that Holdings and Tronox
US intend to cure (if such cure is possible), or obtain a waiver in respect of,
such Event of Default within 30 days after the date of delivery of such
certificate (it being understood and agreed that, solely in the circumstances
contemplated by this clause (B), such Net Insurance/Condemnation Proceeds shall
not be required to be prepaid and shall not be permitted to be reinvested
hereunder until the earlier of such cure (if such cure is possible) or waiver
and the end of such 30 day period (and pending such resolution, such Net
Insurance/Condemnation Proceeds shall have been deposited in the Blocked
Reinvestment Account) and if such cure (if such cure is possible) or waiver has
not occurred by the end of such 30 day period, Borrower shall immediately prepay
or cause to be prepaid the Loans as set forth in Section 2.12(b) with such Net
Insurance/Condemnation Proceeds)), and (C) Holdings and its Subsidiaries intend
to reinvest such Net Insurance/Condemnation Proceeds in assets with respect to
which the Collateral Agent will have a Lien of at least the same priority as the
priority of its Lien on the assets pursuant to which the Net
Insurance/Condemnation Proceeds were generated, that such assets in which it
will reinvest are useful in the business of Holdings or any of its Subsidiaries,
and if such Net Insurance/Condemnation Proceeds were generated from an insurance
or condemnation event involving all or a portion of any Facility, such Net
Insurance/Condemnation Proceeds shall not be reinvested in Equity Interests (it
being understood and agreed that, with respect to any Net Insurance/Condemnation
Proceeds covered by such certificate of an Authorized Officer that are not
reinvested as set forth, and to the extent permitted, above, (i) no Default or
Event of Default shall be deemed to have occurred merely because Holdings
previously provided a certificate indicating its intent to reinvest (so long as
such certificate was not submitted in bad faith), (ii) if Holdings or Tronox US
determine that they no longer intend to reinvest all or a portion of such Net
Insurance/Condemnation Proceeds, Holdings or Tronox US shall cause Borrower to
prepay promptly the Loans as set forth in Section 2.12(b) in an aggregate amount
equal to such Net Insurance/Condemnation Proceeds and (iii) if such Net
Insurance/Condemnation Proceeds are not reinvested or used to prepay the Loans
during the Permitted Reinvestment Period, then such Net Insurance/Condemnation
Proceeds shall be held in the Insurance/Condemnation Proceeds Reinvestment
Account, which Holdings and its Subsidiaries will be permitted to use, other
than during the continuance of an Event of Default, in whole or in part to
reinvest in assets meeting the criteria set forth in clause (C) of this
Section 2.11(b)); provided further, that (x) no reinvestment otherwise permitted
hereunder may be made if at the time of any such reinvestment an Event of
Default has occurred and is

 

57



--------------------------------------------------------------------------------

continuing (y) any Net Insurance/Condemnation Proceeds received by a Non-US
Entity shall be excluded from any prepayment obligation under this
Section 2.11(b) to the extent applicable law or regulation prohibits transfer of
such proceeds to a Credit Party; and (z) if such Net Insurance/Condemnation
Proceeds are not subject to the restrictions described in the immediately
preceding clause (y), Holdings shall cause such Person to distribute such Net
Insurance/Condemnation Proceeds to the Borrower or another Credit Party promptly
after receipt thereof for distribution, reinvestment or deposit in accordance
with the provisions hereof. As long as no Event of Default is then continuing,
any insurance proceeds received by the Administrative Agent as loss payee shall,
reasonably promptly after delivery by Holdings of a certificate referred to in
the first proviso of this Section 2.11(b), be paid over to Holdings to the
account specified by Holdings at such time.

(c) Reserved.

(d) Issuance of Debt. No later than the fifth Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of Holdings or any of its Subsidiaries (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.1), Borrower shall prepay or cause to be prepaid the Loans as set
forth in Section 2.12(b) in an aggregate amount equal to 100% of such proceeds,
net of underwriting discounts and commissions and other fees, costs and expenses
associated therewith, including reasonable legal fees and expenses.

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year ending after the Second Amendment Effective
Date (with respect to the Fiscal Year ended December 31, 2013, Consolidated
Excess Cash Flow shall be computed for the period from July 1, 2013 to
December 31, 2013), Borrower shall, subject to the Intercreditor Agreement and
any Alternative Facility Intercreditor Agreement, no later than 115 days after
the end of such Fiscal Year, prepay or cause to be prepaid the Loans as set
forth in Section 2.12(b) in an aggregate amount equal to 50% of such
Consolidated Excess Cash Flow; provided that if, as of the last day of the most
recently ended Fiscal Year, the Leverage Ratio (determined for any such period
by reference to the Compliance Certificate delivered pursuant to Section 5.1(d)
calculating the Leverage Ratio as of the last day of such Fiscal Year) shall be
(x) less than 2.25:1.00 but greater than or equal to 1.75:1.00, Borrower shall
only be required to make the prepayments otherwise required hereby in an amount
equal to 25% of such Consolidated Excess Cash Flow or (y) less than 1.75:1.00,
Borrower shall not be required to make the prepayments otherwise required by
this clause (e) in respect of such Fiscal Year; provided further, that
notwithstanding the foregoing, (i) the allocable share of such payment arising
from Consolidated Excess Cash Flow relating to or attributable to Non-US
Entities (“Non-US Allocable Payment Amount”) shall be excluded from the
foregoing prepayment obligation for so long as (and only for so long as), and to
the extent that, applicable law or regulation prohibits transfer of the Non-US
Allocable Payment Amount to any Credit Party (each Credit Party hereby agreeing
to cause the affected Person to promptly take all commercially reasonable
actions reasonably required by local law or regulation to permit such transfer)
and (ii) to the extent that Holdings has determined in good faith that the
transfer of such Non-US Allocable Payment to any Credit Party would cause
material adverse tax consequences for Holdings and its Subsidiaries taken as a
whole (taking into account any foreign tax credit or benefit received in
connection with such transfer and the amount at issue), then, to the extent that
such material adverse tax liability (taking into account the amount at issue) is
not directly attributable to actions taken by Holdings or any of its
Subsidiaries with the intent of avoiding or reducing the mandatory prepayments
otherwise required under this Agreement, such affected Non-US Allocable Payment
Amount may be retained by such Non-US Entity, provided that in such case, on or
before the one-year anniversary of the date on which the relevant Consolidated
Excess Cash Flow mandatory prepayment would otherwise be required hereunder,
Borrower shall make the payments (or shall have caused the making of such
payments) otherwise required hereby.

 

58



--------------------------------------------------------------------------------

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.11(a) through 2.11(e), Tronox US shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that Tronox US shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, (i) Tronox US shall promptly make an additional prepayment of the
Loans in an amount equal to such excess and Tronox US shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess and (ii) Tronox US’s initially
inaccurate determination of the amount of mandatory prepayments to be made shall
not cause a Default or an Event of Default hereunder as long as Tronox US made
such determinations in good faith and not with a view to circumventing the
mandatory prepayment requirements hereunder.

(g) Revolving Credit Agreement; Alternative Facility. Notwithstanding anything
to the contrary in Sections 2.11(a) and 2.11(b), if any Revolving Credit
Agreement or any Alternative Facility is outstanding, to the extent a prepayment
is required under the Revolving Credit Agreement or any such Alternative
Facility due to any Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds constituting the proceeds of Revolving Loan Priority Collateral or ABL
Collateral, no prepayment shall be required under Sections 2.11(a) and 2.11(b).

2.12. Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.10(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied to prepay the Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied to reduce
the scheduled remaining Installments of principal of the Loans in direct order
of maturity.

(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be prepaid pursuant to Sections 2.11(a) through 2.11(e) above shall be
applied to prepay Term Loans and New Term Loans on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof), and, in
each case, further applied pro rata to the remaining scheduled Installments of
principal on such Loans (including the final payment due on the relevant
Maturity Date).

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment of Loans shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.15(c).

(d) Waivable Mandatory Prepayments. Anything contained herein to the contrary
notwithstanding, so long as any Loans are outstanding, in the event Borrower is
required to make any mandatory prepayment of the Loans pursuant to
Section 2.11(a), (b) or (e) (a “Waivable Mandatory Prepayment”), not less than
five Business Days prior to the date (or such later date as may be agreed by the
Administrative Agent) (the “Required Prepayment Date”) on which Borrower is
required to make such Waivable Mandatory Prepayment, Borrower shall notify
Administrative Agent of the amount of such prepayment, and Administrative Agent
will promptly thereafter notify each Lender holding an outstanding Loan of the
amount of such Lender’s Pro Rata Share of such Waivable Mandatory Prepayment and
such Lender’s option to refuse such amount. Each such Lender may exercise such
option by giving written notice to Borrower and Administrative Agent of its
election to do so on or before the second Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify
Borrower and Administrative Agent of its election to exercise such option

 

59



--------------------------------------------------------------------------------

on or before the third Business Day prior to the Required Prepayment Date shall
be deemed to have elected, as of such date, not to exercise such option). On the
Required Prepayment Date, Borrower shall pay to Administrative Agent the amount
of the Waivable Mandatory Prepayment equal to that portion of the Waivable
Mandatory Prepayment payable to those Lenders that have elected not to exercise
such option, to prepay Loans of such Lenders (which prepayment shall be applied
to the scheduled Installments of principal of Loans in accordance with
Section 2.12(b)).

2.13. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, recoupment, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office of Administrative Agent for the account of Lenders;
for purposes of computing interest and fees, funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day.

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.7 from the date such amount was due and payable
until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral in connection with any
exercise of remedies permitted hereunder, under applicable Law or under the
other Credit Documents, all payments or proceeds received by Agents in respect
of any of the Obligations, shall, subject to the provisions of the Intercreditor
Agreement and any Other Intercreditor Agreement, be applied in accordance with
the application arrangements described in Section 8.2.

 

60



--------------------------------------------------------------------------------

2.14. Ratable Sharing. Except as otherwise provided in this Agreement, Lenders
hereby agree among themselves that if any of them shall, whether by voluntary
payment (other than a voluntary prepayment of Loans made and applied in
accordance with the terms hereof), through the exercise of any right of set-off,
consolidation or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, consolidation, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder. The provisions of this Section 2.14 shall not
be construed to apply to (a) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.

2.15. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Adjusted Eurodollar Rate,”
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and

 

61



--------------------------------------------------------------------------------

binding upon all parties hereto) that the making, maintaining, converting to or
continuation of its Eurodollar Rate Loans has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or
(ii) Administrative Agent is advised by the Requisite Lenders (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of its Eurodollar
Rate Loans has become impracticable, as a result of contingencies occurring
after the date hereof which materially and adversely affect the London interbank
market or the position of the Lenders in that market, then, and in any such
event, such Lenders (or in the case of the preceding clause (i), such Lender)
shall be an “Affected Lender” and such Affected Lender shall on that day give
notice (by e-mail or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause
(ii) of the preceding sentence, then (1) the obligation of the Lenders (or, in
the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.

 

62



--------------------------------------------------------------------------------

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.15 and under Section 2.16 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.15 and under
Section 2.16.

2.16. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.17 (which shall be controlling with respect to Indemnified Taxes
addressed therein), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule, regulation or order was issued or enacted prior to the date
hereof), including the introduction of any new law, treaty or governmental rule,
regulation or order (but excluding solely proposals thereof), or any
determination of a court or Governmental Authority, in each case that becomes
effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law) or any implementation rules or interpretations of
previously issued guidelines, requests or directives, in each case that is
issued or made after the date hereof: (i) subjects such Lender (or its
applicable lending office) or any company controlling such Lender to any
additional cost (other than Excluded Taxes) with respect to this Agreement or
any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, liquidity, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of “Adjusted
Eurodollar Rate”) or any company controlling such Lender; or (iii) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or any company controlling such Lender
or such Lender’s obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or in a lump sum or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.16(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

63



--------------------------------------------------------------------------------

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that (A) the adoption, effectiveness, phase-in or applicability after
the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or
(B) compliance by any Lender (or its applicable lending office) or any company
controlling such Lender with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, in each case after
the date hereof, has or would have the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans, or other obligations
hereunder with respect to the Loans to a level below that which such Lender or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within ten Business Days
after receipt by Holdings from such Lender of the statement referred to in the
next sentence, Holdings shall pay or cause to be paid to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to Holdings (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.16(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. For the avoidance of
doubt, subsections (a) and (b) of this Section 2.16 shall apply to all requests,
rules, guidelines or directives concerning liquidity and capital adequacy issued
by any United States regulatory authority (i) under or in connection with the
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) in connection with the implementation of the recommendations of the
Bank for International Settlements or the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority), regardless of
the date adopted, issued, promulgated or implemented.

2.17. Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Indemnified Taxes.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any Indemnified Tax from
any sum paid or payable by any Credit Party to Administrative Agent or any
Lender under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Holdings, Borrower or Tronox US becomes aware of it;
(ii) Borrower shall pay any such Indemnified Tax before the date on which
penalties attach thereto in accordance with applicable law; (iii) the sum
payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty days after
paying any sum from which it is required by law to make any deduction or
withholding, and within thirty days after the due date of payment of any
Indemnified Tax which it is required by clause (ii) above to pay, Borrower shall
deliver to Administrative Agent evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority; provided that no such additional
amount shall be required to be paid to any Lender (other than a Lender that

 

64



--------------------------------------------------------------------------------

becomes a Lender pursuant to Section 2.20) under clause (iii) above except to
the extent that any change after the date hereof (in the case of each Lender
listed on the signature pages hereof on the Closing Date), after the Second
Amendment Effective Date (in the case of each Lender with a Second Amendment
Effective Date Term Loan Commitment) or after the effective date of the
Assignment Agreement pursuant to which such Lender became a Lender (in the case
of each other Lender) in any such requirement for a deduction, withholding or
payment as is mentioned therein shall result in an increase in the rate of such
deduction, withholding or payment from that in effect at the date hereof or at
the date of such Assignment Agreement, as the case may be, in respect of
payments to such Lender; provided, further, that additional amounts shall be
payable to a Lender to the extent such Lender’s assignor was entitled to receive
such additional amounts.

(c) Evidence of Exemption From US Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for US federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Borrower, on or prior
to the Second Amendment Effective Date (in the case of each Lender listed on the
signature pages hereof on the Second Amendment Effective Date) or on or prior to
the date of the Assignment Agreement pursuant to which it becomes a Lender (in
the case of each other Lender), and at such other times as may be necessary in
the determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), (i) two original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code, a Certificate of
Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents. Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a “US Lender”) shall deliver to Administrative
Agent and Borrower on or prior to the Closing Date (or, if later, on or prior to
the date on which such Lender becomes a party to this Agreement) two original
copies of Internal Revenue Service Form W-9 (or any successor form), properly
completed and duly executed by such Lender, certifying that such US Lender is
entitled to an exemption from United States backup withholding tax, or otherwise
proving that it is entitled to such an exemption. In addition, if a payment made
to a Lender or the Administrative Agent with respect to the Credit Documents
would be subject to US federal withholding Tax imposed by FATCA if such Lender
or the Administrative Agent, as applicable, fails to comply with the applicable
reporting requirements of FATCA (including those contained in section 1471(b) or
1472(b) of the Code, as applicable), such Lender or the Administrative Agent
shall deliver to the Borrower any documentation required by law or reasonably
requested by the Borrower sufficient for the Borrower to comply with its
obligations under FATCA, to determine that such Lender or the Administrative
Agent has complied with such applicable reporting requirements and, if
necessary, to determine the amount to withhold from such payments. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.17(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two new
original copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY

 

65



--------------------------------------------------------------------------------

(or, in each case, any successor form), or a Certificate re Non-Bank Status and
two original copies of Internal Revenue Service Form W-8BEN (or any successor
form), as the case may be, properly completed and duly executed by such Lender,
and such other documentation required under the Internal Revenue Code and
reasonably requested by Borrower to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Credit Documents, or notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence. Borrower shall not be required to pay any
additional amount to any Lender under Section 2.17(b)(iii) if such Lender shall
have failed (1) to deliver the forms, certificates or other evidence referred to
in this Section 2.17(c), or (2) to notify Administrative Agent and Borrower of
its inability to deliver any such forms, certificates or other evidence, as the
case may be; provided, if such Lender shall have satisfied the requirements of
this Section 2.17(c) on the Closing Date, the Second Amendment Effective Date or
on the date of the Assignment Agreement pursuant to which it became a Lender, as
applicable, nothing in this last sentence of Section 2.17(c) shall relieve
Borrower of its obligation to pay any additional amounts pursuant this
Section 2.17 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
legally able to deliver forms, certificates or other evidence at a subsequent
date establishing the fact that such Lender is not subject to withholding as
described herein.

(d) Evidence of Exemption from Non-U.S. Withholding Tax. A Lender that is
entitled to an exemption from or reduction of non-US withholding tax under the
law of the jurisdiction in which Borrower is subject to tax, or any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver, within a reasonable period of time, to the
Administrative Agent for transmission to the Borrower, as reasonably requested
by the Borrower, such properly completed and executed documentation prescribed
by applicable law (including, if relevant, a certificate of residence) as will
permit such payments to be made without withholding or at a reduced rate,
provided such Lender is legally entitled to complete, execute and deliver such
documentation.

(e) Refunds. If Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (d) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (d), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (d) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(f) Without limiting the provisions of Section 2.17(b), Borrower shall timely
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law and shall deliver to Administrative Agent official receipts or
other evidence of such payment reasonably satisfactory to Administrative Agent
in respect of any Other Taxes payable hereunder promptly after payment of such
Other Taxes.

 

66



--------------------------------------------------------------------------------

(g) Borrower shall indemnify Administrative Agent and any Lender for the full
amount of Indemnified Taxes (including, without limitation, Other Taxes), in
each case arising in connection with payments made under this Agreement or any
other Credit Document (including any such Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.17) paid by Administrative Agent or Lender or any of their respective
Affiliates and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
that the Borrower shall not be required to compensate any Lender or the
Administrative Agent pursuant to this Section 2.17(g) for penalties, interest or
other additions with respect to any Tax paid more than 180 days prior to the
date that such Lender or the Administrative Agent notifies the Borrower, in
writing, of the Tax, and of such Lender’s or the Administrative Agent’s
intention to claim compensation therefor. Such payment shall be due within 30
days of the Borrower’s receipt of such certificate.

(h) PPS Law (Australia). If a Credit Document (or any of the transactions
contemplated by any Credit Document) is or contains a security interest under
the PPS Law (Australia), each Australian Credit Party agrees to do anything
(such as obtaining consents, completing, signing and producing documents and
supplying information) which the Administrative Agent or the Collateral Agent
considers reasonably necessary for the purposes of (i) ensuring that the
security interest is enforceable, perfected and otherwise effective;
(ii) enabling the Administrative Agent or the Collateral Agent to apply for any
registration, or give any notification, in connection with the security interest
so that it has the priority required by the Administrative Agent or the
Collateral Agent; and (iii) enabling the Administrative Agent or the Collateral
Agent to exercise powers in connection with the security interest. Without
limiting any other provision of this document, any security or any other Credit
Document, each Australian Credit Party waives its right to receive any
verification statement (or notice of any verification statement) in respect of
any financing statement or financing change statement relating to any security
interest created under this document or any other Credit Document.
Notwithstanding any other provision of this document or any other Credit
Document, each of the Collateral Agent and the Administrative Agent (i) is not
responsible for ensuring that the PPS Law (Australia) is complied with in
relation to the Credit Documents or for ensuring the accuracy, completeness or
effectiveness of any registration or perfection, or the priority, of any
security interest; and (ii) is not liable to any person for any loss arising in
relation to the Credit Documents in connection with the PPS Law (Australia), the
register in respect of the PPS Law (Australia), any defect in registration or
loss of priority in connection with the PPS Law (Australia) or for acting on any
advice given by legal counsel except to the extent that such loss is a direct
result of a breach by it of its obligations under this clause. For the purposes
of this clause, the following words and expressions have the same meanings given
to them in the PPS Law (Australia): “financing change statement”, “financing
statement” and “verification statement”, and “PPS Law (Australia)” means the
Australian Personal Property Securities Act 2009 (Cth) (“PPSA Australia”) and
any amendment made at any time to any other law, by-law or regulation as a
consequence of the PPSA Australia.

(i) Residency of Borrower. Borrower is not, nor will at any time during the term
of the Agreement be, considered to be a resident of any jurisdiction other than
The Netherlands for the purposes of any double taxation convention concluded by
The Netherlands, for the purposes of the Tax Arrangement for the Kingdom
(Belastingregeling voor het Koninkrijk) or for purposes of the Tax Arrangement
for the country of The Netherlands (Belastingregeling voor het land Nederland),
or otherwise. The Loans, or any other elements in relation to the Agreement,
cannot, nor will at any time during the term of the Agreement, be attributable
to a permanent establishment or permanent representative of Borrower outside the
Netherlands.

(j) Dutch Income Tax Act 2001. Notwithstanding any other provision of this
Agreement, Borrower agrees to pay (within three Business Days of demand by
Administrative Agent) to a Lender an amount equal to the loss, liability or
costs which that Lender determines will be or has been (directly or indirectly)
suffered for on account of Dutch corporate income tax by that Lender in respect
of this Agreement or another Credit Document if and to the extent such Dutch
corporate income tax becomes due as a result of that Lender having a substantial
interest (aanmerkelijk belang) in Borrower as described in the Dutch Income Tax
Act 2001 (Wet inkomstenbelasting 2001).

 

67



--------------------------------------------------------------------------------

2.18. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15, 2.16 or 2.17,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Loans, including any Affected
Loans, through another office of such Lender, or (b) take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.15, 2.16 or 2.17 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, funding or
maintaining of such Loans through such other office or in accordance with such
other measures, as the case may be, would not otherwise adversely affect such
Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.18 unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Borrower pursuant to this
Section 2.18 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to Borrower (with a copy to Administrative
Agent) shall be conclusive absent manifest error.

2.19. Defaulting Lenders.

(a) Anything contained herein to the contrary notwithstanding, in the event that
any Lender is a Defaulting Lender, then such Defaulting Lender shall be deemed
not to be a “Lender” for purposes of any amendment, waiver or consent with
respect to any provision of the Credit Documents that requires the approval of
Requisite Lenders.

(b) Anything contained herein to the contrary notwithstanding, in the event that
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, as Borrower may request (so long as no Specified Event of Default has
occurred and is continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; third, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result

 

68



--------------------------------------------------------------------------------

of such Defaulting Lender’s breach of its obligations under this Agreement; and
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.19(b)(i) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii) [Reserved].

(c) Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, take such actions as Administrative Agent may
reasonably request, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

(d) Other. Performance by Borrower of its obligations hereunder and the other
Credit Documents shall not be excused or otherwise modified as a result of any
Lender becoming a Defaulting Lender or the operation of this Section 2.19. The
rights and remedies against a Defaulting Lender under this Section 2.19 are in
addition to other rights and remedies which Borrower may have against such
Defaulting Lender as a result of it becoming a Defaulting Lender and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect thereto. Administrative Agent shall not be required to ascertain or
inquire as to the existence of any Defaulting Lender. So long as any Lender is a
Defaulting Lender, such Lender shall not be a Lender Counterparty with respect
to any Hedge Agreement entered into while such Lender was a Defaulting Lender.

2.20. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.15, 2.16 or 2.17, and (ii) such Lender shall fail to withdraw such
notice within three Business Days after Borrower’s request for such withdrawal;
or (b) (i) any Lender shall become and continues to be a Defaulting Lender and
(ii) if a Funding Defaulting Lender, such Defaulting Lender shall fail to cure
the default pursuant to Section 2.19 within three Business Days after Borrower’s
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”; it being understood and
agreed that in no event shall any Lender that does not agree to an Extension
pursuant to Section 2.22 be deemed a Non-Consenting Lender) whose consent is
required shall not have been obtained; then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Borrower may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Borrower shall pay the fees, if any, payable thereunder in connection with
any such assignment from a Terminated Lender; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, (B) an amount equal
to all unreimbursed drawings that have been funded by such Terminated Lender,
together with all

 

69



--------------------------------------------------------------------------------

then unpaid interest with respect thereto at such time and (C) an amount equal
to all accrued, but theretofore unpaid fees owing to such Terminated Lender
pursuant to Section 2.8; (2) on the date of such assignment, Borrower shall pay
any amounts payable to such Terminated Lender pursuant to Section 2.15(c), 2.16
or 2.17; or otherwise as if it were a prepayment (including for purposes of
Section 2.8(c)) and (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender. Upon the prepayment of all amounts owing to any Terminated Lender, if
any, such Terminated Lender shall no longer constitute a “Lender” for purposes
hereof; provided any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender. Each Lender agrees that if
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender or Terminated Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 10.6. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 10.6 on behalf of a Non-Consenting Lender
or Terminated Lender and any such documentation so executed by Administrative
Agent shall be effective for purposes of documenting an assignment pursuant to
Section 10.6.

2.21. Term Loan Commitment Increase. Borrower may by written notice (it being
understood and agreed that Borrower shall not deliver more than three such
written notices) to Administrative Agent elect to request the establishment of
new term loan commitments (each, a “New Term Loan Commitment” and collectively,
the “New Term Loan Commitments”) in an aggregate amount not to exceed the sum of
(a) $200,000,000 plus, (b) as of any date, an additional amount such that, after
giving pro forma effect to the funding of such amount, the Senior Secured
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter for
which financial statements are then available and have been delivered pursuant
to Section 5.1(b) or Section 5.1(c) does not exceed 2.00:1.00 (it being
understood and agreed that for purposes of this calculation the proceeds of the
relevant Series of New Term Loans shall not be considered “Available Cash” as
otherwise contemplated in the definition of “Senior Secured Leverage Ratio”)
minus the aggregate amount of Indebtedness of Holdings and its Subsidiaries
incurred pursuant to Section 6.1(c)). Each such notice shall specify (A) the
date (each, an “Increased Amount Date”) on which Borrower proposes that the New
Term Loan Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to Administrative
Agent and (B) the identity of each Lender or other Person that is an Eligible
Assignee (each, a “New Term Loan Lender”) to whom Borrower proposes any portion
of such New Term Loan Commitments be allocated and the amounts of such
allocations; provided that Administrative Agent may elect or decline to arrange
such New Term Loan Commitments in its sole discretion and any Lender approached
to provide all or a portion of the New Term Loan Commitments may elect or
decline, in its sole discretion, to provide a New Term Loan Commitment. Such New
Term Loan Commitments shall become effective as of such Increased Amount Date;
provided that (1) no Event of Default shall exist on such Increased Amount Date
after giving effect to such New Term Loan Commitments and the funding of the New
Term Loans thereunder; (2) the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects (and in all respects to the extent that such representation and
warranty is already qualified by materiality) on and as of the Increased Amount
Date to the same extent as though made on and as of such date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (and in all respects to the extent that such
representation and warranty is already qualified by materiality) on and as of
such earlier date; (3) the New Term Loan Commitments shall be effected pursuant
to one or more Joinder Agreements executed and delivered by Borrower, the New
Term Loan Lenders and Administrative Agent, each of which shall be recorded in
the Register, and each New Term Loan Lender shall be subject to the requirements
set

 

70



--------------------------------------------------------------------------------

forth in Section 2.17(c); (4) the Borrower shall make any payments required
pursuant to Section 2.15(c) in connection with the New Term Loan Commitments;
and (5) the Borrower shall deliver or cause to be delivered any legal opinions,
mortgage modifications, amendments to Collateral Documents or other documents
reasonably requested by Administrative Agent in connection with any such
transaction. The New Term Loans made on the Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.

On the Increased Amount Date, subject to the satisfaction of the foregoing terms
and conditions, (i) each New Term Loan Lender shall make a Loan to Borrower
(collectively, the “New Term Loan”) in an amount equal to its New Term Loan
Commitment, and (ii) each New Term Loan Lender shall become a Lender hereunder
with respect to the New Term Loan Commitment and the New Term Loan made pursuant
thereto.

The terms and provisions of the New Term Loan and New Term Loan Commitment shall
be, except as otherwise set forth herein or in the Joinder Agreement, identical
to the Term Loans. In any event, (a) the Weighted Average Life to Maturity of
all New Term Loans of any Series shall be no shorter than the Weighted Average
Life to Maturity of the Term Loans, (b) the applicable Maturity Date of each
Series shall be no earlier than the latest Maturity Date of the Term Loans,
(c) the yield applicable to the New Term Loans of any Series shall be determined
by Borrower and the applicable new Lenders and shall be set forth in each
applicable Joinder Agreement; provided however that the yield applicable to the
New Term Loans of any Series (after giving effect to all upfront or similar fees
or original issue discount payable with respect to such New Term Loans, the
relevant Applicable Margin, and any “LIBOR” floor or “Base Rate” floor but
excluding arrangement, syndication, structuring or like fees payable in
connection therewith that are not shared with all lenders) shall not be greater
than the applicable yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to Term Loans
(including any upfront fees or original issue discount payable to the initial
Lenders hereunder, the Applicable Margin, and any “LIBOR” floor or “Base Rate”
floor but excluding arrangement, syndication, structuring or like fees payable
in connection therewith that are not shared with all lenders), plus 0.50% per
annum unless the interest rate with respect to the Term Loans is increased so as
to cause the then applicable yield under this Agreement on the Term Loans to
equal the yield then applicable to the New Term Loans of such Series (after
giving effect to all upfront or similar fees or original issue discount, the
Applicable Margin and any “LIBOR” floor or “Base Rate” floor payable with
respect to such New Term Loans but excluding arrangement, syndication,
structuring or like fees payable in connection therewith that are not shared
with all lenders), minus 0.50% and (d) all other terms of the New Term Loans and
New Term Loan Commitments, if not consistent with the terms of the Term Loans,
must be reasonably acceptable to the Administrative Agent. Each Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of Administrative Agent to effect the provisions of
this Section 2.21.

2.22. Extensions of Loans.

(a) Borrower may from time to time, pursuant to the provisions of this
Section 2.22, agree with one or more Lenders holding Loans of any Class to
extend the maturity date, and otherwise modify the economic terms of any such
Class or any portion thereof (including, without limitation, by increasing the
interest rate or fees payable and/or modifying the amortization schedule in
respect of any Loans of such Class or any portion thereof (each such
modification an “Extension”) pursuant to one or more written offers (each an
“Extension Offer”) made from time to time by Borrower to all Lenders under any
Class that is proposed to be extended under this Section 2.22, in each case on a
pro rata basis (based on the relative principal amounts of the outstanding Loans
of each Lender in such Class) and on the same terms to each such Lender, which
Extension Offer may be conditioned as determined by

 

71



--------------------------------------------------------------------------------

Borrower and set forth in such offer. In connection with each Extension,
Borrower will provide notification to Administrative Agent (for distribution to
the Lenders of the applicable Class), no later than 30 days prior to the
maturity of the applicable Class or Classes to be extended of the requested new
maturity date for the extended Loans of each such Class (each, an “Extended
Maturity Date”) and the due date for Lender responses. In connection with any
Extension, each Lender of the applicable Class wishing to participate in such
Extension shall, prior to such due date, provide Administrative Agent with a
written notice thereof. Any Lender that does not respond to an Extension Offer
by the applicable due date shall be deemed to have rejected such Extension.
After giving effect to any Extension, the Loans so extended shall cease to be a
part of the Class they were a part of immediately prior to the Extension and
shall be a new Class hereunder.

(b) Each Extension shall be subject to the following:

(i) no Event of Default shall have occurred and be continuing at the time any
Extension Offer is delivered to the Lenders or at the time of such Extension;

(ii) except as to interest rates, fees, scheduled amortization and final
maturity date (which shall, subject to clause (iii) below, be determined by
Borrower and set forth in the relevant Extension Offer), the Loans of any Lender
extended pursuant to any Extension shall have the same terms as the Class of
Loans subject to the related Extension Offer;

(iii) the final maturity date of any Loans of a Class to be extended pursuant to
an Extension shall be later than the final maturity date of such Class, and the
weighted average life to maturity of any Loans of a Class to be extended
pursuant to an Extension shall be no shorter than the weighted average life to
maturity of such Class;

(iv) if the aggregate principal amount of Loans of a Class in respect of which
Lenders shall have accepted an Extension Offer exceeds the maximum aggregate
principal amount of Loans of such Class offered to be extended by Borrower
pursuant to the relevant Extension Offer, then such Loans of such Class shall be
extended ratably up to such maximum amount based on the relative principal
amounts thereof (not to exceed any Lender’s actual holdings of record) with
respect to which such Lenders accepted such Extension Offer;

(v) all documentation in respect of such Extension shall be consistent with the
foregoing, and all written communications by Borrower generally directed to the
applicable Lenders under the applicable Class in connection therewith shall be
in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to Administrative Agent;

(vi) any applicable Minimum Extension Condition (as defined below) shall be
satisfied;

(vii) no more than three Extensions may be effectuated hereunder; and

(viii) no Extension shall become effective unless, on the proposed effective
date of such Extension, (1) the representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects
on and as of the applicable date of such Extension to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the

 

72



--------------------------------------------------------------------------------

text thereof and (2) no event shall have occurred and be continuing or would
result from the consummation of the applicable Extension that would constitute
an Event of Default; and Administrative Agent shall have received a certificate
to the effect of the foregoing dated the applicable date of such Extension and
executed by an Authorized Officer of Borrower.

(c) The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount (to be determined in Borrower’s discretion and
specified in the relevant Extension Offer, but in no event less than
$25,000,000, unless another lesser amount is agreed to by Administrative Agent).
For the avoidance of doubt, it is understood and agreed that the provisions of
Section 2.14 (Ratable Sharing) and Section 10.5 (Amendments and Waivers) will
not apply to Extensions of Loans pursuant to Extension Offers made pursuant to
and in accordance with the provisions of this Section 2.22, including to any
payment of interest or fees in respect of any Loans that have been extended
pursuant to an Extension at a rate or rates different from those paid or payable
in respect of Loans of any other Class, in each case as is set forth in the
relevant Extension Offer.

(d) No Lender who rejects any request for an Extension shall be deemed a
Non-Consenting Lender for purposes of Section 2.20 (Removal or Replacement of a
Lender).

(e) The Lenders hereby irrevocably authorize Administrative Agent to enter into
amendments (collectively, “Extension Amendments”) to this Agreement and the
other Credit Documents as may be necessary in order establish new Classes of
Term Loans created pursuant to an Extension, in each case on terms consistent
with this Section 2.22. Notwithstanding the foregoing, Administrative Agent
shall have the right (but not the obligation) to seek the advice or concurrence
of the Requisite Lenders with respect to any matter contemplated by this
Section 2.22 and, if Administrative Agent seeks such advice or concurrence,
Administrative Agent shall be permitted to enter into such amendments with
Borrower in accordance with any instructions received from such Requisite
Lenders and shall also be entitled to refrain from entering into such amendments
with Borrower unless and until it shall have received such advice or
concurrence; provided, however, that whether or not there has been a request by
Administrative Agent for any such advice or concurrence, all such Extension
Amendments entered into with Borrower by Administrative Agent hereunder shall be
binding on the Lenders. Without limiting the foregoing, in connection with any
Extensions, the appropriate Credit Parties shall (at their expense) amend (and
Administrative Agent is hereby directed to amend) any Mortgage (or any other
Credit Document that Administrative Agent or Collateral Agent reasonably
requests to be amended to reflect an Extension) that has a maturity date prior
to the latest Extended Maturity Date so that such maturity date is extended to
the then latest Extended Maturity Date (or such later date as may be advised by
local counsel to Administrative Agent).

(f) In connection with any Extension, Borrower shall provide Administrative
Agent at least ten Business Days’ (or such shorter period as may be agreed by
Administrative Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to,
Administrative Agent to accomplish the purposes of this Section 2.22.

 

  SECTION 3. CONDITIONS PRECEDENT

3.1. Second Amendment Effective Date. The obligation of each Lender holding a
Second Amendment Effective Date Term Loan Commitment to make a Loan on the
Second Amendment Effective Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Second Amendment Effective Date:

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of the Second Amendment, each other Credit Document (other than any Collateral
Documents delivered prior to the Second Amendment Effective Date or to be
delivered after the Second Amendment Effective Date pursuant to Section 5.14 or
the Dutch Opco Guaranty and Collateral Date) as Administrative Agent shall
request, originally executed and delivered by each applicable Credit Party.
Administrative Agent and Collateral Agent shall be satisfied, each in their sole
discretion, with the form and substance of the Schedules and Exhibits hereto.

 

73



--------------------------------------------------------------------------------

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received, in respect of each Credit Party party hereto as of the Second
Amendment Effective Date, (i) sufficient copies of each Organizational Document
as Administrative Agent shall request, and, to the extent applicable, certified
as of the Second Amendment Effective Date or a recent date prior thereto by the
appropriate Governmental Authority; (ii) signature and incumbency certificates
of the officers of such Credit Party; (iii) resolutions of the board of
directors (or similar governing body) of such Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Second Amendment Effective Date, certified as of the Second
Amendment Effective Date by its secretary or an assistant secretary as being in
full force and effect without modification or amendment; (iv) in respect of each
Dutch Credit Party, shareholders resolutions, members resolutions or partners
resolutions (as applicable) approving the terms of, and the transactions
contemplated by this Agreement and the other Credit Documents to which such
Dutch Credit Party is a party, and (v) if reasonably customary in the relevant
jurisdiction, a good standing certificate from the applicable Governmental
Authority of such Credit Party’s jurisdiction of incorporation, organization or
formation dated the Second Amendment Effective Date or a recent date prior
thereto.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and its Subsidiaries shall be as set forth on
Schedule 4.2.

(d) Existing Credit Agreement, Revolving Credit Agreement, Intercreditor
Agreement. Administrative Agent shall be satisfied, in its sole discretion,
that:

(i) (1) the Revolving Credit Agreement shall have been amended in form and
substance reasonably satisfactory to the Administrative Agent to permit the
Obligations and Liens created under this Agreement and the Collateral Documents
with such other changes as may be reasonably satisfactory to the Administrative
Agent, (2) the Administrative Agent shall have received a fully executed copy of
such amendment to the Revolving Credit Agreement and any documents executed in
connection therewith and (3) after giving effect to the Transactions
contemplated hereby to occur on the Second Amendment Effective Date, no default
shall have occurred and be continuing under the Revolving Credit Agreement;

(ii) all Indebtedness for borrowed money of Holdings, Borrower and its
Subsidiaries (other than the Loans, the Existing Unsecured Notes and the
Indebtedness under the Revolving Credit Agreement and the South African Credit
Agreement) and any Liens securing the same that are outstanding immediately
prior to the Second Amendment Effective Date shall not exceed the amounts set
forth on Schedule 6.1(i); and

(iii) the Intercreditor Agreement shall have been amended or amended and
restated in form and substance reasonably satisfactory to the Administrative
Agent and the Administrative Agent shall have received a fully executed copy of
such amendment to or amendment and restatement of the Intercreditor Agreement.

 

74



--------------------------------------------------------------------------------

(e) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all material Governmental Authorizations and all material consents of
other Persons, in each case that are necessary or advisable in connection with
the transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.

(f) Personal Property Collateral. In order to ensure the continuation in favor
of Collateral Agent, for the benefit of Secured Parties, or to evidence such
continuation of, a valid, perfected First Priority security interest in the
personal property Collateral, each Credit Party shall have delivered to
Collateral Agent:

(i) a reaffirmation of the obligations of the Credit Parties under the US Pledge
and Security Agreement and the other Collateral Documents and, to the extent not
previously delivered under the Existing Credit Agreement, evidence satisfactory
to Collateral Agent of the compliance by each applicable Credit Party of its
obligations under the US Pledge and Security Agreement and the other Collateral
Documents (including its obligations to authorize UCC financing statements, and
execute and deliver originals of securities, instruments and chattel paper and
any agreements governing deposit and/or securities accounts as provided
therein);

(ii) a completed Collateral Questionnaire dated as of the Second Amendment
Effective Date and executed by an Authorized Officer of Tronox US or Holdings
for and on behalf of each Credit Party party hereto as of the Second Amendment
Effective Date together with all attachments contemplated thereby, including
(A) the results of a recent search, by a Person satisfactory to Collateral
Agent, of all effective UCC financing statements (or equivalent filings) made
with respect to any personal or mixed property of any Credit Party in the
jurisdictions specified in the Collateral Questionnaire, together with copies of
all such filings disclosed by such search, and (B) UCC termination statements
(or similar documents) duly authorized and, if applicable, executed by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective (after giving effect to the transactions
contemplated to occur on the Second Amendment Effective Date) UCC financing
statements (or equivalent filings) disclosed in such search (other than any such
financing statements in respect of Permitted Liens);

(iii) to the extent not previously delivered under the Existing Credit
Agreement, and subject to Section 5.14, the certificates evidencing all of the
issued and outstanding Equity Interests owned by the Credit Parties and pledged
pursuant to the Collateral Documents, which certificates shall be accompanied by
undated instruments of transfer duly executed in blank, and such other
instruments and documents as shall be necessary or, in the reasonable opinion of
Administrative Agent, desirable under applicable law to perfect (subject to
certain Permitted Liens) the First Priority security interest of the Collateral
Agent in such Equity Interests;

(iv) to the extent not previously delivered under the Existing Credit Agreement,
evidence that each Credit Party shall have taken or caused to be taken any other
action, executed and delivered or caused to be executed and delivered any other
agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent, including but not limited to (x) the execution, delivery and
filings of Intellectual Property Security Agreements and (y) the filing of UCC
financing statements and any PPS Law (Australia) financing statements; and

 

75



--------------------------------------------------------------------------------

(v) to the extent not previously delivered under the Existing Credit Agreement,
evidence satisfactory to Collateral Agent that Borrower has retained, at its
sole cost and expense, a service provider acceptable to Collateral Agent for the
tracking of all UCC financing statements of Borrower and the Guarantors and that
will provide notification to Collateral Agent of, among other things, the
upcoming lapse or expiration thereof.

Notwithstanding the foregoing, solely with respect to Credit Parties that are
Non-US Entities (other than Australian Subsidiaries), as of the Second Amendment
Effective Date such Non-US Entities (other than Australian Subsidiaries) shall
not be required to grant a security interest in favor of the Collateral Agent in
respect of any Accounts or Inventory unless such assets are secured in favor of
the ABL Agent or pursuant to Alternative Facility Liens (with any such security
interest in favor of the Collateral Agent in respect of such Accounts or
Inventory being subject to the Intercreditor Agreement or an Alternative
Facility Intercreditor Agreement, as the case may be). Further, no Excluded
Entity shall be required to be a Credit Party.

(g) Real Property Collateral. In order to continue in favor of Collateral Agent,
for the benefit of the Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in certain Real Estate Assets, Collateral Agent shall have received from
Borrower and each applicable Guarantor:

(i) fully executed and notarized Mortgages or amendments or modifications to the
existing Mortgages, in each case in proper form for recording in all appropriate
places in all applicable jurisdictions, encumbering each Real Estate Asset
listed in Schedule 3.1(g) (each, a “Mortgaged Property”), together with all
related title documents (if any);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each state or jurisdiction in which a Mortgaged Property is
located with respect to the enforceability of the Mortgages or the existing
Mortgages as amended through the Second Amendment Effective Date, as applicable,
to be recorded in such state or jurisdiction and such other matters as
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent;

(iii) [Reserved];

(iv) (A) (x) with respect to the Mortgages entered into on the Second Amendment
Effective Date, ALTA mortgagee title insurance policies with all endorsements
requested by Collateral Agent or unconditional commitments therefor issued by
one or more title companies reasonably satisfactory to Collateral Agent with
respect to each Mortgaged Property located in the United States encumbered by
such Mortgages (each, a “Title Policy”), in amounts not less than the fair
market value of each Mortgaged Property, together with a title report issued by
a title company with respect thereto, dated not more than thirty days prior to
the Second Amendment Effective Date and copies of all recorded documents listed
as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to Collateral Agent or (y) with respect to
each amendment or modification of an existing Mortgage, datedown endorsement to
the existing mortgage title insurance policies (each, a “Mortgage Policy,”
collectively, the “Mortgage Policies”) relating to each Mortgaged Property
encumbered by such existing Mortgage (as amended on the Second Amendment
Effective Date) assuring the Collateral Agent that such Mortgage, as amended on
the Second Amendment Effective Date is a valid and enforceable first priority
lien on such Mortgaged Property in favor of the Collateral

 

76



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties free and clear of all defects,
encumbrances and liens except for Permitted Encumbrances (as defined in each
Mortgage), and such Mortgage Policy shall otherwise be in form and substance
reasonably satisfactory to the Collateral Agent, and (B) evidence satisfactory
to Collateral Agent that such Credit Party has paid to the title company or to
the appropriate governmental authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for each
Mortgaged Property in the appropriate real estate records;

(v) (A) a completed Flood Certificate with respect to each Mortgaged Property
located in the United States, which Flood Certificate shall (x) be addressed to
the Collateral Agent and (y) otherwise comply with the Flood Program; (B) if the
Flood Certificate states that such Mortgaged Property is located in a Flood
Zone, the Borrower’s written acknowledgment of receipt of written notification
from the Collateral Agent (x) as to the existence of such Mortgaged Property and
(y) as to whether the community in which each Mortgaged Property is located is
participating in the Flood Program; and (C) if such Mortgaged Property is
located in a Flood Zone and is located in a community that participates in the
Flood Program, evidence that the Borrower has obtained a policy of flood
insurance that is in compliance with all applicable requirements of the Flood
Program; and

(vi) ALTA surveys of all Mortgaged Properties located in the United States which
are not Leasehold Properties, certified to Collateral Agent provided that, if
the applicable Borrower is able to obtain a “no change” affidavit acceptable to
the title company and does deliver such certificate to the title company to
enable it to issue a title policy (1) removing all exceptions which would
otherwise have been raised by the title company as a result of the absence of a
new survey for such real property and (2) including all endorsements that would
otherwise have been included had a new survey been obtained, then a new survey
shall not be required.

(vii) Notwithstanding anything contained in this Section 3.1(g), the Collateral
Agent and the Borrower agree to exclude Real Estate Assets from the Collateral
and the Borrower shall not be required to deliver any Mortgages, opinions of
counsel, Title Polices and surveys, if, in each case, as reasonably determined
by the Collateral Agent in writing, the cost of obtaining or perfecting a
security interest is excessive in relation to the benefit afforded to the
Lenders thereby.

(h) Opinion of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received originally executed copies of (A) the
favorable written opinion of Kirkland & Ellis LLP, counsel for US Holdings and
its US Subsidiaries, (B) Minter Ellison Lawyers, Australian counsel for the
Administrative Agent, (C) Loyens & Loeff N.V., Dutch counsel for the
Administrative Agent, (D) Harry B. Sands, Lobosky & Co., Bahamas counsel for the
Administrative Agent, and (E) Latham & Watkins LLP, U.K. counsel for the
Administrative Agent, in each case dated as of the Second Amendment Effective
Date, in form and substance reasonably satisfactory to Administrative Agent (and
each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders).

(i) Insurance. Collateral Agent shall have received one or more certificates
from Holdings’ insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming the Collateral Agent, for the benefit
of Secured Parties, as additional insured and loss payee thereunder to the
extent required under Section 5.5.

 

77



--------------------------------------------------------------------------------

(j) Fees. Borrower shall have paid to each Agent the fees payable on or before
the Second Amendment Effective Date referred to in Sections 2.8(a) and (d) and
all expenses payable pursuant to Section 10.2 which have accrued to the Second
Amendment Effective Date.

(k) Second Amendment Effective Date Certificate. Holdings and Borrower shall
have delivered to Administrative Agent an originally executed Second Amendment
Effective Date Certificate, together with all attachments thereto, which shall
include a certification that no Credit Party is prevented by Chapter 2E or
Chapter 2J or any other provision of the Corporations Act from entering into
Second Amendment and performing its obligations under the Second Amendment, this
Agreement and any other Credit Document to which it is expressed to be a party.

(l) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of Administrative Agent, singly or in
the aggregate, materially impairs the making of the Loans hereunder or any of
the other transactions contemplated by the Credit Documents or that could have a
Material Adverse Effect.

(m) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be satisfactory in form and substance
to Administrative Agent and such counsel, and Administrative Agent and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Administrative Agent may reasonably request.

(n) Letter of Direction. Administrative Agent shall have received a duly
executed letter of direction from Borrower addressed to Administrative Agent, on
behalf of itself and Lenders, directing the disbursement on the Second Amendment
Effective Date of the proceeds of the Second Amendment Effective Date Term
Loans.

(o) Patriot Act. At least 10 days prior to the Second Amendment Effective Date,
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) the “PATRIOT Act”).

(p) Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice executed by an Authorized Officer in accordance
with Section 2.1(b) prior to the Second Amendment Effective Date or such shorter
period of time acceptable to Administrative Agent.

(q) No Default. As of the Second Amendment Effective Date, no event shall have
occurred and be continuing or would result from the consummation of the
Transactions to be consummated on the Second Amendment Effective Date that would
constitute an Event of Default or a Default.

(r) Financial Statements. The Arranger shall have received (i) at least 30
calendar days prior to the Second Amendment Effective Date, audited financial
statements of US Holdings for the 2009, 2010 and 2011 Fiscal Years, prepared in
accordance with GAAP, and (ii) audited financial statements of Holdings for the
2012 Fiscal Year, prepared in accordance with GAAP.

 

78



--------------------------------------------------------------------------------

(s) Accuracy of Representations. As of the Second Amendment Effective Date, the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects on and as of the
Second Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.

(t) Taxes. In respect of any Australian security, Holdings and the Borrower
shall have provided or caused to be provided a multi-jurisdictional mortgage
statement signed on behalf of Holdings and each other relevant Credit Party who
has provided security where any of the relevant collateral is situated, or taken
under the Duties Act 1997 (NSW) to be situated, in New South Wales (in form and
substance reasonably satisfactory to the Collateral Agent).

(u) Credit Rating. Holdings and the Borrower shall have used commercially
reasonable efforts to obtain a public corporate family rating from Moody’s, a
public corporate credit rating from S&P and a public credit rating for the Term
Loans from each of Moody’s and S&P.

(v) Solvency Certificate. Administrative Agent shall have received a duly
executed Solvency Certificate signed on behalf of Holdings and its Subsidiaries
(taken as a whole) and on behalf of Borrower, together with supporting
documentation satisfactory to the Administrative Agent.

(w) Tiwest Business. The Borrower shall have used commercially reasonable
efforts to obtain consent from the applicable Governmental Authority (including
the applicable Minister on behalf of the State) to the pledge to the Collateral
Agent, for the benefit of the Secured Parties (and any exercise of remedies
thereunder), of the State Agreement associated with the Tiwest Project.

(x) Dutch Works Council Advice. Administrative Agent shall, with respect to the
amendment and restatement of the Existing Credit Agreement, including the
increase of the Term Loans as incorporated in this Agreement, have received a
copy of (i) to the extent Borrower’s Dutch counsel has advised the Borrower that
a request for advice is required, the request for advice from each works council
(ondernemingsraad) or central or European works council with jurisdiction over
the transactions contemplated by the Credit Documents in respect of the pledge
of the Equity Interests held by the Borrower in the Dutch Opco and (ii) if
required, the unconditional positive advice from such works council in respect
of the pledge of the Equity Interests in the Borrower held by Tronox Holdings
Cooperatief U.A.

 

  SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Loan to be made hereby, each Credit Party represents and warrants to each
Agent and Lender, on the Second Amendment Effective Date and on each Increased
Amount Date that the following statements are true and correct (it being
understood and agreed that the representations and warranties made on any of
such dates are deemed to be made concurrently with the consummation of the
transactions contemplated hereby to occur on such dates):

4.1. Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and (with
respect to any Persons organized, formed or incorporated in any state of the
United States, and to the extent applicable in the relevant jurisdiction for any
Non-US Entities) in good standing under the laws of its jurisdiction of
organization or

 

79



--------------------------------------------------------------------------------

incorporation as identified in Schedule 4.1 as of the Second Amendment Effective
Date, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing (or with respect to Non-US Entities, to the extent
such concept is applicable in the relevant jurisdiction) in every jurisdiction
where its assets are located and wherever necessary to carry out its business
and operations, except in jurisdictions where the failure to be so qualified or
in good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of each of Holdings
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which Holdings or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Equity Interests of Holdings or any of
its Subsidiaries outstanding which upon conversion or exchange would require,
the issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Equity Interests of Holdings or any of its Subsidiaries or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
Holdings or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Second Amendment Effective Date.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which such Credit Parties are parties and the
consummation of the transactions contemplated by such Credit Documents do not
and will not (a) except as could not reasonably be expected to result in a
Material Adverse Effect, violate (i) any provision of any law or any
governmental rule or regulation applicable to Holdings or any of its
Subsidiaries or (ii) any order, judgment or decree of any court or other agency
of government binding on Holdings or any of its Subsidiaries; (b) except as
could not reasonably be expected to result in a Material Adverse Effect,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of Holdings or any of
its Subsidiaries; (c) violate any of the Organizational Documents of Holdings or
any of its Subsidiaries, (d) result in or require the creation or imposition of
any Lien upon any of the properties or assets of Holdings or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of the Secured Parties and any Liens
created under any Additional Facility Credit Documents in favor of the ABL Agent
or any Alternative Facility Agent, as the case may be); or (e) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Holdings or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Second Amendment Effective Date.

4.5. Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents entered into on such date and to which such
Credit Parties are parties and the consummation of the transactions contemplated
by such Credit Documents do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except (a) for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, as of the Second Amendment Effective Date and (b) as could
not reasonably be expected to result in a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements. The Historical Financial Statements—Tronox
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments.

4.8. Projections. On and as of the Second Amendment Effective Date, the
projections of Holdings and its Subsidiaries for the period commencing with the
Second Amendment Effective Date through the 2017 Fiscal Year (the “Projections”)
are based on good faith estimates and assumptions made by the management of
Holdings; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material; provided,
further, as of the Second Amendment Effective Date, management of Holdings
believed that the Projections were reasonable and attainable.

4.9. No Material Adverse Effect. Since December 31, 2011, no event, circumstance
or change has occurred that has caused or evidences, or would reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect, other than (i) events occurring on or after January 1, 2012 that
are disclosed by Holdings or its subsidiaries in a Form 10-K, 10-Q and/or 8-K,
in each case filed with the Securities & Exchange Commission prior to
February 26, 2013, and solely to the extent disclosed; provided that such events
shall be limited to those of a factual nature and, for the avoidance of doubt,
shall exclude projections and other matters of a speculative nature and
(ii) changes in general economic conditions or changes affecting the industries
and markets in which Holdings and/or its subsidiaries operate (except to the
extent that such changes would have a disproportionately adverse effect on
Holdings and its subsidiaries taken as a whole).

4.10. Adverse Proceedings, Etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in violation
of any applicable laws that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

4.11. Taxes. Except as otherwise permitted under Section 5.3, all Tax returns
and reports of Holdings and its Subsidiaries required to be filed by any of them
have been timely filed, and all Taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Holdings
and its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable. Holdings and Tronox US know of no proposed Tax assessment against
Holdings or any of its Subsidiaries which is not being actively contested by
Holdings or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor. For
U.S. Federal income tax purposes, no obligor of any of the Loans will be
considered to be a “United States person” (as defined in section 7701(a)(30) of
the Code) and interest on any of the Loans will not be considered “income from
sources within the United States” for purposes of section 861 of the Code and
the Treasury Regulations promulgated thereunder.

 

81



--------------------------------------------------------------------------------

4.12. Properties.

(a) Title. Each of Holdings and its Subsidiaries has (i) good and legal title to
(in the case of fee interests in real property), (ii) valid leasehold interests
in (in the case of leasehold interests in real or personal property),
(iii) valid licensed or other rights in (in the case of licensed or other
interests in Intellectual Property) and (iv) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in the Historical Financial Statements—Tronox and in the most recent
financial statements delivered pursuant to Section 5.1, in each case except
where the failure to have good and legal title, a valid leasehold interest, a
valid license or other rights or good title could not reasonably be expected to
have a Material Adverse Effect and for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.8. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens other than Permitted Liens.

(b) Real Estate. As of the Second Amendment Effective Date, Schedule 4.12
contains a true, accurate and complete list of (i) all Real Estate Assets, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. Each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and neither Holdings nor Tronox US has knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles.

4.13. Environmental Matters. Except as set forth on Schedule 4.13 hereto:

(a) Other than exceptions that could not reasonably be expected to, individually
or in the aggregate, have a Material Adverse Effect:

(i) Holdings and its Subsidiaries (A) are and have been in compliance with all
applicable Environmental Laws, and (B) have obtained, and maintained in full
force and effect, all Governmental Authorizations arising under Environmental
Laws that are required for the conduct of the Business and the Tiwest Joint
Venture in compliance with Environmental Laws;

(ii) neither Holdings nor any of its Subsidiaries have received any unresolved
written notice, report or other written communication regarding any actual or
alleged material violation of Environmental Laws or any unresolved Environmental
Liabilities relating to the Business, the Facilities or the Tiwest Joint
Venture;

(iii) no Release affecting the Business, any Facility or the Tiwest Joint
Venture has occurred or is occurring at or from any of the Facilities or by
Holdings or any of its Subsidiaries on any other property that requires notice
by Holdings or any of its Subsidiaries to any Governmental Authority, any form
of Remedial Action under applicable Environmental Law, or that could reasonably
be expected to form the basis of an Environmental Claim;

 

82



--------------------------------------------------------------------------------

(iv) neither Holdings nor any of its Subsidiaries has by law or contract agreed
to, assumed or retained any material Environmental Liability or responsibility
for any Environmental Claim, including under any lease, purchase agreement, sale
agreement, joint venture agreement or other binding corporate or real estate
document or agreement related to the Business, the Facilities or the Tiwest
Joint Venture;

(v) there are no pending or, to the knowledge of Holdings and Tronox US,
threatened Environmental Claims related to the Business, the Facilities or the
Tiwest Joint Venture and, to the knowledge of Holdings and Tronox US, there are
no violations of Environmental Law or Releases that could reasonably be expected
to form the basis of any such Environmental Claim; and

(vi) the Products are being, or have been, pre-registered and registered within
the meaning of the Regulation (EC) No. 1907/2006 concerning the Registration,
Evaluation, Authorisation and Restriction of Chemicals of the European Union and
all rules and regulations promulgated thereunder, and do and will comply with
all Environmental Laws relating to the Products or to the sale of the Products
in the European Union.

(b) Holdings or Tronox US has provided Administrative Agent, or its agents or
consultants, with access to all significant environmental reports, data
(including in relation to energy consumption, energy generation and emissions of
greenhouse gases to the extent such data exists), documents, studies, analyses,
investigations, audits and reviews in the possession or control of, or otherwise
reasonably available to, Holdings or its Subsidiaries as necessary to reasonably
disclose any material Environmental Liabilities with respect to any Facility set
forth in such documents, studies, analyses, investigations, audits or reviews.

(c) No material Lien has been recorded or, to the knowledge of Holdings and
Tronox US, threatened by any Governmental Authority under any Environmental Law
with respect to any Facility.

(d) Neither Holdings nor any of its Subsidiaries is subject to, or has taken any
action so as to exacerbate, any Environmental Legacy Liabilities which
Environmental Legacy Liabilities, or which exacerbation, could reasonably be
expected to have a Material Adverse Effect.

This Section 4.13 contains the sole and exclusive representations and warranties
of Holdings with respect to any environmental, health or safety matters,
including without limitation any arising under any Environmental Laws.

4.14. No Defaults. To the actual knowledge of Holdings and Tronox US, neither
Holdings nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its material Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

4.15. [Reserved.]

4.16. Governmental Regulation. Neither Holdings nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other applicable statute or regulation of any Governmental
Authority which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable except as

 

83



--------------------------------------------------------------------------------

expressly set forth herein. Neither Holdings nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.17. Federal Reserve Regulations; Exchange Act.

(a) None of Holdings, Borrower or any of their Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b) No portion of the proceeds of any Loans shall be used in any manner, whether
directly or indirectly, that causes or could reasonably be expected to cause,
such the extension of such Loans or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors or any
other regulation thereof or to violate the Exchange Act.

4.18. Employee Matters. Neither Holdings nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Tronox US, threatened against any of them before the National Labor
Relations Board or any similar Governmental Authority or Governmental Entity
outside of the United States and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement that is so pending against
Holdings or any of its Subsidiaries or, to the best knowledge of Holdings and
Tronox US, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving Holdings or any of its Subsidiaries, and
(c) to the best knowledge of Holdings and Tronox US, no union representation
question existing with respect to the employees of Holdings or any of its
Subsidiaries and, to the best knowledge of Holdings and Tronox US, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

4.19. Employee Benefit Plans.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, Holdings, each of its Subsidiaries and, with respect to a Pension Plan,
each of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code (or similar
Law applicable outside of the United States) and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan. Each Employee
Benefit Plan (i) which is intended to qualify under Section 401(a) of the
Internal Revenue Code (or be registered or qualify under similar Law applicable
outside of the United States) has either received a favorable determination
letter from the Internal Revenue Service (or similar documentation from a
Governmental Authority or Governmental Entity outside of the United States)
indicating that such Employee Benefit Plan is so qualified or registered or may
rely on a favorable opinion letter issued by the Internal Revenue Service (or
similar documentation issued by a Governmental Authority or Governmental Entity
outside the United States), and, to the knowledge of Holdings and Tronox US,
nothing has occurred subsequent to the issuance of such determination or opinion
letter (or such similar documentation issue by a Governmental Authority or
Governmental Entity outside of the United States) which would cause such
Employee Benefit Plan to lose its qualified or registered status. No material
liability to the PBGC (other than required premium payments and required minimum
funding contributions) or the Internal Revenue Service (or similar Governmental
Authority or Governmental Entity outside of the United States), any Employee
Benefit Plan or any trust established under Title IV of ERISA (or similar Law
applicable outside of the United States) has been or is expected to be incurred
by Holdings, any of its Subsidiaries or any of their ERISA

 

84



--------------------------------------------------------------------------------

Affiliates. No fact or circumstance exists that reasonably could be expected to
result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Internal Revenue Code, a violation of 436 of the Internal
Revenue Code or ERISA and, except as could not reasonably be expected to have a
Material Adverse Effect, no ERISA Event has occurred or is reasonably expected
to occur.

(b) With respect to each Foreign Pension Plan and except as could not reasonably
be expected to have a Material Adverse Effect, (i) none of Holdings, its
Subsidiaries or any of their respective directors, officers, employees or agents
has engaged in a transaction which would subject Holdings or any of its
Subsidiaries, directly or indirectly, to any tax or civil liability, Lien or
penalty, (ii) all pension contributions (including, without limitation, employer
and employee contributions) required by applicable Law, by the terms of such
Foreign Pension Plan or by any other instrument to have been made by Holdings or
its Subsidiaries have been timely made by Holdings or its Subsidiaries on or
before the due date thereof, and (iii) (A) reserves have been established in the
financial statements of Holdings and its Subsidiaries furnished to Lenders in
respect of any and all unfunded liabilities (and other financial obligations
which have not yet been fulfilled) of Holdings and its Subsidiaries in
accordance with applicable Law or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained and (B) Holdings and its Subsidiaries have no liabilities or
financial obligations other than those for which such reserves have been
established. Except with respect to any pension schemes applied by the Dutch
Subsidiaries, the present value of the aggregate accumulated benefit liabilities
of each Foreign Pension Plans (based on those assumptions used to fund such
Foreign Pension Plan) did not, as of the last valuation date applicable thereto,
exceed the fair market value of the assets of such Foreign Pension Plan in an
amount that could reasonably be expected to result in a Material Adverse Effect.

4.20. Certain Fees. Except as set forth on Schedule 4.20, no broker’s or
finder’s fee or commission will be payable with respect to the transactions
contemplated hereby, except as payable to Agents and Lenders.

4.21. Solvency. (a) The Borrower (after giving effect to rights of contribution)
is and (b) Holdings and its Subsidiaries taken as a whole are, and, in each
case, upon the incurrence of any Obligation by any Credit Party on any date on
which this representation and warranty is made, will be Solvent.

4.22. Compliance with Statutes, Etc. Each of Holdings and its Subsidiaries is in
material compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property, except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

4.23. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of Holdings or any
of its Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact (known to Holdings, Tronox US or Borrower, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Borrower to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

85



--------------------------------------------------------------------------------

4.24. PATRIOT Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the PATRIOT Act and
(iii) other applicable federal, state or foreign laws relating to “know your
customer” and anti-money laundering rules and regulations. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

4.25. Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all applicable United States, Bahamian and
Australian economic sanctions laws, Decrees and implementing regulations as
promulgated by the US Treasury Department’s Office of Foreign Assets Control,
and all applicable anti-money laundering and counter-terrorism laws including
(i) financing provisions of the Bank Secrecy Act and (ii) Part 4 of the
Australian Charter of the United Nations Act 1945 (Cth), and all regulations
issued pursuant to any of the foregoing. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the United States
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a United States Person cannot deal with in business
transactions, (ii) is a Person who is otherwise the target of United States,
Bahamian or Australian economic sanctions laws such that a United States Person,
Bahamian Person or Australian Person cannot deal in business transactions with
such Person or (iii) is controlled by (including without limitation by virtue of
such person being a director or owning voting shares or interests), or acts,
directly or indirectly, for or on behalf of, any person or entity on the SDN
List or a foreign government that is the target of United States, Bahamian or
Australian economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Credit Document would be
prohibited under United States, Bahamian or Australian law. Further, each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all Dutch economic sanction laws and regulations
and all applicable Dutch anti-money laundering and Dutch counter-terrorism laws,
including, but not limited to, the law for the prevention of money laundering
and terrorist financing (Wet ter voorkoming van witwassen en financieren van
terrorisme) to the extent applicable to it.

4.26. Senior Indebtedness. To the extent any Indebtedness that, by its terms is
contractually subordinated to the Obligations, is outstanding, the Loans and
other Obligations will constitute “senior indebtedness,” “designated senior
indebtedness” or other comparable term for all purposes of such subordinated
indebtedness.

4.27. Deposit Accounts and Securities Accounts. As of the Second Amendment
Effective Date, all of the Credit Parties’ material deposit accounts and
securities accounts (and the bank or securities intermediary at which such
accounts are maintained) are listed on Schedule 4.27.

4.28. Security Matters.

(a) The US Pledge and Security Agreement has created and, as of the Second
Amendment Effective Date, continues to be effective to create, in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in the US Pledge
and Security Agreement) of the Credit Parties party thereto, and (i) when the
Pledged Collateral (as defined in the US Pledge and Security Agreement) is
delivered to the Collateral Agent together with stock, membership interest
powers or other appropriate instruments of

 

86



--------------------------------------------------------------------------------

transfer duly executed in blank, the Lien created under the US Pledge and
Security Agreement shall constitute a fully perfected First Priority Lien on,
and security interest in, all right, title and interest of the Credit Parties in
such Pledged Collateral, and (ii) the Lien created under the US Pledge and
Security Agreement constitutes a fully perfected First Priority Lien on, and
security interest in, all right, title and interest of the Credit Parties in
such Collateral (other than Intellectual Property (as defined in the US Pledge
and Security Agreement)) on which a Lien may be perfected by the filing of a
financing statement.

(b) The Lien created under the US Pledge and Security Agreement constitutes a
fully perfected First Priority Lien on, and security interest in, all right,
title and interest of the Credit Parties in the Intellectual Property (as
defined in the US Pledge and Security Agreement) (it being understood that
(i) subsequent filings and recordings in the United States Patent and Trademark
Office and the United States Copyright Office and equivalent offices outside the
United States may be necessary with respect to registered trademarks and
patents, trademark and patent applications and registered copyrights acquired or
created by the Credit Parties after the date hereof and (ii) notwithstanding
anything to the contrary in this Agreement or any other Credit Document, in no
event shall any of the Credit Parties be required to make any filings or
recordings with intellectual property offices in Asia).

(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable First
Priority Lien on all of the Credit Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when the
Mortgages are filed in the offices specified as of the Second Amendment
Effective Date on Schedule 4.28 and all related recording fees paid, the
Mortgages shall constitute a fully perfected First Priority Lien on, and,
subject to the exceptions set forth in the applicable Mortgage, security
interest in, all right, title and interest of the Credit Parties in each such
Mortgaged Property and the proceeds thereof.

(d) Subject to the Legal Reservations, the UK Collateral Documents, if any, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid, enforceable and perfected First Priority Lien in the “Collateral” (as
defined in the relevant UK Security Document) of the Credit Parties party to
such documents to the extent set forth therein.

(e) Any Collateral Document governed by applicable Australian laws (including
but not limited to one or more Australian General Security Deeds and one or more
Australian Specific Security Deeds), Dutch laws or Bahamian laws creates an
effective First Priority Lien over the assets purported to be secured by it.

4.29. Certain Dutch Law Matters. No Dutch Credit Party guarantees or has
guaranteed the obligations of any other Person in accordance with Section 2:403
of the Dutch Civil Code (or similar arrangements in other jurisdictions).

4.30. Australian Tax Consolidated Group. Neither Holdings nor any of its
Subsidiaries is a member of an Australian Tax Consolidated Group unless a TSA
and a TFA are in full force and effect.

4.31. Australian GST Group. Neither Holdings nor any of its Subsidiaries is a
member of an Australian GST Group unless an ITSA is in full force and effect.

 

87



--------------------------------------------------------------------------------

  SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than unasserted contingent indemnification and unasserted
reimbursement obligations), each Credit Party shall perform, and shall cause
each of its Subsidiaries to perform (including, with respect to Section 5.3 and
Section 5.6, any Securitization Subsidiary), all covenants in this Section 5.

5.1. Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent and Lenders:

(a) Intentionally Omitted;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Second Amendment
Effective Date occurs, (i) the consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Narrative Report with respect thereto (it being understood that all of the
foregoing information may be furnished in the form of a Form 10-Q and only the
information required by such Form 10-Q shall be required by this
Section 5.1(b)(i)) and (ii) a Financial Officer Certification with respect
thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
(x) 120 days after the end of the Fiscal Year ending December 31, 2012 and
(y) 90 days after the end of each Fiscal Year, commencing with the Fiscal Year
ending December 31, 2013, (1) (i) the audited consolidated balance sheets of
Holdings and its Subsidiaries as at the end of such Fiscal Year and the related
audited consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
all in reasonable detail, together with a Narrative Report with respect thereto
(it being understood that all of the foregoing information may be furnished in
the form of a Form 10-K and only the information required by such Form 10-K
shall be required by this Section 5.1(c)(1)(i)) and (ii) a Financial Officer
Certification with respect thereto and (2) with respect to such audited
consolidated financial statements, a report thereon of Grant Thornton LLP or
other independent certified public accountants of recognized national or
regional standing selected by Holdings, and reasonably satisfactory to
Administrative Agent (the firm delivering such report, the “Accounting Firm”)
(which report and/or the accompanying financial statements shall be unqualified
as to going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards);

(d) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate, which shall include, in respect
of Compliance Certificates accompanying financial statements delivered pursuant
to Section 5.1(c), but not be limited to, reasonably detailed calculations of
the Available Amount (including with respect to any utilizations thereof);
provided, that any errors in respect of the calculation of the Available Amount
shall not cause a Default or an Event of Default hereunder as long as
(i) Holdings or Tronox US made such calculations in good faith and not

 

88



--------------------------------------------------------------------------------

with a view to circumventing the covenants set forth in this Agreement and
(ii) the Credit Parties have not relied on such erroneous calculation in
utilizing the Available Amount for any Fiscal Year to the extent that, following
the correct calculation, it is determined that such utilization exceeded the
correct Available Amount;

(e) Reserved;

(f) Reserved;

(g) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements—Tronox, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;

(h) Notice of Default. Promptly upon any officer of Holdings or Tronox US
obtaining actual knowledge (i) of any occurrence of a Default or an Event of
Default; (ii) that any Person has given any notice to Holdings or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(m); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of an Authorized Officer specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action Borrower has
taken, is taking and proposes to take with respect thereto;

(i) Notice of Litigation. Promptly upon any officer of Holdings or Tronox US
obtaining actual knowledge of (A) (i) any Adverse Proceeding not previously
disclosed in writing to Lenders or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii) could be reasonably
expected to have a Material Adverse Effect, (B) any proceeding that could
reasonably be expected to have a Material Adverse Effect or (C) any proceeding
that seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the Transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Holdings or Tronox US to enable Administrative Agent and its
counsel to evaluate such matters;

(j) Employee Benefit Plans; Multiemployer Plans. (i) Promptly upon Holdings or
Tronox US becoming aware of the occurrence of or forthcoming occurrence of any
ERISA Event that could reasonably be expected to have a Material Adverse Effect,
a written notice specifying the nature thereof, what action Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor, the PBGC or
any similar Governmental Authorities and Governmental Entities with respect
thereto; and (ii) with reasonable promptness upon the request of Administrative
Agent, copies of (1) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan (and any similar reports filed by Holdings or any of its
Subsidiaries with any Governmental Authority, Governmental Entity or pension
provider with respect to each Foreign Pension Plan); (2) all notices received by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan;

 

89



--------------------------------------------------------------------------------

(k) Financial Plan. As soon as practicable and in any event no later than 60
days after the beginning of each Fiscal Year, commencing for the Fiscal Year
ending December 31, 2013, (i) a consolidated plan and financial forecast for
each Fiscal Quarter of such Fiscal Year, including a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each such Fiscal Quarter of such Fiscal Year,
and an explanation of the assumptions on which such forecasts are based and,
(ii) a consolidated plan and financial forecast for each of the two subsequent
Fiscal Years, including a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, and an explanation of the assumptions on
which such forecasts are based (each plan delivered pursuant to clause (i) or
(ii) above, a “Financial Plan”);

(l) Insurance Report. As soon as practicable and in any event within 90 days
after the end of each Fiscal Year, a certificate from Borrower’s insurance
broker(s) in form and substance reasonably satisfactory to Administrative Agent
outlining all material insurance coverage maintained as of the date of such
certificate by Holdings and its Subsidiaries;

(m) Reserved;

(n) Information Regarding Collateral. (a) Holdings will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure, (iii) in any
Credit Party’s jurisdiction of organization or (iv) if applicable, in any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number. Holdings agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Collateral Documents. Holdings also agrees promptly after it or Tronox US
becomes aware to notify Collateral Agent if any material portion of the
Collateral is damaged or destroyed or otherwise materially adversely affected;

(o) Annual Collateral Verification. Within 120 days after the end of each Fiscal
Year, commencing with the Fiscal Year ended December 31, 2013, Holdings and
Tronox US shall deliver to Collateral Agent a certificate of its Authorized
Officer (i) either confirming that there has been no change in the information
set forth in the most recent certificate delivered pursuant to this Section
and/or identifying such changes and (ii) certifying that all Uniform Commercial
Code financing statements (including fixtures filings, as applicable) and all
supplemental Intellectual Property Security Agreements or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (n) above (or in the most recent certificate
delivered pursuant to this Section 5.1(o)) to the extent necessary to effect,
protect and perfect the security interests under the Collateral Documents (to
the extent perfection may be achieved by the foregoing filings) for a period of
not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period);

(p) Other Information. Promptly upon their becoming available, copies of (i) all
financial statements, reports, notices and proxy statements sent or made
available generally by any Credit Party to its security holders or bondholders
acting in such capacity, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any Credit Party with
any securities exchange or with the SEC, ASIC or any other Governmental
Authority, (iii) all press releases

 

90



--------------------------------------------------------------------------------

and other statements made available generally by Holdings or any of its
Subsidiaries to the public concerning material developments in the business of
Holdings or any of its Subsidiaries, and (iv) such other information and data
with respect to Holdings or any of its Subsidiaries as from time to time may be
reasonably requested by Administrative Agent;

(q) Certification of Public Information. Holdings, Borrower, Tronox US and each
Lender acknowledge that certain of the Lenders may be Public Lenders and, if
documents or notices required to be delivered pursuant to this Section 5.1 or
otherwise are being distributed through IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), any
document or notice that Holdings or Borrower has indicated contains Non-Public
Information shall not be posted on that portion of the Platform designated for
such Public Lenders. Each of Holdings and Borrower agrees to clearly designate
all information provided to Administrative Agent by or on behalf of Holdings or
Borrower which is suitable to make available to Public Lenders. If Holdings or
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Holdings, its Subsidiaries and their securities; and

(r) Revolving Credit Agreement. Concurrently with the delivery thereof, Holdings
or Tronox US shall deliver copies of all reports and other information provided
to the agents and lenders under the Revolving Credit Agreement and shall provide
notice of all conference calls and meetings of the Credit Parties and the
lenders under such Revolving Credit Agreement to the extent not prohibited by
the ABL Agent or any such lenders, in each case for informational purposes only.

5.2. Existence. Except as otherwise permitted under Section 6.8 or (other than
with respect to Holdings or Borrower) to the extent that the failure to remain
in existence could not reasonably be expected to result in a Material Adverse
Effect, each Credit Party will, and will cause each of its Subsidiaries to, at
all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business; provided,
no Credit Party (other than Borrower with respect to existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries (including any Securitization Subsidiary) to, pay all material
Taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises before any penalty or fine accrues thereon,
and all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holdings or any of its Subsidiaries).

5.4. Maintenance of Properties. Except to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, each
Credit Party will, and will cause each

 

91



--------------------------------------------------------------------------------

of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and damage by casualty or
operational failure excepted, all material tangible properties used or useful in
the business of Holdings and its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof.

5.5. Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall (i) name Collateral
Agent, on behalf of the Secured Parties, as an additional insured thereunder as
its interests may appear, (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Collateral Agent, that names Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder. Holdings shall provide or shall cause to
be provided at least thirty days’ prior written notice to Collateral Agent of
any modification adverse to the interests of the Lenders hereunder or
cancellation of such policy.

5.6. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries (including any Securitization Subsidiary) to, keep proper
books of record and accounts in which full, true and correct entries in
conformity in all material respects with GAAP shall be made of all dealings and
transactions in relation to its business and activities. Each Credit Party will,
and will cause each of its Subsidiaries (including any Securitization
Subsidiary) to, permit any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of any Credit
Party and any of its respective Subsidiaries (including any Securitization
Subsidiary), to inspect, copy and take extracts from its and their financial and
accounting records, and to discuss its and their affairs, finances and accounts
with its and their officers and independent public accountants, all upon
reasonable prior written notice and at such reasonable times during normal
business hours and as often as may reasonably be requested; provided, however,
that Holdings shall only be responsible for the expenses relating to the
foregoing (a) for one visit per Fiscal Year if no Event of Default has occurred
and is continuing and (b) during the continuation of an Event of Default.

5.7. Lenders Meetings. Holdings will, upon the request of Administrative Agent
or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once each Fiscal Year to be held at Holdings’ offices in the United
States (or at such other location as may be agreed to by Holdings and
Administrative Agent) at such time as may be agreed to by Holdings, Tronox US
and Administrative Agent.

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and shall use commercially reasonable efforts to cause all
other Persons, if any, on or occupying any Facilities to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (except with respect to Environmental Laws which are
covered in Section 5.9), noncompliance with which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

5.9. Environmental.

(a) Environmental Disclosure. Holdings will deliver to Administrative Agent and
Lenders:

(i) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release of Hazardous Materials that could reasonably
be expected to require a Remedial Action or give rise to Environmental
Liabilities or Environmental Claims that could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect, (2) any
Environmental Claim brought against Holdings or any of its Subsidiaries that
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect or (3) Holdings’ or Borrower’s discovery of any
occurrence or condition on any real property adjoining or in the vicinity of any
Facility that could cause such Facility or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws that could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect;

(ii) as soon as practicable following the sending or receipt thereof by Holdings
or any of its Subsidiaries, a copy of any and all written communications with
any Governmental Authority or other Person with respect to (1) any Environmental
Claims that could reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect, (2) any Release of Hazardous Materials that
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect, and (3) any request for information from any
Governmental Authority that suggests such Governmental Authority is
investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Release of Hazardous Materials that could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect;

(iii) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to expose Holdings or any of its Subsidiaries
to, or result in, Environmental Liability or Environmental Claims that could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect and (2) any proposed action to be taken by Holdings or any of its
Subsidiaries to modify current operations in a manner that could reasonably be
expected to subject Holdings or any of its Subsidiaries to any additional
material Environmental Liabilities or other material obligations or requirements
under any Environmental Laws which in either case could reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect; and

(iv) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested in writing by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).

(b) Remedial Action. Each Credit Party shall promptly take, and shall cause each
of its Subsidiaries to promptly take, any and all actions necessary to (i) cure
any violation of applicable Environmental Laws by such Credit Party or any of
its Subsidiaries that could reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect, (ii) conduct any Remedial Action that
may be required pursuant to applicable Environmental Laws by such Credit Party
or any of its Subsidiaries that could reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect, and (iii) make an appropriate
response to any Environmental Claim against such Credit

 

93



--------------------------------------------------------------------------------

Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

(c) Environmental Compliance. Each Credit Party shall, and shall cause each of
its Subsidiaries promptly to, use and operate all of its Facilities in
compliance with all Environmental Laws, obtain and maintain in full force and
effect all necessary Governmental Authorizations required pursuant to any
Environmental Laws, and conduct all Remedial Actions required by, and in
accordance with, applicable Environmental Laws except for any failures to
comply, obtain, maintain or conduct which would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

5.10. Subsidiaries.

(a) In the event that any Person becomes a Subsidiary of Holdings (other than
any Exempt Entity), Holdings shall promptly (but in no event later than 45 days
after the date such Person becomes a Subsidiary of Holdings unless extended by
the Administrative Agent in its sole discretion) cause in each case such
Subsidiary (other than any Exempt Entity) to become a Guarantor hereunder by
executing and delivering to Administrative Agent and Collateral Agent a
Counterpart Agreement; provided that, notwithstanding the foregoing, (i) each
additional Guaranty shall be limited (or not required) as necessary to reflect
limitations or prohibitions under applicable law with respect to maintenance of
share capital, corporate benefit, financial assistance and other such similar
legal restrictions affecting such Subsidiary, (ii) Holdings shall not be
obligated to cause such Subsidiary to provide a Guaranty of the Obligations to
the extent that such Guaranty would result in a violation of applicable law or
any liability for individuals that are officers or directors of such Subsidiary
which, in any case, cannot be prevented or otherwise avoided through the
reasonable commercial efforts of Holdings or such Subsidiary, (iii) a Subsidiary
shall not be required to provide a Guaranty pursuant to this Section 5.10(a) if
(x) such Subsidiary is not directly or indirectly wholly-owned by Holdings,
another Credit Party or a direct or indirect wholly-owned Subsidiary of any of
the foregoing and the consent of the co-owner of such Subsidiary is necessary or
desirable for the provision of a Guaranty by such Subsidiary, but such consent
is not obtained following the use of commercially reasonable efforts or (y) such
Subsidiary is one of the UK Joint Venture Entities, (iv) until the Dutch Opco
Guaranty and Collateral Date, the Dutch Opco shall not be required to provide a
Guaranty under this Section 5.10(a), (v) Holdings shall not be obligated to
cause such Subsidiary to provide a Guaranty of the Obligations if such Guaranty
could result in an adverse tax consequences on account of application of
Section 956 of the Code, (vi) if the Administrative Agent determines in its sole
discretion that the benefit to the Secured Parties of such Subsidiary providing
a Guaranty of the Obligations is substantially outweighed by the expense or
burden of such Subsidiary providing such Guaranty, the Administrative Agent may
advise Holdings or Tronox US that certain actions otherwise required by this
Section 5.10(a) shall not be required (in which case such Subsidiary shall not
be required to take such actions), and (vii) the requirement set forth this
clause (a) shall be extended to the Whitewash Completion Date in the case of any
Whitewash Australian Entity. If it is necessary to comply with Part 2J.3 of the
Corporations Act before such Subsidiary may become a Guarantor hereunder and a
Grantor under the relevant Collateral Documents in accordance with
Section 5.10(a) and 5.10(b), such Subsidiary shall procure such compliance as
soon as practicable and in any event so that it can comply with Section 5.10
within the time specified in that section, and shall, at the time it becomes a
Guarantor, provide the Administrative Agent with a certified copy of all the
Whitewash Documents, together with evidence that all Whitewash Documents have
been (to the extent required) lodged with ASIC within the required time periods.

(b) In the event that any Person provides a Guaranty pursuant to
Section 5.10(a), Holdings shall promptly (but in no event later than 45 days
after the date such Person becomes a

 

94



--------------------------------------------------------------------------------

Subsidiary of Holdings unless extended by the Administrative Agent in its sole
discretion), in each case: (i) cause such Subsidiary to become a Grantor under
the relevant Collateral Documents, and execute additional Collateral Documents
in form and substance reasonably acceptable to the Collateral Agent (it being
understood and agreed that the Secured Parties by their acceptance of the
benefits of this Agreement and the Collateral Documents authorize the Collateral
Agent to negotiate and execute such additional Collateral Documents on their
behalf), (ii) cause Holdings or the relevant Subsidiary or Subsidiaries of
Holdings that hold the ownership interests in such Person to take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates reasonably requested by
Collateral Agent in respect of the pledge of the equity interests in such Person
and (iii) cause such Subsidiary to take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates reasonably requested by Collateral Agent, including
but not limited to those which are similar to those described in Sections
3.1(b), 3.1(c), 3.1(f), 3.1(g), 3.1(h) (such opinions, if any, to be delivered
by such counsel as is customary in the relevant jurisdiction as determined by
the Administrative Agent) and 3.1(t) and, if applicable, to use commercially
reasonable efforts to obtain those documents described in Section 5.11(y);
provided however that if the Administrative Agent determines in its reasonable
discretion that the benefit to the Secured Parties of the granting of a Lien on
certain assets of such Subsidiary by such Subsidiary is outweighed by the burden
of granting a Lien on such assets of such Subsidiary by such Subsidiary, the
Administrative Agent may advise such Subsidiary that certain actions otherwise
required by this Section 5.10(b) shall not be required (in which case such
Subsidiary shall not be required to take such actions). With respect to each
such Subsidiary, Holdings shall promptly send to Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of Borrower, and (ii) to the extent applicable, all
of the data required to be set forth in Schedules 4.1, 4.2, 4.12, 4.15(a) and
4.28 with respect to such Subsidiary; and such written notice shall be deemed to
supplement Schedules 4.1, 4.2, 4.12, 4.15(a) and 4.28 for all purposes hereof.
Notwithstanding anything herein or in any other Credit Document to the contrary,
(i) solely with respect to Non-US Entities (other than Australian Subsidiaries)
that provide a Guaranty pursuant to Section 5.10(a), such Non-US Entities (other
than Australian Subsidiaries) shall not be required to grant a security interest
in favor of the Collateral Agent in respect of any Accounts or Inventory unless
and until such assets are secured in favor of the ABL Agent or pursuant to
Alternative Facility Liens (with any such security interest in favor of the
Collateral Agent in respect of such Accounts or Inventory being subject to the
Intercreditor Agreement or an Alternative Facility Intercreditor Agreement, as
the case may be), (ii) no Credit Party shall be required to grant a security
interest in respect of Equity Interests in any South African Subsidiaries,
(iii) in no event shall any of the Credit Parties be required to make any
filings or recordings with intellectual property offices in Asia and (iv) no
Lien shall be required to be created pursuant to the operation of this
Section 5.10(b) to the extent that the granting of such Lien would result in a
violation of applicable law. If at the time a Subsidiary becomes a Grantor under
the relevant Collateral Documents or executes an additional Collateral Document,
the mortgage stamp duty provisions of the Duties Act 1997 (NSW) are in force,
then in respect of any such Collateral Document entered into by an Australian
Subsidiary or where any of the relevant Collateral subject to any such
Collateral Document is situated, or taken under the Duties Act 1997 (NSW) to be
situated, in New South Wales, Holdings and the Borrower shall cause to be
provided within 75 days of such Subsidiary becoming a Grantor under the relevant
Collateral Document or executing such Collateral Document (as the case may be)
(i) a multi-jurisdictional mortgage statement signed on behalf of Holdings and
each other relevant Credit Party who has provided a security (in form and
substance satisfactory to the Collateral Agent), together with sufficient funds
to enable the payment of the applicable taxes, or (ii) a certification or
statutory declaration by a director or company secretary of the Grantor of the
Collateral Document that no relevant collateral is situated, or taken under the
Duties Act 1997 (NSW) to be situated, in New South Wales.

 

95



--------------------------------------------------------------------------------

5.11. Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset, or a Real Estate Asset owned or leased on
the Closing Date becomes a Material Real Estate Asset, other than the Mortgaged
Properties, and such interest has not otherwise been made subject to the Lien of
the Collateral Documents in favor of Collateral Agent, for the benefit of
Secured Parties, then such Credit Party shall promptly take all such actions and
execute and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates, including
(x) those which are similar to those described in Section 3.1(g) with respect to
each such Material Real Estate Asset and (y) with respect to any Leasehold
Property that is a Material Real Estate Asset located in the United States or in
another jurisdiction where the documents set forth in this clause (y) are
reasonably customary, a Landlord Consent and Estoppel and evidence that such
Leasehold Property is a Recorded Leasehold Interest, that Collateral Agent shall
reasonably request to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in such Material Real Estate
Assets; provided that (a) the Collateral Agent and the Borrower agree to exclude
such Material Real Estate Asset from the Collateral and the Borrower shall not
be required to deliver any additional Collateral Documents if in each case, as
reasonably determined by the Collateral Agent in writing, the cost of obtaining
or perfecting a security interest is excessive in relation to the benefit
afforded to the Lenders thereby (b) solely in respect of Leasehold Properties
that are Material Real Estate Assets, the applicable Credit Party shall only be
obligated to use commercially reasonable efforts to meet its obligations under
this Section 5.11. In addition to the foregoing, Borrower shall, at the request
of Collateral Agent, deliver, from time to time, to Collateral Agent, such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien. For the avoidance of
doubt, with respect to any Real Estate Asset acquired or leased after the Second
Amendment Effective Date, unless required pursuant to this Section 5.11, no
Credit Party shall be required to take any actions to grant a Lien or perfect a
Lien in a Real Estate Asset that is not a Material Real Estate Asset.

5.12. Further Assurances.

(a) At any time or from time to time upon the request of Administrative Agent,
each Credit Party will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as
Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents, at all times subject to the
express limitations, exceptions and time limitations included in the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by the Collateral and all other
assets of the same asset class as those asset classes constituting Collateral
(in each case, and perfected with a First Priority Lien) including all of the
outstanding Equity Interests of the Subsidiaries of Holdings (subject to the
limitations contained in the Credit Documents with respect to Non-US Entities
and provided that Non-US Entities shall not be required to grant a security
interest in favor of the Collateral Agent in respect of any Accounts or
Inventory unless such assets are secured in favor of the ABL Agent or pursuant
to Alternative Facility Liens (with any such security interest in favor of the
Collateral Agent in respect of such Accounts or Inventory being subject to the
Intercreditor Agreement or an Alternative Facility Intercreditor Agreement, as
the case may be).

(b) Holdings shall use commercially reasonable efforts to cause the occurrence
of the Dutch Opco Guaranty and Collateral Date, including without limitation the
use of commercially reasonable efforts to obtain all necessary approvals (it
being understood and agreed that the Dutch Opco’s Board of Directors (or similar
governing body) shall first have determined, in its sole discretion, and, after
unconditional positive advice of the works council of Dutch Opco, that it is in
the Dutch Opco’s corporate interest to provide a Guaranty of the Obligations and
pledge collateral pursuant to the relevant Collateral Documents.

 

96



--------------------------------------------------------------------------------

5.13. Cash Management.

(a) At any time that the Revolving Credit Agreement or any Alternative Facility
is outstanding, proceeds of the Term Loan Priority Collateral shall not be
intentionally commingled with proceeds of the Revolving Loan Priority Collateral
or any ABL Collateral, or, if commingled, shall remain identifiable and, as
promptly as practicable (but in no event later than five Business Days after
such commingling unless extended by the Collateral Agent in its sole
discretion), segregated and maintained in separate accounts. In respect of any
such accounts, and in respect of any other accounts that are intended to contain
solely the proceeds of any Term Loan Priority Collateral, Holdings, Tronox US or
the applicable Credit Party shall (subject to the relevant limitations and
exceptions in the Collateral Documents) provide a first priority perfected Lien
(subject to statutory Permitted Liens) in such accounts.

(b) For so long as the Revolving Credit Agreement is not outstanding and no
Alternative Facility is then outstanding, any changes in any material respect to
the cash management systems of Holdings and its Subsidiaries may only be made
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed).

5.14. Post-Closing Covenants. Each of the Credit Parties shall satisfy the
requirements set forth on Schedule 5.14 on or before the date specified for such
requirement or such later date to be determined by Administrative Agent.

5.15. Maintenance of Ratings. (a) At all times on and after the Second Amendment
Effective Date, Holdings shall use commercially reasonable efforts to maintain
(a) a public corporate family rating from Moody’s, (b) a public corporate credit
rating from S&P and (c) a public credit rating for the Loans hereunder from each
of Moody’s and S&P.

5.16. [Reserved.].

5.17. Centre of Main Interests. Each Credit Party incorporated or organised
within the European Union shall, for the purposes of The Council of the European
Union Regulation No. 1346/2000 on Insolvency Proceedings (the “Regulation”) have
and maintain its centre of main interest (as that term is used in Article 3(1)
of the Regulation) in the jurisdiction of its incorporation or organisation, as
applicable, and it has no “establishment” (as that term is used in Article 2(h)
of the Regulation) in any other jurisdiction.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than unasserted contingent indemnification and unasserted
reimbursement obligations), such Credit Party shall perform, and shall cause
each of its Subsidiaries to perform, all covenants in this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations and any Permitted Refinancing Indebtedness in respect
thereof;

(b) Indebtedness in respect of Investments permitted under Sections 6.6(b),
(d) and (e); provided that, for Indebtedness in respect of Investments permitted
under Sections 6.6(b), (d)(A) and (e): (i) all such Indebtedness shall be
evidenced by an Intercompany Note, and, if owed to a Credit

 

97



--------------------------------------------------------------------------------

Party, shall be subject to a First Priority Lien pursuant to Collateral
Documents, (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of an Intercompany Note and (iii) any payment by any such Guarantor Subsidiary
under any guaranty of the Obligations shall result in a pro tanto reduction of
the amount of any Indebtedness owed by such Subsidiary to Borrower or to any of
its Subsidiaries for whose benefit such payment is made;

(c) senior secured notes (“Permitted Secured Notes”) (which shall at all times
be subject to an intercreditor agreement reasonably satisfactory to the
Administrative Agent (a “Permitted Secured Notes Intercreditor Agreement”)) in
an aggregate amount not to exceed as of any date (a) $200,000,000 plus, (b) as
of any date, an additional amount such that, after giving effect to the funding
of such amount, the Senior Secured Leverage Ratio as of the last day of the most
recently ended Fiscal Quarter for which financial statements are then available
and have been delivered pursuant to Section 5.1(b) or Section 5.1(c) does not
exceed 2.00:1.00 (it being understood and agreed that for purposes of this
calculation the proceeds of such senior secured notes shall not be considered
“Available Cash” as otherwise contemplated in the definition of “Senior Secured
Leverage Ratio”) minus the aggregate amount of New Term Loans obtained by the
Borrower on or prior to such date; provided that, (1) no Event of Default has
occurred and is continuing or would result therefrom, (2) the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects (and in all respects to the extent that
such representation and warranty is already qualified by materiality) on and as
of the date such senior secured notes are incurred to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (and in all respects to the extent that such representation and
warranty is already qualified by materiality) on and as of such earlier date,
(3) the Weighted Average Life to Maturity of such senior secured notes shall be
no shorter than the Weighted Average Life to Maturity of the Term Loans, (4) the
maturity date of such senior secured notes shall be no earlier than the latest
Maturity Date of the Term Loans, and (5) all other terms of such senior secured
notes shall not be more restrictive than the terms of the Term Loans, unless
such terms are reasonably acceptable to the Administrative Agent;

(d) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Holdings or any such Subsidiary
pursuant to such agreements in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Holdings or any
of its Subsidiaries;

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(f) Indebtedness (including intraday cash management lines relating thereto) of
Holdings and its Subsidiaries pursuant to over-draft or similar lines of credit
(including treasury management arrangements, depository or other cash management
services and commercial credit card and merchant card services), netting
services and other services customarily provided in connection with depository
account services;

(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;

(h) (i) guaranties by Holdings or US Holdings of Indebtedness of a Guarantor
Subsidiary, (ii) guaranties by a Guarantor Subsidiary or Borrower of
Indebtedness of Borrower or

 

98



--------------------------------------------------------------------------------

another Guarantor Subsidiary or (iii) guaranties by a Person that is not a
Credit Party of Indebtedness of another Person that is not a Credit Party, in
each case, with respect to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1; provided, that if the Indebtedness that is being
guarantied is unsecured and/or subordinated to the Obligations, the guaranty
shall also be unsecured and/or subordinated to the Obligations;

(i) Indebtedness described in Schedule 6.1(i) and any extensions, renewals,
refinancings or replacements of such Indebtedness and any further extensions,
renewals, refinancings or replacements of such extended, renewed, refinanced or
replaced Indebtedness; provided that in respect of any extensions, renewals,
refinancings or replacements of any such Indebtedness (or any further
extensions, renewals, refinancings or replacements of such extended, renewed,
refinanced or replaced Indebtedness), (i) the terms and conditions thereof shall
not be materially less favorable to the obligor(s) thereon or to Lenders than
the Indebtedness being extended, renewed, refinanced or replaced, (ii) the
average life to maturity thereof is greater than or equal to that of the
Indebtedness being extended, renewed, refinanced or replaced, (iii) if the
direct or contingent obligors thereon are not the same as the direct or
contingent obligors on the Indebtedness being extended, renewed, refinanced or
replaced, then the direct or contingent obligors thereon shall be non-Credit
Parties if the direct or contingent obligors on the Indebtedness being extended,
renewed, refinanced or replaced are non-Credit Parties and (iv) the principal
amount thereof shall not exceed the then outstanding amount of the Indebtedness
being extended, renewed, refinanced or replaced (plus capitalized interest
thereon, OID and related fees);

(j) Indebtedness of Subsidiaries of Holdings with respect to Capital Leases
(including but not limited to leasing of rail cars constituting Capital Leases
and letter of credit reimbursement obligations in connection therewith) in an
aggregate amount not to exceed at any time outstanding the greater of
(i) $100,000,000 and (ii) 3.0% of the Consolidated Net Tangible Assets of
Holdings and its Subsidiaries as of the last day of the most recently ended
Fiscal Quarter for which financial statements are available and have been
delivered pursuant to Section 5.1(b) or Section 5.1(c);

(k) purchase money Indebtedness of Subsidiaries of Holdings in an aggregate
amount not to exceed $60,000,000 outstanding at any time; provided, any such
Indebtedness (i) shall be secured only by the asset acquired in connection with
the incurrence of such Indebtedness, and (ii) shall constitute not less than 50%
of the aggregate consideration paid with respect to such asset;

(l) [reserved]

(m) (i) Indebtedness of one or more Credit Parties in respect of the Revolving
Credit Agreement and any extensions, renewals, refinancings or replacements of
any such Indebtedness, including any replacements thereof following repayment in
full thereof (which, for the avoidance of doubt, includes the repayment in full
of all obligations (other than contingent indemnification obligations) under
such agreement including reimbursement obligations under letters of credit
issued thereunder and the termination of all commitments to lend thereunder) to
the extent permitted by the Intercreditor Agreement or a replacement
intercreditor agreement with the Administrative Agent the terms of which are
substantially similar to the Intercreditor Agreement or are not less favorable
in any material respect to the Administrative Agent and the Lenders than the
terms of the Intercreditor Agreement (provided that a certificate of an
Authorized Officer delivered to the Administrative Agent at least five Business
Days prior to the entering into of such intercreditor agreement stating that
Tronox US has determined in good faith that such terms and conditions satisfy
the foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy such requirements unless the Administrative Agent notifies
Borrower within such five Business Day period that it disagrees with such
determination and includes a reasonable description of the basis upon which it
disagrees);

 

99



--------------------------------------------------------------------------------

provided, that any such extensions, renewals, refinancings or replacements
(x) shall not have direct or contingent obligors that are not also Credit
Parties, (y) shall not be secured by assets that do not constitute Collateral,
and (z) shall at all times be subject to the Intercreditor Agreement (or such
replacement intercreditor agreement described above in this clause (m)); (ii) a
Permitted Securitization incurred by a Securitization Subsidiary,
(iii) Indebtedness incurred by one or more Subsidiaries of Holdings in respect
of one or more Alternative Facilities (which for the avoidance of doubt includes
all obligations under such agreements including reimbursement obligations under
letters of credit issued thereunder) with one or more Persons that are not
Affiliates of Holdings or any of Holdings’ Subsidiaries, and (iv) Indebtedness
in an aggregate principal amount not in excess of $50,000,000 constituting one
or more Alternative Facilities and incurred by one or more Subsidiaries of
Holdings (that is not organized under the laws of South Africa) that are
acquired after the Second Amendment Effective Date in a Permitted Acquisition;
provided that:

(A) [Reserved.];

(B) the aggregate principal amount of all Indebtedness outstanding at any time
pursuant to (x) Section 6.1(m)(i) may not exceed $400,000,000 (such amount to be
increased to up to $500,000,000 in connection with a Permitted Acquisition (such
Permitted Acquisition, a “Material Acquisition”) that, after giving effect to
such Permitted Acquisition, results in (1) the Borrowing Base under the
Revolving Credit Agreement increasing by an amount no less than the amount of
the increase of commitments under the Revolving Credit Agreement and (2) the
amount of the Borrowing Base under the Revolving Credit Agreement being equal to
or greater than the total amount of commitments under the Revolving Credit
Agreement after giving effect to such increase) and (y) Section 6.1(m)(ii) and
Section 6.1(m)(iii) in the aggregate may not exceed the difference between
$400,000,000 (such amount to be increased up to $500,000,000 in connection with
a Material Acquisition) and any outstanding Indebtedness pursuant to
Section 6.1(m)(i);

(C) any Indebtedness pursuant to this Section 6.1(m) shall not be incurred (for
the avoidance of doubt, utilizations of the commitments under the Revolving
Credit Agreement shall not to be deemed to be an incurrence of Indebtedness
solely for purposes of this Section 6.1(m)(C)), created or assumed if any Event
of Default has occurred and is continuing or would result therefrom;

(D) in respect of any secured Alternative Facility (other than any Permitted
Securitization and other than any Alternative Facility that has loans or
commitments in an original aggregate principal amount of less than of
$50,000,000), the relevant Credit Party, the Collateral Agent and the
Alternative Facility Agent shall, at the option of the Administrative Agent,
enter into either an amendment, supplement or amendment and restatement of the
Intercreditor Agreement with the ABL Agent and Administrative Agent to join such
Alternative Facility to the Intercreditor Agreement or enter into one or more
intercreditor agreements with the Administrative Agent the terms of which are
substantially similar to the Intercreditor Agreement or are not less favorable
in any material respect to the Administrative Agent and the Lenders than the
terms of the Intercreditor Agreement (provided that a certificate of an
Authorized Officer delivered to the Administrative Agent at least five Business
Days prior to the entering into of such intercreditor agreement stating that
Tronox US has determined in good faith that such terms and conditions satisfy
the foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy such requirements unless the Administrative Agent notifies
Borrower within such five Business Day period that it disagrees with such
determination and includes a reasonable description of the basis upon which it
disagrees) (each such intercreditor agreement, an “Alternative Facility
Intercreditor Agreement”), and such amended, supplemented or

 

100



--------------------------------------------------------------------------------

amended and restated Intercreditor Agreement or such Alternative Facility
Intercreditor Agreement shall be in full force and effect so long as any such
Indebtedness in respect of any Alternative Facility (other than a Permitted
Securitization) remains outstanding (provided that, solely with respect to
secured Alternative Facilities established or incurred by South African
Subsidiaries, no Alternative Facility Intercreditor Agreement shall be required
if the Collateral Documents do not purport to grant a security interest in the
assets secured by such Alternative Facility Credit Documents);

(E) in respect of any Permitted Securitization, (1) the Securitization
Subsidiary, the Collateral Agent and the Alternative Facility Agent shall, if
required by the Alternative Facility Agent for the Permitted Securitization to
grant in favor of the Collateral Agent a First Priority Lien in the Seller’s
Retained Interest, enter into either an amendment, supplement or amendment and
restatement of the Intercreditor Agreement with the ABL Agent and Administrative
Agent to effectuate such security interest or enter into one or more
intercreditor agreements with the Administrative Agent to effectuate such
security interest (each such intercreditor agreement, a “Permitted
Securitization Intercreditor Agreement”), and such amended, supplemented or
amended and restated Intercreditor Agreement or such Permitted Securitization
Intercreditor Agreement shall be in full force and effect so long as any such
Permitted Securitization remains outstanding (provided that, if Seller’s
Retained Interest in the relevant Securitization Subsidiary is not required to
be Collateral pursuant to the terms of the definition of “Permitted
Securitization,” then this clause (D) shall not be applicable to such Seller’s
Retained Interest);

(F) if the original aggregate principal amount of loans and commitments in
respect of such Alternative Facility exceeds $200,000,000, the terms and
provisions of any Alternative Facility shall be reasonably acceptable to
Administrative Agent; and

(G) the aggregate principal amount of any Alternative Facilities established,
incurred or guaranteed by South African Subsidiaries shall not exceed
$160,000,000.

(n) the financing of insurance premiums in customary amounts in the ordinary
course of business;

(o) Indebtedness with respect to Standard Securitization Undertakings;

(p) [reserved];

(q) (i) letters of credit issued for the account of Holdings or any of its
Subsidiaries that are outstanding on the Second Amendment Effective Date (and
renewals, extensions and replacements thereof) and set forth on Schedule 6.1(q)
and (ii) other letters of credit issued for the account of Holdings or any of
its Subsidiaries in an aggregate principal face amount not to exceed $35,000,000
outstanding at any time;

(r) other Indebtedness (excluding Permitted Unsecured Indebtedness) of Holdings
and its Subsidiaries in an aggregate principal amount not to exceed $25,000,000
outstanding at any time;

(s) so long as no Event of Default has occurred and is continuing or would
result therefrom, unsecured Indebtedness in an aggregate amount not to exceed
the greater of (i) $200,000,000 and (ii) 4.0% of the Consolidated Net Tangible
Assets of Holdings and its Subsidiaries as of the last day of the most recently
ended Fiscal Quarter for which financial statements are available and have been
delivered pursuant to Section 5.1(b) or Section 5.1(c);

 

101



--------------------------------------------------------------------------------

(t) Indebtedness under Eligible Commodity Hedging Agreements, Interest Rate
Agreements and Currency Agreements; provided, that such Eligible Commodity
Hedging Agreements shall be unsecured; provided further that such Interest Rate
Agreements and Currency Agreements shall be unsecured unless they constitute
Hedge Agreements;

(u) Permitted Seller Notes in an aggregate principal amount not to exceed
$125,000,000 outstanding at any time;

(v) Indebtedness of a Person at the time such Person becomes a Subsidiary of
Holdings or is merged or consolidated with or into Holdings or any of its
Subsidiaries in a transaction otherwise permitted under this Agreement in an
aggregate principal amount not to exceed $150,000,000 outstanding at any time,
in each case outstanding for all Indebtedness incurred pursuant to this clause
(v), and extensions, renewals, refinancing, refunding and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(other than any such increase not exceeding the amount of any fees, OID, if any,
premium, if any, and financing costs relating to such refinancing); provided
that (i) such Indebtedness (other than any such extension, renewal, refinancing,
refunding or replacement) exists at the time such Person becomes a Subsidiary
and is not created in contemplation of such event and (ii) other than guaranties
permitted by Section 6.1(h), neither Holdings, Borrower or any Subsidiaries
(other than the Person that is the obligor on such Indebtedness at the time it
becomes a Subsidiary) shall be liable for such Indebtedness;

(w) Permitted Unsecured Indebtedness, so long as both before and after giving
pro forma effect to the incurrence of such Permitted Unsecured Indebtedness,
(i) no Event of Default shall have occurred and be continuing or result
therefrom and (ii) the Fixed Charge Coverage Ratio as of the last day of the
most recently ended Fiscal Quarter or Fiscal Year for which financial statements
are available and have been delivered pursuant to Section 5.1(b) or
Section 5.1(c) is no less than 2.00:1.00; and

(x) the Existing Unsecured Notes.

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Holdings or any of its
Subsidiaries, whether now owned or hereafter acquired, created or licensed, or
any income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute in
any jurisdiction in or outside of the United States or under any applicable
intellectual property laws, rules or procedures, except:

(a) (i) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document and (ii) Permitted Refinancing Liens;

(b) Liens for Taxes not yet due or, if due, if obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings and reserves
in accordance with GAAP with respect thereto have been provided on the
consolidated books of Holdings;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code, ERISA or a violation of Section 436 of the Internal
Revenue Code or analogous provisions under applicable Laws

 

102



--------------------------------------------------------------------------------

outside of the United States), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of 45
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
and analogous provisions under applicable Laws outside of the United States, or
to secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of Indebtedness for borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not interfere in any
material respect with the ordinary conduct of the business of Holdings or any of
its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property and
analogous filings under applicable Laws outside of the United States;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) non-exclusive outbound licenses of patents, copyrights, trademarks and other
Intellectual Property rights granted by Holdings or any of its Subsidiaries in
the ordinary course of business;

(l) Liens described in Schedule 6.2 and any replacements, renewals or extensions
thereof at any time and from time to time so long as such replacement, renewed
or extended Liens do not extend to any property other than the property covered
by the Liens described in Schedule 6.2;

(m) Liens securing Indebtedness permitted pursuant to Sections 6.1(j) and (k);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;

(n) (i) Liens on (x) assets of Holdings, Borrower, Guarantors or any of their
respective Subsidiaries and Affiliates (other than Exclusive Term Loan
Collateral as defined in the Intercreditor Agreement) securing obligations under
the Revolving Credit Agreement and other Revolving Loan Debt, in each case
subject to the Intercreditor Agreement and (ii) Alternative Facility Liens,
which to the extent required under Section 6.1(m), shall be subject to either
the Intercreditor Agreement (if amended to join the Alternative Facility to the
Intercreditor Agreement), an Alternative Facility

 

103



--------------------------------------------------------------------------------

Intercreditor Agreement or a Permitted Securitization Intercreditor Agreement,
as the case may be; provided that, in no event shall the Lien permitted hereby
securing any Alternative Facilities in respect of South African Subsidiaries
extend to the assets (other than Equity Interests held in such South African
Subsidiaries) of any Person other than such South African Subsidiaries;

(o) in respect of any Permitted Factoring, Liens granted to the relevant Person
to whom assets are sold, and any Liens securing such assets created by such
Person and filings made by such Person in connection therewith, in each case
solely with respect to the accounts receivable actually sold for which cash has
been received by Holdings or its Subsidiaries pursuant to the terms of such
Permitted Factoring;

(p) Liens on insurance policies and the proceeds thereof and unearned premiums
securing the financing of premiums with respect thereto as provided in
Section 6.1(n);

(q) Liens consisting of customary rights of set-off for bankers liens on amounts
on deposit at banks or other financial institutions, to the extent arising by
operation of law or otherwise, incurred in the ordinary course of business;

(r) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h) hereof;

(s) Liens of a collection bank arising in the ordinary course of business under
§4-208 of the Uniform Commercial Code in effect in the relevant jurisdiction and
any analogous right of a collection bank arising by operation of applicable Laws
outside of the United States;

(t) Liens on Cash and Cash Equivalents arising in connection with the cash
collateralization of letters of credit in an amount not to exceed 105% of the
aggregate face amount of the letters of credit permitted pursuant to
Section 6.1(q);

(u) other Liens on assets other than the Collateral, or other Liens subordinated
to the Liens of the Collateral Agent under this Agreement and any liens in favor
of the ABL Agent, securing Indebtedness in an aggregate amount not to exceed
$85,000,000 at any time outstanding;

(v) Liens securing Indebtedness permitted pursuant to Section 6.1(b) of Persons
that are not Credit Parties;

(w) Liens securing not more than 80% of the aggregate principal amount of
Indebtedness permitted pursuant to Section 6.1(r);

(x) title retention arrangements relating to goods or raw materials purchased by
a Credit Party in the ordinary course of business, which secures only the unpaid
purchase price of those goods or raw materials and is scheduled to be, and is,
discharged within 90 days of its creation;

(y) an interest that is a Lien by virtue only of the operation of section 12(3)
of the Australian Personal Property Securities Act 2009 (Cth); and

(z) Liens on the Collateral, on a pari passu or junior basis with the
Obligations (“Permitted Secured Notes Liens”) securing Indebtedness permitted
pursuant to Section 6.1(c); provided, that such Liens are subject to the terms
of a Permitted Secured Notes Intercreditor Agreement.

 

104



--------------------------------------------------------------------------------

6.3. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale,
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (c) any Alternative Facility, the Revolving Credit Agreement,
the Permitted Unsecured Indebtedness and the Existing Unsecured Notes,
(d) Indebtedness permitted pursuant to Section 6.1(v) so long as such
restrictions were in place at the time such Indebtedness was assumed or acquired
and such restrictions are limited to the assets secured thereby (and to no other
assets of the entities or businesses being acquired), (e) any Permitted
Refinancing Indebtedness and any Indebtedness permitted pursuant to
Section 6.1(c) or Section 6.1(s) and (f) restrictions identified on Schedule
6.3, no Credit Party nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, to secure the Obligations.

6.4. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except that (a) any Subsidiary of Holdings may declare and pay dividends
or make other distributions ratably to its equity holders (provided that, other
than in respect of Restricted Junior Payments made with amounts received
directly or indirectly from South African Subsidiaries, no Credit Party or any
of its Subsidiaries may declare and pay dividends pursuant to this
Section 6.4(a) to any Person that is not a Credit Party), (b) any Subsidiary of
Holdings may make Restricted Junior Payments to Holdings or to Tronox LLC to the
extent necessary to permit Holdings or Tronox LLC (i) to pay general
administrative costs and expenses, legal and accounting fees and other general
corporate and overhead expenses incurred by Holdings or Tronox LLC in the
ordinary course of business, (ii) pay franchise taxes and other Tax obligations
or fees required in each case to maintain its corporate existence, (iii) pay
Taxes which are due and payable by Holdings as part of a consolidated group or
due to ownership of any interests in Subsidiaries that are not treated as
corporations for applicable Tax purposes, in each case, to the extent such Taxes
are attributable to Holdings and Subsidiaries of Holdings, (iv) pay auditing
fees and expenses, (v) pay directors fees, expenses and indemnities owing to
directors of Holdings and (vi) pay fees and expenses incurred in connection with
an initial public offering; provided, however that other than due to applicable
law or regulation prohibiting the payment by one or more Subsidiaries of their
proportionate share of Holdings’ liabilities noted in this Section 6.4(b) (or if
any such payment would render one or more Subsidiaries insolvent or reasonably
likely to become insolvent), each Subsidiary of Holdings may not pay more than
its proportionate share of Holdings’ liabilities noted in this Section 6.4(b)),
(c) Holdings or any Subsidiary may make regularly scheduled payments of interest
in respect of the Permitted Seller Notes, the Permitted Unsecured Indebtedness,
unsecured Permitted Refinancing Indebtedness and Indebtedness permitted under
Section 6.1(s) in accordance with the terms of, and only to the extent required
by, the agreement governing such Indebtedness, (d) Holdings or any Subsidiary
may make payments of principal and interest in respect of the extensions of
credit made under the Revolving Credit Agreement and any Alternative Facility in
accordance with the terms thereof, (e) so long as both before and immediately
after giving effect to such Restricted Junior Payment, the Leverage Ratio for
the most recently ended Fiscal Quarter or Fiscal Year for which financial
statements are then available does not exceed 3.00:1.00 and no Event of Default
has occurred and is continuing or would result therefrom, Holdings may make
Restricted Junior Payments in an amount not in excess of the Available Amount,
(f) Holdings may pay dividends to the holders of common stock of Holdings in any
Fiscal Quarter in an amount not to exceed $0.25 per share for each such Fiscal
Quarter (as such amount shall be appropriately adjusted for any stock splits,
stock dividends, reverse stock splits, stock consolidations and similar
transactions), (g) in any Fiscal Year, Holdings may pay dividends to holders of
its common stock in an amount not to exceed 6.0% of the net cash proceeds from
any public offering of

 

105



--------------------------------------------------------------------------------

the common stock of Holdings during such Fiscal Year, (h) no earlier than 12
months following the Second Amendment Effective Date and so long as (i) no Event
of Default has occurred and is continuing or would result therefrom and
(ii) both before and immediately after giving effect to such Restricted Junior
Payment, the Leverage Ratio for the most recently ended Fiscal Quarter or Fiscal
Year for which financial statements are then available does not exceed
3.00:1.00, share repurchases and/or dividends to the shareholders of Holdings in
an aggregate amount during the term of this Agreement not to exceed
$500,000,000, and (i) so long as no Event of Default has occurred and is
continuing or would result therefrom, Holdings may make additional Restricted
Junior Payments in an amount not in excess of $150,000,000 during the term of
this Agreement.

6.5. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Holdings to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Holdings or any other Subsidiary of
Holdings, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Holdings or any other Subsidiary of Holdings, (c) make loans or advances to
Holdings or any other Subsidiary of Holdings, or (d) transfer, lease or license
any of its property or assets to Holdings or any other Subsidiary of Holdings
other than restrictions (i) in agreements evidencing any Permitted Refinancing
Indebtedness and Indebtedness permitted by (v) Section 6.1(j) that impose
restrictions on the property with respect to such Indebtedness,
(w) Section 6.1(k) that impose restrictions on the property so acquired,
(x) Sections 6.1(c), 6.1(m) and 6.1(s) (y) Section 6.1(o) to the extent relating
to the assets serving as collateral for such Securitization and
(z) Section 6.1(w) and 6.1(x), (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement or (iv) described on Schedule 6.5.

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) Investments owned as of the Second Amendment Effective Date (and any
renewals, replacements, refinancing, refundings and reinvestments thereof that
do not increase the principal amount of such Investment) in any Subsidiary of
Holdings; provided, that any renewal, replacement, refinancing or refunding of
Investments in the form of intercompany loans in existence as of the Second
Amendment Effective Date (other than among non-Credit Parties) shall be
evidenced by the Intercompany Note;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or on account of
an Asset Sale otherwise permitted hereunder and (ii) deposits, prepayments and
other credits to suppliers made in the ordinary course of business;

(d) (A) Investments made (x) by any Credit Party to any other Credit Party and
(y) by any Subsidiary that is not a Credit Party to any Credit Party, and
(B) Investments made by any Subsidiary that is not a Credit Party to or in any
other Subsidiary that is not a Credit Party; provided (i) any Investment by or
in a Credit Party in the form of a loan or advance shall be evidenced by an
Intercompany Note and, in the case of a loan or advance by a Credit Party, shall
be subject to a perfected First Priority Lien pursuant to the Collateral
Documents and (ii) any such Investment in the form of a loan or advance by or in
a Credit Party in the form of a loan or advance that is renewed, replaced,
refinanced or refunded shall continue to be evidenced by the Intercompany Note;

 

106



--------------------------------------------------------------------------------

(e) other Investments (which may consist of intercompany loans, equity
contributions, guarantees or other Investments) made by a Credit Party to any
Subsidiary that is not a Credit Party in an aggregate amount not to exceed
$50,000,000 at any time outstanding; provided, (i) any such Investments in the
form of intercompany loans shall be evidenced by an Intercompany Note, and shall
be subject to a perfected First Priority Lien to the extent required under and
pursuant to the Collateral Documents, and (ii) any such Investments in the form
of intercompany loan shall be renewed, replaced, refinanced or refunded so long
as such intercompany loan continues to be evidenced by the Intercompany Note;

(f) [Intentionally omitted];

(g) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business in connection with Holdings’ and its Subsidiaries’
credit card program as in effect on the Second Amendment Effective Date and as
may be revised from time to time in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding; provided that no payments shall be made on
any such loans or advances unless such payment is being made to a Credit Party;

(h) Permitted Acquisitions permitted pursuant to Section 6.8;

(i) each Investment described in Schedule 6.6(i)(1) as of the Second Amendment
Effective Date, and any renewals, replacements, refinancings or refundings
thereof that do not increase the amount of, or require an increase in the amount
of, such Investment; provided however that, for the avoidance of doubt, any
increase in the amount of any Investment referenced in this Section 6.6(i)
(whether such increased Investment is voluntary or committed) shall not be
permitted pursuant to this Section 6.6(i) (without limiting the availability of
other applicable sections of this Section 6.6 to make such increased
Investment);

(j) Investments in a Securitization Subsidiary made in connection with an
Alternative Facility to the extent permitted under Section 6.1(m);

(k) Eligible Commodity Hedging Agreements, Interest Rate Agreements and Currency
Agreements which constitute Investments; provided that (i) such Eligible
Commodity Hedging Agreements shall not be secured by any assets; (ii) such
Interest Rate Agreements and Currency Agreements shall not be secured by any
assets unless they constitute Hedge Agreements; and (iii) Administrative Agent
shall have received a certificate of an Authorized Officer of Tronox US
notifying Administrative Agent of the entry into any such Hedge Agreement;

(l) [Intentionally omitted];

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business, and any Investments consisting
of extensions of credit in the nature of accounts receivable arising from the
granting of trade credit in the ordinary course of business; and

(n) other Investments in an aggregate amount (plus the amount of any
distributions on, proceeds of, or other returns thereon) not to exceed
$150,000,000 at any time; provided that (x) the aggregate amount of Investments
permitted pursuant to this Section 6.6(n) shall be reduced by amounts

 

107



--------------------------------------------------------------------------------

utilized pursuant to Section 6.8(h)(ii)(y) and (y) the amount of Investments
made pursuant to this Section 6.6(n) may be increased by the Available Amount so
long as both before and immediately after giving effect to such Investment made
with the Available Amount (i) no Event of Default has occurred and is continuing
or would result therefrom and (ii) the Leverage Ratio for the most recently
ended Fiscal Quarter or Fiscal Year for which financial statements are then
available does not exceed 3.00:1.00.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.

6.7. [Reserved.]

6.8. Fundamental Changes; Disposition of Assets; Permitted Acquisitions. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
license, exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory, materials and equipment and capital expenditures in
the ordinary course of business) the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any Person or any division
or line of business or other business unit of any Person, except:

(a) (1) any Subsidiary of Holdings (other than Borrower) may be merged with and
into Borrower or any Guarantor Subsidiary or into any Person that, upon such
merger, shall become a Credit Party, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor Subsidiary or to any Person that, in
connection with such transaction, becomes a Credit Party; provided, in the case
of such a merger, (i) in no event shall the jurisdiction of organization of
either the entity being merged into another entity or such surviving entity be
changed (provided, that the foregoing shall not preclude Non-US Entities from
merging into US Entities so long as the surviving entity is a US Entity that is
a Credit Party), (ii) in any merger involving the Borrower, in no event shall
the Borrower not be the continuing or surviving Person, (iii) the Guaranties of
the Obligations and the Collateral securing the Obligations shall not be
adversely affected in any material respect and (iv) any Person that becomes a
Credit Party in connection herewith shall comply with Section 5.10 hereof and
(2) any non-Guarantor Subsidiary (other than Borrower) may be merged with or
into any other non-Guarantor Subsidiary (other than Borrower), or be liquidated,
wound up or dissolved, or all or part of its assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any other non-Guarantor Subsidiary;

(b) sales or other dispositions of assets that do not constitute Asset Sales or
that are expressly carved-out from the definition of “Asset Sale;”

(c) Asset Sales, the proceeds of which are less than $750,000,000 from the
Second Amendment Effective Date until the date of determination; provided that,
with respect to each of the Asset Sales in this clause (c), (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of Holdings (or similar governing body)), (2) no less than 75% thereof
shall be paid in Cash and (3) the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.11(a);

 

108



--------------------------------------------------------------------------------

(d) the liquidation, winding-up or dissolution of the Excluded Entities;

(e) disposals of obsolete, worn out or surplus property;

(f) (i) any license of Intellectual Property in the ordinary course of business
or (ii) the abandonment or other disposition of Intellectual Property in the
ordinary course of business that is no longer material to the conduct of the
business of Holdings and its Subsidiaries as such business is operated;

(g) the discount, write-off or sale of overdue accounts receivables, in each
case in the ordinary course of business;

(h) Permitted Acquisitions; provided that (i) the acquisition target becomes a
Guarantor or, if such Permitted Acquisition is an asset purchase, such assets
are purchased by a Credit Party and in each case the acquired assets are subject
to a First Priority Lien in favor of the Collateral Agent and shall comply with
Section 5.10 or (ii) to the extent that, and only so long as, any acquisition
target is not legally permitted under applicable law to become a Guarantor and
cause its assets to be subject to a First Priority Lien in favor of the
Collateral Agent and comply with Section 5.10, the consideration for such
acquisition targets shall not exceed in the aggregate from the Second Amendment
Effective Date to the date of determination more than (x) $300,000,000 plus
(y) the difference between $150,000,000 and the amount of Investments
outstanding pursuant to Section 6.6(n) plus (z) so long as both before and
immediately after giving effect to such Permitted Acquisition in acquisition
targets that do not become Guarantors no Event of Default has occurred and is
continuing or would result therefrom and the Leverage Ratio for the most
recently ended Fiscal Quarter or Fiscal Year for which financial statements are
then available does not exceed 3.00:1.00, the Available Amount;

(i) Investments made in accordance with Section 6.6 (excluding Section 6.6(h));

(j) (i) Asset Sales described in Schedule 6.8 and (ii) the sale of assets
acquired in a Permitted Acquisition and required to be sold or otherwise subject
to a sale agreement within 24 months of the date of acquisition of such assets;
and

(k) the subordination of the Liens on the Revolving Loan Priority Collateral
securing the Revolving Credit Agreement to the extent required by the
Intercreditor Agreement and the subordination of the Liens on any ABL Collateral
securing any Alternative Facilities to the extent required by the Intercreditor
Agreement or any Alternative Facility Intercreditor Agreement.

6.9. Disposal of Subsidiary Interests. Except for (i) any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8 and (ii) the pledge of its Equity Interests in its
Subsidiaries pursuant to the Revolving Credit Agreement Documents (provided any
such encumbrances are junior and subordinate to the security interest in such
Equity Interests in favor of the Administrative Agent, for the benefit of the
Lenders, to secure the Obligations), any Permitted Refinancing Indebtedness and
any Permitted Secured Notes, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.

 

109



--------------------------------------------------------------------------------

6.10. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Holdings or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Holdings or any of its Subsidiaries) in connection with such
lease.

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Holdings on terms that are less favorable to Holdings or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such a holder or Affiliate; provided, the foregoing restriction shall not
apply to (a) any transaction between Borrower and any Guarantor Subsidiary;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Holdings and its Subsidiaries; (c) compensation
arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business; (d) transactions described in
Schedule 6.11; (e) transactions with one or more Securitization Subsidiaries in
connection with a Permitted Securitization; (f) Restricted Junior Payments
permitted pursuant to Section 6.4; and (g) Investments permitted pursuant to
Section 6.6. Notwithstanding anything in the foregoing to the contrary, no Dutch
Credit Party shall guarantee the obligations of any Person (other than those of
another Dutch Credit Party) in accordance with Section 2:403 of the Dutch Civil
Code (or similar arrangements in other jurisdictions).

6.12. Conduct of Business. From and after the Second Amendment Effective Date,
no Credit Party shall, nor shall it permit any of its Subsidiaries to, engage in
any business other than (i) the businesses engaged in by such Credit Party and
its Subsidiary on the Second Amendment Effective Date and any businesses
similar, related, ancillary, complementary or a reasonable expansion thereof and
(ii) such other lines of business as may be consented to by Requisite Lenders.

6.13. Permitted Activities of Holdings, the Excluded Entities and the UK Joint
Venture Entities.

(a) Holdings shall not (i) incur, directly or indirectly, any Indebtedness or
any other obligation or liability whatsoever other than (A) the Indebtedness and
obligations under this Agreement and the other Credit Documents, (B) any
Permitted Unsecured Indebtedness, the Existing Unsecured Notes and any
Indebtedness and obligations under the Revolving Credit Agreement Documents and
any Alternative Facility Credit Documents, (C) any Permitted Refinancing
Indebtedness, (D) the Indebtedness permitted pursuant to Section 6.1(c) and
obligations with respect thereto and (E) guaranties of Indebtedness permitted
pursuant to Section 6.1(w); (ii) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired, created, leased or licensed
by it other than the Liens created under the Collateral Documents to which it is
a party or permitted pursuant to Section 6.2; (iii) engage in any business or
activity or own any assets other than (A) directly or indirectly holding
(1) 100% of the Equity Interests of Borrower and (2) its other Subsidiaries,
(B) performing its obligations and activities incidental thereto under the
Credit Documents, and to the extent not inconsistent therewith, any Revolving
Credit Agreement Documents or documents governing the Existing Unsecured Notes,
Permitted Unsecured Indebtedness or any Alternative Facility Credit Documents,
any Permitted Refinancing Indebtedness and any Indebtedness permitted pursuant
to Section 6.1(c); and (C) making Restricted Junior Payments and Investments to
the extent permitted by this Agreement; (iv) consolidate with or merge with or
into, or convey, transfer, lease or license all or substantially all its assets
to, any Person; (v) sell or otherwise dispose of any Equity Interests of any of
its Subsidiaries; or (vi) fail to hold itself out to the public as a legal
entity separate and distinct from all other Persons.

 

110



--------------------------------------------------------------------------------

(b) Until the Dutch Opco Guaranty and Collateral Date, notwithstanding anything
else in this Agreement to the contrary, no Credit Party nor any Subsidiary of
any Credit Party (other than the Dutch Opco) may (i) create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness for the benefit of the Dutch Opco, (ii) incur any
Liens or enter into any negative pledges for the benefit of the Dutch Opco,
(iii) make any Restricted Junior Payments to, Investments in, or Asset Sales to,
the Dutch Opco or (iv) merge with or into the Dutch Opco.

(c) Until the Dutch Opco Guaranty and Collateral Date, notwithstanding anything
else in this Agreement to the contrary, (i) no Credit Party nor any Subsidiary
of any Credit Party (other than the Dutch Opco) may make any Restricted Junior
Payments to, Investments in, or Asset Sales to, the Borrower other than solely
to facilitate the payment of any of the Obligations or any obligations under any
Alternative Facility or any other Indebtedness permitted hereunder, and any such
Restricted Junior Payments, Investments or Asset Sales shall only be made to the
Borrower within five Business Days prior to the date of any such payment and
(ii) other than in connection with the funding as of the Second Amendment
Effective Date and as set forth in the letter of direction delivered pursuant to
Section 3.1(n) or the Funding Notice delivered pursuant to Section 3.1(p),
Borrower shall not make any Investments or other payments other than payments of
any of the Obligations or any obligations under any Alternative Facility or any
other Indebtedness permitted hereunder.

(d) In respect of the Excluded Entities, no Credit Party nor any Subsidiary of
any Credit Party (other than another Excluded Entity) may (i) create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness for the benefit of any Excluded Entity,
(ii) incur any Liens or enter into any negative pledges for the benefit of any
Excluded Entity, (iii) make any Restricted Junior Payments to, Investments in,
or Asset Sales to, any Excluded Entity or (iv) merge with or into any Excluded
Entity. Further, no Excluded Entity may, for so long as such Person is a direct
or indirect Subsidiary of any Credit Party: (i) engage in any business from and
after the Closing Date except to the extent (A) it is engaged in such business
prior to the Closing Date or (B) related to any insolvency, liquidation or
dissolution proceedings, (ii) hold or acquire a material amount of assets or
liabilities in excess of any assets or liabilities such Excluded Entity holds as
of the Closing Date, (iii) incur, directly or indirectly, any Indebtedness or
any other obligation or liability whatsoever other than to the extent in
existence as of the Closing Date or (iv) fail to hold itself out to the public
as a legal entity separate and distinct from all other Persons.

(e) In respect of the UK Joint Venture Entities, no Credit Party nor any
Subsidiary of any Credit Party (other than the South African Subsidiaries) may
(i) create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness for the benefit of any UK
Joint Venture Entity, (ii) incur any Liens or enter into any negative pledges
for the benefit of any UK Joint Venture Entity, (iii) make any Restricted Junior
Payments to, or Asset Sales to, any UK Joint Venture Entity, (iv) merge with or
into any UK Joint Venture Entity, (v) make any Investments in any UK Joint
Venture Entity other than, in the case of this clause (v), Investments permitted
pursuant to Section 6.6(d)(B), Section 6.6(e) or Section 6.6(n) in each case
solely in connection with establishing the UK Joint Venture Entities or (vi) in
the case of a UK Joint Venture Entity, make any Investments other than as set
forth in the preceding clause (v) or in the immediately succeeding sentence.
Further, no UK Joint Venture Entity may: (i) engage in any business other than
as expressly permitted under this Section 6.13(e), (ii) hold or acquire any
assets other than (a) an intercompany loan balance owing by the South African
Subsidiaries in favor of one or more of the UK Joint Venture Entities assumed by
such UK Joint Venture Entities in connection with the Acquisition

 

111



--------------------------------------------------------------------------------

(provided the proceeds of such intercompany loan did not originate from a Credit
Party or from the proceeds of a Loan), (b) the proceeds of Restricted Junior
Payments received from the South African Subsidiaries so long as such proceeds
are immediately distributed to such UK Joint Venture Entities’ equity holders on
a pro rata basis and (c) Equity Interests in another UK Joint Venture Entity,
(iii) incur, directly or indirectly, any Indebtedness or any other obligation or
liability whatsoever other than operating expenses incurred in the ordinary
course of business or (iv) fail to hold itself out to the public as a legal
entity separate and distinct from all other Persons.

6.14. Amendments or Waivers of Organizational Documents, Additional Facility
Credit Documents. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, (i) agree to any material amendment, restatement, supplement or
other modification to, or waiver of, any of its Organizational Documents that
would adversely affect the Lenders or their rights in the good faith judgment of
Administrative Agent or the Requisite Lenders after the Second Amendment
Effective Date without obtaining the prior written consent of Requisite Lenders
to such amendment, restatement, supplement or other modification or waiver or
(ii) agree to any amendment, restatement, supplement or other modification to,
or waiver of, or make any payment consistent with an amendment thereof or change
thereto, (a) any Permitted Unsecured Indebtedness, (b) any Permitted Seller
Notes, (c) the Existing Unsecured Notes, (d) any Revolving Credit Agreement
Document to the extent in violation of the Intercreditor Agreement, (e) any
Alternative Facility Credit Document other than as permitted under the
applicable Alternative Facility Intercreditor Agreement, (f) any Indebtedness
permitted under Section 6.1(c) other than as permitted under the Permitted
Secured Notes Intercreditor Agreement with the Administrative Agent entered into
with respect thereto, (g) any Indebtedness permitted under Section 6.1(s) or
6.1(w) or (h) any Permitted Refinancing Indebtedness other than as permitted
under the Permitted Refinancing Debt Intercreditor Agreement entered into in
connection therewith, in each case that would adversely affect the Lenders or
their rights after the Second Amendment Effective Date in the good faith
judgment of the Administrative Agent or the Requisite Lenders without obtaining
the prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver.

6.15. [Reserved.]

6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31.

6.17. Australian Tax Consolidated Group. If it is or becomes a member of an
Australian Tax Consolidated Group, each Credit Party must (a) enter into and
comply with the TSA and the TFA and ensure that a TSA and a TFA are maintained
in full force and effect, (b) not amend the TSA where such variation or
amendment may result in it not being a TSA for the purposes of the Australian
Tax Act, (c) not amend or vary the TSA or the TFA in a manner that could
reasonably be expected to be adverse in any material respect to the Lenders
without the Administrative Agent’s prior written consent (it being understood
and agreed that any such amendment that does not adversely affect in any
material respect a Credit Party’s cash flows or financial condition or its
present or prospective tax liabilities or liabilities under the TSA or TFA shall
be deemed to be not adverse to the Lenders in any material respect) and (d) not
cease to be a party to, or replace or terminate, the TSA or TFA, without the
Administrative Agent’s prior written consent.

6.18. Australian GST Group. If it is or becomes a member of an Australian GST
Group, each Credit Party must (a) enter into and comply with the terms of the
ITSA of which it is a party, (b) provide a copy of the ITSA to the
Administrative Agent within five Business Days of request, (c) ensure that the
ITSA is maintained in full force and effect while such Australian GST Group is
in existence, (d) not amend or vary the ITSA in a manner that could reasonably
be expected to be adverse in any material

 

112



--------------------------------------------------------------------------------

respect to the Lenders without the Administrative Agent’s prior written consent
(it being understood and agreed that any such amendment that does not adversely
affect in any material respect a Credit Party’s cash flows or financial
condition or its present or prospective indirect tax liabilities or liabilities
under the ITSA shall be deemed to be not adverse to the Lenders in any material
respect), (d) not cease to be a party to, or replace or terminate the ITSA,
without the Administrative Agent’s prior written consent, (e) ensure that the
ITSA is in the approved form as determined by the Australian Commissioner of
Taxation from time to time, (f) ensure that Contribution Amounts are determined
on a reasonable basis, and (g) ensure that the representative member of such
Australian GST Group provides a copy of the ITSA to the Australian Commissioner
of Taxation within 14 days of request or within such other time required by the
Australian Commissioner of Taxation.

 

  SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

 

113



--------------------------------------------------------------------------------

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default and,
at the Administrative Agent’s discretion, may enforce this Guaranty prior to
enforcing any rights against the Borrower;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed

 

114



--------------------------------------------------------------------------------

Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such
Beneficiary in respect hereof or the Guaranteed Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith or the applicable Hedge
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedge Agreements;
and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, void, invalid or unenforceable in any respect
(including, without limitation, as a result of Borrower’s violation of any law
regarding corporate benefit, thin capitalization or financial assistance
prohibitions or other laws); (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Hedge Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

115



--------------------------------------------------------------------------------

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of 115
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of any Credit Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto (including, without
limitation, as a result of Borrower’s violation of any law regarding corporate
benefit, thin capitalization or financial assistance prohibitions or other laws)
or by reason of the cessation of the liability of Borrower or any other
Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Borrower or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including any such right of contribution as contemplated
by Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at

 

116



--------------------------------------------------------------------------------

any time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower. Any Loan may be continued from time to
time, and any Hedge Agreements may be entered into from time to time, in each
case without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Hedge Agreement is entered into, as the case
may be. No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of Borrower. Each Guarantor has adequate means to obtain information
from Borrower on a continuing basis concerning the financial condition of
Borrower and its ability to perform its obligations under the Credit Documents
and the Hedge Agreements, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.

7.11. Bankruptcy, Etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would

 

117



--------------------------------------------------------------------------------

have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof (other than a disposition to
another Credit Party not constituting a merger or consolidation with and into
such Credit Party), the Guaranty of such Guarantor (or such successor in
interest, as the case may be) hereunder shall automatically be discharged and
released without any further action by any Beneficiary or any other Person
effective as of the time of such disposition. At the sole cost and expense of
Borrower, the Administrative Agent and the Collateral Agent shall deliver any
such termination or release documentation as the Credit Party may reasonably
request to evidence such termination and release, and return to the Credit Party
any related Collateral that is in the Collateral Agent’s possession.

7.13. Dutch Limitations. Any guarantee, indemnity or other obligation provided
hereunder by a Guarantor organized or incorporated under the laws of The
Netherlands shall be deemed not to be provided by such Guarantor to the extent
that the same would constitute a breach of the financial assistance prohibitions
under Dutch law or under any other applicable financial assistance rules under
any applicable law, and the provisions of this Agreement and the other Credit
Documents shall be construed accordingly; for the avoidance of any doubt, it is
expressly acknowledged that the relevant Guarantor will continue to provide its
guarantee, indemnity and other obligations hereunder to the extent doing so does
not constitute a violation of such prohibitions.

7.14. English Law Limitations. Notwithstanding anything to the contrary in this
Agreement or the other Credit Documents, the obligations and liabilities of any
Guarantor incorporated in England and Wales under Section 7.01 shall not apply
to the extent that it would result in any such obligations and liabilities
constituting financial assistance within the meaning of sections 678 or 679 of
the Companies Act of 2006.

 

  SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five days after the date due; or

 

118



--------------------------------------------------------------------------------

(b) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, Sections 5.1(b),
(c), (d) or (h)(i), Section 5.2, Section 5.9, Section 5.14 or Section 6; or

(c) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(d) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an officer of Holdings or Tronox US
becoming aware of such default or (ii) receipt by Holdings of notice from
Administrative Agent or any Lender of such default; or

(e) Reserved; or

(f) Involuntary Bankruptcy, Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Material Entity in an involuntary case under any Debtor Relief Laws now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law or law in any
other jurisdiction; (ii) an involuntary case shall be commenced against any
Material Entity under any Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of an administrator, receiver, liquidator or manager, sequestrator,
trustee, custodian or other officer having similar powers over any Material
Entity, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
administrator, receiver, liquidator or manager, trustee or other custodian of
any Material Entity for all or a substantial part of its property; or a warrant
of attachment, execution or similar process shall have been issued against any
substantial part of the property of any Material Entity, and any such event
described in this clause (ii) above (other than in relation to a Credit Party
incorporated under the laws of England and Wales) shall continue for sixty days
without having been dismissed, bonded or discharged; (iii) in the case of any
Material Entity incorporated under the laws of England and Wales, any legal
proceedings or other procedure or step is taken in relation to the suspension of
payments, a moratorium of any indebtedness, winding-up dissolution,
administration or reorganization (whether by a scheme of arrangement or
otherwise) or compromise, composition or assignment with creditors; or (iv) any
analogous step or procedure shall be taken under the laws of any jurisdiction in
respect of any Material Entity; or

(g) Voluntary Bankruptcy, Appointment of Receiver, Etc. (i) Any Material Entity
shall have an order for relief entered with respect to it or shall commence a
voluntary case under any Debtor Relief Laws now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver,
administrator, liquidator, manager, trustee or other custodian for all or a
substantial part of its property; or any Material Entity shall make any
assignment for the benefit of creditors; (ii) any Material Entity shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due or suspends or threatens to suspend making
payments of its debts; or the board of directors (or similar governing body) of
any Material Entity (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.1(f); or (iii) any analogous step or procedure shall be taken
under the laws of any jurisdiction in respect of any Material Entity; or

 

119



--------------------------------------------------------------------------------

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process individually or in the aggregate in excess of $50,000,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has not denied coverage) shall be entered or
filed against Holdings or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty days (or in any event later than five days prior to the date of
any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party that is a Material Entity decreeing the dissolution or split up of
such Credit Party and such order shall remain undischarged or unstayed for a
period in excess of thirty days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of an amount that would reasonably be
expected to have a Material Adverse Effect; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest pursuant to Section 430(k) or 436 of the Internal
Revenue Code or ERISA that could reasonably be expected to have a Material
Adverse Effect; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents; or

(m) Defaults in Other Agreements. (A) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on
(or, in respect of any Indebtedness set forth in clause (xi) of the definition
of “Indebtedness,” any other amount), including any payment in settlement,
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1(a)) in an aggregate principal amount (or Net
Mark-to-Market Exposure) of $50,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (B) breach or default by any Credit Party
with respect to any other material term of (1) one or more items of Indebtedness
in the individual or aggregate principal amounts (or Net Mark-to-Market
Exposure) referred to in clause (A) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying

 

120



--------------------------------------------------------------------------------

obligation, as the case may be; provided that, notwithstanding the foregoing,
solely with respect to the failures, breaches and defaults set forth in this
Section 8.1(m) as they relate to the Revolving Credit Agreement in existence as
of the Second Amendment Effective Date agented by UBS AG, New York Branch, and
only if Holdings and its Subsidiaries are at such time holding Available Cash in
excess of the amount necessary to satisfy in full all obligations thereunder and
under all other Revolving Loan Debt, then any such failure, breach or default
under such Revolving Credit Agreement (v) that is not related to a failure to
pay when due any principal, interest or other amount thereon, (w) that is not
related to any bankruptcy, dissolution or insolvency event, (x) with respect to
which no party has accelerated payment, terminated commitments or exercised any
remedies, (y) for which there is no grace period under the terms of such
Revolving Credit Agreement and (z) that but for the applicability of this
proviso would create an Event of Default under this Section 8.1(m), shall not
create an Event of Default under this Section 8.1(m) until the date that is two
Business Days after the date of any such failure, breach or default under such
Revolving Credit Agreement.

THEN (1) upon the occurrence of any Event of Default described in Section 8.1(f)
or 8.1(g), automatically, and (2) upon the occurrence and during the continuance
of any other Event of Default, at the request of (or with the consent of)
Requisite Lenders, upon notice to Holdings by Administrative Agent, (A) each of
the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest and premium on the Loans and (II) all other Obligations;
and (B) Administrative Agent may cause Collateral Agent to enforce any and all
Liens and security interests created pursuant to Collateral Documents.

8.2. Application of Proceeds. Subject to the Intercreditor Agreement and any
Other Intercreditor Agreement, all proceeds received by the Collateral Agent in
the event that an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1 and in respect of any sale of, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Collateral Agent against, the Obligations in the following order
of priority: first, to the payment of all costs and expenses of such sale,
collection or other realization, including reasonable compensation to the
Collateral Agent and its agents and counsel, and all other expenses, liabilities
and advances made or incurred by the Collateral Agent in connection therewith,
and all amounts for which the Collateral Agent is entitled to indemnification
hereunder or under any or all of the Collateral Documents (in its capacity as
the Collateral Agent and not as a Lender) and all advances made by the
Collateral Agent under any of the Collateral Documents for the account of the
applicable Credit Party, and to the payment of all costs and expenses paid or
incurred by the Collateral Agent in connection with the exercise of any right or
remedy hereunder or under any Collateral Document, all in accordance with the
terms hereof or thereof; second, to the extent of any excess of such proceeds,
to the payment of all other Obligations for the ratable benefit of the Secured
Parties; and third, to the extent of any excess of such proceeds, to the payment
to or upon the order of the applicable Credit Party or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

  SECTION 9. AGENTS

9.1. Appointment of Agents. Goldman Sachs, UBS Securities, CS Securities and RBC
Capital Markets are hereby appointed as Arranger hereunder, and each Lender
hereby authorizes Goldman Sachs, UBS Securities, CS Securities and RBC Capital
Markets to act as Arranger in accordance with the terms hereof and the other
Credit Documents. Goldman Sachs is hereby appointed Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents and each Lender
hereby authorizes Goldman Sachs to act as Administrative Agent and Collateral
Agent in accordance with the terms hereof and the other Credit Documents.
Goldman Sachs, UBS Securities, CS

 

121



--------------------------------------------------------------------------------

Securities and RBC Capital Markets are hereby appointed as Bookrunner hereunder,
and each Lender hereby authorizes Goldman Sachs, UBS Securities, CS Securities
and RBC Capital Markets to act as Bookrunner in accordance with the terms hereof
and the other Credit Documents. Goldman Sachs, UBS Securities, CS Securities and
RBC Capital Markets are hereby appointed Syndication Agent hereunder and under
the other Credit Documents and each Lender hereby authorizes Goldman Sachs, UBS
Securities, CS Securities and RBC Capital Markets to act as Syndication Agent in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings or any of its Subsidiaries. Each Syndication Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates. As of the Closing Date, none
of (i) Goldman Sachs, in its capacity as Arranger, Bookrunner and Syndication
Agent, (ii) UBS Securities, in its capacity as Arranger, Bookrunner and
Syndication Agent, (iii) CS Securities, in its capacity as Arranger, Bookrunner
and Syndication Agent, or (iv) RBC Capital Markets, in its capacity as Arranger,
Bookrunner and Syndication Agent, shall have any obligations but shall be
entitled to all benefits of this Section 9. Each of Syndication Agent, Arranger,
any Bookrunner and any Agent described in clause (g) of the definition thereof
may resign from such role at any time, with immediate effect, by giving prior
written notice thereof to Administrative Agent and Borrower.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein. Without limiting the foregoing, each
Lender and Agent (and by their acceptance of the benefits of the Collateral
Documents, each Secured Party) irrevocably authorizes the Administrative Agent
and the Collateral Agent, in each such Agent’s reasonable discretion, to
(a) enter into one or more amendments to the Intercreditor Agreement to join an
Alternative Facility thereto, (b) enter into such amendments to the
Intercreditor Agreement, or enter into a new Intercreditor Agreement that
replaces the Intercreditor Agreement in existence as of the Second Amendment
Effective Date, to reflect such changes as may be reasonably agreed with any
successor or replacement ABL Agent or any ABL Agent for a revolving credit
facility that has refinanced the Revolving Credit Agreement in existence as of
the Second Amendment Effective Date (with such new Intercreditor Agreement
meeting the requirements of Section 6.1(m)), (c) enter into one or more
Alternative Facility Intercreditor Agreements meeting the requirements set forth
in Section 6.1(m), (d) enter into one or more Permitted Securitization
Intercreditor Agreements meeting the requirements set forth in Section 6.1(m),
(e) enter into one or more Permitted Secured Notes Intercreditor Agreements in
respect of Indebtedness permitted under Section 6.1(c) or Permitted Refinancing
Debt Intercreditor Agreements in respect of Permitted Refinancing Indebtedness
and (f) subject to Section 10.5(b)(viii), enter into one or more agreements, or
amendments to Collateral Documents, that subordinate (or, to the extent such
subordination is not permitted or customary in the relevant jurisdiction,
release) any Liens in favor of the Collateral Agent for the benefit of the
Secured Parties in any ABL Collateral to Liens securing obligations under the
Revolving Credit Agreement or any Alternative Facility Liens, or enter into
amendments to Collateral

 

122



--------------------------------------------------------------------------------

Documents that otherwise account for Liens securing obligations under the
Revolving Credit Agreement or any Alternative Facility Liens (so long as not
inconsistent with the Lien priorities contemplated hereby in respect of ABL
Collateral).

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof. Borrower acknowledges that prior to the Second Amendment
Effective Date, it assisted Goldman Sachs, in its capacity as Arranger (with
“left” side designation), in connection with the syndication of the Loans,
including, without limitation preparing (i) one or more information packages
regarding the business, operations, financial projections and prospects of
Holdings and its Subsidiaries (collectively, the “Confidential Information
Memorandum”) and (ii) all information relating to the transactions contemplated
hereunder prepared by or on behalf of Holdings and its Subsidiaries deemed
reasonably necessary by Goldman Sachs to complete the syndication of the Loans.
Borrower acknowledges that it is solely responsible for the contents of any such
Confidential Information Memorandum and all other information, documentation or
materials delivered to Goldman Sachs by or on behalf of Holdings and its
Subsidiaries in connection therewith (collectively, the “Information”) and
acknowledges that Goldman Sachs will be using and relying upon the Information
without independent verification thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its

 

123



--------------------------------------------------------------------------------

Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment; Affiliated
Lenders.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and its
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

124



--------------------------------------------------------------------------------

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Term Loans on the
Closing Date, funding its Second Amendment Effective Date Term Loans on the
Second Amendment Effective Date or funding any New Term Loans, as the case may
be, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, Requisite Lenders or Lenders, as applicable, on the Closing Date,
the Second Amendment Effective Date or as the date of funding of such New Term
Loans. Notwithstanding anything herein to the contrary, each Lender also
acknowledges that the Lien and security interest granted to the Collateral Agent
pursuant to the US Pledge and Security Agreement and the other Collateral
Documents and the exercise of any right or remedy by the Collateral Agent under
any of the foregoing are subject to the provisions of any Intercreditor
Agreement (and, if in effect, any Other Intercreditor Agreement). In the event
of a conflict between the terms of any Intercreditor Agreement (or any Other
Intercreditor Agreement) (on the one hand), this Agreement or any Collateral
Documents (on the other hand), the terms of any Intercreditor Agreement (or any
Other Intercreditor Agreement) shall govern and control.

(c) In connection with any assignment to or by a Material Affiliated Lender,
Holdings, Borrower or any Subsidiary pursuant to this Agreement, such Material
Affiliated Lender, Holdings, Borrower or such Subsidiary shall make
representations and warranties to Administrative Agent and the Lenders that, as
of the effective date of such assignment, it is not in possession of any
information regarding any Credit Party, its assets, its ability to perform its
Obligations or any other matter that may be material to a decision by any Lender
to enter into any Assignment and Acceptance, or participate in any of the
transactions contemplated thereby, that has not previously been disclosed to
Administrative Agent and the Lenders. Each Lender acknowledges that Affiliated
Lenders, Holdings, Borrower and its Subsidiaries are Eligible Assignees
hereunder and may purchase Loans hereunder from Lenders from time to time,
subject to the restrictions set forth in the definition of Material Affiliated
Lender, as the case may be, this Section 9.5 and Section 10.6(i), and any such
assignments to or from such Affiliated Lender, Holdings, Borrower or any of its
Subsidiaries shall be made pursuant to an Affiliate Assignment Agreement.

(d) [Reserved.]

(e) Each Lender acknowledges and agrees that so long as it qualifies as a
Material Affiliated Lender, it will not be able (a) to consent to any amendment,
modification, waiver, consent or other such action with respect to any of the
terms of this Agreement or any other Credit Document (it being understood and
agreed that the vote of such Material Affiliated Lender shall be treated as set
forth in the definition of “Requisite Lenders”), (b) to require any Agent or
other Lender to undertake any action (or refrain from taking any action) with
respect to this Agreement or any other Credit Document, (c) otherwise vote on
any matter related to this Agreement or any other Credit Document (it being
understood and agreed that the vote of such Material Affiliated Lender shall be
treated as set forth in the definition of “Requisite Lenders”), (d) attend any
meeting with any Agent or Lender or receive any information from any Agent or
Lender or (e) make or bring any claim, in its capacity as Lender, against the
Agent or any Lender with respect to the duties and obligations of such Persons
under the Credit Documents, but no amendment, modification or waiver shall
deprive any Material Affiliated Lender of its share of any payments which the
Lenders are entitled to share on a pro rata basis hereunder. Furthermore, the
right of each Lender to make assignments to any Material Affiliated Lender shall
be subject to the additional limitation that the aggregate principal amount of
Loans purchased by assignment and held by Material Affiliated Lenders at any one
time may not exceed 25% of the outstanding principal amount of all Loans.

 

125



--------------------------------------------------------------------------------

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent and Collateral Agent. (a) Administrative
Agent shall have the right to resign at any time by giving prior written notice
thereof to Lenders and Tronox US and Administrative Agent may be removed at any
time with or without cause by an instrument or concurrent instruments in writing
delivered to Borrower and Administrative Agent and signed by Requisite Lenders.
Administrative Agent shall have the right to appoint a financial institution to
act as Administrative Agent and/or Collateral Agent hereunder, subject to the
reasonable satisfaction of Tronox US and Requisite Lenders, and Administrative
Agent’s resignation shall become effective on the earliest of (i) 45 days after
delivery of the notice of resignation (regardless of whether a successor has
been appointed or not), unless such date is extended by Administrative Agent in
its sole and absolute discretion, (ii) the acceptance of such successor
Administrative Agent by Tronox US and Requisite Lenders or (iii) such other
date, if any, agreed to by Requisite Lenders. Upon any such notice of
resignation or any such removal, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, Requisite Lenders
shall have the right, subject to the prior written consent of Tronox US, to
appoint a successor Administrative Agent. If neither Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, Requisite
Lenders shall be deemed to have succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that, until a successor Administrative Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Administrative Agent in its role as Collateral Agent on behalf of the Lenders
under any of the Collateral Documents shall continue to be held by the retiring
Collateral Agent as nominee until such time as a successor Collateral Agent is
appointed. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent and the
retiring or removed Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all sums, Securities and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Credit Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder.

 

126



--------------------------------------------------------------------------------

Except as provided above, any resignation or removal of Goldman Sachs or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of Goldman Sachs or its successor as Collateral
Agent. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. Any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and Tronox US, and Collateral
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Tronox US and Collateral Agent
signed by Requisite Lenders. Administrative Agent shall have the right to
appoint a financial institution as Collateral Agent hereunder, subject to the
reasonable satisfaction of Tronox US and Requisite Lenders and Collateral
Agent’s resignation shall become effective on the earliest of (i) 45 days after
delivery of the notice of resignation (unless such date is extended by
Collateral Agent in its sole and absolute discretion), (ii) the acceptance of
such successor Collateral Agent by Tronox US and Requisite Lenders or (iii) such
other date, if any, agreed to by Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, subject
to the prior written consent of Tronox US, to appoint a successor Collateral
Agent. Until a successor Collateral Agent is so appointed by Requisite Lenders
or Administrative Agent, any collateral security held by Collateral Agent on
behalf of the Lenders under any of the Credit Documents shall continue to be
held by the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. Borrower agrees
that it shall cooperate with the foregoing to the extent reasonably requested by
the successor Collateral Agent. After any retiring or removed Collateral Agent’s
resignation or removal hereunder as the Collateral Agent, the provisions of this
Agreement and the Collateral Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral,
the Intercreditor Agreement, any Other Intercreditor Agreement and the other
Collateral Documents; provided that neither Administrative Agent nor Collateral
Agent shall owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any holder of Obligations with
respect to any Hedge Agreement. Subject to Section 10.5, without further written
consent or authorization from any Secured Party, Administrative Agent or
Collateral

 

127



--------------------------------------------------------------------------------

Agent, as applicable may execute any documents or instruments necessary to
(i) in connection with a sale or disposition of assets permitted by this
Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented, (ii) subordinate the Collateral Agent’s
Liens on the Revolving Loan Priority Collateral and the ABL Collateral in
connection with the incurrence of the Revolving Credit Agreement and any
Alternative Facilities (or, to the extent such subordination is not permitted or
customary in the relevant jurisdiction, release such Liens on the Revolving Loan
Priority Collateral or the ABL Collateral, as applicable), or (iii) release any
Guarantor from the Guaranty pursuant to Section 7.12 or with respect to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented. Each Secured Party understands,
acknowledges and agrees that arrangements may be put in place whereby the
Revolving Loan Priority Collateral and/or the ABL Collateral may be sold
pursuant to the Revolving Credit Agreement or an Alternative Facility, which
arrangements, if in existence, shall be subject to terms and conditions of the
Intercreditor Agreement or the Alternative Facility Intercreditor Agreement. The
terms of the Intercreditor Agreement or the Alternative Facility Intercreditor
Agreement may provide, in the event of any conflict between the terms of such
Intercreditor Agreement or such Alternative Facility Intercreditor Agreement and
any of the Credit Documents, the provisions of such intercreditor agreement(s)
shall govern and control. Each Secured Party authorizes and instructs
Administrative Agent and Collateral Agent to enter into the Intercreditor
Agreement and any Other Intercreditor Agreement on behalf of the Secured Parties
in accordance with this Agreement (and consents to the terms contained therein)
and to take all actions (and execute all documents) required (or deemed
advisable) by it in accordance with the terms of such intercreditor
agreement(s).

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder and under any of the Credit Documents
may be exercised solely by Administrative Agent or Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii),
Section 1129(b)(2)(a)(iii) or otherwise of the Bankruptcy Code), Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii), Section 1129(b)(2)(a)(iii) or
otherwise of the Bankruptcy Code) may be the purchaser or licensor of any or all
of such Collateral at any such sale or other disposition and Collateral Agent,
as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from Requisite Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by Collateral Agent at such sale or other disposition.

(c) Rights under Hedge Agreements. No Hedge Agreement will create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 8.2 and Section 10.5(c)(i) of this Agreement. By accepting
the benefits of the Collateral, such Lender Counterparty shall be deemed to have
appointed Collateral Agent as its agent and agreed to be bound by the Credit
Documents as a Secured Party, subject to the limitations set forth in this
clause (c).

 

128



--------------------------------------------------------------------------------

(d) Release of Collateral and Guarantees upon Payment in Full of the
Obligations; Termination of Credit Documents. Notwithstanding anything to the
contrary contained herein or any other Credit Document, when all Obligations
(other than obligations in respect of any Hedge Agreement and any unasserted
contingent indemnification and unasserted reimbursement obligations) have been
paid in full and all Commitments hereunder have been terminated, upon request of
Borrower, Administrative Agent shall (without notice to, or vote or consent of,
any Lender, or any affiliate of any Lender that is a party to any Hedge
Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations provided
for in any Credit Document, whether or not on the date of such release there may
be outstanding Obligations in respect of Hedge Agreements. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower or any Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

(e) Release of Collateral in respect of Permitted Dispositions. Upon any
disposition of property permitted by this Agreement (other than to another
Credit Party), the Liens granted pursuant to the Collateral Documents in respect
of such disposed property shall be deemed to be automatically released and such
property shall automatically revert to the applicable Credit Party with no
further action on the part of any Person. The Collateral Agent shall, at the
applicable Credit Party’s expense, execute and deliver or otherwise authorize
the filing of such documents as such Credit Party shall reasonably request to
effectuate the release set forth in the immediately preceding sentence, in form
and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments to evidence such release.

(f) No Duty of Collateral Agent regarding Collateral. The Collateral Agent shall
not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Collateral Agent’s
Lien thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

9.9. Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party,

 

129



--------------------------------------------------------------------------------

Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due Administrative Agent under Sections 2.8, 10.2 and 10.3)
allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.8, 10.2 and 10.3. To the extent that the payment of any such
compensation, expenses, disbursements and advances of Administrative Agent, its
agents and counsel, and any other amounts due Administrative Agent under
Sections 2.8, 10.2 and 10.3 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

  SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent or Administrative
Agent, shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Credit Document, and in the case of any Lender, the address
as indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served or sent by
telefacsimile (except for any notices sent to Administrative Agent) or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile, or three Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, no notice to any Agent shall be effective until received by such
Agent; provided

 

130



--------------------------------------------------------------------------------

further, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to
Section 9.3(c) as designated by Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each Credit Party, each Lender and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

 

131



--------------------------------------------------------------------------------

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Holdings, its Subsidiaries or their securities for
purposes of United States federal or state securities laws.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all documented, actual and
reasonable costs and expenses incurred in connection with the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all the costs of furnishing all
opinions by counsel for Borrower and the other Credit Parties; (c) the
reasonable, documented fees, expenses and disbursements of counsel to Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower; (d) all the actual costs and
reasonable expenses of creating, perfecting, recording, maintaining and
preserving Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and Taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the actual and reasonable costs, fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; (f) all the actual and
reasonable costs and expenses (including the reasonable, documented fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (g) all other actual and
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Term Loans (and any New Term Loans, if applicable) and Term
Loan Commitments (and any New Term Loan Commitments, if applicable) and the
transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto and (h) after the occurrence of a Default
or an Event of Default, all costs and expenses, including reasonable attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings; provided that, notwithstanding the
foregoing, any charges of external counsel to any of the Agents or the Lenders
that any Credit Party is obligated to pay pursuant to this Section 10.2 shall in
any event be limited to one primary counsel for the Administrative Agent and the
Collateral Agent, one local counsel in each relevant jurisdiction for the
Administrative Agent and the Collateral Agent and one additional counsel if one
or more conflicts of interest arise, and in connection with any contemplated or
actual acceleration of Loans or contemplated or actual exercise of remedies and
without limiting the foregoing and absent conflicts among Lenders, one
additional primary counsel for the Lenders (in their capacity as such and taken
as a whole).

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and the

 

132



--------------------------------------------------------------------------------

officers, partners, members, directors, trustees, advisors, employees, agents,
sub-agents and Affiliates of each Agent and each Lender (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities; provided, no Credit Party
shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
(i) the gross negligence or willful misconduct of that Indemnitee or (ii) the
material breach by that Indemnitee of its funding obligations hereunder, in each
case as determined by a final, non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent,
Arranger and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Holdings and Borrower hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c) Each Credit Party also agrees that no Lender, Agent nor their respective
Affiliates, directors, employees, attorneys, agents or sub-agents will have any
liability to any Credit Party or any person asserting claims on behalf of or in
right of any Credit Party or any other person in connection with or as a result
of this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender, Agent
or their respective Affiliates, directors, employees, attorneys, agents or
sub-agents in performing its obligations under this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein; provided, however, that in no event will such
Lender, Agent, or their respective Affiliates, directors, employees, attorneys,
agents or sub-agents have any liability for any indirect, consequential, special
or punitive damages in connection with or as a result of such Lender’s, Agent’s
or their respective Affiliates’, directors’, employees’, attorneys’, agents’ or
sub-agents’ activities related to this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time, in each case subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed), without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived to the full
extent permitted by applicable law, to set off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time

 

133



--------------------------------------------------------------------------------

held or owing by such Lender to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender, and participations therein and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto, and participations therein or with any other Credit Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any amounts in
respect of any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of
them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its Affiliates under this Section 10.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and (c), no amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall be effective without the written concurrence of Requisite
Lenders; provided that Administrative Agent may, with the consent of Borrower
only, amend, modify or supplement this Agreement or any other Credit Document to
cure any ambiguity, omission, defect or inconsistency (as reasonably determined
by Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender or the Lenders shall have
received at least three Business Days’ prior written notice thereof and
Administrative Agent shall not have received, within three Business Days of the
date of such notice to the Lenders, a written notice from the Requisite Lenders
stating that the Requisite Lenders object to such amendment.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) amend the definition of “Maturity Date;”

(ii) waive, reduce or postpone any Installment;

(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7) or
any fee or any premium payable hereunder;

(iv) extend the time for payment of any such interest, fees or premium;

(v) reduce the principal amount of any Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

 

134



--------------------------------------------------------------------------------

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share;” provided
that, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments
and the Term Loans are included on the Second Amendment Effective Date;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents and except in connection with a “credit bid”
undertaken by the Collateral Agent at the direction of the Requisite Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii),
Section 1129(b)(2)(a)(iii) or otherwise of the Bankruptcy Code or other sale or
disposition of assets in connection with an enforcement action with respect to
the Collateral permitted pursuant to the Credit Documents (in which case only
the consent of the Requisite Lenders will be needed for such release); or

(ix) consent to the assignment or transfer by (1) any Credit Party (other than
Holdings or Borrower) to any Person that is not Holdings or a Subsidiary of
Holdings or (2) Holdings or Borrower to any Person of any of its rights and
obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vi), (vii),
(viii) and (ix).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) other than in respect of amendments, modifications or waivers to the
Intercreditor Agreement or any Other Intercreditor Agreement that affect all
holders of Obligations equally, amend, modify or waive this Agreement or the
Collateral Documents so as to alter the ratable treatment of Obligations arising
under the Credit Documents and Obligations arising under Hedge Agreements or the
definition of “Lender Counterparty,” “Hedge Agreement,” “Obligations,” or
“Secured Obligations” (as defined in any applicable Collateral Document (other
than the Intercreditor Agreement or any Other Intercreditor Agreement)) in each
case in a manner adverse to any Lender Counterparty with Obligations then
outstanding without the written consent of any such Lender Counterparty; or

(ii) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to any Agent or Arranger, or any other provision hereof as the
same applies to the rights or obligations of any Agent or Arranger, in each case
without the consent of such Agent or Arranger, as applicable.

(d) Refinancing Amendments. In addition, notwithstanding Sections 10.5(a),
(b) and (c), this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the Replacement
Term Loans (as defined below) to permit the refinancing of any portion of the
outstanding Term Loans (“Refinanced Term Loans”) with a replacement term loan
(“Replacement Term Loans”) hereunder; provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (ii) the Applicable Margin with respect to
such Replacement Term Loans (or similar interest rate spread applicable to such
Replacement Term Loans) shall not be higher than the Applicable Margin for such
Refinanced Term Loans (or similar interest rate spread applicable to such
Refinanced Term Loans) immediately prior to such refinancing plus 0.50% per
annum, (iii) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the

 

135



--------------------------------------------------------------------------------

Weighted Average Life to Maturity of such Refinanced Term Loans at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Term Loans)
and (iv) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

(e) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

(f) Schedules. Notwithstanding anything in this Section 10.5 to the contrary,
(i) Holdings may supplement each of Schedule 4.1, 4.2, 4.12, 4.15(a) and 4.28
(without the consent of any Lender or Agent) as set forth in clause (ii) of the
penultimate sentence of Section 5.10(b), and (ii) Holdings or Tronox US may
update Schedule 1.1(a) from time to time and such schedule shall be, on the
Business Day that is five Business Days after the date such updated schedule is
distributed to the Lenders, deemed effective without the consent of any Credit
Party, any Agent or any Lender (subject to the limitations set forth in the
definition of “Direct Competitor”).

(g) Extension Amendments. Nothing in this Section 10.5 shall be deemed to limit
any Credit Party or the Administrative Agent from entering into any Extension
Amendments (including, without limitation, to amend the definition of “Maturity
Date” to reflect any such Extension) to effectuate the Extensions contemplated
by Section 2.22 hereof, and the Lenders hereby irrevocably authorize
Administrative Agent to enter into such amendments on their behalf.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
(i) any Credit Party (other than Holdings or Borrower) to any Person that is not
Holdings or a Subsidiary of Holdings or (ii) Holdings or Borrower to any Person
without the prior written consent of all Lenders. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, Affiliates of each of the
Agents and Lenders and other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding Tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d). Each assignment shall be recorded in the

 

136



--------------------------------------------------------------------------------

Register promptly following receipt by Administrative Agent of the fully
executed Assignment Agreement and all other necessary documents and approvals,
prompt notice thereof shall be provided to Borrower and a copy of such
Assignment Agreement shall be maintained, as applicable. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.
Notwithstanding anything to the contrary contained in this Agreement, the
Obligations are registered obligations and the right, title and interest of the
Lenders in and to such Obligations shall be transferable only in accordance with
the terms hereof. This Section 10.6(b) shall be construed so that the
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitments or Loans owing to it or
other Obligations subject to the applicable provisions of Section 9.5 and this
Section 10.6 (provided, however, that pro rata assignments shall not be required
and each assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any applicable Loan and any
related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent; provided, that each such assignment pursuant to this Section 10.6(c)(ii)
shall be in an aggregate amount of not less than $1,000,000 (or such lesser
amount as may be agreed to by Borrower and Administrative Agent or as shall
constitute the aggregate amount of the Loan of the assigning Lender) with
respect to the assignment of Loans.

(d) Mechanics.

(i) Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.17(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to Goldman Sachs or any Affiliate thereof or (z) in the case
of an assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by

 

137



--------------------------------------------------------------------------------

the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full Pro Rata Share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Second Amendment Effective
Date or as of the Assignment Effective Date that (i) it is an Eligible Assignee;
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6 (and any applicable provisions of Section 9.5), as of the
“Assignment Effective Date” (i) the assignee thereunder shall have the rights
and obligations of a “Lender” hereunder to the extent of its interest in the
Loans and Commitments as reflected in the Register and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned to the assignee, relinquish its rights (other than any rights which
survive the termination hereof under Section 10.9) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); and (iii) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new outstanding Loans of the assignee and/or the
assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for U.S. federal income tax purposes as an
agent of Borrower, maintain a register on which it records the name and address
of each participant and the principal amounts of each participant’s
participation interest with respect to the Loan (each, a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting

 

138



--------------------------------------------------------------------------------

reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. Unless
otherwise required by the Internal Revenue Service, any disclosure required by
the foregoing sentence shall be made by the relevant Lender directly and solely
to the Internal Revenue Service. The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of a
participation with respect to the Loan for all purposes under this Agreement,
notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement or
(C) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.15(c), 2.16 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent (not to be unreasonably withheld or
delayed) and (y) a participant that would be a Non-US Lender if it were a Lender
shall not be entitled to the benefits of Section 2.17 unless Borrower is
notified of the participation sold to such participant and such participant
agrees, for the benefit of Borrower, to comply with Section 2.17 as though it
were a Lender; provided, further that, except as specifically set forth in
clauses (x) and (y) of this sentence, nothing herein shall require any notice to
Borrower or any other Person in connection with the sale of any participation.
To the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

 

139



--------------------------------------------------------------------------------

(i) Assignments to Holdings, Borrower or its Subsidiaries.

Notwithstanding anything to the contrary contained in this Section 10.6 or any
other provision of this Agreement, so long as no Event of Default has occurred
and is continuing or would result therefrom, each Lender shall have the right at
any time to sell, assign or transfer all or a portion of its Term Loans owing to
it to Holdings, Borrower or any of their respective Subsidiaries on a non-pro
rata basis (provided, however, that each assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any applicable Term Loan and any related Term Loan Commitments), subject to the
following limitations:

(i) Holdings, Borrower or any of their respective Subsidiaries may conduct one
or more modified Dutch auctions (each, an “Auction”) to repurchase all or any
portion of the Term Loans not to exceed $200,000,000 in the aggregate, provided
that (A) notice of the Auction shall be made to all Term Loan Lenders and
(B) the Auction shall be conducted pursuant to such procedures as the Auction
Manager may establish which are consistent with this Section 10.6(i) and the
Auction Procedures set forth on Exhibit J and are otherwise reasonably
acceptable to Borrower, the Auction Manager (and, if the Auction Manager is not
the Administrative Agent, the Administrative Agent);

(ii) With respect to all repurchases made by Holdings, Borrower or any of their
respective Subsidiaries pursuant to this Section 10.6(i), (A) Borrower shall
deliver to the Auction Manager a certificate of an Authorized Officer stating
that (1) no Event of Default has occurred and is continuing or would result from
such repurchase and (2) as of the launch date of the related Auction and the
effective date of any Affiliate Assignment Agreement, it is not in possession of
any information regarding Holdings, Borrower or their respective Subsidiaries,
or their assets, Borrower’s ability to perform its Obligations or any other
matter that may be material to a decision by any Lender to participate in any
Auction or enter into any Affiliate Assignment Agreement or any of the
transactions contemplated thereby that has not previously been disclosed to the
Auction Manager, the Non-Public Lenders (and, if the Administrative Agent is not
the Auction Manager, the Administrative Agent), (B) neither Holdings, Borrower
nor any of their respective Subsidiaries shall use the proceeds of any loans
under the Revolving Credit Agreement or any Alternative Facility to acquire such
Loans, (C) the assigning Lender and Holdings, Borrower or the applicable
Subsidiary shall execute and deliver to the Auction Manager an Affiliate
Assignment Agreement and (D) Excess Availability at such time (after giving
effect to the consummation of the respective repurchase) shall equal or exceed
$50,000,000 both before and after giving effect to the assignments noted in this
Section 10.6(i).

(iii) Following repurchase by Holdings, Borrower or any of their respective
Subsidiaries pursuant to this Section 10.6(i), the Loans so repurchased shall,
without further action by any Person, be deemed cancelled for all purposes and
no longer outstanding (and may not be resold), for all purposes of this
Agreement and all other Credit Documents, including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Credit Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document or (C) the determination of Requisite Lenders, or for any
similar or related purpose, under this Agreement or any other Credit Document.
In connection with any Term Loans repurchased and cancelled pursuant to this
Section 10.6(i), Administrative Agent is authorized to make appropriate entries
in the Register to reflect any such cancellation.

(iv) It is acknowledged and agreed that a purchase of Loans by Holdings,
Borrower or any of their respective Subsidiaries (and the purchase price paid to
any Lender in consideration of the purchase of such Lender’s Loans in connection
therewith) shall not constitute a prepayment or payment for purposes of
Section 2 or any other provision of this Agreement, and for the avoidance of
doubt, such transactions shall not reduce any Consolidated Excess Cash Flow
payments required hereunder.

 

140



--------------------------------------------------------------------------------

(j) Dutch Matters. Notwithstanding anything to the contrary contained in this
Agreement, any transfer or assignment of any outstanding Obligations hereunder
or any participation in any outstanding Obligations shall be in a minimum amount
of €100,000 (or the equivalent thereof in any other currency), unless the
transfer or assignment is to (or participation is by) an entity that otherwise
qualifies as a professional market party within the Dutch Financial Supervision
Act.

10.7. Certain Undertakings with Respect to Securitization Subsidiaries. Each of
the Lenders and the Agents agrees that, prior to the date that is one year and
one day after the payment in full of all the obligations of the Securitization
Subsidiary in connection with and under a Securitization, (i) the Secured
Parties shall not be entitled, whether before or after the occurrence of any
Event of Default, to (A) institute against, or join any other Person in
instituting against, any Securitization Subsidiary any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof, (B) transfer and register the Equity
Interests of any Securitization Subsidiary or any other instrument evidencing
any Seller’s Retained Interest in the name of a Secured Party or any designee or
nominee thereof, (C) foreclose such security interest regardless of the
bankruptcy or insolvency of Borrower or any of its Subsidiaries, (D) exercise
any voting rights granted or appurtenant to such capital stock of any
Securitization Subsidiary or any other instrument evidencing any Seller’s
Retained Interest or (E) enforce any right that the holder of any such Equity
Interest of any Securitization Subsidiary or any other instrument evidencing any
Seller’s Retained Interest might otherwise have to liquidate, consolidate,
combine, collapse or disregard the entity status of such Securitization
Subsidiary and (ii) the Secured Parties hereby waive and release any right to
require (A) that any Securitization Subsidiary be in any manner merged,
combined, collapsed or consolidated with or into Borrower or any of its
Subsidiaries, including by way of substantive consolidation in a bankruptcy case
or (B) that the status of any Securitization Subsidiary as a separate entity be
in any respect disregarded. Each of the Lenders, the Agents and the Arranger
agrees and acknowledges that the agent acting on behalf of the holders of
securitization indebtedness of the Securitization Subsidiary is an express third
party beneficiary with respect to this Section 10.7 and such agent shall have
the right to enforce compliance by the Secured Parties, the Lenders, the Agents,
and the Arranger with this Section 10.7.

10.8. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.9. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of the Loans. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.14, 9.3(b) and 9.6 shall survive
the payment of the Loans.

10.10. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or

 

141



--------------------------------------------------------------------------------

acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

10.11. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lender enforces any security interests or exercises any right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

10.12. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.13. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.14. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.15. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

10.16. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND

 

142



--------------------------------------------------------------------------------

DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO, IN WHICH CASE SUCH CREDIT PARTY HEREBY ALSO AGREES
TO ACCEPT THE JURISDICTION AND VENUE OF SUCH OTHER COURTS AS MAY BE SELECTED BY
THE RELEVANT AGENT IN RESPECT OF SUCH ACTIONS); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT. EACH CREDIT PARTY THAT IS ORGANIZED UNDER THE LAWS
OF A JURISDICTION OUTSIDE THE UNITED STATES HEREBY APPOINTS TRONOX INCORPORATED,
WITH AN OFFICE LOCATED AT THE ADDRESS SET FORTH ON APPENDIX B HERETO, AS ITS
AGENT FOR SERVICE OF PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT OR THE
OTHER CREDIT DOCUMENTS AND SHALL PROVIDE WRITTEN EVIDENCE OF ACCEPTANCE OF SUCH
APPOINTMENT BY SUCH AGENT ON OR BEFORE THE SECOND AMENDMENT EFFECTIVE DATE.

10.17. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS

 

143



--------------------------------------------------------------------------------

HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.18. Confidentiality. Each Agent and each Lender shall hold all non-public
information regarding Borrower and its Subsidiaries and their businesses
identified as such by Borrower and obtained by such Agent or such Lender
pursuant to the requirements hereof in accordance with such Agent’s and such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to their respective agents and advisors (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.18), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.18 or other provisions at least as
restrictive as this Section 10.18), (iii) disclosure to any rating agency when
required by it; provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Credit Parties received by it from any Agent or any
Lender, (iv) disclosure on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, (v) disclosures in connection with the
exercise of any remedies hereunder or under any other Credit Document and
(vi) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify Borrower in
writing of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information. In addition, each Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.

10.19. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest

 

144



--------------------------------------------------------------------------------

in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to
Borrower.

10.20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.21. Effectiveness; Entire Agreement. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by Borrower and Administrative Agent of written notification of such
execution and authorization of delivery thereof. With the exception of those
terms contained in (a) Sections 3, 4, 5 (including Annex A), 7, 8 and 9 of the
Amended and Restated Commitment Letter, dated February 26, 2013, between Goldman
Sachs, UBS Securities, UBS Loan Finance LLC, CS Securities, CS Suisse AG, Royal
Bank of Canada, Holdings and the Borrower (the “Commitment Letter”) and (b) that
certain Amended and Restated Fee Letter, dated February 26, 2013, between
Goldman Sachs, UBS Securities, UBS Loan Finance LLC, CS Securities, CS Suisse
AG, Royal Bank of Canada, Holdings and the Borrower (the “Fee Letter”), which by
the terms of the Commitment Letter remain in full force and effect (such terms
the “Surviving Terms”), all of Goldman Sachs’, UBS Securities’, UBS Loan Finance
LLC’s, CS Securities’, Credit Suisse AG’s, Royal Bank of Canada’s and their
respective Affiliates obligations under the Commitment Letter shall terminate
and be superseded by the Credit Documents and Goldman Sachs, UBS Securities, UBS
Loan Finance LLC, CS Securities, Credit Suisse AG, Royal Bank of Canada and
their respective Affiliates shall be released from all liability in connection
therewith, including any claim for injury or damages, whether consequential,
special, direct, indirect, punitive or otherwise. Subject to the Surviving
Terms, the Credit Documents embody the entire agreement of the parties and
supersede all prior agreements and understandings relating to the subject matter
hereof and any prior letter of interest, fee letter, confidentiality and similar
agreements involving any Credit Party, any Agent, any Lender and any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect. In the event of any conflict between this Agreement and any
other Credit Document, the terms of this Agreement shall govern (unless such
terms of such other Credit Documents are necessary to comply with applicable
Requirements of Law, in which case such terms shall govern to the extent
necessary to comply therewith).

10.22. PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

10.23. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.24. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with

 

145



--------------------------------------------------------------------------------

those of the Credit Parties, their stockholders and/or their affiliates. Each
Credit Party agrees that nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Credit Party,
its stockholders or its affiliates, on the other. The Credit Parties acknowledge
and agree that (i) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Credit Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

10.25. Judgment Currency. In respect of any judgment or order given or made for
any amount due under this Agreement or any other Credit Document that is
expressed and paid in a currency (the “judgment currency”) other than Dollars,
the Credit Parties will indemnify Arranger, Administrative Agent and any Lender
against any loss incurred by them as a result of any variation as between
(i) the rate of exchange at which the Dollar amount is converted into the
judgment currency for the purpose of such judgment or order and (ii) the rate of
exchange, as quoted by Administrative Agent or by a known dealer in the judgment
currency that is designated by Administrative Agent, at which Administrative
Agent or such Lender is able to purchase Dollars with the amount of the judgment
currency actually received by Administrative Agent or such Lender. The foregoing
indemnity shall constitute a separate and independent obligation of the Credit
Parties and shall survive any termination of this Agreement and the other Credit
Documents, and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
premiums and costs of exchange payable in connection with the purchase of or
conversion into Dollars.

10.26. Parallel Debt.

(a) For purposes of this Section 10.26, (i) “Corresponding Debt” means all
Obligations which any Credit Party owes to any Secured Party and (ii) “Parallel
Debt” means any amount which a Credit Party owes to the Collateral Agent under
this Section 10.26.

(b) Each Credit Party irrevocably and unconditionally undertakes to pay to the
Collateral Agent amounts equal to, and in the currency or currencies of, its
Corresponding Debt.

(c) The Parallel Debt of each Credit Party (i) shall become due and payable at
the same time as its Corresponding Debt and (ii) is independent and separate
from, and without prejudice to, its Corresponding Debt.

(d) For purposes of this Section 10.26, the Collateral Agent: (i) is the
independent and separate creditor of each Parallel Debt, (ii) acts in its own
name and not as agent, representative or trustee of the Secured Parties and its
claims in respect of each Parallel Debt shall not be held in trust and
(iii) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).

 

146



--------------------------------------------------------------------------------

(e) The Parallel Debt of a Credit Party shall be (i) decreased to the extent
that its Corresponding Debt has been irrevocably and unconditionally paid or
discharged, and (ii) increased to the extent to that its Corresponding Debt has
increased, and the Corresponding Debt of a Credit Party shall be (i) decreased
to the extent that its Parallel Debt has been irrevocably and unconditionally
paid or discharged, and (ii) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Credit Party shall
never exceed its Corresponding Debt.

(f) This Section 10.26 applies for the purpose of determining the secured
obligations under the Collateral Documents governed by Dutch law.

10.27. Intercompany Indebtedness. On behalf of itself and each of its
Subsidiaries, each Credit Party hereby agrees for the benefit of the Secured
Parties that:

(a) any intercompany indebtedness among Holdings and its Subsidiaries (or among
such Subsidiaries) shall be subordinate and junior in right of payment, to the
extent and in the manner set forth in this Section 10.27, to the Obligations,
including, without limitation, where applicable, under any such intercompany
borrower’s Guaranty (if any) of the Obligations hereunder;

(b) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any intercompany borrower or to its creditors,
as such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such intercompany borrower,
whether or not involving insolvency or bankruptcy, then (i) the holders of the
Obligations shall be paid in full in cash in respect of all amounts constituting
Obligations before any intercompany lender is entitled to receive (whether
directly or indirectly), or make any demands for, any payment on account of any
intercompany indebtedness (excluding demands by the Collateral Agent exercising
its rights under any collateral assignment of the rights of such intercompany
lenders) and (ii) until the holders of the Obligations are paid in full in cash
in respect of all amounts constituting Obligations, any payment or distribution
to which such intercompany lender would otherwise be entitled under any
intercompany indebtedness shall be made to the Administrative Agent;

(c) if any Event of Default occurs and is continuing, and an intercompany
borrower has received written notice from the Administrative Agent, then, except
as required by applicable law, no payment or distribution of any kind or
character shall be made by any intercompany borrower that is a Credit Party in
respect of any intercompany indebtedness to any Person that is not a Credit
Party or that is not the Administrative Agent;

(d) if any payment or distribution of any character, whether in cash, securities
or other property, in respect of intercompany indebtedness shall (despite these
subordination provisions) be received by any intercompany lender in violation of
clause (b) or (c) above before all Obligations shall have been paid in full in
cash, such payment or distribution shall be held in trust for the benefit of,
and shall be paid over or delivered to, the Administrative Agent in a manner to
be determined by the Administrative Agent; and

(e) to the fullest extent permitted by law, the Administrative Agent and the
Collateral Agent shall not be prejudiced in their right to enforce the
subordination in this Section 10.27 by any act or failure to act on the part of
any intercompany borrower, any intercompany lender, the Administrative Agent,
the Collateral Agent or by any act or failure to act on the part of any of the

 

147



--------------------------------------------------------------------------------

foregoing or any representative, trustee or agent thereof. Each Credit Party, on
behalf of itself and its Subsidiaries, agrees that the subordination of
intercompany indebtedness contemplated by this Section 10.27 is for the benefit
of the Secured Parties and the Administrative Agent or the Collateral Agent may
enforce the subordination provisions herein.

10.28. Amendment and Restatement. It is the intention of each of the parties
hereto that the Existing Credit Agreement be amended and restated so as to
preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Existing Credit Agreement and that all
Indebtedness and Obligations (other than Excluded Swap Obligations) of Holdings
and its Subsidiaries hereunder and thereunder shall be secured by the Collateral
Documents and that this Agreement does not constitute a novation of the
obligations and liabilities existing under the Existing Credit Agreement. Each
of the Credit Parties confirms for the benefit of the Secured Parties
(including, without limitation, any future Lender) that the Collateral Documents
shall continue in full force and effect and each of the Credit Parties hereby
acknowledges and agrees that the Collateral and Liens granted by it pursuant to
or in connection with the Existing Credit Agreement shall remain continuous and
unaffected in accordance with the provisions of the Collateral Documents and
such Collateral or Liens shall maintain the priority ranking originally achieved
and shall not be discharged or released, and that the obligations secured
thereunder will be the obligations defined as such in the Collateral Documents
as those obligations have been amended (which includes any new commitments
and/or the increase of any commitments) pursuant to this Agreement and any
amended or new Credit Documents. The parties hereto further acknowledge and
agree that this Agreement constitutes an amendment of the Existing Credit
Agreement made under and in accordance with the terms of Section 10.5 of the
Existing Credit Agreement. Each term defined by reference to the Existing Credit
Agreement or any other Credit Document shall have the meaning given to such term
in the Existing Credit Agreement or such other Credit Document as such may be
amended. In addition, unless specifically amended hereby or by the Second
Amendment, each of the Credit Documents and the Exhibits and Schedules to the
Existing Credit Agreement shall continue in full force and effect except that,
from and after the Second Amendment Effective Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.

[Remainder of page intentionally left blank]

 

148



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Second Amendment Effective Date Term Loan Commitments

 

Lender

   Second Amendment Effective Date
Term Loan Commitment      Pro
Rata Share  

GOLDMAN SACHS BANK USA

   $ 952,749,999.73         100 % 

Total

   $ 952,749,999.73         100 % 

 

APPENDIX A-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

Holdings and any of its Subsidiaries

c/o Tronox Limited (ACN 153 348 111)

3301 N.W. 150th Street

Oklahoma City, OK 73134

Attention: General Counsel

in each case, with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Leonard Klingbaum

Facsimile: 212-446-6460

 

APPENDIX B-1



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

Administrative Agent’s Principal Office and as Lender:

GOLDMAN SACHS BANK USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

Attention: Rick Canonico

Email: gsd.link@gs.com

     ficc-sbdagency-nydallas@ny.email.gs.com

with a copy to:

GOLDMAN SACHS BANK USA

as Administrative Agent and Collateral Agent,

200 West Street

New York, New York 10282

Facsimile: 212-902-3000

Attention: Christian Hansen

and

Latham & Watkins LLP

233 S. Wacker Dr., Suite 5800

Chicago, IL 60606

Attention: Brad Kotler

Facsimile: 312-993-9767

 

APPENDIX B-2



--------------------------------------------------------------------------------

Schedule 1.1(a)

Direct Competitors

Primary Pigment Producers

 

  1. Cinkarna Celje, D.D. (dba Cinkarna Metalursko-Kemicna Industrija Celje,
D.D. (Headquarters))

 

  2. Cosmo Chemical Co., Ltd.

 

  3. Crenox GmbH

 

  4. Cristal Global

 

  5. E. I. du Pont de Nemours and Company

 

  6. Henan Billions Chemical Co., Ltd.

 

  7. Huntsman International LLC

 

  8. Ishihara Sangyo Kaisha, Ltd.

 

  9. Jinzhou Titanium Industry Co., Ltd.

 

  10. The Kerala Minerals and Metals Ltd.

 

  11. Kronos Worldwide, Inc.

 

  12. Schtleben Chemie GmbH (a Rockwood Holdings, Inc. company)

 

  13. Sakai Chemical Industry Co., Ltd.

 

  14. Sichuan LOMON Corporation

 

  15. Tayca Corporation

Primary Mineral Sands Producers

 

  1. Iluka Resources Limited

 

  2. Rio Tinto PLC

 

  3. BHP Billiton (Dual listed Company (DLC) BHP Billiton Ltd and BHP Billiton
Plc)

 

  4. NL Industries, Inc. (holding company with significant interest in Kronos
Worldwide, Inc.)

 

  5. Ostchem Holding, AG

 

  6. Kenmare Resources PLC

 

  7. Indian Rare Earths Limited

 

  8. Cristal Australia Party Limited

 

  9. V.V. Mineral

 

  10. Sibelco Australia and New Zealand formerly Unimin (2011 Unimin Australia
Ltd.and New Zealand adopt parent company name ‘Sibelco’)

 

  11. Eramet Group

 

  12. Panzhihua Iron & Steel (Group) Co., Ltd.



--------------------------------------------------------------------------------

Schedule 1.1(b)

Products

 

Electrolytic Products

    

Product

 

Available Languages

Lithium Manganese Oxide   English (U.S.) Manganese Dioxide   English (U.S.)
Sodium Chlorate   English (U.S.) Sodium Chlorate Solution   English (U.S.) TRONA
Boron Trichloride   English (U.S.) TRONA Elemental Boron   English (U.S.)

 

Non-Pigmentary Products

Product

 

Available Languages

Cobalt Concentrate   English (U.S.) Gypsum   English (U.S.) Hydrochloric Acid  
English (U.S.) Iron Oxide   English (U.S.) Spent Sulfuric Acid   English (U.S.)
Sulfuric Acid   English (U.S.)

 

Pigmentary Products

Product

  

Available Languages

8101    English (U.S.) 820    Chinese, Deutsch, English (U.K.), English (U.S.),
Español, Français, Italiano, Portuguesa 8400    Chinese, English (U.S.) CR-470
   Chinese, Deutsch, Deutsch, English (U.K.), English (U.K.), English (U.S.),
Español, Español, Français, Français, Italiano, Italiano, Portuguesa CR-800   
Chinese, Deutsch, English (U.K.), English (U.S.), Español, Français, Hungarian,
Italiano, Portuguesa CR-800E    Chinese, Deutsch, English (U.K.), English
(U.S.), Español, Français, Hungarian, Italiano, Portuguesa CR-813    Chinese,
Deutsch, English (U.K.), English (U.S.), Español, Français, Italiano CR-813S   
English (U.S.) CR-822    Chinese, Deutsch, English (U.K.), English (U.S.),
Español, Français, Hungarian, Italiano, Portuguesa



--------------------------------------------------------------------------------

CR-826    Chinese, Deutsch, English (U.K.), English (U.S.), Español, Français,
Hungarian, Italiano, Portuguesa CR-826S    English (U.S.) CR-828    Chinese,
Deutsch, Deutsch, English (U.K.), English (U.K.), English (U.S.), Español,
Español, Français, Français, Hungarian, Italiano, Italiano, Portuguesa,
Portuguesa CR-834    Chinese, Deutsch, Deutsch, English (U.K.), English (U.K.),
English (U.S.), Español, Español, Français, Français, Hungarian, Italiano,
Italiano, Portuguesa, Portuguesa CR-880    Chinese, Deutsch, English (U.K.),
English (U.S.), Español, Français, Hungarian, Italiano, Portuguesa

 

Mineral Sands Products

Carbon RC412 Carbon RC830 Carbon PAC200 Carbon 2050C Carbon RC40100C Carbon RCHD
Carbon PAC170 Ilmenite Leucoxene 85 Leucoxene 92 Rutile Premium Rutile PT
Staurolite Synthetic Rutile Zircon Feedstock Zircon Sand



--------------------------------------------------------------------------------

Schedule 3.1(g)

Mortgaged Property

 

1. Oklahoma City Oklahoma, 3301 NW 150th Street, approximately 83 acre site used
for a Technical Center and owned by Tronox LLC.

 

2. Hamilton, Mississippi, 40401 Highway 45, approximately 2754.09 acre site used
for a Pigment Plant, owned by Tronox LLC.

 

3. Hamilton, Mississippi, 40401 Highway 45, approximately 47.91 acre site used
for an Electrolytic Plant, owned by Tronox LLC.



--------------------------------------------------------------------------------

Schedule 4.1

Jurisdictions of Organization

 

Company

  

Jurisdiction of

Organization/Formation

1.    Tronox Limited    Australia 2.    Tronox Global Holdings Pty Limited   
Australia 3.    Tronox International Finance LLP    United Kingdom 4.    Tronox
Finance LLC    Delaware 5.    Tronox US Holdings Inc.    Delaware 6.    Tronox
Incorporated    Delaware 7.    Tronox LLC    Delaware 8.    Tronox Australia
Pigments Holdings Pty Limited    Australia 9.    Tronox Pigments Australia
Holdings Pty Limited    Australia 10.    Tronox Pigments Australia Pty Limited
   Australia 11.    Tronox Pigments Western Australia Pty Limited    Australia
12.    Tronox Holdings (Australia) Pty Ltd    Australia 13.    Tronox
Investments (Australia) Pty Ltd    Australia 14.    Tronox Australia Sands Pty
Ltd    Australia 15.    Ticor Finance (A.C.T.) Pty Ltd    Australia 16.    Ticor
Resources Pty Ltd    Australia 17.    TiO2 Corporation Pty Ltd    Australia 18.
   Tific Pty. Ltd.    Australia 19.    Yalgoo Minerals Pty. Ltd.    Australia
20.    Tronox Mineral Sales Pty Ltd    Australia 21.    Senbar Holdings Pty Ltd
   Australia 22.    Synthetic Rutile Holdings Pty Ltd    Australia 23.   
Pigment Holdings Pty Ltd    Australia 24.    Tronox Management Pty Ltd   
Australia 25.    Tronox Australia Holdings Pty Limited    Australia 26.   
Tronox Worldwide Pty Limited    Australia 27.    Tronox Western Australia Pty
Ltd    Australia 28.    Tronox Holdings Coöperatief U.A.    The Netherlands 29.
   Tronox Pigments (Netherlands) B.V.    The Netherlands 30.    Tronox Pigments
(Holland) B.V.    The Netherlands 31.    Tronox GmbH    Germany 32.    Tronox
Pigments GmbH    Germany 33.    Tronox Holdings Europe C.V.    The Netherlands
34.    Tronox (Luxembourg) Holdings S.a.r.l.    Luxembourg 35.    Tronox
(Switzerland) Holding GmbH1    Switzerland

 

1 

Currently in liquidation.



--------------------------------------------------------------------------------

Company

  

Jurisdiction of

Organization/Formation

36.    Tronox Luxembourg S.a.r.l.    Luxembourg 37.    Tronox Pigments
International GmbH2    Switzerland 38.    Tronox Pigments Ltd.    Bahamas 39.   
Tronox Pigments (Singapore) Pte. Ltd.    Singapore 40.    Tronox Pigments LLC   
Delaware 41.    Tronox Sands Holdings Pty Limited    Australia 42.    Tronox KZN
Sands Pty Ltd    South Africa 43.    Tronox Mineral Sands (Pty) Ltd    South
Africa 44.    Tronox Sands LLP    United Kingdom 45.    Tronox Sands Investment
Funding Limited    United Kingdom 46.    Tronox UK Finance Limited    United
Kingdom

 

2 

Currently in liquidation.



--------------------------------------------------------------------------------

Schedule 4.2

Equity Interests and Ownership

 

Company

  

Owner

  

Ownership
Percentage

  1.   

Tronox Global Holdings Pty Limited

  

Tronox Limited

     100 %  2.   

Tronox International Finance LLP

  

Tronox Limited

 

Tronox Global Holdings Pty Limited

    

 

 

1

 

99

% 

 

% 

3.   

Tronox Finance LLC

  

Tronox International Finance LLP

     100 %  4.   

Tronox US Holdings Inc.

  

Tronox Global Holdings Pty Limited

     100 %  5.   

Tronox Incorporated

  

Tronox US Holdings Inc.

     100 %  6.   

Tronox LLC

  

Tronox Incorporated

     100 %  7.   

Tronox Australia Pigments Holdings Pty Limited

  

Tronox Incorporated

     100 %  8.   

Tronox Pigments Australia Holdings Pty Limited

  

Tronox Australia Pigments Holdings Pty Limited

     100 %  9.   

Tronox Pigments Australia Pty Limited

  

Tronox Pigments Australia Holdings Pty Limited

     100 %  10.   

Tronox Pigments Western Australia Pty Limited

  

Tronox Pigments Australia Pty Limited

     100 %  11.   

Tronox Holdings (Australia) Pty Ltd

  

Tronox Pigments Australia Pty Limited

 

Tronox Pigments Western Australia Pty Limited

    

 

 

51

 

49

% 

 

% 

12.   

Tronox Investments (Australia) Pty Ltd

  

Tronox Holdings (Australia) Pty Ltd

     100 %  13.   

Tronox Australia Sands Pty Ltd

  

Tronox Investments (Australia) Pty Ltd

     100 %  14.   

Ticor Finance (A.C.T.) Pty Ltd

  

Tronox Australia Sands Pty Ltd

     100 %  15.   

Ticor Resources Pty Ltd

  

Tronox Australia Sands Pty Ltd

     100 %  16.   

TiO2 Corporation Pty Ltd

  

Ticor Resources Pty Ltd

     100 %  17.   

Tific Pty. Ltd.

  

TiO2 Corporation Pty Ltd

     100 %  18.   

Yalgoo Minerals Pty. Ltd.

  

TiO2 Corporation Pty Ltd

     100 % 



--------------------------------------------------------------------------------

Company

  

Owner

  

Ownership
Percentage

  19.   

Tronox Mineral Sales Pty Ltd

  

Yalgoo Minerals Pty. Ltd.

     100 %  20.   

Senbar Holdings Pty Ltd

  

Yalgoo Minerals Pty. Ltd.

     100 %  21.   

Synthetic Rutile Holdings Pty Ltd

  

Yalgoo Minerals Pty. Ltd.

     100 %  22.   

Pigment Holdings Pty Ltd

  

Yalgoo Minerals Pty. Ltd.

     100 %  23.   

Tronox Management Pty Ltd

  

Tronox Western Australia Pty Ltd

 

Yalgoo Minerals Pty. Ltd.

    

 

 

50

 

50

% 

 

% 

24.   

Tronox Australia Holdings Pty Limited

  

Tronox Global Holdings Pty Limited

     100 %  25.   

Tronox Worldwide Pty Limited

  

Tronox Australia Holdings Pty Limited

     100 %  26.   

Tronox Western Australia Pty Ltd

  

Tronox Worldwide Pty Limited

     100 %  27.   

Tronox Holdings Europe C.V.

  

Tronox Limited

 

Tronox Worldwide Pty Limited

 

Tronox Global Holdings Pty Limited

    

 

 

 

 

60

 

39.996

 

0.004

% 

 

% 

 

% 

28.   

Tronox Holdings Coöperatief U.A.

  

Tronox Holdings Europe C.V.

     100 %  29.   

Tronox Pigments (Netherlands) B.V.

  

Tronox Holdings Coöperatief U.A.

     100 %  30.   

Tronox Pigments (Holland) B.V.

  

Tronox Pigments (Netherlands) B.V.

     100 %  31.   

Tronox GmbH

  

Tronox Pigments (Holland) B.V.

 

Tronox Holdings Europe C.V.

    

 

 

93.96

 

6.04

% 

 

% 

32.   

Tronox Pigments GmbH

  

Tronox GmbH

     100 %  33.   

Tronox (Luxembourg) Holdings S.a.r.l.

  

Tronox Holdings Europe C.V.

     100 %  34.   

Tronox (Switzerland) Holding GmbH3

  

Tronox (Luxembourg) Holdings S.a.r.l.

     100 %  35.   

Tronox Luxembourg S.a.r.l.

  

Tronox (Switzerland) Holding GmbH

     100 %  36.   

Tronox Pigments International GmbH4

  

Tronox Luxembourg S.a.r.l.

     100 % 

 

3 

Currently in liquidation.

4 

Currently in liquidation.



--------------------------------------------------------------------------------

Company

  

Owner

  

Ownership
Percentage

 

37.

  

Tronox Pigments Ltd.

  

Tronox Worldwide Pty Limited

     100 % 

38.

  

Tronox Pigments Singapore Pte. Ltd.

  

Tronox Worldwide Pty Limited

     100 % 

39.

  

Tronox Pigments LLC

  

Tronox Worldwide Pty Limited

     100 % 

40.

  

Tronox Sands Holdings Pty Limited

  

Tronox Global Holdings Pty Limited

     100 % 

41.

  

Tronox KZN Sands Pty Ltd

  

Tronox Sands Holdings Pty Limited

 

Exxaro Resources Limited

    

 

 

74

 

26

% 

 

% 

42.

  

Tronox Mineral Sands (Pty) Ltd

  

Tronox Sands Holdings Pty Limited

 

Exxaro Resources Limited

    

 

 

74

 

26

% 

 

% 

43.

  

Tronox Sands LLP

  

Tronox Global Holdings Pty Limited

 

Exxaro Resources Limited

    

 

 

74

 

26

% 

 

% 

44.

  

Tronox Sands Investment Funding Limited

  

Tronox Sands LLP

     100 % 

45.

  

Tronox UK Finance Limited

  

Tronox Sands Investment Funding Limited

     100 % 

 

  •  

Redeemable preferred shares were issued in connection with the Reorganization.

 

  •  

Exxaro will retain a 26.0% ownership interest in the South African operations
that are part of Exxaro Mineral Sands in order to comply with ownership
requirements imposed by current Black Economic Empowerment legislation in South
Africa. The ownership interest in the South African operations may be exchanged
for Class B Shares under certain circumstances, which could result in Exxaro
owning approximately 41.7% of the voting shares of Tronox Limited after such
exchange (based on the total number of issued voting shares immediately after
completion of the transactions contemplated by the Transaction Agreement and
assuming the exchange of all Exchangeable Shares and no subsequent issuances of
Tronox Limited shares).



--------------------------------------------------------------------------------

Schedule 4.12

Real Estate Assets

(i) Owned Property

 

Property Location

 

Owner

Hamilton, Mississippi, 40401 Highway 45 (approximately 2754.09 acre site)  
Tronox LLC Hamilton, Mississippi, 40401 Highway 45 (approximately 2754.09 acre
site)   Tronox LLC 3301 N.W. 150th Street Oklahoma City, OK 73134   Tronox LLC
Western Australia, Certificate of Title Volume 1643 Folio 532 in relation to
Melbourne Location 3750 (Original) dated May, 18 1983.   Yalgoo Minerals Pty.
Ltd. and Tronox Western Australia Pty Ltd, as tenants in common Western
Australia, Certificate of Title Volume 1980 Folio 817 in relation to portion of
Melbourne Location 3906 (Original x 1, Duplicate x 1) dated November 11, 1993.  
Yalgoo Minerals Pty. Ltd. and Tronox Western Australia Pty Ltd, as tenants in
common Western Australia, Certificate of Title Volume 1845 Folio 479 in relation
to portion of Swan Location 1352 and being Lot M1261 the subject of Diagram 5326
(Original) dated October 13, 1989.   Yalgoo Minerals Pty. Ltd. and Tronox
Western Australia Pty Ltd, as tenants in common Western Australia, Certificate
of Title Volume 1833 Folio 381 in relation to portion of Melbourne Location 941
and being Lot 102 the subject of Diagram 75608 (Original) dated April 6, 1989.  
Yalgoo Minerals Pty. Ltd. and Tronox Western Australia Pty Ltd, as tenants in
common Western Australia, Certificate of Title Volume 2170 Folio 746 in relation
to Dandaragan Lot 48 (Duplicate) dated November 23, 1999.   Yalgoo Minerals Pty.
Ltd. and Tronox Western Australia Pty Ltd, as tenants in common Western
Australia, Crown Grant (Certificate of Title) Volume 1894 Folio 902 in relation
to Dandaragan Lot 36 (Original) dated April 30, 1991.   Yalgoo Minerals Pty.
Ltd. and Tronox Western Australia Pty Ltd, as tenants in common Western
Australia, Crown Grant (Certificate of Title) Volume 1891 Folio 091 in relation
to Dandaragan Lot 38 (Original) dated April 30, 1991.   Yalgoo Minerals Pty.
Ltd. and Tronox Western Australia Pty Ltd, as tenants in common Western
Australia, Crown Grant (Certificate of Title) Volume 1891 Folio 077 in relation
to Dandaragan Lot 44 (Original) dated May 7, 1991.   Yalgoo Minerals Pty. Ltd.
and Tronox Western Australia Pty Ltd, as tenants in common



--------------------------------------------------------------------------------

Western Australia, Crown Grant (Certificate of Title) Volume 1891 Folio 073 in
relation to Dandaragan Lot 46 (Original) dated May 7, 1991.   Yalgoo Minerals
Pty. Ltd. and Tronox Western Australia Pty Ltd, as tenants in common Western
Australia, Crown Grant (Certificate of Title) Volume 1891 Folio 072 in relation
to Dandaragan Lot 50 (Original) dated April 30, 1991.   Yalgoo Minerals Pty.
Ltd. and Tronox Western Australia Pty Ltd, as tenants in common Western
Australia, Crown Grant (Certificate of Title) Volume 2079 Folio 841 in relation
to Dandaragan Lot 58 (Original) dated April 4, 1997.  

Yalgoo Minerals Pty. Ltd. and Tronox

Western Australia Pty Ltd, as tenants in

common

Western Australia, Certificate of Title Volume 2151 Folio 260 in relation to
Cockburn Location 244, Lot 22 Mason Road   Yalgoo Minerals Pty. Ltd. and Tronox
Western Australia Pty Ltd, as tenants in common

(ii) Leased Property

 

Property Location

 

Lessee

 

Landlord

560 West Lake Mead Drive, Henderson, NV 89015   Tronox LLC   LE Petomane XXVII,
Inc.5 Lot 100 on Plan 22963 being the land compromised on Certificate of Title
Volume 2165 Folio 606   Yalgoo Minerals Pty. Ltd. and Tronox Western Australia
Pty Ltd   The State of Western Australia acting through the Minister for Lands,
a body corporate under the Land Administration Act 1997 care of Department of
Regional Development and Lands (“Western Australia”) Lot 101 on Plan 22963 being
the land compromised on Certificate of Title Volume 2165 Folio 607   Yalgoo
Minerals Pty. Ltd. and Tronox Western Australia Pty Ltd   Western Australia Lot
11248 on Plan 189272, Chittering, Volume LR3121 Folio 696 dated November 17,
2000   Yalgoo Minerals Pty. Ltd. and Tronox Western Australia Pty Ltd   Western
Australia Part of Western Australia, Certificate of Title Volume 2151 Folio 260
in relation to Cockburn Location 244, Lot 22 Mason Road   Coogee Chlor Alkali
Pty Ltd   Tronox Mineral Sales Pty Ltd

 

5 

Not individually but solely in its representative capacity as the trustee of the
Nevada Environmental Response Trust.



--------------------------------------------------------------------------------

Part Level 2, 24 Outram Street, West Perth, WA, 6005   Exxaro Australia Sands
Pty Ltd (f/k/a Ticor Ltd)   Hossean Pourzand and Jenny Maria Pourzand Special
Lease 3116/10319 (Crown Lease No 152/1989) in relation to Dandaragan Lot 48  
Yalgoo Minerals Pty. Ltd. and Tronox Western Australia Pty Ltd   Western
Australia Special Lease 3116/10385 (Crown Lease No 134/1990) in relation to Swan
Location 11248   Yalgoo Minerals Pty. Ltd. and Tronox Western Australia Pty Ltd
  Western Australia Crown Lease No 152/1989   Yalgoo Minerals Pty. Ltd. and
Tronox Western Australia Pty Ltd   Western Australia Lot 22 the subject of
Diagram 88339, Part Volume 2103 Folio 147   Electricity Generation Corporation,
trading as Verve   Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty Ltd
Cockburn Sound Location P13, Part Volume 2054 Folio 502   Tronox Mineral Sales
Pty Ltd   Container Handlers Pty Ltd Cockburn Sound Location P13 and P14, Part
Volume 2054 Folio 502 and Part Volume 1929 Folio 11   Tronox Mineral Sales Pty
Ltd   Container Handlers Pty Ltd

1 Brodie Hall Drive

Technology Park

Bently, Western Australia 6102

  Tronox Mineral Sales Pty Ltd   Rednall Nominees Pty Ltd

Henderson Warehouse

Russell and Rockinghame Roads

Henderson, Western Australia 6166

  Tronox Mineral Sales Pty Ltd   ISPT Pty Ltd

Bunbury Warehouse

Birth 8 Inner Harbor

Leschenault Road

Bunbury, Western Australia 6983

  Tronox Mineral Sales Pty Ltd   Bunbury Port Authority

One Stamford Plaza

263 Tresser Blvd.

Stamford, CT 06901

USA

  Tronox LLC  

Four Stamford Plaza

Owner LLC

c/o RFR Realty

263 Tresser Blvd.

Stamford, CT 06901



--------------------------------------------------------------------------------

TENEMENTS

G = General Purpose Lease

E = Exploration License

M = Mining Lease

MSA = Mining Lease (State Agreement Act)

L = Miscellaneous License

 

Tenement ID

 

Holders

 

Encumbrances

 

Location

Yalgoo Minerals Pty. Ltd. and Tronox Western Australia Pty Ltd

G 70/88

 

YALGOO MINERALS PTY. LTD. (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD

(48/96)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo

Minerals Pty. Ltd.; Tronox Management Pty Ltd6

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox

Western Australia Pty Ltd; Tronox Management Pty Ltd

 

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/89

 

YALGOO MINERALS PTY. LTD. (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD

(48/96)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo

Minerals Pty. Ltd.; Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox

Western Australia Pty Ltd; Tronox Management Pty Ltd

 

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/90

 

YALGOO MINERALS PTY. LTD. (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD

(48/96)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo

Minerals Pty. Ltd.; Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox

Western Australia Pty Ltd; Tronox Management Pty Ltd

 

Lot M1261

Brand Highway

Muchea WA 6501

Australia

 

6 

All Tenements and Mortgages listed here under the name Tronox Management Pty Ltd
are held in the name of its predecessor, Tiwest Pty Ltd.



--------------------------------------------------------------------------------

Tenement ID

 

Holders

 

Encumbrances

 

Location

G 70/165

 

YALGOO MINERALS PTY. LTD. (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD

(48/96)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo

Minerals Pty. Ltd.; Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox

Western Australia Pty Ltd; Tronox Management Pty Ltd

 

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/166

 

YALGOO MINERALS PTY. LTD. (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD

(48/96)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo

Minerals Pty. Ltd.; Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox

Western Australia Pty Ltd; Tronox Management Pty Ltd

 

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/167

 

YALGOO MINERALS PTY. LTD. (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD

(48/96)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo

Minerals Pty. Ltd.; Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox

Western Australia Pty Ltd; Tronox Management Pty Ltd

 

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/168

 

YALGOO MINERALS PTY. LTD. (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD

(48/96)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo

Minerals Pty. Ltd.; Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox

Western Australia Pty Ltd; Tronox Management Pty Ltd

 

Lot M1261

Brand Highway

Muchea WA 6501

Australia

E 70/2345

 

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD

(50/100)

 

Bond 3446621 - $44,000.00

Bond Requirement 347016 - $44,000.00

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo

Minerals Pty. Ltd.; Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox

Western Australia Pty Ltd; Tronox Management Pty Ltd

  Cooljarloo (West)



--------------------------------------------------------------------------------

Tenement ID

 

Holders

 

Encumbrances

 

Location

E70/2346  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Bond 348447 - $ 14,000.00

Bond Requirement 349309 - $ 14,000.00

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

 

Bond 398069 - $ 15,000.00

Bond Requirement 398515 - $ 29,000.00

  Cooljarloo (West) E70/2490  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Cooljarloo (South West) E70/2491  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Cooljarloo (South West) E70/2549  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Cooljarloo (North West) E70/2604  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Cooljarloo (North West) M70/434   TRONOX WESTERN AUSTRALIA PTY LTD (48/96)
TIFIC PTY. LTD. (48/96)   Agreement 403H/890 – Agreement (Sale Purchase) Minproc
Holdings Ltd, Yalgoo Minerals Pty. Ltd., Tific Pty. Ltd. and Kerr- McGee
Chemical Corporation7   Jurien

 

7  Kerr-McGee Chemical Corporation now known as Tronox LLC.



--------------------------------------------------------------------------------

Tenement ID

 

Holders

 

Encumbrances

 

Location

M70/435  

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

 

TIFIC PTY. LTD. (48/96)

  Agreement 403H/890 – Agreement (Sale Purchase) Minproc Holdings Ltd, Yalgoo
Minerals Pty. Ltd., Tific Pty. Ltd. and Kerr- McGee Chemical Corporation  
Jurien M70/436  

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

 

TIFIC PTY. LTD. (48/96)

  Agreement 403H/890 – Agreement (Sale Purchase) Minproc Holdings Ltd, Yalgoo
Minerals Pty. Ltd., Tific Pty. Ltd. and Kerr- McGee Chemical Corporation  
Jurien M70/1195  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 886H/067 – Transfers 893H/067 and 886H/067 were registered on 7
November 2006 against E70/1592.

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Dongara M70/1196  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 886H/067 – Transfers 886H/067, 887H/067, 893H/067 and 894H/067 were
registered on 7 November 2006 against E70/2263 and E70/1592.

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Dongara M70/1197  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 886H/067 – Transfers 886H/067, 887H/067, 893H/067 and 894H/067 were
registered on 7 November 2006 against E70/2263 and E70/1592.

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Dongara



--------------------------------------------------------------------------------

Tenement ID

 

Holders

 

Encumbrances

 

Location

M 70/1198  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 886H/067 - Transfers 886H/067, 887H/067, 893H/067 and 894H/067 were
registered on 7 November 2006 against E70/2263 and E70/1592.

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Dongara M 70/1199  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 886H/067 - Transfers 886H/067, 887H/067, 893H/067 and 894H/067 were
registered on 7 November 2006 against E70/2263 and E70/1592.

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Dongara M 70/1200  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 887H/067 - Transfers 887H/067, 888H/067, 894H/067 and 895H/067 were
registered on 7 November 2006 against E70/2263 and E 0/2347.

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Dongara M 70/1203  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 886H/067 - Transfers 886H/067, 888H/067, 893H/067 and 895H/067 were
registered on 7 November 2006 against E70/2263 and E70/2347.

 

Bond 412163 - $10,000.00 Bond Requirement 412532 - $10,000.00

  Dongara M 70/1204  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 886H/067 - Transfers 886H/067 to 888H/067 and 893H/067 to 895H/067 were
registered on 7 November 2006 against E70/1592, E70/2263 and E 70/2347.

 

Bond 412164 - $10,000.00 Bond Requirement 412533 - $10,000.00

  Dongara



--------------------------------------------------------------------------------

Tenement ID

 

Holders

 

Encumbrances

 

Location

M 70/1205  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

  Transfer 887H/067 - Transfers 887H/067, 888H/067, 894H/067 and 895H/067 were
registered on 7 November 2006 against E70/2263 and E70/2347.   Dongara M 70/1207
 

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 886H/067 - Transfers 886H/067, 888H/067, 893H/067 and 895H/067 were
registered on 7 November 2006 against E70/1592, E70/2263 and E70/2347.

 

Bond 412165 - $10,000.00 Bond Requirement 412535 - $10,000.00

  Dongara M 70/1208  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

  Transfer 887H/067 - Transfers 887H/067, 888H/067, 894H/067 and 895H/067 were
registered on 7 November 2006 against E70/2263 and E70/2347.   Dongara M 70/1209
 

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

  Transfer 887H/067 - Transfers 894H/067 and 887H/067 were registered on 7
November 2006 against E70/2263.   Dongara M 70/1210  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

  Transfer 887H/067 - Transfers 887H/067, 888H/067, 894H/067 and 895H/067 were
registered on 7 November 2006 against E70/2263 and E70/2347.   Dongara M 70/1211
 

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

  Transfer 887H/067 - Transfers 887H/067 and 894H/067 were registered on 7
November 2006 against E70/2263.   Dongara M 70/1212  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

  Transfer 887H/067 - Transfers 887H/067 and 894H/067 were registered on 7
November 2006 against E70/2263.   Dongara M 70/1213  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

  Transfer 887H/067 - Transfers 887H/067, 888H/067, 894H/067 and 895H/067 were
registered on 7 November 2006 against E70/2263 and E70/2347.   Dongara



--------------------------------------------------------------------------------

Tenement ID

 

Holders

 

Encumbrances

 

Location

M 70/1214  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

  Transfer 887H/067 - Transfers 887H/067 and 894H/067 were registered on 7
November 2006 against E70/2263.   Dongara M 70/1215  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

  Transfer 887H/067 - Transfers 887H/067 and 894H/067 were registered on 7
November 2006 against E70/2263.   Dongara M 70/1218  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 886H/067 - Transfers 886H/067, 887H/067, 893H/067 and 894H/067 were
registered on 7 November 2006 against E70/1592 and E70/2263.

 

Bond 412166 - $10,000.00 Bond Requirement 412536 - $10,000.00

  Dongara M 70/1219  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Transfer 886H/067 - Transfers 886H/067 to 888H/067 and 893H/067 to 895H/067 were
registered on 7 November 2006 against E70/1592, E70/2263 and E70/2347

 

Bond 412167 - $10,000.00 Bond Requirement 412537 - $10,000.00

  Dongara L 70/108   TRONOX MANAGEMENT PTY LTD (100/100)   None. [Application
Pending]   Wollka Road



--------------------------------------------------------------------------------

Tenement ID

 

Holders

 

Encumbrances

 

Location

R 70/36  

YALGOO MINERALS PTY. LTD. (50/100)

 

TRONOX WESTERN AUSTRALIA PTY LTD (50/100)

 

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty. Ltd.;
Tronox Management Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tronox Management Pty Ltd

  Cooljarloo MSA 70/268SA  

YALGOO MINERALS PTY. LTD. (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

 

Agreement 555H/889 - Deed of cross charge between Yalgoo Minerals Pty. Ltd.,
KMCC Western Australia Pty. Ltd.8 , Senbar Holdings Pty Ltd, Cooljarloo
Management Services Pty Ltd and K.M.M. Australia International Pty. Ltd.9

 

Caveat 971AH/923 - Lodged by National Mutual Life Association of Australia Ltd
with respect to 48/96ths shares in the name of Yalgoo Minerals Pty. Ltd.

  Cooljarloo

 

8 

KMCC Western Australia Pty. Ltd. is now known as Tronox Western Australia Pty
Ltd.

9 

K.M.M. Australia International Pty. Ltd. is now known as Tronox Management Pty
Ltd.



--------------------------------------------------------------------------------

Schedule 4.13

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 4.20

Certain Fees

None.



--------------------------------------------------------------------------------

Schedule 4.27

Deposit Accounts and Securities Accounts

 

Entity

  

Bank Name

   Account
Number    Purpose

Tronox LLC

   Wells Fargo    4122150527    Concentration          Collection/

Tronox LLC

   Wells Fargo    4122150501    Lockbox

Tronox LLC

   Wells Fargo    4122360837             Imprest

Tronox LLC

   Wells Fargo    4122395627             Imprest       9600148753    Controlled

Tronox LLC

   Wells Fargo       Disbursement

Tronox LLC

   UBS    CP - 68744    Investment

Tronox LLC

   Bank of Oklahoma    805479201    Payroll

Tronox Finance LLC

   Wells Fargo    4122341647    Concentration          Concentration/

Tronox Pigments LLC

   Wells Fargo    4125936120    Collection

Tronox Pigments LLC

   Wells Fargo    88000448    Collection

Tronox Pigments LLC

   Wells Fargo    88000449    Collection

Tronox Pigments LLC

   Wells Fargo    9600171812    Controlled
Disbursement

Tronox Pigments LLC

   Australia and New Zealand Bank    016263-
836196461    Collection

Tronox Pigments LLC

   Australia and New Zealand Bank    382390USD000
01    Concentration/
Collection

Tronox Pigments Ltd.

   JP Morgan Chase    5750547    Concentration

Tronox Pigments Ltd.

   JP Morgan Chase    77012201    Collection/
Disbursement

Tronox Pigments Ltd.

   JP Morgan Chase    77012204    Collection

Tronox Pigments Ltd.

   Australia and New Zealand Bank    016263-
837375437    Collection

Tronox Pigments Ltd.

   Australia and New Zealand Bank    867697USD000
01    Concentration/
Collection

Tronox Pigments Ltd.

   Australia and New Zealand Bank    0105050184896
00    Imprest

Tronox Pigments Ltd.

   Australia and New Zealand Bank    016263-
837375445    Imprest

Tronox Pigments Ltd.

   Australia and New Zealand Bank    867689USD000
01    Imprest

Tronox Pigments Ltd.

   Wells Fargo    88000446    Collection

Tronox Pigments Ltd.

   Wells Fargo    88000447    Collection



--------------------------------------------------------------------------------

Tronox Pigments Ltd.

   Wells Fargo    4122326457    Concentration/
Collection

Tronox Pigments Ltd.

   Wells Fargo    9600164241    Controlled
Disbursement

Tronox Pigments (Netherlands) B.V.

   Wells Fargo    4122246937    Concentration

Tronox Pigments (Netherlands) B.V.

   Citco Bank Netherland    635947005    General

Tronox Mineral Sales Pty Ltd

   Westpac Banking Corporation    612445    Collection

Tronox Mineral Sales Pty Ltd

   Westpac Banking Corporation    903436    Collection

Tronox Mineral Sales Pty Ltd

   Westpac Banking Corporation    316521    Disbursement

Tronox Western Australia Pty Ltd

   Australia and New Zealand Bank    016263-
837375453    Concentration

Tronox Western Australia Pty Ltd

   Australia and New Zealand Bank    016263-
837375461    Imprest

Tronox Western Australia Pty Ltd

   Wells Fargo    4122395635    Concentration

Tronox Limited

   Wells Fargo    4122354590
CP-51697, CP-    Concentration

Tronox Limited

   UBS    51698, CP-
51699    Investment

Tronox Limited

   BlackRock    0035847-060    Investment

Tronox Limited

   BlackRock    0035847-030    Investment

Tronox Limited

   BlackRock    0035847-062    Investment

Tronox Limited

   Royal Bank of Scotland    456028695801    Investment

Tronox Limited

   Australia and New Zealand Bank    016263-
835865141    Intercompany
Settlements

Tronox Limited

   Australia and New Zealand Bank    365783USD000
01    Intercompany
Settlements

Tronox Management Pty Ltd

   Westpac Banking Corporation    616024    Collection/
Disbursement

Tronox Management Pty Ltd

   Westpac Banking Corporation    903428    Collection/
Disbursement

Tronox Incorporated

   Wells Fargo    4124117730    Concentration

Yalgoo Minerals Pty. Ltd.

   Westpac Banking Corporation    495904    Collection/
Disbursement

Yalgoo Minerals Pty. Ltd.

   Westpac Banking Corporation    991560    Collection/
Disbursement

Tronox International Finance LLP

   Royal Bank of Scotland    000040313689    Concentration



--------------------------------------------------------------------------------

Tronox International Finance LLP

   Royal Bank of Scotland    000040313751    Concentration

Tronox US Holdings Inc.

   Wells Fargo    4124117771    Concentration

Tronox Worldwide Pty Ltd

   Wells Fargo    4122413966    Concentration
Controlled

Tronox Worldwide Pty Ltd

   Wells Fargo    9600148749    Disbursement

Tronox Worldwide Pty Ltd

   Australia and New Zealand Bank    016263-
835865125    Intercompany
Settlements

Tronox Australia Holdings

   Australia and New Zealand    368969USD000    Intercompany

Pty Limited

   Bank    01    Settlements

Tronox Australia Pigments

   Australia and New Zealand    016263-    Intercompany

Holdings Pty Limited

   Bank    835865133    Settlements

Tronox Australia Pigments

   Australia and New Zealand    371575USD000    Intercompany

Holdings Pty Limited

   Bank    01    Settlements

Tronox Australia Sands Pty Ltd

   National Australia Bank    634494815    Disbursement

Tronox Global Holdings Pty Limited

   Australia and New Zealand Bank    368977USD000
01    Intercompany
Settlements

Tronox Holdings Europe C.V.

   Australia and New Zealand Bank    371658USD000
01    Intercompany
Settlements

Tronox Pigments Australia Holdings Pty Limited

   Australia and New Zealand Bank    368944USD000
01    Intercompany
Settlements

Tronox Pigments Australia Pty Limited

   Australia and New Zealand Bank    371583USD000
01    Intercompany
Settlements

Tronox Pigments Western Australia Pty Limited

   Australia and New Zealand Bank    368985USD000
01    Intercompany
Settlements



--------------------------------------------------------------------------------

Schedule 4.28

Mortgage Recording Offices

 

1. Oklahoma County Clerk’s Office, Oklahoma County, Oklahoma, with respect to
the Oklahoma City, Oklahoma Mortgaged Property.

 

2. Monroe County Chancery Clerk’s Office, Monroe County, Mississippi, with
respect to the Hamilton, Mississippi Mortgaged Properties.

 

3. Landgate Western Australia, with respect to the properties in Western
Australia.



--------------------------------------------------------------------------------

Schedule 5.14

Post-Closing Covenants

 

1. No later than May 17, 2013, Holdings shall deliver or cause to be delivered
to the Collateral Agent sufficient same day funds to enable the payment of the
applicable taxes in connection with the multi-jurisdictional mortgage statement
provided under Section 3.1(t) of the Credit Agreement.

 

2. Subject to paragraph 3 below, within 45 days after the Second Amendment
Effective Date, Holdings shall procure that each Credit Party that is the holder
of a mining tenement in Australia becomes a grantor under a mining tenement
mortgage in form and substance reasonably acceptable to the Collateral Agent and
delivers the mining tenement mortgage properly executed by all parties to it
(“Mining Mortgages”) (other than the Collateral Agent) and, where applicable, in
registrable form and Holdings shall cause each such Credit Party to provide to
the Collateral Agent all things (including documents) necessary to register each
mining tenement mortgage in respect of each mining tenement other than Mining
Lease 70/268SA with the Department of Mines and Petroleum in Western Australia
(“DMP”).

 

3. No later than October 11, 2013, Holdings shall:

 

  (a) provide the Collateral Agent with evidence (in form and substance
reasonably acceptable to the Collateral Agent) that the consent of the Minister
for State Development in Western Australia has been obtained in relation to the
granting of the Mining Mortgages by each of Tronox Western Australia Pty Ltd and
Yalgoo Minerals Pty Ltd in respect of its interest in Mining Lease 70/268SA; and

 

  (b) cause each of Tronox Western Australia Pty Ltd and Yalgoo Minerals Pty Ltd
to provide to the Collateral Agent all things (including documents) necessary to
register each mining tenement mortgage in respect of its interest in Mining
Lease 70/268SA on the register maintained by the DMP.

 

4. Within 45 days after the Second Amendment Effective Date and subject to the
terms of the Intercreditor Agreement, Holdings shall use commercially reasonable
efforts to deliver or cause to be delivered to the Collateral Agent a deposit
account control agreement, securities account control agreement or
uncertificated securities control agreement, as applicable, in each case in form
and substance reasonably satisfactory to the Collateral Agent, with respect to
the following accounts:

 

Entity

 

Bank Name

 

Account Number

Tronox LLC

  UBS   CP - 68744

Tronox Western Australia Pty Ltd

  Wells Fargo   4122395635

Tronox Limited

  Wells Fargo   4122354590

Tronox Limited

  UBS   CP-51697, CP-51698, CP-51699

Tronox Limited

  BlackRock   0035847-060

Tronox Limited

  BlackRock   0035847-030

Tronox Limited

  BlackRock   0035847-062

Tronox Limited

  Royal Bank of Scotland   456028695801

Tronox Pigments LLC

  Australia and New Zealand Bank   016263-836196461

Tronox Pigments LLC

  Australia and New Zealand Bank   382390USD00001

Tronox Mineral Sales Pty Ltd

  Westpac Banking Corporation   612445



--------------------------------------------------------------------------------

Entity

 

Bank Name

 

Account Number

Tronox Mineral Sales Pty Ltd

  Westpac Banking Corporation   903436

Tronox Western Australia Pty Ltd

  Australia and New Zealand Bank   016263-837375453

Yalgoo Minerals Pty. Ltd.

  Westpac Banking Corporation   495904

Yalgoo Minerals Pty. Ltd.

  Westpac Banking Corporation   991560

 

5. Within 45 days after the Second Amendment Effective Date, Holdings shall
deliver or cause to be delivered to Collateral Agent, the stock certificates
listed below evidencing the corresponding ownership interests, along with a
stock transfer power or other instrument of transfer duly endorsed in blank:

 

Issuer

  

Owner

   %
Ownership
Interest
(including
100% of
any
preferred
shares)  

Tronox Holdings (Australia) Pty Ltd

   Tronox Pigments Australia Pty Limited      51 % 

Tronox Investments (Australia) Pty Ltd

   Tronox Holdings (Australia) Pty Ltd      100 % 

Tronox Australia Sands Pty Ltd

   Tronox Investments (Australia) Pty Ltd      100 % 

Ticor Finance (A.C.T.) Pty Ltd

   Tronox Australia Sands Pty Ltd      100 % 

Ticor Resources Pty Ltd

   Tronox Australia Sands Pty Ltd      100 % 

Tific Pty. Ltd.

   TiO2 Corporation Pty Ltd      100 % 

Tronox Mineral Sales Pty Ltd

   Yalgoo Minerals Pty. Ltd.      100 % 

Tronox Management Pty Ltd

   Tronox Western Australia Pty Ltd      50 %     Yalgoo Minerals Pty. Ltd.     
50 % 

Tronox Western Australia Pty Ltd

   Tronox Worldwide Pty Limited      100 % 

Tronox Pigments Singapore Pte. Ltd.

   Tronox Worldwide Pty Limited      100 % 

 

6. Within 45 days after the Second Amendment Effective Date and subject to the
terms of the Intercreditor Agreement, Holdings shall deliver or cause to be
delivered to Collateral Agent a fully executed Deed of Pledge of Intercompany
Receivables governed by the laws of The Netherlands relating to the security
interest granted by Tronox Holdings Cooperatief U.A. in its intercompany
receivables and any other documentation related thereto deemed reasonably
necessary by the Collateral Agent.

 

7. Within 30 days after the Second Amendment Effective Date, Holdings shall
deliver or cause to be delivered to Collateral Agent evidence reasonably
satisfactory to Collateral Agent that the security interests recorded against
Tronox LLC’s patents with the patent numbers set forth below in the U.S. Patent
and Trademark Office (“USPTO”) in favor of Wells Fargo Capital Finance, LLC, as
Agent, have been released and such releases have been recorded in the USPTO:

 

  a. Patent number 5332433,

 

  b. Patent number 5777001, and

 

  c. Patent number 6214198.



--------------------------------------------------------------------------------

8. Within 10 Business Days after the Second Amendment Effective Date, Holdings
shall deliver or cause to be delivered to Collateral Agent insurance
certificates and loss payee or additional insured endorsements, as applicable,
in each case in form and substance reasonably satisfactory to Collateral Agent,
with respect to each of Holdings’ insurance policies.

 

9. Within 10 Business Days after the Second Amendment Effective Date, Holdings
shall deliver or cause to be delivered to Collateral Agent a signature page duly
executed by Holdings to the Amended and Restated Master Intercompany Note, in
form and substance reasonably satisfactory to Collateral Agent.

 

10. Notwithstanding Section 3.1(b)(ii) of the Credit Agreement, within 10
Business Days after the Second Amendment Effective Date, Holdings shall deliver
or cause to be delivered to Administrative Agent signature and incumbency
certificates with respect to each Dutch Credit Party party to the Second
Amendment, in each case in form and substance reasonably satisfactory to
Administrative Agent.



--------------------------------------------------------------------------------

Schedule 6.1(i)

Certain Indebtedness

 

1. See Exhibit 6.1(A) (Sureties).

 

2. Guaranty made as of March 21, 2006 by Tronox Incorporated in favor of ARI
Fleet LT, in connection with that certain l Lease and Fleet Management Services
Agreement dated as of March 21, 2006 between ARI Fleet LT and Automotive
Rentals, Inc. and Tronox LLC for the lease of vehicles.

 

3. To the extent constituting Indebtedness, the obligations of Tronox Pigments
Ltd. (“TPL”) in favor of Yalgoo Minerals Pty. Ltd. (“Yalgoo”) pursuant to the
Amended and Restated Supply Agreement dated as of December 17, 2008 between TPL
and Yalgoo.

 

4. Deed of Cross Charge between Yalgoo Minerals Pty. Ltd., Senbar Holdings Pty
Ltd, KMCC Western Australia Pty. Ltd.*, Cooljarloo Management Services Pty Ltd
and KMM Australia International Pty Ltd, dated March 26, 1991.

 

5.

Deed of Guarantee and Indemnity between Minproc Chemical Company Pty Ltd,
Minproc Holdings Limited, TIO2 Corporation N.L., KMCC Western Australia Pty.
Ltd.*, Kerr-McGee Chemical Corporation and Yalgoo Minerals Pty. Ltd., dated as
of March 17, 1989.

 

6. Deed of Guarantee and Indemnity between Kerr-McGee Chemical Corporation, TIO2
Corporation N.L., Yalgoo Minerals Pty. Ltd. and KMCC Western Australia Pty.
Ltd.*, dated as of March 17, 1989.

 

7. Cooljarloo Mining Joint Venture Deed of Cross Charge between Yalgoo Minerals
Pty. Ltd., Senbar Holdings Pty Ltd, KMCC Western Australia Pty. Ltd., Cooljarloo
Management Services Pty Ltd and KMM Australia International Pty Ltd, dated
November 3, 1988 as amended by Amending Deed to the Cooljarloo Mining Joint
Venture Deed of Cross Charge between Yalgoo Minerals Pty. Ltd., Senbar Holdings
Pty Ltd, KMCC Western Australia Pty. Ltd.*, Cooljarloo Management Services Pty
Ltd and Tiwest Pty Ltd, dated March 26, 1991.

 

8. Processing Joint Venture Deed of Cross Charge between Yalgoo Minerals Pty.
Ltd., Synthetic Rutile Holdings Pty Ltd, Pigment Holdings Pty Ltd, KMCC Western
Australia Pty. Ltd.*, Cooljarloo Management Services Pty Ltd and KMM Australia
International Pty Ltd, dated November 3, 1988, as amended by Amending Deed to
the Processing Joint Venture Deed of Cross Charge between Yalgoo Minerals Pty.
Ltd., Synthetic Rutile Holdings Pty Ltd, Pigment Holdings Pty Ltd, KMCC Western
Australia Pty. Ltd., Cooljarloo Management Services Pty Ltd and Tiwest Pty.
Ltd., dated March 26, 1991 and Deed of Variation of Cross Charge between Yalgoo
Minerals Pty. Ltd., Synthetic Rutile Holdings Pty Ltd., Pigment Holdings Pty
Ltd., Tronox Western Australia Pty Ltd., and Tiwest Pty Ltd, dated July 23,
2008.

 

* KMCC Western Australia Pty. Ltd. is now known as Tronox Western Australia Pty
Ltd.



--------------------------------------------------------------------------------

9. To the extent constituting Indebtedness, the obligations of Foreign
Subsidiaries under existing lease agreements.

 

10. Indebtedness under the following lease agreements:

 

  a. DSA Coating Lease Agreement between Eltech Systems Corporation and Tronox
LLC (f/k/a Kerr-McGee Chemical LLC), dated as of October 28, 2004.

 

  b. Equipment Lease executed January 17, 2008 between Pitney Bowes and Tronox
LLC.

 

  c. Leases set forth on Exhibit 6. 1(B) (Henderson Leases).

 

11. Capital lease obligation to Verve for the purchase of the Kwinana
Cogeneration plant with outstanding balance of A$11,550,000 as of May 31, 2012.

 

12. Deed of Cross Guarantee between Tronox Australia Pigments Holdings Pty
Limited, Tronox Pigments Australia Holdings Pty Limited, Tronox Pigments
Australia Pty Limited, Tronox Pigments Western Australia Pty Limited, Tronox
Holdings (Australia) Pty Limited, Tronox Investments (Australia) Pty Limited,
Tronox Australia Sands Pty Limited, Ticor Finance (A.C.T) Pty Limited, Ticor
Resources Pty Limited, Ti02 Corporation Pty Limited, Tific Pty Limited, Yalgoo
Minerals Pty Limited, Tronox Mineral Sales Pty Limited, Senbar Holdings Pty
Limited, Synthetic Rutile Holdings Pty Ltd, Pigment Holdings Pty Limited and
Tronox Global Holdings Pty Ltd, dated December 19, 2012.



--------------------------------------------------------------------------------

Exhibit 6.1(A) to Schedule 6.1(i)

 

Bond
Number(s)

 

Principal(s)

  Individual
Surety
Liability
Amount
(USD unless
specified)    

Bond Type

 

Bond
Description

 

State Of
Obligation

 

Obligee(s)

 

Bond
Effective
Date

 

Bond
Expiration
Date

  Accumulated
Premium  for
the Term
(USD unless
specified)    

Surety(s)

29711002536   TRONOX WORLDWIDE LLC (as successor to KERR-MCGEE COAL CORPORATION)
    3,425,000.00      Self Insurer Workers Compensation     IL, USA   INDUSTRIAL
COMMISSION OF ILLINOIS   10/1/2012   10/1/2013     19,865.00      SAFECO
Insurance Company of America 6393361-
0000   TRONOX LIMITED     500.00      Sales Tax     NV, USA   NEVADA DEPARTMENT
OF TAXATION   1/13/2013   1/13/2014     100.00      SAFECO Insurance Company of
America 63934100000   TRONOX LIMITED     100,000.00      Self Insurer Workers
Compensation     NV, USA   STATE OF NEVADA LABOR COMMISSIONER   2/16/2013  
2/16/2014     780.00      SAFECO Insurance Company of America 6393416-
0000   TRONOX LIMITED     1,050,000.00      Self Insurer Workers Compensation  
  OK, USA   OKLAHOMA WORKERS’ COMPENSATION COURT   3/2/2013   3/2/2014    
6,090.00      SAFECO Insurance Company of America 6411385   TRONOX LIMITED    
31,184.00      Utility Payment     AL, USA   ALABAMA POWER COMPANY   9/16/2012  
9/16/2013     0.00      SAFECO Insurance Company of America 64114070000   TRONOX
LIMITED     15,000.00      Utility Payment     OK, USA   CITY OF OKLAHOMA CITY
UTILITIES DIVISION   11/8/2012   11/8/2013     0.00      SAFECO Insurance
Company of America



--------------------------------------------------------------------------------

Bond
Number(s)

 

Principal(s)

  Individual
Surety
Liability
Amount
(USD unless
specified)    

Bond Type

 

Bond Description

 

State Of
Obligation

 

Obligee(s)

 

Bond
Effective
Date

 

Bond
Expiration
Date

  Accumulated
Premium for
the Term
(USD unless
specified)    

Surety(s)

022005428   TRONOX, LLC.   CAD 5,000.00      Sales Tax   NON-RESIDENT GOODS &
SERVICES TAX BOND   CN, CAN   CANADA REVENUE AGENCY   4/20/2012   4/20/2013  
CAD 100.00      The Guarantee Company of North America 110705001   TRONOX, LLC.
  $ 60,000.00      United States Customs   IMPORTER / BROKER   OK, USA  
DEPARTMENT OF THE TREASURY UNITED STATES CUSTOMS SERVICES   8/2/2012   8/1/2013
  $ 310.80      Liberty Mutual Insurance Company 2971100-
2457   TRONOX, LLC.   $ 230,143.00      Self Insurer Workers Compensation    
CA, USA   STATE OF CALIFORNIA   5/1/2012   5/1/2013   $ 1,335.00      SAFECO
Insurance Company of America 2971100-
2676   TRONOX LLC (as KERR-MCGEE CHEMICAL LLC)   $ 38,250.00      Mine
Closure/Post Closure   RECLAMATION SURFACE MINING BOND - 51 ACRES   MS, USA  
MISSISSIPPI DEPARTMENT OF ENVIRONMENTAL QUALITY   3/30/2012   3/30/2013   $
198.00      SAFECO Insurance Company of America 2971100-
2677   TRONOX LLC (as KERR-MCGEE CHEMICAL LLC)   $ 50,000.00      Oil and Gas
Lease   CRUDUP NO. 1, MCKINLEY FIELD, MONROE COUNTY; API ID 23-095-20306  
MS, USA   MISSISSIPPI STATE OIL AND GAS BOARD   4/14/2012   4/14/2013   $ 259.00
     SAFECO Insurance Company of America 2971100-
2685   TRONOX PIGMENTS (SAVANNAH), INC. (as KERR-MCGEE PIGMENTS (SAVANNAH),
INC.)   $ 270,000.00      Self Insurer Workers Compensation   BOND REQUIRED OF
EMPLOYER TO OPERATE AS SELF-INSURER   GA, USA   GA STATE BOARD OF WORKERS’ COMP,
SELF INSUR GUARANTY TRUST FUND   3/20/2012   3/20/2013   $ 1,566.00      SAFECO
Insurance Company of America



--------------------------------------------------------------------------------

Bond
Number(s)

 

Principal(s)

  Individual
Surety
Liability
Amount
(USD unless
specified)    

Bond Type

 

Bond
Description

 

State Of
Obligation

 

Obligee(s)

 

Bond
Effective
Date

 

Bond
Expiration
Date

  Accumulated
Premium for
the Term
(USD unless
specified)    

Surety(s)

965-009-666   TRONOX LLC (as KERR-MCGEE CHEMICAL LLC)   $ 577,886.00      Self
Insurer Workers Compensation     NM, USA   STATE OF NEW MEXICO, DIRECTOR OF NEW
MEXICO WORKERS COMPENSATION ADMINISTRATION   4/20/2012   4/20/2013   $ 3,352.00
     Liberty Mutual Insurance Company    

 

 

               

 

 

    13   Total:   $ 5,852,963.00                Total:   $ 33,955.80         

 

 

               

 

 

   



--------------------------------------------------------------------------------

Exhibit 6.1(B) to Schedule 6.1(i)

Henderson Leases

 

Location

  

Unit Type

 

Lease Company

 

Manufacturer

  Model
Number   Serial
Number     Lease
Period   Monthly
Lease     Annual
Costs     Total
Commitment  

Administration

   Copier   Lease Direct   Ricoh   5500MP     L8075500102      36 months   $
420.91      $ 5,050.92      $ 15,152.76   

Purchasing

   Copier   Lease Direct   Ricoh   3025     K8565201818      36 months   $
213.64      $ 2,563.63      $ 7,690.89   

Engineering

   Copier   Lease Direct   Ricoh   3260C     5960400069      36 months   $
739.57      $ 8,874.89      $ 26,624.68   

ER

   Mailing Mach.   Pitney Bowes   Pitney Bowes   SFXF     2172272      51 months
  $ 128.67      $ 1,544.00      $ 6,562.00       Mailing Mach.   Pitney Bowes  
Pitney Bowes   F95A     —                            

 

 

   

 

 

   

 

 

 

Total Henderson Plant

        $ 1,502.79      $ 18,033.44      $ 56,030.33                  

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 6.1(q)

Certain Letters of Credit

 

Entity

  

Issuing
Bank

  

Beneficiary

  

Maturity
Date

  

Country

  

Purpose

   USD
Equivalent  

Tronox Management Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A    AU    Performance    $
14,301.00   

Tronox Management Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A    AU    Performance    $
20,430.00   

Tronox Management Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A    AU    Performance    $
44,946.00   

Tronox Management Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A    AU    Performance    $
15,322.50   

Tronox Management Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A    AU    Performance    $
10,215.00   

Tronox Management Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A    AU    Performance    $
10,215.00   

Tronox Management Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A    AU    Performance    $
10,215.00   

Tronox Management Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A    AU    Performance    $
10,215.00   

Tronox Management Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A    AU    Performance    $
10,215.00   

Tronox Management Pty Ltd

   Westpac    Synergy    N/A    AU    Performance    $ 1,634,400.00   

Tronox Management Pty Ltd

   Westpac    Synergy    N/A    AU    Performance    $ 1,022,010.75   

Tronox Worldwide LLC

   JPMorgan    Old Republic Insurance Company    3-Jul-12    US    Old Workers
Comp    $ 150,000.00   



--------------------------------------------------------------------------------

Entity

  

Issuing Bank

  

Beneficiary

  

Maturity
Date

  

Country

  

Purpose

   USD
Equivalent  

Tronox Incorporated

   Wells Fargo    Liberty Mutual Insurance Company    6-Jun-13    US   
Collateral for surety    $ 5,945,659.80   

Tronox Incorporated

   Wells Fargo    ACE American Insurance Company    6-Jun-13    US    Workers
Comp    $ 2,785,052.00   

Tronox LLC

   Wells Fargo    US Bank    17-Jun-13    US    Performance - freight    $
2,500,000.00   

Tronox LLC

   Wells Fargo    Tennessee Gas Pipeline Company    16-Jun-13    US   
Performance - NG    $ 378,000.00   

Tronox Incorporated

  

Wells Fargo

   AIU Insurance Co.   

6-Jul-13

  

US

   GL / AL / WC   

$

3,800,500.00

  

Tronox LLC

   Wells Fargo    Colorado River Commission    28-Dec-13    US    Performance -
Elec    $ 444,939.63   

Tronox LLC

   Wells Fargo    Tennessee Valley Authority    2-Feb-14   

US

   Performance - Elec   

$

5,400,000.00

  

Tronox LLC

   Wells Fargo    One Stamford Plaza Owner LLC    2-Apr-13    US    Lease
Security Deposit    $ 624,335.00   

Tronox Mineral Sands Pty Ltd

   ABSA    Transnet National Ports Authority    N/A    ZA    Port Terminal    $
158,396.00   

Tronox Mineral Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 678.84   

Tronox Mineral Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 678.84   

Tronox Mineral Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 2,262.80   



--------------------------------------------------------------------------------

Entity

  

Issuing
Bank

  

Beneficiary

  

Maturity
Date

  

Country

  

Purpose

   USD
Equivalent  

Tronox Mineral Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 2,262.80   

Tronox Mineral Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 2,262.80   

Tronox Mineral Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 2,262.80   

Tronox Mineral Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 1,414.25   

Tronox Mineral Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 1,414.25   

Tronox Mineral Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 5,119,839.57   

Tronox Mineral Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 7,429,572.53   

Tronox Mineral Sands Pty Ltd

   ABSA    Trustees for the Time Being of the 115 West    N/A    ZA    Office
Lease    $ 102,827.02   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 11,314.00   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $
  4,412,460.00
    
  

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 39,338.78   



--------------------------------------------------------------------------------

Entity

  

Issuing
Bank

  

Beneficiary

  

Maturity
Date

  

Country

  

Purpose

   USD
Equivalent  

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 5,657.00   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 22,899.54   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 368,270.70   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 2,489.08   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 2,262.80   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 4,525.60   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 24,534.86   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 2,262.80   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 28,189.51   

Tronox KZN Sands Pty Ltd

   ABSA    Department of Mineral Resources    N/A    ZA    Land Rehabilitation
   $ 5,907.27   

Tronox KZN Sands Pty Ltd

   ABSA    Eskom Holdings Soc Limited    N/A    ZA    Supply of Power    $
359,785.20   

Tronox KZN Sands Pty Ltd

   ABSA    Eskom Holdings Soc Limited    N/A    ZA    Supply of Power for
Fairbreeze    $ 748,907.60   



--------------------------------------------------------------------------------

Entity

  

Issuing
Bank

  

Beneficiary

  

Maturity
Date

  

Country

  

Purpose

   USD
Equivalent  

Tronox Pigments International GmbH

   ABN AMRO    ARIS - Sociedade De Servicios    27-Mar-13    EU    Portugal VAT
   $ 3,264,250.00   

Tronox Pigments International GmbH

   Wells Fargo    The Royal Bank of Scotland    26-Mar-13    EU    Collateral
for Portugal    $ 3,264,250.00   



--------------------------------------------------------------------------------

Schedule 6.2

Certain Liens

 

   

DEBTOR

 

SECURED
PARTY

 

JURISDICTION

 

TYPE OF

FILING

 

FILE DATE &
NO. (as of

the closing

date)

 

COLLATERAL

1.   Tronox Incorporated   Henriksen Butler Design Group   Delaware- Department
of State   UCC Financing Statement  

2012 3397405

 

Filed on 08/31/2012

  All furniture and fabric manufactured by Secured Party, up to $28,888.00. 2.  
Tronox LLC   Richards Bay Iron and Titanium (Proprietary) Limited   Delaware-
Department of State   UCC Financing Statement  

2008 3105630

 

Filed on 09/12/2008

  Purchase Money Security Interest: Inventory of chloride grade titanium bearing
slag produced by Secured Party sold and/or consigned to Debtor; all products and
proceeds thereof. 3.   Tronox LLC   QIT-FER Et Titane Inc.   Delaware-
Department of State   UCC Financing Statement  

2008 3105655

 

Filed on 09/12/2008

  Purchase Money Security Interest: Inventory of upgraded titanium bearing slag
produced by Secured Party sold and/or consigned to Debtor; all products and
proceeds thereof.



--------------------------------------------------------------------------------

4.   Tronox LLC   QIT-FER Et Titane Inc.   Delaware-Department of State   UCC
Financing Statement  

2009 0294980

 

Filed on 01/28/2009

  Purchase Money Security Interest: Inventory of upgraded titanium bearing slag
produced by Secured Party sold and/or consigned to Debtor; all products and
proceeds thereof. 5.   Tronox LLC   Hagemeyer North America, Inc.  
Delaware-Department of State   UCC Financing Statement  

2009 1551560

 

Filed on 01/28/2009

  Consigned Equipment.



--------------------------------------------------------------------------------

Schedule 6.3

Certain Negative Pledges

None.



--------------------------------------------------------------------------------

Schedule 6.5

Certain Restrictions on Subsidiary Distributions

None.



--------------------------------------------------------------------------------

Schedule 6.6(i)(1)

Certain Investments as of the Second Amendment Effective Date

 

1. To the extent constituting Investments, the Investments specified on Schedule
6.1(i), which are incorporated herein by reference.

 

2. Tronox Western Australia Pty Ltd.’s and Tific Pty. Ltd.’s respective 50%
interest in the Jurien (Exploration) Joint Venture.

 

3. Loan from Tronox Australia Sands Pty Ltd to Exxaro Resources Ltd (South
Africa) of AUD 2,546,139.

 

4. Tronox Western Australia Pty Ltd.’s and Yalgoo Minerals Ptd. Ltd.’s
respective 50% interest in the Tiwest Joint Venture.



--------------------------------------------------------------------------------

Schedule 6.8

Certain Asset Sales

None.



--------------------------------------------------------------------------------

Schedule 6.11

Certain Affiliate Transactions

 

1. Administrative, corporate and marketing costs for the operation of offices
and maintenance of business activities incurred by one entity which benefit all
entities and are allocated and billed based upon a transfer pricing methodology
created by Ernst & Young. Such selling, generating and administrative costs
(SG&A) are incurred and allocated from Tronox LLC and Tronox Incorporated to all
the other Subsidiaries, primarily Tronox Pigments Ltd, Tronox Western Australia
Pty Ltd, Botlek and Tronox Pigments (Singapore) Pte Ltd. based upon such
transfer pricing methodology. SG&A costs are also allocated from Tronox Western
Australia Pty Ltd. to Tronox Pigments Ltd. and from Tronox Pigments (Singapore)
Pte Ltd. to Tronox Pigments Ltd.

 

2. Trademark License Agreement between Tronox Worldwide Pty Ltd (as successor to
Tronox Worldwide LLC) and Tronox Pigments (Holland) B.V.

 

3. Technology License Agreement dated as of January 1, 2009 between Tronox LLC
and Tronox Pigments (Holland) B.V.

 

4. Supply Agreement between Tronox Pigments (Holland) B.V. and Tronox Pigments
Ltd., dated April 1, 2008.

 

5. Supply Agreement between Tronox Pigments (Holland) B.V. and Tronox LLC, dated
April 1, 2008.

 

6. Supply Agreement between Tronox Western Australia Pty Ltd. and Tronox
Pigments Ltd., dated April 1, 2003.

 

7. Research and development with the Tiwest joint venture and reimbursed by the
Tiwest joint venture.

 

8. Interest on intercompany indebtedness and cash advances permitted pursuant to
Sections 6.1 and 6.6.



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of February 8,
2012 (as amended prior to March 19, 2013, as amended and restated pursuant to
that certain Second Amendment to Credit and Guaranty Agreement, dated as of
March 19, 2013, and as otherwise amended, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
TRONOX PIGMENTS (NETHERLANDS) B.V., a private limited liability company
incorporated under Dutch law (the “Borrower”), TRONOX LIMITED (ACN 153 348 111),
an Australian public limited company incorporated in the Commonwealth of
Australia (“Holdings”), certain Subsidiaries of Holdings, as Guarantors, GOLDMAN
SACHS BANK USA, as Administrative Agent and Collateral Agent, GOLDMAN SACHS BANK
USA, UBS SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC and RBC CAPITAL
MARKETS, as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,
and the other Agents and Lenders party thereto from time to time.

Pursuant to Section 2.1 of the Credit Agreement, Borrower desires that Lenders
make the following Loans to the Borrower in accordance with the applicable terms
and conditions of the Credit Agreement on March 19, 2013 (the “Credit Date”):

Term Loans

 

¨

 

Base Rate Loans:

   $ [    ,    ,     ] 

¨

 

Eurodollar Rate Loans, with an initial Interest Period of              month(s):

        $ [    ,    ,     ] 

The Borrower hereby certifies that:

(i) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true and correct in all material respects on and as
of such Credit Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and

(ii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default.

 

EXHIBIT A–1–1



--------------------------------------------------------------------------------

Date: March [    ], 2013     TRONOX PIGMENTS (NETHERLANDS) B.V.     By:  

 

    Name:       Title:   [Authorized Officer]

 

EXHIBIT A–1–2



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of February 8,
2012 (as amended prior to March 19, 2013, as amended and restated pursuant to
that certain Second Amendment to Credit and Guaranty Agreement, dated as of
March 19, 2013, and as otherwise amended, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
TRONOX PIGMENTS (NETHERLANDS) B.V., a private limited liability company
incorporated under Dutch law (the “Borrower”), TRONOX LIMITED (ACN 153 348 111),
an Australian public limited company incorporated in the Commonwealth of
Australia (“Holdings”), certain Subsidiaries of Holdings, as Guarantors, GOLDMAN
SACHS BANK USA, as Administrative Agent and Collateral Agent, GOLDMAN SACHS BANK
USA, UBS SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC and RBC CAPITAL
MARKETS, as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,
and the other Agents and Lenders party thereto from time to time.

Pursuant to Section 2.6 of the Credit Agreement, the Borrower desires to convert
or to continue the following Loans, each such conversion and/or continuation to
be effective as of [mm/dd/yy]:

Term Loans:

 

$[    ,    ,    ]   

Eurodollar Rate Loans to be continued with Interest Period of [            ]
month(s)

$[    ,    ,    ]   

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[            ] month(s)

$[    ,    ,    ]   

Eurodollar Rate Loans to be converted to Base Rate Loans

The undersigned on behalf of the Borrower hereby certifies that as of the date
hereof, no Specified Event of Default has occurred and is continuing or would
result from the consummation of the conversion and/or continuation contemplated
hereby.

 

Date: [mm/dd/yy]     TRONOX PIGMENTS (NETHERLANDS) B.V.     By:  

 

    Name:       Title:   [Authorized Officer]

 

EXHIBIT A–2–1



--------------------------------------------------------------------------------

EXHIBIT B TO

CREDIT AND GUARANTY AGREEMENT

TERM LOAN NOTE

$[        ,        ,         ]1

 

                 , 2013    New York, New York

FOR VALUE RECEIVED, TRONOX PIGMENTS (NETHERLANDS) B.V., a private limited
liability company incorporated under Dutch law (“Borrower”), promises to pay
[NAME OF LENDER] (“Payee”) or its registered assigns the principal amount of
[        ] DOLLARS ($[        ,        ,        ]) in the installments referred
to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of February 8, 2012 (as amended prior to March 19,
2013, as amended and restated pursuant to that certain Second Amendment to
Credit and Guaranty Agreement, dated as of March 19, 2013, and as otherwise
amended, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrower, TRONOX LIMITED (ACN 153
348 111), an Australian public limited company incorporated in the Commonwealth
of Australia (“Holdings”), certain Subsidiaries of Holdings, as Guarantors,
GOLDMAN SACHS BANK USA, as Administrative Agent and Collateral Agent, GOLDMAN
SACHS BANK USA, UBS SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC and RBC
CAPITAL MARKETS, as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication
Agents, and the other Agents and Lenders party thereto from time to time.

Borrower shall make scheduled principal payments on this Note as set forth in
Section 2.9 of the Credit Agreement.

This Note is one of the “Term Loan Notes” referenced in the Credit Agreement and
is issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Term Loan evidenced hereby was made and is to be
repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register pursuant to the terms of the Credit
Agreement, Borrower, each Agent and Lenders shall be entitled to deem and treat
Payee as the owner and holder of this Note and the obligations evidenced hereby.
Payee hereby agrees, by its acceptance hereof, that before disposing of this
Note or any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of Borrower hereunder with
respect to payments of principal of or interest on this Note.

 

1 

Lender’s Second Amendment Effective Date Term Loan Commitment

 

EXHIBIT B–1



--------------------------------------------------------------------------------

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

IN THE EVENT OF A CONFLICT BETWEEN THIS NOTE AND THE CREDIT AGREEMENT, THE
PROVISIONS OF THE CREDIT AGREEMENT WILL GOVERN.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, in each case
subject to the terms and conditions, and with the effect, provided in the Credit
Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note shall
alter or impair the obligations of Borrower, which are absolute and
unconditional, to pay the principal of and interest on this Note at the place,
at the respective times, and in the currency herein prescribed, in each case
subject to the terms of the Credit Agreement.

Borrower hereby waives diligence, presentment, protest and demand notice of
every kind hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B–2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

TRONOX PIGMENTS (NETHERLANDS) B.V. By:  

 

Name:   Title:   [Authorized Officer]

 

EXHIBIT B–3



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS, in each case as of the date hereof
and in his/her capacity as an Authorized Officer but not in any individual
capacity:

1. I am the [Authorized Officer]2 of [TRONOX INCORPORATED]//[TRONOX LIMITED (ACN
153 348 111)].3

2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of February 8, 2012 (as amended prior to March 19, 2013, as amended and
restated pursuant to that certain Second Amendment to Credit and Guaranty
Agreement, dated as of March 19, 2013, and as otherwise amended, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among TRONOX PIGMENTS (NETHERLANDS) B.V. (“Borrower”), TRONOX
LIMITED (ACN 153 348 111), an Australian public limited company incorporated in
the Commonwealth of Australia (“Holdings”), certain Subsidiaries of Holdings, as
Guarantors, GOLDMAN SACHS BANK USA, as Administrative Agent and Collateral
Agent, GOLDMAN SACHS BANK USA, UBS SECURITIES LLC, CREDIT SUISSE SECURITIES
(USA) LLC and RBC CAPITAL MARKETS, as Joint Lead Arrangers, Joint Bookrunners
and Co-Syndication Agents, and the other Agents and Lenders party thereto from
time to time, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of Holdings and
its Subsidiaries during the accounting period covered by the attached financial
statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements [after giving pro forma effect to
[    ]]4, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Borrower or the
applicable Credit Party has taken, is taking, or proposes to take with respect
to each such condition or event.

The foregoing certifications, together with the computations set forth in Annex
A hereto (such computations of the Available Amount, Leverage Ratio (including
calculation of Consolidated Adjusted EBITDA and Consolidated Net Debt) and
Consolidated Excess Cash Flow to be delivered in connection with delivery of
annual financial statements pursuant to Section 5.1(c) of the Credit Agreement)
and the financial statements delivered with this Certificate in support hereof,
are made and delivered [                 ], 20[    ] pursuant to Section 5.1(d)
of the Credit Agreement.

 

2 

To be signed by the relevant senior executive officer or senior financial
officer of the group.

3 

This Compliance Certificate may be delivered by Holdings or by the entity that
is at such time considered to be “Tronox US” under the Credit Agreement.

4 

If needed in respect of certain actions under the Credit Agreement.

 

EXHIBIT C–1



--------------------------------------------------------------------------------

[TRONOX INCORPORATED][TRONOX LIMITED (ACN 153 348 111)] By:  

 

Name:   Title:   [insert title of senior executive officer or senior financial
officer for the group]

 

EXHIBIT C–2



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

[Computations in reasonable detail to be provided by Holdings or Tronox US at
the time each Compliance Certificate is delivered with the annual financial
statements pursuant to Section 5.1(c) of the Credit Agreement for the Available
Amount, Leverage Ratio (including calculation of Consolidated Adjusted EBITDA
and Consolidated Net Debt) and Consolidated Excess Cash Flow]

 

EXHIBIT C–3



--------------------------------------------------------------------------------

EXHIBIT D TO

CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment, without representation or warranty by the
Assignor.

 

1.   Assignor:                                      [Assignor is not a
Defaulting Lender.] 2.   Assignee:                                      [and is
an Affiliate/Related Fund of [identify Lender]].      Markit Entity Identifier
(if any):                                  3.   Borrower:    Tronox Pigments
(Netherlands) B.V. 4.   Administrative Agent:    Goldman Sachs Bank USA, as the
administrative agent under the Credit Agreement 5.   Credit Agreement:    Credit
and Guaranty Agreement, dated as of February 8, 2012 (as amended prior to
March 19, 2013, as amended and restated pursuant to that certain Second
Amendment to Credit and Guaranty Agreement, dated as of March 19,

 

EXHIBIT D–1



--------------------------------------------------------------------------------

     2013, and as otherwise amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Tronox Pigments (Netherlands) B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under Dutch
law, having its corporate seat (statutaire zetel) in Amsterdam, The Netherlands
and having its registered office address at Naritaweg 165, Telestone 8,
(1043BW), Amsterdam, The Netherlands, registered with the trade register of the
chamber of commerce in Amsterdam, the Netherlands under number 34132341
(“Borrower”), Tronox Limited (ACN 153 348 111), an Australian public limited
company incorporated in the Commonwealth of Australia (“Holdings”), certain
Subsidiaries of Holdings, as guarantors, the lenders party thereto from time to
time (the “Lenders”), Goldman Sachs Bank USA, as administrative agent and
collateral agent, Goldman Sachs Bank USA, UBS Securities LLC, Credit Suisse
Securities (USA) LLC and RBC Capital Markets, as joint lead arrangers, joint
bookrunners and co-syndication agents, and the other agents named therein. 6.  
Assigned Interest:   

 

Facility Assigned 1

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2      $         $                %     $         $          
     %     $         $                % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

1 

Refer to the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “New Term
Loan”, “Term Loan”, etc.). For New Term Loans, identify the Series of New Term
Loans being assigned.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder

 

EXHIBIT D–2



--------------------------------------------------------------------------------

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] Notices:     Notices:    

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier: with a copy to:  
  with a copy to:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier: Wire Instructions:
    Wire Instructions:

 

EXHIBIT D–3



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

[Consented to and]3 Accepted:

 

GOLDMAN SACHS BANK USA, as Administrative Agent By:  

 

Title:   [Consented to:]4 TRONOX PIGMENTS (NETHERLANDS) B.V. By:  

 

Title:  

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

EXHIBIT D–4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim [and] (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
[and (iv) it is not a Defaulting Lender]; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document and (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest and (vii) if it is a Non-US Lender, attached to the Assignment is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at that time, continue to make its own credit decisions
in taking or not taking action under the Credit Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Documents are required to be performed by it as a Lender.

 

EXHIBIT D–5



--------------------------------------------------------------------------------

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

2.1 From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts (including by facsimile
and other electronic transmission), which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment. This Assignment shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to conflict of laws principles thereof.

[Remainder of page intentionally left blank]

 

EXHIBIT D–6



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

CERTIFICATE RE NON-BANK STATUS

Reference is made to the Credit and Guaranty Agreement, dated as of February 8,
2012 (as amended prior to March 19, 2013, as amended and restated pursuant to
that certain Second Amendment to Credit and Guaranty Agreement, dated as of
March 19, 2013, and as otherwise amended, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
TRONOX PIGMENTS (NETHERLANDS) B.V., a private limited liability company
incorporated under Dutch law (the “Borrower”), TRONOX LIMITED (ACN 153 348 111),
an Australian public limited company incorporated in the Commonwealth of
Australia (“Holdings”), certain Subsidiaries of Holdings, as Guarantors, GOLDMAN
SACHS BANK USA, as Administrative Agent and Collateral Agent, GOLDMAN SACHS BANK
USA, UBS SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC and RBC CAPITAL
MARKETS, as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,
and the other Agents and Lenders party thereto from time to time. Pursuant to
Section 2.17(c) of the Credit Agreement, the undersigned hereby certifies that
it is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

 

EXHIBIT E–1



--------------------------------------------------------------------------------

EXHIBIT F-1 TO

CREDIT AND GUARANTY AGREEMENT

SECOND AMENDMENT EFFECTIVE DATE CERTIFICATE

March 19, 2013

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS, in each case as of the date hereof
and in his/her capacity as an Authorized Officer but not in any individual
capacity:

1. We are, respectively, an Authorized Officer of TRONOX LIMITED (ACN 153 348
111), an Australian public limited company incorporated in the Commonwealth of
Australia (“Holdings”) and TRONOX PIGMENTS (NETHERLANDS) B.V., a private limited
liability company organized under Dutch law (“Borrower”).

2. We have reviewed the terms of Section 4 of the Second Amendment and
Section 3.1 of that certain Credit and Guaranty Agreement, dated as of
February 8, 2012 (as amended prior to March 19, 2013, as amended and restated
pursuant to that certain Second Amendment to Credit and Guaranty Agreement,
dated as of March 19, 2013, and as otherwise amended, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, Holdings, certain Subsidiaries of Holdings, as
Guarantors, GOLDMAN SACHS BANK USA, as Administrative Agent and Collateral
Agent, GOLDMAN SACHS BANK USA, UBS SECURITIES LLC, CREDIT SUISSE SECURITIES
(USA) LLC and RBC CAPITAL MARKETS, as Joint Lead Arrangers, Joint Bookrunners
and Co-Syndication Agents, and the other Agents and Lenders party thereto from
time to time, and the definitions and provisions contained in such Credit
Agreement relating thereto, and in our opinion we have made, or have caused to
be made under our supervision, such examination or investigation as is necessary
to enable us to express an informed opinion as to the matters referred to
herein.

3. Based upon our review and examination described in paragraph 2 above, we
certify, in our capacities as an Authorized Officer on behalf of Borrower and
Holdings, respectively, that as of the date hereof:

 

  (i) the representations and warranties contained in the Credit Agreement, the
Second Amendment and in the other Credit Documents are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof;

 

  (ii)

there does not exist any action, suit, investigation, litigation, proceeding,
hearing or other legal or regulatory developments, pending or threatened in any
court or before any arbitrator or Governmental Authority that, singly or in the
aggregate, materially impairs the making of the Loans

 

EXHIBIT F–1–1



--------------------------------------------------------------------------------

  under the Second Amendment or the Credit Agreement or any of the other
transactions contemplated by the Credit Documents or that could have a Material
Adverse Effect;

 

  (iii) no event has occurred and is continuing or would result from the
consummation of the Transactions to be consummated on the date hereof that would
constitute an Event of Default or a Default; and

 

  (iv) no Credit Party is prevented by Chapter 2E or Chapter 2J or any other
provision of the Corporations Act from entering into the Second Amendment and
performing its obligations under the Second Amendment, the Credit Agreement or
any other Credit Document to which it is expressed to be a party.

4. Attached as Annex A hereto is a true and complete copy of the amendment to
the Revolving Credit Agreement referenced in Section 3.1(d) of the Credit
Agreement.

5. Attached hereto as Annex B are true, complete and correct copies of the
following: (a) audited financial statements of US Holdings for the 2009, 2010
and 2011 Fiscal Years, prepared in accordance with GAAP, and (b) audited
financial statements of Holdings for the 2012 Fiscal Year, prepared in
accordance with GAAP.

[signature pages follow]

 

EXHIBIT F–1–2



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first written
above.

 

TRONOX PIGMENTS (NETHERLANDS) B.V.

 

Name:   Title:   Authorized Officer1 TRONOX LIMITED (ACN 153 348 111)

 

Name:   Title:   Authorized Officer2

 

1 

To be signed by a senior executive officer.

2 

To be signed by a senior executive officer.

 

EXHIBIT F–1–3



--------------------------------------------------------------------------------

Annex A to Second Amendment Effective Date Certificate

Amendment to Revolving Credit Agreement

[attached]

 

EXHIBIT F–1–4



--------------------------------------------------------------------------------

 

EXHIBIT F–1–5



--------------------------------------------------------------------------------

Annex B to Second Amendment Effective Date Certificate

Financial Information

[As provided to the Arranger separately as of the Second Amendment Effective
Date; Attachments Intentionally Omitted]

 

EXHIBIT F–1–6



--------------------------------------------------------------------------------

EXHIBIT F-2 TO

CREDIT AND GUARANTY AGREEMENT

SOLVENCY CERTIFICATE

[            ], 2013

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS, in each case as of the date hereof
and in his/her capacity as an Authorized Officer but not in any individual
capacity:

1. We are, respectively, an Authorized Officer of [TRONOX PIGMENTS (NETHERLANDS)
B.V., a private limited liability company incorporated under Dutch law (the
“Borrower”)] [TRONOX INCORPORATED, a Delaware corporation] and TRONOX LIMITED
(ACN 153 348 111), an Australian public limited company incorporated in the
Commonwealth of Australia (“Holdings”).1

2. Reference is made to the Second Amendment and that certain Credit and
Guaranty Agreement, dated as of February 8, 2012 (as amended prior to March 19,
2013, as amended and restated pursuant to that certain Second Amendment to
Credit and Guaranty Agreement, dated as of March 19, 2013, and as otherwise
amended, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrower, Holdings, certain
Subsidiaries of Holdings, as Guarantors, GOLDMAN SACHS BANK USA, as
Administrative Agent and Collateral Agent, GOLDMAN SACHS BANK USA, UBS
SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC and RBC CAPITAL MARKETS, as
Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents, and the other
Agents and Lenders party thereto from time to time.

3. I have reviewed the terms of Sections 3 and 4 of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

4. Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, Holdings and its Subsidiaries taken as a
whole are, and Borrower (after taking into account any rights of contribution)
is and, after taking into account the consummation of the Transactions as of the
date hereof, will be Solvent.

 

1 

To be executed by the chief financial officer or responsible financial officer
of Holdings and the chief financial officer or responsible financial officer of
Borrower (or, if the senior financial officer of Borrower is at Tronox US,
Tronox US).

 

EXHIBIT F–2–1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first written
above.

 

[TRONOX PIGMENTS (NETHERLANDS) B.V.] [TRONOX INCORPORATED]

 

Name:   Title:   Authorized Officer TRONOX LIMITED (ACN 153 348 111)

 

Name:   Title:   Authorized Officer

 

EXHIBIT F–2–2



--------------------------------------------------------------------------------

EXHIBIT G TO

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated as of [mm/dd/yy] (this “Counterpart
Agreement”) is delivered pursuant to that certain Credit and Guaranty Agreement,
dated as of February 8, 2012 (as amended prior to March 19, 2013, as amended and
restated pursuant to that certain Second Amendment to Credit and Guaranty
Agreement, dated as of March 19, 2013, and as otherwise amended, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among TRONOX PIGMENTS (NETHERLANDS) B.V., a private limited
liability company incorporated under Dutch law (the “Borrower”), TRONOX LIMITED
(ACN 153 348 111), an Australian public limited company incorporated in the
Commonwealth of Australia (“Holdings”), certain Subsidiaries of Holdings, as
Guarantors, GOLDMAN SACHS BANK USA, as Administrative Agent and Collateral
Agent, GOLDMAN SACHS BANK USA, UBS SECURITIES LLC, CREDIT SUISSE SECURITIES
(USA) LLC and RBC CAPITAL MARKETS, as Joint Lead Arrangers, Joint Bookrunners
and Co-Syndication Agents, and the other Agents and Lenders party thereto from
time to time.

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b) represents and warrants as of the date hereof that each of the
representations and warranties set forth in the Credit Agreement and each other
Credit Document to the extent applicable to the undersigned is true and correct
immediately after giving effect to this Counterpart Agreement, except to the
extent that any such representation and warranty relates solely to any earlier
date, in which case such representation and warranty is true and correct as of
such earlier date;

(c) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
in each case in accordance with Section 7 of the Credit Agreement; and

(d) the undersigned hereby (i) agrees that this counterpart may be attached to
the US Pledge and Security Agreement, (ii) agrees that the undersigned will
comply with all the terms and conditions of the US Pledge and Security Agreement
as if it were an original signatory thereto, (iii) grants to Collateral Agent a
security interest in all of the undersigned’s right, title and interest in and
to all “Collateral” (as such term is defined in the US Pledge and Security
Agreement) of the undersigned, in each case whether now or hereafter existing or
in which the undersigned now has or hereafter acquires an interest and wherever
the same may be located and (iv) to the extent reasonably requested by the
Collateral Agent, delivers to Collateral Agent supplements to all applicable
schedules attached to the US Pledge and Security Agreement. All such Collateral
shall be deemed to be part of the “Collateral” and hereafter subject to each of
the terms and conditions of the US Pledge and Security Agreement.1

 

1 

To be modified as needed with respect to signatories that will be executing
other Collateral Documents.

 

EXHIBIT G–1



--------------------------------------------------------------------------------

Section 2. The undersigned agrees from time to time, upon reasonable request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Agreement. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought. Any notice or other communication herein
required or permitted to be given shall be given pursuant to Section 10.1 of the
Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof. In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

[Remainder of page intentionally left blank]

 

EXHIBIT G–2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY] By  

 

Name:   Title:  

 

Address for Notices;  

 

 

 

 

 

  Attention:   Telecopier with a copy to:  

 

 

 

 

 

  Attention:   Telecopier

 

ACKNOWLEDGED AND ACCEPTED, as of the date above first written: GOLDMAN SACHS
BANK USA, as Administrative Agent By:  

 

Name:   Title:   GOLDMAN SACHS BANK USA, as Collateral Agent By:  

 

Name:   Title:  

 

EXHIBIT G–3



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

[AMENDED AND RESTATED] INTERCOMPANY NOTE

 

[mm/dd/yy]    New York, New York

FOR VALUE RECEIVED, each of the undersigned entities listed on the signature
page hereto as a Payor and any entity becoming a party hereto by executing a
counterpart signature hereto, in each case to the extent a borrower from time to
time (each, in such capacity, a “Payor”), hereby promises to pay on demand to
the order of each of the undersigned entities listed on the signature page
hereto as a Payee and each entity becoming a party hereto by executing a
counterpart signature hereto, in each case to the extent a lender to any Payor
from time to time (each, in such capacity, a “Payee”), as the case may be, in
lawful money of the United States of America, or such other currency as may be
agreed between the applicable Payor and Payee, in immediately available funds,
at such location as a Payee shall from time to time designate, the unpaid
principal amount of all indebtedness for borrowed money incurred by such Payor
to such Payee. Each Payor promises also to pay interest on the unpaid principal
amount of all such indebtedness for borrowed money in like money at said
location from the date of incurrence of such indebtedness until paid at such
rate per annum as shall be agreed upon from time to time by such Payor and such
Payee.

Reference is made to the Credit and Guaranty Agreement, dated as of February 8,
2012 (as amended prior to March 19, 2013, as amended and restated pursuant to
that certain Second Amendment to Credit and Guaranty Agreement, dated as of
March 19, 2013, and as otherwise amended, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
TRONOX PIGMENTS (NETHERLANDS) B.V., a private limited liability company
incorporated under Dutch law (the “Borrower”), TRONOX LIMITED (ACN 153 348 111),
an Australian public limited company incorporated in the Commonwealth of
Australia (“Holdings”), certain Subsidiaries of Holdings, as Guarantors, GOLDMAN
SACHS BANK USA, as Administrative Agent and Collateral Agent, GOLDMAN SACHS BANK
USA, UBS SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC and RBC CAPITAL
MARKETS, as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,
and the other Agents and Lenders party thereto from time to time. This Note is
an Intercompany Note referred to in the Credit Agreement.

Each Payee hereby acknowledges and agrees that the Collateral Agent may exercise
all rights provided in the Credit Agreement and the Pledge and Security
Agreement with respect to this note (this “Note”).

Anything in this Note to the contrary notwithstanding, the indebtedness for
borrowed money evidenced by this Note among Holdings and its Subsidiaries or
among Holdings’ Subsidiaries shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to all
Obligations of such Payor that is a Credit Party, if any, under the Credit
Agreement, including, without limitation, where applicable, under such Payor’s
guarantee (if any) of the Obligations under the Credit Agreement (such
Obligations under the Credit Agreement, including interest thereon accruing
after the commencement of any proceedings referred to in clause (i) below,
whether or not such interest is an allowed claim in such proceeding, being
hereinafter collectively referred to as “Senior Indebtedness”) until the
repayment in full of all Senior Indebtedness and the termination of any
commitments to lend thereunder:

(i) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note (excluding demands by
the Collateral Agent exercising its rights under any collateral assignment of
the rights of such Payees) and (y) until the holders of Senior Indebtedness are
paid in full in cash in respect of all amounts constituting Senior Indebtedness,
any payment or distribution to which such Payee would otherwise be entitled
under this Note shall be made to the holders of Senior Indebtedness;

 

EXHIBIT H–1



--------------------------------------------------------------------------------

(ii) if any Event of Default occurs and is continuing with respect to any Senior
Indebtedness and the Payor has received written notice from the Administrative
Agent, then, except as required by applicable law, no payment or distribution of
any kind or character shall be made by the Payor that is a Credit Party with
respect to this Note to any Person that is not a Credit Party or that is not the
Administrative Agent; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property, in respect of this Note shall (despite these
subordination provisions) be received by any Payee in violation of clause (i) or
(ii) before all Senior Indebtedness shall have been paid in full in cash, such
payment or distribution shall be held in trust for the benefit of, and shall be
paid over or delivered to, the holders of Senior Indebtedness (or their
representatives) in a manner to be determined by the holders of Senior
Indebtedness.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note (if applicable to such Payee and Payor) is for the benefit of the holders
of Senior Indebtedness and the Collateral Agent may proceed to enforce the
subordination provisions herein.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor to pay to such Payee the principal of and interest on this Note as and
when due and payable in accordance with its terms, or is intended to or will
affect the relative rights of such Payee and other creditors of such Payor other
than the holders of Senior Indebtedness.

IN THE EVENT OF A CONFLICT BETWEEN THIS NOTE AND THE CREDIT AGREEMENT, THE
PROVISIONS OF THE CREDIT AGREEMENT WILL GOVERN.

 

EXHIBIT H–2



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

Each Payee is hereby authorized to record all indebtedness for borrowed money
evidenced hereby and made by it to any Payor (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

Additional Payors and Payees may become parties to this Note by executing a
counterpart signature page to this Note. Upon delivery of such counterpart
signature page, notice of which is waived by all parties hereto, such Payor or
Payee, as the case may be, shall become a party hereto as fully as if it were an
original signatory hereto. Each Payor agrees that its obligations under or
evidenced by this Note shall not be diminished or impaired by the addition of an
additional Payor. Any party executing a counterpart signature page to this Note
will become both a Payor and a Payee hereunder.

[This Note supersedes and replaces that certain Intercompany Note, dated as of
February 8, 2012, by the entities party thereto as “Payors” to the entities
party thereto as “Payees” (the “Prior Note”). The intercompany indebtedness
outstanding under the Prior Note is continuing in all respects. This Note does
not evidence a novation of, or a repayment and reborrowing of amounts
outstanding under, the Prior Note.]

[Signature Pages to Follow]

 

EXHIBIT H–3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

As Payors:             [                           
                                                                              ]1
      By:  

 

      Name:         Title:  

 

1 

To be signed by Holdings and each of its subsidiaries.

 

EXHIBIT H–4



--------------------------------------------------------------------------------

As Payees:           [                          
                                         
                                     ]2     By:  

 

    Name:       Title:  

 

2 

To be signed by Borrower and each Guarantor.

 

EXHIBIT H–5



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [                 , 20    ] (this
“Agreement”), by and among [NEW LENDERS] (each a “Lender” and collectively the
“Lenders”), TRONOX PIGMENT (NETHERLANDS) B.V., a private limited liability
company incorporated under Dutch law (the “Borrower”), TRONOX LIMITED (ACN 153
348 111), an Australian public limited company incorporated in the Commonwealth
of Australia (“Holdings”), the other Guarantors party hereto and GOLDMAN SACHS
BANK USA, in its capacity as Administrative Agent and Collateral Agent.

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of February 8, 2012 (as amended prior to March 19, 2013, as amended and
restated pursuant to that certain Second Amendment to Credit and Guaranty
Agreement, dated as of March 19, 2013, and as otherwise amended, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Borrower, Holdings, certain Subsidiaries of Holdings, as
Guarantors, GOLDMAN SACHS BANK USA, as Administrative Agent and Collateral
Agent, GOLDMAN SACHS BANK USA, UBS SECURITIES LLC, CREDIT SUISSE SECURITIES
(USA) LLC and RBC CAPITAL MARKETS, as Joint Lead Arrangers, Joint Bookrunners
and Co-Syndication Agents, and the other Agents and Lenders party thereto from
time to time; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may provide New Term Loan Commitments by entering into one or more Joinder
Agreements with New Term Loan Lenders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”); (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Administrative Agent
and Collateral Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to Administrative Agent and Collateral Agent, as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

EXHIBIT I–1



--------------------------------------------------------------------------------

Each Lender hereby agrees to make its Commitment on the following terms and
conditions1:

 

1. Applicable Margin. The Applicable Margin for each Series [    ] New Term Loan
shall mean, as of any date of determination, [    ]% per annum

 

2. Principal Payments. Borrower shall make principal payments on the Series
[    ] New Term Loans in installments on the dates and in the amounts set forth
below:

 

(A) Payment Date

   (B)
Scheduled Repayment of Series
[    ] New Term Loans      $                    $         $         $         $
        $         $         $         $         $         $         $         $
        $     

TOTAL

   $     

 

1 

Insert completed items 1-7 as applicable, with respect to New Term Loans with
such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.21 of the Credit Agreement. If any of items 1-7 are
inapplicable or are otherwise addressed in the Credit Agreement, such items need
not be included here.

 

EXHIBIT I–2



--------------------------------------------------------------------------------

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the [Series [    ]] New Term Loans set forth above shall be reduced in
connection with any voluntary or mandatory prepayments of the [Series [    ]]
New Term Loans in accordance with Sections 2.12, 2.13 and 2.14 of the Credit
Agreement respectively; and provided further, the final installment payable by
Borrower in respect of the [Series[    ]] New Term Loans on such date shall be
in an amount, if such amount is different from the amount specified above,
sufficient to repay all amounts owing by Borrower under the Credit Agreement
with respect to the [Series [    ]] New Term Loans.

 

4. Prepayment Fees. Borrower agrees to pay to each New Term Loan Lender the
following prepayment fees, if any: [            ].

[Insert other additional prepayment provisions with respect to New Term Loans,
if any]

 

5. Other Fees. Borrower agrees to pay each New Term Loan Lender its Pro Rata
Share of an aggregate fee equal to [                 ,        ] on [            
    ,        ].

 

6. Proposed Borrowing. This Agreement represents Borrower’s request to borrow
[Series [    ] New Term Loans] from New Term Loan Lender as follows (the
“Proposed Borrowing”):

 

  a. Business Day of Proposed Borrowing:                  ,        

 

  b. Amount of Proposed Borrowing: $            ,        

 

  c.   Interest rate option:   ¨  a.   Base Rate Loan(s)       ¨  b.  
Eurodollar Rate Loans         with an initial Interest         Period of     
month(s)

 

7.

[New Lenders. Each New Term Loan Lender acknowledges and agrees that upon its
execution of this Agreement [and the making of [New Term Loans] Series      New
Term Loans] that such New Term Loan Lender shall become a “Lender” under, and
for all purposes of, the Credit Agreement and the other Credit Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder.]2

 

8. Credit Agreement Governs. Except as set forth in this Agreement, [Series
[    ] New Term Loans] shall otherwise be subject to the provisions of the
Credit Agreement and the other Credit Documents.

 

2 

Insert bracketed language if the lending institution is not already a Lender.

 

EXHIBIT I–3



--------------------------------------------------------------------------------

9. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer, to his or her knowledge, on behalf of the Borrower hereby
certifies as of the date hereof that:

 

  i. The representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof;

 

  ii. No Event of Default has occurred and is continuing or would result from
the consummation of the Proposed Borrowing contemplated hereby;

 

  iii. Borrower has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof; and

 

  [iv.

after giving pro forma effect to the funding of the aggregate amount of New Term
Loans on the date hereof, the Senior Secured Leverage Ratio as of the last day
of the most recently ended Fiscal Quarter for which financial statements are
available and have been delivered pursuant to Section 5.1(b) or Section 5.1(c)
of the Credit Agreement does not exceed 2.00:1.00 (it being understood that for
purposes of this calculation the proceeds of such New Term Loans shall not be
considered “Available Cash” as otherwise contemplated in the definition of
“Senior Secured Leverage Ratio”).] 3

 

10. Eligible Assignee. By its execution of this Agreement, each New Term Loan
Lender represents and warrants that it is an Eligible Assignee.

 

11. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Term Loan Lender shall be as set forth below its signature below.

 

12. Non-US Lenders. For each New Term Loan Lender that is a Non-US Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such New Term Loan Lender may be required to deliver to Administrative Agent
pursuant to Section 2.17(c) of the Credit Agreement.

 

3 

To be included if the sum of (a) the aggregate amount of New Term Loans to be
funded on the date hereof plus (b) the aggregate amount of New Term Loans funded
prior to the date hereof plus (c) the aggregate amount of Indebtedness of
Holdings and its Subsidiaries incurred pursuant to Section 6.1(c) of the Credit
Agreement exceeds $200,000,000.

 

EXHIBIT I–4



--------------------------------------------------------------------------------

13. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the [Series [    ] New Term Loans] made by New
Term Loan Lenders in the Register.

 

14. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

15. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

16. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

17. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]

 

EXHIBIT I–5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [            
    ,        ].

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Notice Address: Attention:   Telephone:   Facsimile:  

 

EXHIBIT I–6



--------------------------------------------------------------------------------

TRONOX PIGMENTS (NETHERLANDS) B.V. By:  

 

Name:   Title:  

 

EXHIBIT I–7



--------------------------------------------------------------------------------

Consented to by: GOLDMAN SACHS BANK USA, as Administrative Agent[,][and]
Collateral Agent [and a Lender] By:  

 

Authorized Signatory

 

EXHIBIT I–8



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

   Type of Commitment      Amount  

[                    ]

     New Term Loan Commitment       $     

Total:

      $     

 

EXHIBIT I–9



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

SAMPLE MODIFIED DUTCH AUCTION PROCEDURES

This Outline is intended to summarize certain basic terms of the modified Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Sections 10.6(i) of the Credit Agreement, of which this Exhibit J is a part
(the “Auction Procedures”). It is not intended to be a definitive statement of
all of the terms and conditions of a modified Dutch auction, the definitive
terms and conditions for which shall be set forth in the applicable auction
procedures set for each Auction (the “Offer Documents”). None of the
Administrative Agent, the Auction Manager and any other Agent, or any of their
respective Affiliates, makes any recommendation pursuant to the Offer Documents
as to whether or not any Lender should sell its Term Loans to Holdings,
Borrower, or any of their respective Subsidiaries (whomever among Holdings,
Borrower or its respective Subsidiaries is conducting the Auction being referred
to herein as the “Purchaser”) pursuant to the Offer Documents, nor shall the
decision by the Administrative Agent, the Auction Manager or any other Agent (or
any of their Affiliates) in its capacity as a Lender be deemed to constitute
such a recommendation. Each Lender should make its own decision on whether to
sell any of its Term Loans and, if it decides to do so, the principal amount of
and price to be sought for such Term Loans. In addition, each Lender should
consult its own attorney, business advisor or tax advisor as to legal, business,
tax and related matters concerning this Auction and the Offer Documents.
Capitalized terms not otherwise defined in this Exhibit have the meanings
assigned to them in the Credit Agreement.

Summary. The Purchaser may conduct one or more modified Dutch auctions in order
to purchase Term Loans (each, an “Auction”) pursuant to the procedures described
herein.

Notice Procedures. In connection with each Auction, the Purchaser will provide
notification to the Auction Manager (for distribution to the Lenders) of the
Term Loans substantially in the form of Annex A to this Exhibit J that will be
the subject of the Auction (an “Auction Notice”). Each Auction Notice shall
contain (i) the maximum principal amount of Term Loans that the Purchaser is
willing to purchase in the Auction (the “Auction Amount”), which shall be no
less than $10,000,000 (or an integral multiple of $1,000,000 in excess thereof);
(ii) the range of discounts to par (the “Discount Range”), expressed as a range
of prices per $1,000 (in increments of $5), at which the Purchaser would be
willing to purchase Term Loans in the Auction; and (iii) the date on which the
Auction will conclude, on which date Return Bids (as defined below) will be due
by 1:00 p.m. New York time, as such date and time may be extended (such time,
the “Expiration Time”) for a period not exceeding three Business Days upon
notice by the Purchaser to the Auction Manager received not less than 24 hours
before the original Expiration Time; provided, however, that only one extension
per offer shall be permitted (unless approved by the Auction Manager). The
Auction Manager will promptly, and in any event no later than 3 Business Days
after receipt, deliver a copy of the Auction Notice and a form of Return Bid to
each Lender of the relevant Class. An Auction shall be regarded as a “Failed
Auction” in the event that either (x) Purchaser withdraws such Auction in
accordance with the terms hereof or (y) the Expiration Time occurs with no
Qualifying Bids having been received. In the event of a Failed Auction,
Purchaser shall not be permitted to deliver a new Auction Notice prior to the
date occurring five (5) Business Days after such withdrawal or Expiration Time,
as the case may be.

 

EXHIBIT J–1



--------------------------------------------------------------------------------

Reply Procedures. In connection with any Auction, each Lender holding Term Loans
wishing to participate in such Auction shall, prior to the Expiration Time,
provide the Auction Manager with a notice of participation substantially in the
form of Annex B to this Exhibit J (the “Return Bid”) which shall specify (i) a
discount to par expressed as a price per $1,000 in principal amount (in
increments of $5) of Term Loans (the “Reply Price”) within the Discount Range
and (ii) the principal amount of Term Loans, in an amount not less than
$1,000,000 or an integral multiple in excess thereof, that such Lender is
willing to offer for sale at its Reply Price (the “Reply Amount”); provided,
that Lender may submit a Reply Amount that is less than the minimum amount
and/or incremental amount requirements described above only if the Reply Amount
comprises the entire amount of Term Loans held by such Lender. Lenders may only
submit one Return Bid per Auction but each Return Bid may contain up to three
component bids, each of which may result in a separate Qualifying Bid (as
defined below) and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held by the
Auction Manager, an Affiliate Assignment Agreement. The Purchaser will not
purchase any Term Loans at a price that is outside of the applicable Discount
Range, nor will any Return Bids (including any component bids specified therein)
submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price (as defined
below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Purchaser,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
the Auction within the Discount Range for the Auction that will allow the
Purchaser to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Term Loans for which the Purchaser has received Qualifying Bids
(as defined below)). The Purchaser shall purchase Term Loans from each Lender
whose Return Bid is within the Discount Range and contains a Reply Price that is
equal to or less than the Applicable Threshold Price (each, a “Qualifying Bid”).
All Term Loans included in Qualifying Bids (including multiple component
Qualifying Bids contained in a single Return Bid) received at a Reply Price
lower than the Applicable Threshold Price will be purchased at the applicable
Reply Price and shall not be subject to proration.

Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids at the Applicable
Threshold Price will be purchased at the Applicable Threshold Price; provided
that if the aggregate principal amount of all Term Loans for which Qualifying
Bids have been submitted in any given Auction at the Applicable Threshold Price
would exceed the remaining portion of the Auction Amount (after deducting all
Term Loans to be purchased below the Applicable Threshold Price), the Purchaser
shall purchase the Term Loans for which the Qualifying Bids submitted were at
the Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the amount necessary to complete the
purchase of the Auction Amount. No Return Bids (or any component thereof) will
be accepted above the Applicable Threshold Price.

 

EXHIBIT J–2



--------------------------------------------------------------------------------

Notification Procedures. Auction Manager will notify the Purchaser of the Return
Bids received and will calculate the Applicable Threshold Price and post the
Applicable Threshold Price and proration factor onto an internet site (including
an IntraLinks, SyndTrak or other electronic workspace) in accordance with the
Auction Manager’s standard dissemination practices by 4:00 p.m. New York time on
the same Business Day as the date the Return Bids were due. The Auction Manager
will insert the principal amount of Term Loans to be assigned and the applicable
settlement date determined by the Auction Manager in consultation with the
Purchaser into each applicable Affiliate Assignment Agreement received in
connection with a Qualifying Bid. Upon request of the submitting Lender, the
Auction Manager will promptly return any Affiliate Assignment Agreement received
in connection with a Return Bid that is not a Qualifying Bid (as defined below).

Additional Procedures. Once initiated by an Auction Notice, the Purchaser may
withdraw an Auction only in the event that, as of such time, no Qualifying Bid
has been received by the Auction Manager. Furthermore, in connection with any
Auction, upon submission by a Lender of a Return Bid, such Lender will not have
any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Lender, provided that a Lender may modify a Return Bid at any
time prior to the Expiration Time solely to reduce the Reply Price included in
such Return Bid. However, an Auction may become void if the conditions to the
purchase of Term Loans by the Purchaser required by the terms and conditions of
Section 10.6(i) of the Credit Agreement are not met. The purchase price for each
purchase of Term Loans shall be paid by the Purchaser directly to the respective
assigning Lender on a settlement date as determined by the Auction Manager in
consultation with the Purchaser (which shall be no later than ten (10) Business
Days after the date Return Bids are due). The Purchaser shall execute each
applicable Affiliate Assignment Agreement received in connection with a
Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Purchaser, which determination will be final
and binding, absent manifest error, so long as such determination is not
inconsistent with the applicable terms of the Credit Agreement or this Exhibit
J. The Auction Manager’s interpretation of the terms and conditions of the Offer
Document, in consultation with the Purchaser, will be final and binding, absent
manifest error, so long as such determination is not inconsistent with the
applicable terms of the Credit Agreement or this Exhibit J.

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Purchaser, the Credit Parties, or
any of their Affiliates (whether contained in the Offer Documents or otherwise)
or for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

This Exhibit J shall not require the Purchaser to initiate any Auction.

 

EXHIBIT J–3



--------------------------------------------------------------------------------

Annex A to Exhibit J to

Credit and Guaranty Agreement

AUCTION NOTICE

[Letterhead of relevant Credit Party that is purchasing Term Loans]

Goldman Sachs Bank USA, as Auction Manager

200 West Street

New York, NY 10282-2198

Facsimile: 212-902-3000

Attention: Christian Hansen

Re: Loan Auction

Ladies and Gentlemen:

Reference is made to that certain Credit and Guaranty Agreement, dated as of
February 8, 2012 (as amended prior to March 19, 2013, as amended and restated
pursuant to that certain Second Amendment to Credit and Guaranty Agreement,
dated as of March 19, 2013, and as otherwise amended, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among Tronox
Pigments (Netherlands) B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under Dutch law,
having its corporate seat (statutaire zetel) in Amsterdam, The Netherlands and
having its registered office address at Naritaweg 165, Telestone 8, (1043BW),
Amsterdam, The Netherlands, registered with the trade register of the chamber of
commerce in Amsterdam, The Netherlands under number 34132341 (“Borrower”),
Tronox Limited (ACN 153 348 111), an Australian public limited company
incorporated in the Commonwealth of Australia (“Holdings”), certain Subsidiaries
of Holdings, as guarantors, the lenders party thereto from time to time (the
“Lenders”), Goldman Sachs Bank USA, as administrative agent and collateral
agent, Goldman Sachs Bank USA, UBS Securities LLC, Credit Suisse Securities
(USA) LLC and RBC Capital Markets, as joint lead arrangers, joint bookrunners
and co-syndication agents, and the other agents named therein. Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

[insert relevant Credit Party that is purchasing Term Loans] (the “Purchaser”)
hereby gives notice to the Lenders that it desires to conduct the following
Auction:

 

  •  

Auction Amount: $[        ] in principal amount of Term Loans1

 

  •  

Discount Range: Not less than $[        ] nor greater than $[        ] per
$1,000 principal amount of Term Loans.

The Purchaser acknowledges that this Auction Notice may not be withdrawn other
than in accordance with the Auction Procedures. The Auction shall be consummated
in accordance with the Auction Procedures with all Return Bids due no later than
1:00 p.m. (New York time) on [        ].

The Purchaser hereby represents and warrants as of the date hereof that (i) it
is not in possession of any information regarding Holdings, Borrower or its
Subsidiaries, or their assets, Borrower’s ability to perform its Obligations or
any other matter that may be material to a decision by any Lender to participate
in any Auction or enter into any Affiliate Assignment Agreement or any of the
transactions contemplated thereby that has not previously been disclosed to [the
Auction Manager], Administrative Agent and the Non-Public Lenders, (ii) no Event
of Default has occurred and is continuing or would result from such repurchase,
(iii) Borrower will not use the proceeds of any Revolving Loans or any proceeds
under any Alternative Facility to acquire such Term Loans and (iv) Excess
Availability shall equal or exceed $50,000,000 both before and after giving
effect to the consummation of the purchases contemplated hereby.

Very truly yours,

 

1 

Modify, as appropriate, to: “$[        ] maximum cash value to be paid for all
tendered Term Loans”

 

1



--------------------------------------------------------------------------------

[INSERT RELEVANT CREDIT PARTY THAT IS PURCHASING TERM LOANS] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Annex B to Exhibit J to

Credit and Guaranty Agreement

RETURN BID

Goldman Sachs Bank USA, as Auction Manager

200 West Street

New York, NY 10282-2198

Facsimile: 212-902-3000

Attention: Christian Hansen

Ladies and Gentlemen:

Reference is made to that certain Credit and Guaranty Agreement, dated as of
February 8, 2012 (as amended prior to March 19, 2013, as amended and restated
pursuant to that certain Second Amendment to Credit and Guaranty Agreement,
dated as of March 19, 2013, and as otherwise amended, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among Tronox
Pigments (Netherlands) B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under Dutch law,
having its corporate seat (statutaire zetel) in Amsterdam, The Netherlands and
having its registered office address at Naritaweg 165, Telestone 8, (1043BW),
Amsterdam, The Netherlands, registered with the trade register of the chamber of
commerce in Amsterdam, The Netherlands under number 34132341 (“Borrower”),
Tronox Limited (ACN 153 348 111), an Australian public limited company
incorporated in the Commonwealth of Australia (“Holdings”), certain Subsidiaries
of Holdings, as guarantors, the lenders party thereto from time to time (the
“Lenders”), Goldman Sachs Bank USA, as administrative agent and collateral
agent, Goldman Sachs Bank USA, UBS Securities LLC, Credit Suisse Securities
(USA) LLC and RBC Capital Markets, as joint lead arrangers, joint bookrunners
and co-syndication agents, and the other agents named therein. Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid1:

 

Reply Price

(price per $1,000)

     Reply Amount
(principal amount of Term Loans)   US$         US$      US$         US$      US$
        US$     

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Affiliate Assignment Agreement, to be held in escrow by the
Auction Manager, obligates the Lender to sell the entirety or its pro rata
portion of the Reply Amount in accordance with the Auction Procedures, as
applicable.

 

Very truly yours, [Name of Lender] By:  

 

  Name:   Title:

 

1 

Lender may submit up to three component bids but need not submit more than one.
The sum of Lender’s bid(s) may not exceed the aggregate principal face amount of
Term Loans held by it as lender of record on the date of submission of its
Return Bid.

 

1



--------------------------------------------------------------------------------

Annex C to Exhibit J to

Credit and Guaranty Agreement

AFFILIATE ASSIGNMENT AND ASSUMPTION AGREEMENT

This Affiliate Assignment and Assumption Agreement (this “Assignment”) is dated
as of the Affiliate Assignment Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [NAME OF
HOLDINGS, BORROWER OR RELEVANT SUBSIDIARY/AFFILIATED LENDER] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Affiliate Assignment Effective
Date [in the case of an Auction: inserted by the Auction Manager as contemplated
in the Auction Procedures], (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of the Assignor’s outstanding rights
and obligations under the respective facilities identified below (including
without limitation any letters of credit, guarantees, and swingline loans
included in such facilities), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.   Assignor:    2.   Assignee:    [HOLDINGS/BORROWER/RELEVANT     
SUBSIDIARY/AFFILIATED LENDER]      Markit Entity Identifier (if any): 3.  
Borrower:    Tronox Pigments (Netherlands) B.V. 4.   Administrative Agent:   
Goldman Sachs Bank USA, as the administrative agent under the Credit Agreement
5.   Credit Agreement:    Credit and Guaranty Agreement, dated as of February 8,
2012 (as amended prior to March 19, 2013, as amended and restated pursuant to
that certain Second Amendment to Credit and Guaranty Agreement, dated as of
March 19, 2013, and as otherwise amended, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Tronox Pigments
(Netherlands) B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under Dutch law, having its
corporate seat (statutaire zetel) in Amsterdam, The Netherlands and having its

 

1



--------------------------------------------------------------------------------

     registered office address at Naritaweg 165, Telestone 8, (1043BW),
Amsterdam, The Netherlands, registered with the trade register of the chamber of
commerce in Amsterdam, The Netherlands under number 34132341 (“Borrower”),
Tronox Limited (ACN 153 348 111), an Australian public limited company
incorporated in the Commonwealth of Australia (“Holdings”), certain Subsidiaries
of Holdings, as guarantors, the lenders party thereto from time to time (the
“Lenders”), Goldman Sachs Bank USA, as administrative agent and collateral
agent, Goldman Sachs Bank USA, UBS Securities LLC, Credit Suisse Securities
(USA) LLC and RBC Capital Markets, as joint lead arrangers, joint bookrunners
and co-syndication agents, and the other agents named therein.

 

6. Assignor’s Interest under the Credit Agreement:

 

Facility

   Aggregate Principal Face Amount of
Term Loans of Assignor      Percentage of Term Loans
of Assignor1  

Term Loans

   $                % 

 

7. Assigned Interest:

List below the Term Loans to be assigned by Assignor to Assignee [in the case of
an Auction:, which shall be subject to the terms and conditions of the Auction,
including, without limitation, the pro rata reduction procedures set forth in
the Auction Procedures].

[in the case of an Auction:

 

Reply Price with respect to
Term Loans being offered
for assignment to Assignee
(price per $1,000 principal
amount)2

     Reply Amount
(principal face amount
of Term Loans to be
Assigned to Assignee
at relevant Reply Price)
(subject to pro rata
reduction)3      Pro Rated Principal
Face Amount of
Term Loans Assigned4      Percentage Assigned
of Term Loans5   $         $         $                %  $         $         $  
             %  $         $         $                % 

 

1 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder. To be completed by Assignor.

2 

To be completed by Assignor.

3 

To be completed by Assignor. [In the case of an Auction: The sum of Lender’s
Reply Amount(s) may not exceed the aggregate principal face amount of Term Loans
held by it as lender of record on the date of submission of its Return Bid.]

4 

[In the case of an Auction: To be completed by the Auction Manager, if
necessary, based on the proration procedures set forth in the Auction
Procedures.]

5 

[In the case of an Auction: To be completed by the Auction Manager to at least 9
decimals as a percentage of the Term Loans of all Lenders thereunder.]

 

2



--------------------------------------------------------------------------------

[in the case of an open market purchase involving an Affiliated Lender:

 

Facility Assigned

   Aggregate Amount of
Term Loans
for all Lenders      Amount of Term Loans
Assigned      Percentage Assigned of
Term Loans6  

Term Loans

   $         $                % 

 

8. Affiliate Assignment Effective Date:                  , 20     [in the case
of an Auction: TO BE INSERTED BY AUCTION MANAGER IN CONSULTATION WITH THE
ASSIGNEE AND WHICH SHALL BE THE AFFILIATE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

6 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 

3



--------------------------------------------------------------------------------

9. Notice and Wire Instructions:

 

ASSIGNOR:     ASSIGNEE: [NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] Notices:    
Notices:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier: with a copy to:  
  with a copy to:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier:

Wire Instructions:

[In the case of an assignment via Dutch Auction only: The Assignor acknowledges
and agrees that (i) submission of a Return Bid in respect of the Term Loans will
constitute a binding agreement between the Assignor and the Assignee in
accordance with the terms and conditions of the Auction Procedures and the
Credit Agreement; (ii) Term Loans will be deemed to have been accepted by the
Assignee to the extent such Term Loans are validly offered by Assignor to
Assignee in accordance with the terms and conditions of the Auction Procedures
and the Credit Agreement upon notification by the Auction Manager to the
Assignor that such Term Loans are part of a Qualifying Bid (subject to
applicable proration in accordance with the terms and conditions of the
Auction); and (iii) it does not have any withdrawal rights with respect to any
offer to assign of its Term Loans.

Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Term Loans to be assigned by the Assignor to the
Assignee, the Assignor hereby irrevocably constitutes and appoints the Auction
Manager as the true and lawful agent and attorney-in-fact of the Assignor with
respect to such Term Loans, with full powers of substitution and revocation
(such power of attorney being deemed to be an irrevocable power coupled with an
interest) to complete or fill-in the blanks in this Assignment and deliver the
completed Assignment to the Assignee and the Assignor.]

[Signature page follows]

 

4



--------------------------------------------------------------------------------

[In the case of an assignment via Dutch Auction only: The Assignor acknowledges
and agrees that its offer to assign Term Loans pursuant to the Auction
Procedures constitute the Assignor’s acceptance of the terms and conditions
(including the proration procedures) contained in the Auction Procedures, the
Credit Agreement and this Assignment.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

Accepted:

 

GOLDMAN SACHS BANK USA, as Administrative Agent [and Auction Manager] By:  

 

Authorized Signatory

 

5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR AFFILIATE

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is, and on the applicable Affiliate Assignment Effective Date will be, free and
clear of any lien, encumbrance or other adverse claim; (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; (iv) it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own decision to enter into this
Assignment and to sell and assign the Assigned Interest on the basis of which it
has made such decision; [and] (iv) it is not a Defaulting Lender [In the case of
assignments by Material Affiliated Lenders: and (v) it is not in possession of
any information regarding any Credit Party, its assets, its ability to perform
its Obligations or any other matter that may be material to a decision by any
Lender (including the Assignee) to enter into this Assignment or any of the
transactions contemplated hereby that has not previously been disclosed to
Administrative Agent and the Lenders], (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document, [in the case of an Auction: and (c) has read and agrees to all
of the terms and conditions (including the pro ration procedures) of the Auction
Procedures set forth in the Offer Documents]. The Assignor will, upon request,
execute and deliver any additional documents deemed by Administrative Agent or
the Assignee to be necessary or desirable to complete the sale, assignment and
transfer of the Assigned Interest. In the event that the Assignor has determined
for itself to not access any information disclosed by Assignee in connection
with the Auction or this Assignment, the Assignor acknowledges that (i) other
Lenders may have availed themselves of such information and (ii) none of
Borrower, [the Auction Manager,] and Administrative Agent has any responsibility
for the Assignor’s decision to limit the scope of the information it has
obtained in connection with its evaluation of the Auction or its decision to
enter into this Assignment.

 

  1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement [In the case of assignments to Holdings,
Borrower or any of their Subsidiaries: until such time as the Loans are
automatically cancelled without further action by any Person on the Affiliate
Assignment Effective Date], (ii) it meets the requirements of an Eligible
Assignee under the Credit Agreement, (iii) it has transmitted same day funds to
the Assignor on the Affiliate Assignment Effective Date, (iv) from and after the
Affiliate Assignment Effective Date, it shall be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (v) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in

 

1



--------------------------------------------------------------------------------

  acquiring assets of such type, (vi) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 5.1
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest, (vii) it has, independently
and without reliance upon Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest, [and] (viii) it is not in possession of any information regarding any
Credit Party, its assets, its ability to perform its Obligations or any other
matter that may be material to a decision by any Lender (including the Assignor)
to [if an Auction: participate in any Auction or] enter into this Assignment or
any of the transactions contemplated hereby that has not previously been
disclosed to [the Auction Manager,] Administrative Agent and the Lenders; [In
the case of assignments to or by Material Affiliated Lenders: (ix) if it is a
Non-US Lender, attached to this Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee]; and (b) agrees that (i) it will, independently
and without reliance on Administrative Agent, [the Auction Manager,] the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) [In the case of
any Auction: it acknowledges that the Assigned Interest shall, from and after
the Affiliate Assignment Effective Date, and without further action by any
Person, be deemed cancelled for all purposes and no longer outstanding and that
the Assignee shall have no ability to vote or receive payments in respect of the
Assigned Interest] [In the case of assignments to or by Material Affiliated
Lenders: it acknowledges that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.]

 

  1.3 No Violation of Laws. Each of the Assignor and Assignee acknowledges that
it has not violated any applicable laws relating to this Assignment or the
transactions contemplated herein.

2. Payments. [In the case of assignments in connection with an Auction: Payment
to the Assignor by the Assignee in respect of the settlement of the assignment
of the Assigned Interest shall be paid by Assignee directly to the Assignor and
shall include all unpaid interest that has accrued in respect of the Assigned
Interest through the Affiliate Assignment Effective Date. No interest shall
accrue with respect to the Assigned Interest from and after the Affiliate
Assignment Effective Date and such Assigned Interest shall, from and after the
Affiliate Assignment Effective Date, and without further action by any Person,
be deemed cancelled for all purposes and no longer outstanding.] [In the case of
assignments to or by Material Affiliated Lenders: From and after the Affiliate
Assignment Effective Date, Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Affiliate Assignment Effective Date and to the Assignee for
amounts which have accrued from and after the Affiliate Assignment Effective
Date. Notwithstanding the foregoing, Administrative Agent shall make all
payments of interest, fees or other amounts paid or payable from and after the
Affiliate Assignment Effective Date to the Assignee.]

3. [In the case of assignments to Material Affiliated Lenders: Each Lender
acknowledges and agrees that so long as it qualifies as a Material Affiliated
Lender, it will not be able (a) to consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of the
Credit Agreement or any other Credit Document (it being understood and agreed
that the vote of such Material Affiliated Lender shall be treated as set forth
in the definition of “Requisite Lenders”), (b) to require any Agent or other
Lender to undertake any action (or refrain from taking any action) with respect
to the Credit Agreement or any other Credit Document, (c) otherwise vote on any
matter related to the Credit Agreement or any other Credit Document (it being
understood and agreed that the vote of such Material Affiliated Lender shall be
treated as set forth in the definition of “Requisite Lenders”),

 

2



--------------------------------------------------------------------------------

(d) attend any meeting with any Agent or Lender or receive any information from
any Agent or Lender or (e) make or bring any claim, in its capacity as Lender,
against the Agent or any Lender with respect to the duties and obligations of
such Persons under the Credit Documents, but no amendment, modification or
waiver shall deprive any Material Affiliated Lender of its share of any payments
which the Lenders are entitled to share on a pro rata basis under the Credit
Agreement. Furthermore, the right of each Lender to make assignments to any
Material Affiliated Lender is subject to the additional limitation that the
aggregate principal amount of Loans purchased by assignment and held by such
Material Affiliated Lenders at any one time may not exceed 25% of the
outstanding principal amount of all Loans.]

4. [In the case of assignments in connection with an Auction: No Event of
Default. On the Affiliate Assignment Effective Date, no Event of Default has
occurred and is continuing or would result from this Assignment.]

5. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof that would require the
application of laws other than those of the State of New York.

 

3



--------------------------------------------------------------------------------

ANNEX A

CONSENT TO SECOND AMENDMENT

CONSENT TO SECOND AMENDMENT (this “Consent”) to the Second Amendment to Credit
and Guaranty Agreement (the “Amendment”) by and among TRONOX PIGMENTS
(NETHERLANDS) B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under Dutch law, having its
corporate seat (statutaire zetel) in Amsterdam, The Netherlands and having its
registered office address at Naritaweg 165, Telestone 8, (1043BW), Amsterdam,
The Netherlands, registered with the trade register of the chamber of commerce
in Amsterdam, The Netherlands under number 34132341 (the “Borrower”), TRONOX
LIMITED (ACN 153 348 111), an Australian public limited company incorporated in
the Commonwealth of Australia (“Holdings”), the Lenders party thereto, GOLDMAN
SACHS BANK USA (“GS”), as Administrative Agent (“Administrative Agent”), and the
GUARANTORS listed on the signature pages thereto, which amends that certain
CREDIT AND GUARANTY AGREEMENT dated as of February 8, 2012 (as amended by that
certain First Amendment to Credit and Guaranty Agreement dated as of May 11,
2012 and as further amended through the Second Amendment Effective Date without
giving effect to the amendments set forth in the Amendment, the “Existing Credit
Agreement”) by and among the Borrower, Holdings, Tronox Incorporated, a Delaware
corporation (“US Holdings”), the subsidiaries of Holdings named therein or from
time to time party thereto, the Lenders, the Administrative Agent, Collateral
Agent and the other Agents named therein. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Amendment.

The undersigned Lender hereby irrevocably and unconditionally approves the
Amendment and consents as follows (check ONE option):

 

  ¨ Cashless Consent Option

to continue 100% of the outstanding principal amount of the Term Loan held by
such Lender under and as defined in the Existing Credit Agreement as a Term Loan
in a like principal amount under and as defined in the Restated Credit
Agreement.

 

  ¨ Post-Closing Settlement Option (Cash Consent Option)

to have 100% of the outstanding principal amount of the Term Loan held by such
Lender under and as defined in the Existing Credit Agreement prepaid by
assignment on the Second Amendment Effective Date. For purposes of such
assignment, the undersigned Lender hereby authorizes the Administrative Agent to
execute and deliver such documentation as may be required to give effect to such
assignment on its behalf.

 

  ¨ Cashless Consent Option and Partial Prepayment by Assignment

to continue $         of the outstanding principal amount of the Term Loan held
by such Lender under and as defined in the Existing Credit Agreement as a Term
Loan in a like principal amount under and as defined in the Restated Credit
Agreement, and to have any remaining principal amount of the Term Loan held by
such Lender under and as defined in the Existing Credit Agreement prepaid by
assignment on the Second Amendment Effective Date. For purposes of such
assignment, the undersigned Lender hereby authorizes the Administrative Agent to
execute and deliver such documentation as may be required to give effect to such
assignment on its behalf.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

Date: March     , 2013                                
                                     ,     as a Lender     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

ANNEX B

JOINDER AGREEMENT1

JOINDER AGREEMENT, dated as of March     , 2013 (this “Agreement”), by and among
[                                ] (the “Additional Lender”), TRONOX PIGMENTS
(NETHERLANDS) B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under Dutch law, having its
corporate seat (statutaire zetel) in Amsterdam, The Netherlands and having its
registered office address at Naritaweg 165, Telestone 8, (1043BW), Amsterdam,
The Netherlands, registered with the trade register of the chamber of commerce
in Amsterdam, The Netherlands under number 34132341 (the “Borrower”), and
GOLDMAN SACHS BANK USA, as administrative agent (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to (i) the Credit and Guaranty Agreement dated
as of February 8, 2012 (as amended by that certain First Amendment to Credit and
Guaranty Agreement dated as of May 11, 2012 and as further amended through the
date hereof without giving effect to the amendments set forth in the Second
Amendment (as defined below), the “Existing Credit Agreement”) by and among the
Borrower, Holdings (as defined below), TRONOX INCORPORATED, a Delaware
corporation (“US Holdings”), the subsidiaries of Holdings named therein or from
time to time party thereto, the lenders party thereto, the Administrative Agent
and the other agents named therein and (ii) the Second Amendment to Credit and
Guaranty Agreement dated as of March 19, 2013 (the “Second Amendment”) by and
among the Borrower, TRONOX LIMITED (ACN 153 348 111), an Australian public
limited company incorporated in the Commonwealth of Australia (“Holdings”), the
lenders party thereto, the Administrative Agent, and the guarantors listed on
the signature pages thereto (capitalized terms used but not defined herein
having the meaning provided in the Existing Credit Agreement, as amended by the
Second Amendment (as may be further amended, restated, supplemented or otherwise
modified from time to time, the “Restated Credit Agreement”)); and

WHEREAS, subject to the terms and conditions of the Second Amendment, the
Additional Lender shall become a Lender under the Restated Credit Agreement
pursuant to this Joinder Agreement;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

The Additional Lender hereby commits to make a Term Loan to the Borrower on the
Second Amendment Effective Date in the amount of its “Additional Term Loan
Commitment” set forth on its signature page hereto; provided that such amount
may be reduced at the Administrative Agent’s discretion if the aggregate amount
of all commitments received with respect to the Additional Term Loans exceeds
the Additional Term Loan Amount (as defined in the Second Amendment) (such
reduced amount, the “Allocated Amount”). Such Term Loan shall be provided
subject to all of the terms and conditions set forth in the Second Amendment.
Such Term Loans shall be entitled to all the benefits afforded by the Restated
Credit Agreement and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from each Guaranty and Liens created by
the Collateral Documents. For the avoidance of doubt, the Additional Lender
hereby consents to the Second Amendment.

 

1 

Each Additional Lender needs to sign a separate Joinder Agreement.



--------------------------------------------------------------------------------

The Additional Lender (i) confirms that it has received a copy of the Second
Amendment and the Restated Credit Agreement and the other Credit Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender or Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Restated Credit
Agreement; (iii) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Restated Credit Agreement and the other Credit
Documents as are delegated to the Administrative Agent and the Collateral Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Restated Credit
Agreement are required to be performed by it as a Lender.

The Additional Lender acknowledges and agrees that upon its execution of this
Agreement that as of the Second Amendment Effective Date, the Additional Lender
shall become a “Lender” under, and for all purposes of, the Restated Credit
Agreement and the other Credit Documents, and shall be subject to and bound by
the terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.

Delivered herewith to the Administrative Agent and the Borrower are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as the Additional Lender may be required to deliver to the
Administrative Agent pursuant to Section 2.17(c) of the Restated Credit
Agreement.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto. This Agreement, the Restated Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of March     , 2013.

 

[                                         ], as the Additional Lender By:  

 

Name:  

 

Title:  

 

Additional Term Loan Commitment: $ If applicable, the Allocated Amount (to be
completed by the Administrative Agent): $ TRONOX PIGMENTS (NETHERLANDS) B.V., as
Borrower By:  

 

Name:  

 

Title:  

 

Acknowledged and agreed: GOLDMAN SACHS BANK USA, as Administrative Agent By:  

 

Authorized Signatory